                       Case 20-3795, Document
               Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                               37 Filed         2983378,
                                                         12/07/20  Page 1Page1
                                                                          of 443ofPageID
                                                                                   1566 #: 3547
                       UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
          Thurgood Marshall U.S. Courthouse 40 Foley Square, New York, NY 10007 Telephone: 212-857-8500

                                                     MOTION INFORMATION STATEMENT

Docket Number(s):                                                                                      Caption [use short title]

Motion for:   authorization to file a second habeas petition Friedman v. Green




Set forth below precise, complete statement of relief sought:

Mr. Friedman seeks authorization under 28 U.S.C. § 2244
to file a second habeas corpus petition, pursuant to
28 U.S.C. § 2254, in the United States District Court
for the Eastern District of New York




MOVING PARTY:        Jesse Friedman                                            OPPOSING PARTY:
                                                                                                       Nassau County District Attorney's Office
      9 Plaintiff                       9 Defendant
     ✔9 Appellant/Petitioner            9 Appellee/Respondent

MOVING ATTORNEY:           The Law Office of Ronald L. Kuby                     OPPOSING ATTORNEY:          Tammy Smiley
                                                [name of attorney, with firm, address, phone number and e mail]

Rhidaya Trivedi and Ronald L. Kuby                                             240 Old Country Road, Mineola, NY 11501
119 West 23rd Street Suite 900, New York, NY 10011                             516-571-3386
212-529-0223; rhiyatrivedi@gmail.com                                           Tammy.Smiley@nassauda.org
Court Judge/Agency appealed from:     N/A
Please check appropriate boxes:                                                FOR EMERGENCY MOTIONS, MOTIONS FOR STAYS AND
                                                                               INJUNCTIONS PENDING APPEAL:
Has movant notified opposing counsel (required by Local Rule 27.1):            Has request for relief been made below?               9 Yes 9 No
       ✔9 Yes 9 No (explain):                                                  Has this relief been previously sought in this Court? 9 Yes 9 No
                                                                               Requested return date and explanation of emergency:
Opposing counsel’s position on motion:
        9 Unopposed ✔    9 Opposed 9 Don’t Know
Does opposing counsel intend to file a response:
        9 Yes 9 No ✔     9 Don’t Know




Is oral argument on motion requested?             ✔
                                                  9 Yes     9 No (requests for oral argument will not necessarily be granted)

Has argument date of appeal been set?              9 Yes ✔
                                                         9 No If yes, enter date:

Signature of Moving Attorney:
/s Rhidaya Trivedi                          Date: November 6, 2020             Service by: 9 CM/ECF          ✔
                                                                                                             9 Other [Attach proof of service]



Form T-1080 (rev. 12-13)
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 2Page2
                                                           of 443ofPageID
                                                                    1566 #: 3548




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

           MOTION FOR AN ORDER AUTHORIZING THE DISTRICT COURT
      TO CONSIDER A SUCCESSIVE OR SECOND HABEAS CORPUS APPLICATION
                     PURSUANT to 28 U.S.C. §§ 2244 (b), 2254
                      BY A PRISONER IN STATE CUSTODY


 NAME:

JESSE FRIEDMAN
 PLACE OF CONFINEMENT:                             PRISONER NUMBER:

 SORA                                              89B0323

                                 Instructions–Read Carefully

(1)    This motion must be legibly handwritten or typewritten and signed by the PRYDQW under
       penalty of perjury. All documents must be on 8½ x 11 inch paper; the Court will not
       accept other paper sizes. Any false statements of a material fact may serve as the basis
       for prosecution and conviction for perjury.


(2)    All questions must be answered concisely in the proper space on the form.


(3)    Movant seeking leave to file a second or successive petition is required to use this form.
       In capital cases only, the use of this form is optional.


(4)    Movant may use additional pages only to explain additional grounds for relief and VHW
       IRUWK DGGLWLRQDO IDFWV DQG GRFXPHQWV supportLQJ DQ\ DOOHJHG grounds. Separate petitions,
       motions, briefs, arguments, etc. should not be submitted.


(5)    In capital cases only, the use of this form is optional, and separate petitions, motions,
       briefs, arguments, may be submitted.




                                              Page 1                                 Rev. 1..20
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 3Page3
                                                           of 443ofPageID
                                                                    1566 #: 3549




(6)   Movant must show in the motion to the Court of Appeals that the claim to be presented in
      a second or successive habeas corpus application was not presented in a prior application and
      that

      (1)    the claim relies on a new rule of constitutional law, made retroactive to cases on
             collateral review by the Supreme Court, that was previously unavailable; or

      (2)    (a)     the facts underlying the claim could not have been discovered previously
                     through the exercise of due diligence; and

             (b)     those facts, if proven and viewed in light of the evidence as a whole, would
                     be sufficient to establish by clear and convincing evidence that, but for
                     constitutional error, no reasonable fact finder would have found the applicant
                     guilty of the underlying offense.
                     28 U.S.C. § 2244 (b)


(7)   Send the completed motion, the original and two copies, to:

             Clerk of Court
             United States Court of Appeals for the Second Circuit
             Thurgood Marshall United States Court House
             40 Foley Square
             New York, New York 10007




                                             Page 2                                5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 4Page4
                                                           of 443ofPageID
                                                                    1566 #: 3550




                                               MOTION

1.   (a)     Name and location of court which entered the judgment of conviction under attack
             Supreme Court of the State of New York, Nassau County, Mineola, NY
             __________________________________________________________________
             __________________________________________________________________
     (b)                   67104/1987, 67430/1988, 69783/1988
             Case number _______________________________________________________

2.                                  December 20, 1988
     Date of judgment of conviction ______________________________________________

3.   Length of sentence _____________
                        16 to 18 years imprisonment                  Hon. Abby Boklan
                                                    Sentencing Judge ____________________________

4.                                                                          Sodomy in the First Degree,
     Nature of offense or offenses for which you were convicted:_______________________
     Sexual Abuse in the First Degree, Attempted Sexual Abuse in the First Degree
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________

5.   Have you ever filed a post-conviction petition, application, or motion for collateral relief
     in any federal court related to this conviction and sentence?
     Yes           No
                                        One (1)
     If "yes", how many times? _____________                 (if more than one, complete 6 and 7 below as
     necessary)
                              United States District Court for the Eastern District of New York
     (a) Name of court _________________________________________________________
                            06-cv-03136
     (b) Case number __________________________________________________________
                                     Habeas corpus (28 U.S.C. § 2254)
     (c) Nature of proceeding____________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (d) Grounds raised (list all grounds; use extra pages if necessary)___________________
      Failure to turn over, pursuant to Brady v. Maryland, evidence that (1) some eyewitnesses had initially
     ________________________________________________________________________
      denied sexual abuse, (2) detectives used interrogation mehtods known for eliciting false accusations, and
     ________________________________________________________________________
      (3) at least one suggestive memory recovery tactic - hypnosis - was used to induce memory recall by
     ________________________________________________________________________
      Gregory Doe before he made an accusation.
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (e) Did you receive an evidentiary hearing on your petition, application, or motion?
     Yes           No ✔
                   Dismissed
     (f) Result________________________________________________________________
     ________________________________________________________________________
                            Order entered January 4, 2008
     (g) Date of result__________________________________________________________

6.   As to any second federal petition, application, or motion, give the same information:
     (a) Name of court _________________________________________________________
     (b) Case number __________________________________________________________


                                                 Page 3                                      5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 5Page5
                                                           of 443ofPageID
                                                                    1566 #: 3551




     (c) Nature of proceeding ___________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (d) Grounds raised (list all grounds; use extra pages if necessary) ___________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (e) Did you receive an evidentiary hearing on your petition, application, or motion?
     Yes       No
     (f) Result________________________________________________________________
     ________________________________________________________________________
     (g) Date of result__________________________________________________________

7.   As to any third federal petition, application, or motion, give the same information:
     (a) Name of court _________________________________________________________
     (b) Case number __________________________________________________________
     (c) Nature of proceeding ___________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (d) Grounds raised (list all grounds; use extra pages if necessary)___________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________
     (e) Did you receive an evidentiary hearing on your petition, application, or motion?
     Yes       No ✔
     (f) Result________________________________________________________________
     ________________________________________________________________________
     (g) Date of result__________________________________________________________

8.   Did you appeal the result of any action taken on your federal petition, application, or
     motion? (Use extra pages to reflect additional petitions if necessary)
     (1) First petition, etc. No    Yes                   08-0297
                                            Appeal No. __________________
     (2) Second petition, etc. No      Yes      Appeal No. ________________
     (3) Third petition, etc. No ✔ Yes         Appeal No. _________________




                                            Page 4                                5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 6Page6
                                                           of 443ofPageID
                                                                    1566 #: 3552




9.    If you did not appeal from the adverse action on any petition, application, or motion,
      explain briefly why you did not: _____________________________________________
      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________
      ________________________________________________________________________

10.   State concisely every ground on which you now claim that you are being held unlawfully.
      Summarize briefly the facts supporting each ground.

      A.                         Petitioner was indicted after perjured, false, and coerced testimony was presented
             Ground one: _______________________________________________________
             __________________________________________________________________
             to the Grand Jury, in violation of the Due Process Clause of the Fourteenth Amendment to the United States Constitution.



             Supporting FACTS (tell your story briefly without citing cases or law):
             __________________________________________________________________
             Please see the Factual Background and Procedural History section of Petitioner's Memorandum of Law
             for a more complete recitation of the facts. In short, the testimony of the fourteen child witnesses
             __________________________________________________________________
             and Ross Goldstein was coerced — the result of multiple, overlapping coercive interrogation
             __________________________________________________________________
             techniques by law enforcement, including repeated, lengthy interrogations, negative reinforcement
             __________________________________________________________________
             when children denied abuse and positive reinforcement when they alleged it, the authoring of
             __________________________________________________________________
             statements by law enforcement instead of the children themselves, and the selective crediting of
             __________________________________________________________________
             plausible allegations and discrediting of allegations patently fantastical.
             __________________________________________________________________

             Was this claim raised in a prior federal petition, application, or motion?
             Yes       No ✔

             Does this claim rely on a "new rule of FRQVWLWXWLRQDO law?" Yes        No ✔
             If "yes," state the new rule of FRQVWLWXWLRQDO law (give case name and citation):
             __________________________________________________________________
             __________________________________________________________________

             Does this claim rely on "newly discovered evidence?" Yes ✔ No
             If "yes," briefly GHVFULEH the newly discovered evidence, DWWDFK D FRS\ LI
             DYDLODEOH  VWDWH ZKHQ \RX REWDLQHG LW DQG why it was not previously available to
             you.
              Petitioner's new claim regarding misconduct at the Grand Jury is based on evidence disclosed
             __________________________________________________________________
              by the Nassau County District Attorney's Office in the course of the Conviction Review Process
             __________________________________________________________________
              (previously directed by this Court) and based upon interviews with witnesses newly willing to come
             __________________________________________________________________
              forward after the Conviction Review Process was announced.
             __________________________________________________________________
             __________________________________________________________________
             __________________________________________________________________
             __________________________________________________________________
             __________________________________________________________________


                                                         Page 5                                                5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 7Page7
                                                           of 443ofPageID
                                                                    1566 #: 3553




      B.    Ground two: _____________________________________________________
            of the Fourteenth Amendment to the U.S. Constitution
            __________________________________________________________________

            Supporting FACTS (tell your story briefly without citing cases or law):
            __________________________________________________________________
            Please see the Factual Background and Procedural History section of Petitioner's Memorandum of Law
            for a more complete recitation of the facts. In short, the cooperation of Ross Goldstein was
            __________________________________________________________________
            __________________________________________________________________
            coerced for the purpose of coercing Jesse Friedman to plead guilty; the recantation of Ross Goldstein
            __________________________________________________________________
            proves that not a shred of testimony provided by him to the Grand Jury (or that he intended to present
            at trial) was true. Additionally, Judge Boklan improperly threatened Jesse with the imposition
            __________________________________________________________________
            of consecutive sentencing if he were to be convicted after trial.
            __________________________________________________________________

            Was this claim raised in a prior federal petition, application, or motion?
            Yes       No ✔

            Does this claim rely on a "new rule of FRQVWLWXWLRQDO law?" Yes         No ✔
            If "yes," state the new rule of FRQVWLWXWLRQDO law (give case name and citation):
            __________________________________________________________________
            __________________________________________________________________
            __________________________________________________________________

             Does this claim rely on "newly discovered evidence?" Yes ✔ No
             If "yes," briefly GHVFULEH the newly discovered evidence, DWWDFK D FRS\ LI
             DYDLODEOH  VWDWH ZKHQ \RX REWDLQHG LW and why it was not previously available to
             you
              The complete and thorough recantation of Ross Goldstein, provided to the Conviction Review Team
             __________________________________________________________________
              of the Nassau County District Attorney's Office could not have been procured with prior due
             __________________________________________________________________
              diligence - Mr. Goldstein himself was clear that the only reason he came forward after 25 years of
             __________________________________________________________________
              anonymity afforded him by his Youthful Offender Status was because a transparent conviction
             __________________________________________________________________
              review process had been announced.
             __________________________________________________________________
             __________________________________________________________________
             __________________________________________________________________
             __________________________________________________________________
            [Additional grounds BOE GBDUT BOE EPDVNFOUT TVQQPSUJOH BOZ BMMFHFE HSPVOET
            may be TFU GPSUI on extra pages if necessary]

11.   Do you have any motion or appeal now pending in any court as to the judgment now
      under attack? Yes       No ✔
      If yes, Name of court _________________________Case number__________________




                                                 Page 6                                        5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 8Page8
                                                           of 443ofPageID
                                                                    1566 #: 3554




      Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
      grant an Order Authorizing the District Court to Consider Applicant' s Second or
      Successive Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254.

     %\ V 5KLGD\D 7ULYHGL
     5KLGD\D 6 7ULYHGL                      Friedman v. Green
                                            ____________________________________
     5RQDOG / .XE\                                          Movant’s Signature
     /DZ 2IILFH RI 5RQDOG / .XE\
     $WWRUQH\V IRU -HVVH )ULHGPDQ
      I declare under Penalty of Perjury that my answers to all the questions in this motion are
      true and correct.
                                               _____________
                    November 4, 2020
      Executed on _____________              /sVRhidaya
                                                   5KLGD\D Trivedi
                                                           7ULYHGL
                     [date]                    5RQDOG / .XE\____
                                               /DZ 2IILFH RI 5RQDOG / .XE\
                                               $WWRUQH\V IRU -HVVH )ULHGPDQ___________________


                                     PROOF OF SERVICE

      Movant must send a copy of this motion and all attachments to the attorney general of the
      state in which applicant was convicted.

      I certify that on _____________________________, I mailed a copy of this motion*
                             [date]

      and all attachments to ___________________________ at the following address:

      ________________________________________________________________________

      ________________________________________________________________________

                                                        ____________________________________
                                                                Movant' s Signature

_______________________

*     Pursuant to FRAP 25(a), “Papers filed by an inmate confined in an institution are timely filed
      if deposited in the institution's internal mail system on or before the last day of filing. Timely
      filing of papers by an inmate confined in an institution may be shown by a notarized
      statement or declaration (in compliance with 28 U.S.C. § 1746) setting forth the date of
      deposit and stating that first-class postage has been prepaid.”



                                               Page 7                                  5HY 
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20  Page 9Page9
                                                           of 443ofPageID
                                                                    1566 #: 3555




                             No. 20-
                       In the United States Court of Appeals
                               for the Second Circuit
                                _________________
                                      Jesse Friedman,

                                                                   Petitioner-Movant,
                                               v.

Michael C. Green, Executive Deputy Commissioner, New York State Division
of Criminal Justice Services,1 Letitia James, Attorney General of the State of
                                  New York

                                                     Respondents.
                        _________________________________


               MEMORANDUM OF LAW IN SUPPORT OF
           JESSE FRIEDMAN’S MOTION UNDER 28 U.S.C. § 2244
                   FOR AUTHORIZATION TO FILE A
         SUCCESSIVE PETITION FOR WRIT OF HABEAS CORPUS


                                  RHIDAYA TRIVEDI
                                   RONALD L. KUBY
                              Law Office of Ronald L. Kuby
                              119 West 23rd Street Suite 900
                                  New York, NY 10011
                                     (212) 529-0223
                                 rhiyatrivedi@gmail.com

1 The New York State Division of Criminal Justice Services is responsible for maintaining the
New York State Sex Offender Registry and is therefore the proper Respondent in this case. See
https://www.criminaljustice.ny.gov/nsor/ (last accessed, October 26, 2020); see also, Rumsfeld v.
Padilla, 542 U.S. 426, 438 (2004) (“a habeas petitioner who challenges a form of ‘custody’ other
than present physical confinement may name as respondent the entity or person who exercises
legal control with respect to the challenged ‘custody’”).
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page10
                                                    Page 10 of 443ofPageID
                                                                     1566 #: 3556




                                                 TABLE OF CONTENTS

PRELIMINARY STATEMENT ..................................................................................................... 3

APPLICABLE LAW ....................................................................................................................... 3

ARGUMENT .................................................................................................................................. 4

   I. THE FACTUAL PREDICATE FOR JESSE’S CLAIMS COULD NOT HAVE BEEN
   DISCOVERED PREVIOUSLY THROUGH THE EXERCISE OF DUE DILIGENCE. .......... 4

       A. The Rice Report directly disclosed new, previously unavailable evidence of the
       techniques which coerced the Grand Jury testimony of the fourteen child witnesses and
       Ross Goldstein and disclosed one recantation of an original complaining witness and
       evidence that undermined the credibility of two more. ........................................................... 7

       B. This Court set in motion a series of events that would draw out previously unavailable,
       inaccessible witnesses, whose testimony would raze the prosecution’s case against Jesse
       Friedman. ............................................................................................................................... 10

   II. JESSE HAS MADE A PRIMA FACIE SHOWING THAT, BUT FOR
   CONSTITUTIONAL ERROR, NO REASONABLE FACTFINDER WOULD HAVE
   FOUND HIM GUILTY OF THE UNDERLYING OFFENSE. ............................................... 14

       A. Jesse Raises Three Constitutional Errors, All of Which Have Been Exhausted and Are
       Cognizable on Federal Habeas Review. ................................................................................ 14

          i.      Fourteenth Amendment Due Process Claim ............................................................. 14

          ii.     Fourteenth Amendment Grand Jury Misconduct Claim............................................ 16

          iii. Actual Innocence ....................................................................................................... 20

       B. But for these constitutional errors, no reasonable factfinder would have found him
       guilty of the underlying offense............................................................................................. 21

CONCLUSION ............................................................................................................................. 27
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page11
                                                    Page 11 of 443ofPageID
                                                                     1566 #: 3557




                                        TABLE OF AUTHORITES

                                                          Cases

Alcorta v. Texas, 355 U.S. 28 (1957) .......................................................... 18, 19, 21

Bell v. United States, 296 F.3d 127 (2d Cir. 2002) ................................................... 4

Bennett v. United States, 119 F.3d 468 (7th Cir. 1997) ............................................ 4
Brady v. United States, 397 U.S. 742 (1970) .......................................................... 16

Case v. Hatch, 731 F.3d 1015 (10th Cir. 2013)....................................................... 23
Cosey v. Lilley, 2020 WL 2539065 (S.D.N.Y., May 19, 2020) ............................. 22
Daye v. Attorney Gen. of State of N.Y., 696 F.2d 186 (2d Cir. 1982) ................... 17
Donnelly v. DeChristoforo, 416 U.S. 637 (1974) ................................................... 18
Friedman v. Rehal, 618 F.3d 142 (2d. Cir. 2010) ............................................... 1, 15
Giglio v. United States, 405 U.S. 150 (1972) ......................................................... 18

Graves v. Schriver, No. 9:98-CV-0532, 2001 WL 1860887 (N.D.N.Y. Jan. 9,
 2001) .................................................................................................................... 20
Hernandez v. Kuhlmann, 14 F. App'x 90 (2d Cir. 2001) ........................................ 20

In re Davis, 565 F.3d 810, 824 (11th Cir. 2009) ..................................................... 22
Jordan v. Dufrain, No. 98 CIV. 4166 (MBM), 2003 WL 1740439 (S.D.N.Y. Apr.
  2, 2003) ................................................................................................................ 21
Machibroda v. United States, 368 U.S. 487 (1972) ................................................ 16

Miller v. Pate, 386 U.S. 1 (1967) ............................................................................ 18

Mooney v. Holohan, 294 U.S. 103 (1935) .............................................................. 17

Napue v. Illinois, 360 U.S. 264 (1959) ................................................. 18, 19, 21, 22
Nordahl v. Rivera, No. 08-CV-5565 KMK LMS, 2013 WL 1187478 (S.D.N.Y.
 Mar. 21, 2013)...................................................................................................... 20
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page12
                                                    Page 12 of 443ofPageID
                                                                     1566 #: 3558




People v. Creasy, 236 N.Y. 205, 221 (N.Y. Ct. App. 1923) ................................... 19

People v. Cwikla, 46 N.Y.2d 434 (N.Y. Ct. App. 1979)......................................... 19

People v. Geaslen, 54 N.Y.2d 510 (N.Y. Ct. App. 1981) ....................................... 19

People v. Pelchat, 62 N.Y.2d 97 (N.Y. Ct. App. 1984) ........................ 17, 19, 20, 22

People v. Robertson, 12 N.Y.2d 355 (1963) ........................................................... 19
People v. Savvides, 1 N.Y.2d 554 (N.Y. Ct. App. 1956) ........................................ 19
Picard v. Connor, 404 U.S. 270, 278 (1971) ........................................................... 15
Pyle v. Kansas, 317 U.S. 213 (1942) ...................................................................... 18

Quezada v. Smith, 624 F.3d 514 (2d Cir. 2010) ............................................... 14, 23
U.S. v. Hogan, 712 F.2d 757 (2d. Cir.1983) ........................................................... 21

Ulster County Court v. Allen, 442 U.S. 140 (1979)................................................ 16
United States v. Agurs, 427 U.S. 97 (1976) ............................................................ 18

United States v. Basurto, 497 F.2d 781 (9th Cir. 1974) .......................................... 21
Waley v. Johnston, 316 U.S. 101 (1942)................................................................. 16

                                                    Statutes
28 U.S.C. § 2244 ................................................................................... 2, 4, 5, 22, 28

                                            Other Authorities

“Victims Say Film on Molesters Distorts Facts”,
  https://www.nytimes.com/2004/02/24/movies/victims-say-film-on-molesters-
  distorts-facts.html (last accessed, October 13, 2020) ............................................ 6
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page13
                                                    Page 13 of 443ofPageID
                                                                     1566 #: 3559




                         PRELIMINARY STATEMENT

      Petitioner Jesse Friedman (“Jesse”) seeks authorization from this Court

pursuant to 28 U.S.C. § 2244(b)(3) to file a second petition for writ of habeas corpus,

in order to assert new claims based on facts not discoverable at the time of his prior

petition, that underlie two Fourteenth Amendment Due Process violations, but for

which Jesse would not stand convicted. Jesse does so in order to make one final

attempt to clear his name of crimes for which he is actually, factually innocent; his

is one of the last major convictions of the Satanic Panic era that remains intact

despite more than a decade of re-investigation and litigation.

      The likelihood of Jesse’s innocence and the need for newly discovered

evidence in order to vindicate it were acknowledged by this Court, the last time Jesse

came before it. See Friedman v. Rehal, 618 F.3d 142 (2d. Cir. 2010) (finding that

the case was “unlike other appeals”, finding that there was “a reasonable likelihood”

that Jesse Friedman was wrongfully convicted, and directing the District Attorney

of Nassau County to reinvestigate the case). Subsequently, then-Nassau County

District Attorney Kathleen Rice undertook a 2.5-year-long re-investigation of

Jesse’s conviction that concluded with the issuance of a 181-page affirmance; her

Office’s refusal to disclose any of the materials reviewed in the course of the re-

investigation gave rise to five years of subsequent litigation pursuant to New York

State’s Freedom of Information Law (“FOIL”).



                                          1
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page14
                                                    Page 14 of 443ofPageID
                                                                     1566 #: 3560




      That re-investigation and subsequent litigation has provided the defense with

newly discovered, newly available evidence that proves that the indictments returned

against Jesse were done so on the sole basis of testimony that was false; coerced;

perjurious. These new facts include proof that the Nassau County Police Department

Sex Crimes Unit a) employed suggestive questioning when gathering statements

from children who would later become witnesses at the Grand Jury; b) authored

witness’ statements on their behalf in curated summaries of multiple, lengthy, hostile

interviews; c) utilized the now discredited and abandoned ‘recovered memory’

approach to allegations of abuse; and d) coerced the cooperation of Jesse’s teenage

friend Ross Goldstein — the only complaining witness who can credibly be called

anything but a child — in the prosecution against Jesse Friedman. These new facts

explain the increasingly incredible, fantastical charges which the Grand Jury

returned against Jesse — charges for which the trial court promised him a life

sentence were he to exercise his right to go to trial (at which Mr. Goldstein would

have testified against him) and to which he thus entered a coerced plea of guilty.

      These new facts demonstrate two distinct violations of Jesse’s constitutional

rights: (1) that Jesse’s plea was coerced and (2) that the State relied upon coerced,

false testimony in order to acquire the indictment to which he ultimately entered his

coerced guilty plea — both, Fourteenth Amendment Due Process violations. Jesse

also asserts a claim of actual, factual innocence that is far from freestanding, and is



                                          2
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page15
                                                    Page 15 of 443ofPageID
                                                                     1566 #: 3561




instead, deeply interrelated to his claims of plea and Grand Jury coercion. But for

these constitutional violations, there would have been no indictments; no guilty plea;

no conviction after trial.

       Based on the newly discovered facts summarized above, and for the reasons

set forth in this memorandum, this Court should authorize the district court to

consider Jesse’s new claims in a successive petition for writ of habeas corpus such

that he might finally get that which he has always proved elusive: a full and fair

evidentiary hearing; a real day in court.2


                                  APPLICABLE LAW

       Under the Antiterrorism and Effective Death Penalty Act of 1996, a second

or successive habeas corpus petition may be filed in district court only if an applicant

obtains authorization from the appropriate court of appeals. 28 U.S.C.

§ 2244(b)(3)(A). A second or successive habeas corpus petition may be filed in the

district court upon a showing by the applicant that:

       (B)(i) the factual predicate for the claim could not have been discovered
       previously through the exercise of due diligence; and

       (ii) the facts underlying the claim, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and
       convincing evidence that, but for constitutional error, no reasonable


2For the full factual and procedural background of this case, see the Declaration of Rhidaya
Trivedi in Support of Jesse Friedman’s Application for Authorization to File a Successive Habeas
Petition at ¶¶ 9-53.


                                               3
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page16
                                                    Page 16 of 443ofPageID
                                                                     1566 #: 3562




        factfinder would have found the applicant guilty of the underlying
        offense.

        [28 U.S.C. § 2244(b)(2)(B).]

        To obtain authorization from a court of appeals, an applicant must make “a

prima facie showing that the application satisfies the requirements of [ § 2244(b)].”

28 U.S.C. § 2244(b)(3)(C). A “prima facie showing” of these requirements is “not a

particularly high standard. An application need only show a sufficient likelihood of

satisfying the strict standards…to ‘warrant a fuller exploration by the district court.”

Bell v. United States, 296 F.3d 127, 128 (2d Cir. 2002) (quoting Bennett v. United

States, 119 F.3d 468, 469 (7th Cir. 1997)).


                                    ARGUMENT

   I.      THE FACTUAL PREDICATE FOR JESSE’S CLAIMS COULD
           NOT HAVE BEEN DISCOVERED PREVIOUSLY THROUGH
           THE EXERCISE OF DUE DILIGENCE.

        The factual predicate for Jesse’s claims — of false and coerced testimony at

the grand jury; of the coercion of his plea; of his actual, factual innocence — could

not have been discovered previously through the exercise of due diligence. There is

perhaps, no better proof of this, than the fact that the overwhelming majority of the

evidence discussed herein was not discovered through the due diligence exercised

by the Capturing the Friedmans team.




                                           4
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page17
                                                    Page 17 of 443ofPageID
                                                                     1566 #: 3563




      Indeed, as the indictments were returned in 1987 and 1988 (prior to which all

of Arnold and Jesse’s class rosters were seized by law enforcement), and therefore

armed only with the names of the fourteen “Doe” witnesses, Arnold and Jesse

attempted to reconstruct the make-up of the computer classes in which abuse was

alleged. It would be these rough reconstructions upon which the Capturing the

Friedmans team would rely, in their early 2000’s attempts to contact each and every

complaining witness, computer class student and parent thereof who could confirm

or deny the occurrence of abuse. See “Victims Say Film on Molesters Distorts

Facts”,         https://www.nytimes.com/2004/02/24/movies/victims-say-film-on-

molesters-distorts-facts.html (last accessed, October 13, 2020) (describing Andrew

Jarecki stating that he attempted 500 times to contact 100 former computer class

students).

      As a result of their efforts — hamstrung by the generic names of the students,

the fact that the witnesses could live anywhere on the planet, the reality of the

internet being only in its earliest stages, and the requirement that complaining

witnesses who wished to recant admit to perjury — only the recantations of two

complaining witnesses — Dennis Doe and Steven Doe (Brian Tilker) — were

acquired, in addition to the exculpatory statements of three non-complainant

students — David Zarrin, James Forrest and Ron Georgalis —, of three parents —

Richard Tilker (Steven Doe’s father), Ralph and Margalith Georgalis —, and of



                                         5
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page18
                                                    Page 18 of 443ofPageID
                                                                     1566 #: 3564




Jesse’s friend Judd Maltin. Dozens of witnesses — complaining and not — outright

refused to speak to the team.

      Today, an additional three complaining witnesses — Barry Doe, Keith Doe,

and Kenneth Doe — have recanted; Ross Goldstein has recanted; nine more students

who affirmatively deny the existence of any abuse have come forward; the only

parent to take contemporaneous notes during the investigation has been persuaded

of Jesse’s innocence; the reliability of Gregory Doe and Richard Doe has been

questioned by the District Attorney herself; a mountain of evidence of interrogation

techniques and investigative methods that explain each and every false allegation at

the Grand Jury have become newly available.

      Matter cannot be created or destroyed. But truth is not matter; in order for lies

to be exposed as such — particularly lies told by fearful children amidst a local and

national hysteria — opportunities to discover the truth must be created. As argued

herein, the prior decision of this Court created those very opportunities. But for this

Court’s direction of the District Attorney to re-investigate the conviction; but for the

District Attorney’s engaging a review process utterly devoid of transparency and

integrity; but for the defense’s efforts to secure the underlying, withheld,

investigative materials through the Freedom of Information Law; but for the

motivation that Capturing the Friedmans, the Rice Review, and the prior decision

of this Court would together provide to witnesses to come forward and either admit



                                           6
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page19
                                                    Page 19 of 443ofPageID
                                                                     1566 #: 3565




to perjury or tell a story of Jesse’s innocence long decried in Nassau County — the

evidence upon which Jesse’s claims are based simply would not have become

available.

             A. The Rice Report directly disclosed new, previously
                unavailable evidence of the techniques which coerced the
                Grand Jury testimony of the fourteen child witnesses and
                Ross Goldstein and disclosed one recantation of an
                original complaining witness and evidence that
                undermined the credibility of two more.

      Without question, the coercive investigatory techniques described in the Rice

Report, Trivedi Decl. at ¶¶ 55-85, including the pattern of repeatedly interviewing

children and authoring their statements intermittently and inconsistently, Trivedi

Decl, at ¶¶ 86-103, the recantation of complaining witness James Doe, Trivedi Decl.

at ¶¶ 102, 120-122, and the District Attorney herself questioning the reliability of

Gregory Doe and Richard Doe, Ex. E at 79, 103, could not have been discovered

previously through due diligence.

      First, the investigatory techniques. Criminal procedure dictates that, had Jesse

gone to trial, the defense would have had an opportunity to question law enforcement

and complaining witnesses as to the investigative techniques that had been utilized

in the course of their interrogation(s). But because of the prosecution’s year-long

declination to provide Brady material to the defense between 1987 and 1988— to

disclose the dozens, if not hundreds, of interviews that yielded no allegations of

abuse —, Ex. DDD, the defense’s inability to know that complaining witnesses had

                                          7
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page20
                                                    Page 20 of 443ofPageID
                                                                     1566 #: 3566




been interviewed on at least ten occasions that yielded no written statements, Ex.

XX, Decl. of Grace Gill, at ¶¶ 10-11,3 and the undisputed fact that the 14

complaining witnesses had to be asked leading questions at the Grand Jury to which

they gave “yes” or “no” answers, Ex. BB, August 18, 2013 Letter from Scott Banks

to Justice F. Dana Winslow, it remains eminently possible that the defense would

never have known which questions to ask; which interrogation techniques had

yielded which inculpations of Jesse, and how.

       Of course, in the course of making Capturing the Friedmans, individual

members of law enforcement and individual complaining witnesses and their parents

would reference individual interrogation techniques. See, e.g., Ex. II, May 18, 2001

Excerpts of Recorded Interview Statements of Detective Anthony Squeglia

(admitting that when interrogating children, you “don’t give them an option,

really…”); see also, Ex. FF, February 21, 2001 Interview Statements of Fran

Galasso. But there was no way to know that these techniques were used in a

persistent, unrelenting, and uncompromising pattern, and that without them,

the children outright failed to inculpate Jesse. Only the release of the Rice Report

and the interviews with witnesses it facilitated, see infra, would reveal the extent to




3 To be clear, even if Jesse had gone to trial, and the prior statements of testifying complaining
witnesses turned over as Rosario material, the defense may not have known, and indeed not told,
that nine of the complaining witnesses had been interviewed at least once on an occasion that
yielded no written statement. Ex. XX at ¶ 10-11.


                                                8
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page21
                                                    Page 21 of 443ofPageID
                                                                     1566 #: 3567




which each and every inculpatory statement about Jesse elicited at the Grand Jury

was tainted by the coercive techniques of law enforcement and the overall lack of

integrity of the original investigation.

      There is perhaps no greater evidence of this last proposition than the Affidavit

of Kenneth Lanning, included herein as Ex. Y. Detective Lanning reviewed the Rice

Report, and noted the absence of multiple best practices, known to ensure integrity,

transparency and honesty in child sex crime investigations. Trivedi Decl. at ¶ 104;

see also, Ex. Y at ¶¶ 12-39. Detective Lanning’s observations are only possible

because of the release of the Rice Report — the release of a systematic summary of

the multi-phase investigation into Jesse Friedman.

      The recantations of James Doe could also not have been discovered prior.

James Doe, wishing to only recant allegations made against Ross Goldstein, has

always refused to speak with the defense. The burial of James Doe’s recantation of

60% of his prior allegations, Ex. XX, Decl. of Grace Gill at ¶ 17, in a single sentence

of the Rice Report is no matter; fundamentally, it became available solely as a result

of the Conviction Review Process.

      Lastly, the Rice Report’s questioning of the reliability of Gregory Doe —

described as “unreliable” and “perilous to rely on”, and his interview, as “fraught

with inconsistencies” — and of Richard Doe — for whom no medical evidence




                                           9
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page22
                                                    Page 22 of 443ofPageID
                                                                     1566 #: 3568




could be found by the District Attorney to corroborate his allegations — constitutes

newly discovered evidence. Trivedi Decl. at ¶¶ 125-126; Ex. E at 79, 103.

             B. This Court set in motion a series of events that would
                draw out previously unavailable, inaccessible witnesses,
                whose testimony would raze the prosecution’s case against
                Jesse Friedman.

“The impetus and motivation for coming forward to speak about it now was
a direct result of the announcement of a transparent and honest review of the
case by an independent panel….”

                                – Ross Goldstein’s March 8, 2013 Letter to
                                the Conviction Review Team at Ex. H.

      Ross Goldstein’s 2013 recantation to the Friedman Case Review Panel, Ex. H

is perhaps the best example of the mountain of newly discovered evidence made

available by way of this Court’s direction that the Nassau County District Attorney

undertake a thorough, transparent, honest re-investigation of the case against Jesse

Friedman.

      Mr. Goldstein specifically described not wanting to share his story with

Capturing the Friedmans but wanting to share it with a ‘transparent and

honest…independent panel.’ Ex. H at 8-9. Not only did Mr. Goldstein fully recant

any inculpatory statements he made about Jesse prior, but he explained in

painstaking detail the coercive techniques employed by law enforcement to elicit his

entry into a cooperation agreement. Id. at 2-6.




                                         10
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page23
                                                    Page 23 of 443ofPageID
                                                                     1566 #: 3569




      Mr. Goldstein is but one of several witnesses to whom access was gained as a

result of the announcement of the Rice Review and events subsequent (Keith Doe,

for example, would sit for an interview with the defense for the first time, in 2012,

after the Rice Review as announced, offering a total recantation. Ex. U, Nov. 13,

2012 Taped Interview with Keith Doe). ‘Events subsequent’, however must be

emphasized — the newly discovered evidence is as much the result of what the

Conviction Review team affirmatively did, as much as it is the result of what they

did not do (and what the defense undertook as a result).

      Indeed, though a smattering of non-complaining student witnesses appears to

have spoken with the Conviction Review Team, the Team made no attempt to

systematically reconstruct the class rosters or interview the only people who could

corroborate or refute the allegations of abuse. They utterly failed to document those

allegations that, by definition could be corroborated — either because they involved

other alleged victims or referenced physical evidence. Ex. XX at ¶15. This, despite

the fact that the indictments allege acts of abuse occurring in a public environment

with a room full of witnesses. Ex. XX at ¶16. Of the fourteen original complaining

witnesses, the Rice team spoke only to five, and mischaracterized the submissions

of individuals with direct knowledge of relevant events like Arline Epstein and Scott

Banks. See generally, Ex. E.




                                         11
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page24
                                                    Page 24 of 443ofPageID
                                                                     1566 #: 3570




       Ultimately, because of what the prosecution said they would do — conduct a

transparent, honest re-investigation process — and because of what they did do —

willfully fail to conduct a re-investigation centered around principles of integrity,

honesty and transparency — the defense pursued disclosures through FOIL, in a

manner, resuming an investigation that had been dormant since the release of

Capturing the Friedmans. During the FOIL litigation, the defense was ordered, at

the prosecution’s request, to serve each and every original complaining witness,

Trivedi Decl. at ¶ 46, fn. 6; the FOIL litigation would thus create an opportunity for

individuals to come forward and express their discontent with representations made

in the Rice Report.

      Barry Doe, for example, spoke with the Capturing the Friedmans team on

May 21, 2012, offering an absolute, unequivocal, and thorough recantation. Ex. P,

May 21, 2012 Interview Statements of Barry Doe. Upon submission of Barry Doe’s

interview statements, the Conviction Review team would elect to interview him (it

does not appear that they wished to do so prior to his recantation). Trivedi Decl. at ¶

120. Barry Doe would offer the final word, through counsel, after being served with

Jesse’s Article 78 seeking FOIL disclosures of the documents underlying the Rice

Report. Ex. Z at 4:1-10 (confirming that Barry Doe’s memory supports a total

exculpation of Jesse).




                                          12
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page25
                                                    Page 25 of 443ofPageID
                                                                     1566 #: 3571




      Many disclosures followed this utterly unpredictable trajectory whereby, after

speaking with the defense, witnesses would then speak with the District Attorney’s

Office. Michael Epstein, for example, sat for an interview with the Capturing the

Friedmans team on August 1, 2012, and after, spoke to the DA’s office and

immediately recanted to his mother. Trivedi Decl. at ¶ 59. As a result of Michael’s

disclosures, Ms. Epstein then came forward and shared her notes with the defense.

She was, and remains, the only parent known to have taken notes contemporaneous

to the original investigation into Arnold and Jesse Friedman; she would go on to

write directly to Judge Winslow, presiding over Jesse’s FOIL litigation, because the

Rice Report “ignore[d], discount[ed], and mischaracterize[d] much of [her]

evidence.” Ex. AA, August 19, 2013 Letter from Arline Epstein to Judge F. Dana

Winslow.

      Scott Banks would, in order to (in a fashion similar to Arline Epstein) rebut

the mischaracterization and misinformation of the Rice Report, write a letter to

Judge Winslow making clear his lack of faith in Jesse’s Grand Jury process. Ex. BB,

August 18, 2013 Letter from Scott Banks to Justice F. Dana Winslow.

      Kenneth Doe would come forward with his recantation directly as a result the

defense being forced to serve all fourteen complaining witnesses with Jesse’s FOIL

Article 78. See Ex. I, May 20, 2013 Letter from Kenneth Doe to Friedman Case




                                        13
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page26
                                                    Page 26 of 443ofPageID
                                                                     1566 #: 3572




Review Panel (describing being served as a “collision” of worlds he had previously

kept separate).

         Similarly, the nine non-complainant computer class students described at

Trivedi Decl. at ¶¶ 131-132 would come forward. At least one of them was enrolled

in each class in which abuse was alleged. See Ex. XX at ¶¶ 17-20.


   II.      JESSE HAS MADE A PRIMA FACIE SHOWING THAT, BUT FOR
            CONSTITUTIONAL ERROR, NO REASONABLE FACTFINDER
            WOULD HAVE FOUND HIM GUILTY OF THE UNDERLYING
            OFFENSE.

         Once newly discovered evidence has been presented, the gate-keeping issues

are whether Jesse has identified a constitutional error (exhausted and cognizable),

and, if so, whether he has shown by clear and convincing evidence that but for that

error no reasonable jury would have found him guilty. See Quezada v. Smith, 624

F.3d 514, 521–22 (2d Cir. 2010).

               A. Jesse Raises Three Constitutional Errors, All of Which
                  Have Been Exhausted and Are Cognizable on Federal
                  Habeas Review.

                   i. Fourteenth Amendment Due Process Claim

         In Friedman v. Rehal, the Second Circuit wrote, of Jesse’s decision to plead

guilty,

         With the number of counts in the indictments, Judge Boklan’s threat to
         impose the highest conceivable sentence for each charge, petitioner
         faced a virtually certain life sentence if he was convicted at trial. And
         the likelihood that any jury pool would be tainted seemed to ensure that

                                            14
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page27
                                                    Page 27 of 443ofPageID
                                                                     1566 #: 3573




        petitioner would be convicted if he went to trial, regardless of his guilt
        or innocence. Nor could he have reasonably expected to receive a fair
        trial from Judge Boklan, the former head of Nassau County District
        Attorney’s Sex Crime Unit, who admitted that she never had any doubt
        of the defendant’s guilt even before she heard any of the evidence or
        the means by which it was obtained. Even if innocent, petitioner may
        well have plead guilty.

        [Friedman, 618 F.3d at 158.]

Jesse’s 2014 motion pursuant to CPL § 440.10 correspondingly sought vacatur of

his conviction based upon the argument that his plea had been coerced in violation

of the Sixth and Fourteenth Amendments to the U.S. Constitution.4 Ex. A, Notice of

Motion dated June 23, 2014 at ¶ 3.

        “It is a settled principle of federal constitutional law that a guilty plea violates

due process and is therefore invalid if not entered voluntarily and intelligently.”

Brady v. United States, 397 U.S. 742, 748 (1970). “[T]he agents of the state may not

produce a plea by actual or threatened physical harm or by mental coercion

overbearing the will of the defendant.” Id. at 750; see Waley v. Johnston, 316 U.S.



4 The citation to the Sixth Amendment was erroneous. Jesse brought on 440 motion — the denial
of which he sought and was denied leave to appeal —a Fourteenth Amendment Due Process claim
that his plea was coerced, specifically by the conduct of the trial court. Jesse’s claim was
adequately ‘constitutionalized’ for federal habeas purposes; he cited the specific provision of the
constitution and presented extensive facts in support of his argument. Ex. A at ¶ 3; Picard v.
Connor, 404 U.S. 270, 278 (1971) (“Obviously if the petitioner has cited the state courts to the
specific provision of the Constitution relied on in his habeas petition, he will have fairly presented
his legal basis to the state courts.”) (internal citations omitted). The requirement that the state court
have been given a reasonable opportunity to pass on the federal habeas claim is satisfied if the
legal basis of the claim made in state court was the “substantial equivalent” of that of the habeas
claim. Id.; see also Ulster County Court v. Allen, 442 U.S. 140, 147-48 n. 5 (1979).



                                                   15
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page28
                                                    Page 28 of 443ofPageID
                                                                     1566 #: 3574




101, 104 (1942) (per curiam) (guilty plea coerced by federal law enforcement officer

inconsistent with due process). The plea is void if it is “induced by promises or

threats which deprive it of the nature of a voluntary act… A plea of guilty differs in

purpose and effect from a mere admission or an extrajudicial confession; it is itself

a conviction. Like a verdict of a jury it is conclusive.” Machibroda v. United States,

368 U.S. 487, 493 (1972). Jesse’s coerced plea claim is thus cognizable and has been

adequately exhausted such that its presentation to this Court is proper.

                  ii. Fourteenth Amendment Grand Jury Misconduct Claim

       Jesse additionally brings a claim that the indictments to which he ultimately

pleaded guilty were procured with evidence that was knowingly coerced, perjurious,

unreliable and untrue, in violation of the Fourteenth Amendment Due Process

guarantee.5 In Mooney v. Holohan, 294 U.S. 103 (1935), the Supreme Court of the

United States wrote,

       It is a requirement that cannot be deemed to be satisfied by mere notice
       and hearing if a state has contrived a conviction through the pretense of
       a trial which in truth is but used as a means of depriving a defendant of
       liberty through a deliberate deception of court and jury by the
       presentation of testimony known to be perjured. Such a contrivance by
       a state to procure the conviction and imprisonment of a defendant is as

5 Below, Jesse not only relied upon People v. Pelchat, 62 N.Y.2d 97 (N.Y. Ct. App. 1984) — itself
a case that relied upon the jurisprudence of the Due Process Clause of the Fourteenth Amendment
— but clearly stated that the claim was raising more than procedural defect; it was raising
“violations of fundamental constitutional rights.” Memorandum of Law at 124. In order to satisfy
the preservation requirements of federal habeas review, the claim must have been presented in
state court in a manner sufficient to alert the court to the claim's federal nature. Daye v. Attorney
Gen. of State of N.Y., 696 F.2d 186, 192 (2d Cir. 1982). Jesse’s grand jury coercion claim was
thus, adequately preserved.


                                                 16
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page29
                                                    Page 29 of 443ofPageID
                                                                     1566 #: 3575




      inconsistent with the rudimentary demands of justice as is the obtaining
      of a like result by intimidation. And the action of prosecuting officers
      on behalf of the state, like that of administrative officers in the
      execution of its laws, may constitute state action within the purview of
      the Fourteenth Amendment. That amendment governs any action of a
      state, ‘whether through its legislature, through its courts, or through its
      executive or administrative officers.’

      [(internal citations omitted).]

In United States v. Agurs, 427 U.S. 97, 103 (1976), the Supreme Court summarized

its Mooney line of cases as “consistently [holding] that a conviction obtained by the

knowing use of perjured testimony is fundamentally unfair”, citing Pyle v. Kansas,

317 U.S. 213 (1942), Alcorta v. Texas, 355 U.S. 28 (1957), Napue v. Illinois, 360

U.S. 264 (1959) ((“it is established that a conviction obtained through use of false

evidence, known to be such by representatives of the State, must fall under the

Fourteenth Amendment), Miller v. Pate, 386 U.S. 1 (1967) (“More than 30 years ago

this Court held that the Fourteenth Amendment cannot tolerate a state criminal

conviction obtained by the knowing use of false evidence.”); Giglio v. United States,

405 U.S. 150 (1972), and Donnelly v. DeChristoforo, 416 U.S. 637 (1974). The line

of cases dealt specifically with a conviction obtained after trial through the use of

false evidence.

      In People v. Pelchat, 62 N.Y.2d 97 (N.Y. Ct. App. 1984) the New York State

Court of Appeals specifically addressed whether a prosecutor could rely upon

knowingly false or perjured testimony at the grand jury stage, after which a



                                          17
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page30
                                                    Page 30 of 443ofPageID
                                                                     1566 #: 3576




defendant pleaded guilty. The Court wrote, relying upon the federal jurisprudence

described supra,

      It is familiar doctrine that a prosecutor serves a dual role as advocate
      and public officer. He is charged with the duty not only to seek
      convictions but also to see that justice is done. In his position as a public
      officer he owes a duty of fair dealing to the accused and candor to the
      courts, a duty which he violates when he obtains a conviction based
      upon evidence he knows to be false. Such misconduct may impair a
      defendant's due process rights and require a reversal of the conviction
      (see, e.g., People v. Robertson, 12 N.Y.2d 355 (1963); People v.
      Savvides, 1 N.Y.2d 554 (N.Y. Ct. App. 1956); People v. Creasy, 236
      N.Y. 205, 221 (N.Y. Ct. App. 1923); Napue v. Illinois, 360 U.S. 264
      (1959); Alcorta v. Texas, 355 U.S. 28 (1957). It goes without saying
      that this duty also rests upon the prosecutor during pretrial proceedings
      (see, e.g., People v. Geaslen, 54 N.Y.2d 510 (N.Y. Ct. App. 1981);
      People v. Cwikla, 46 N.Y.2d 434 (N.Y. Ct. App. 1979) and the
      proceedings relating to indictment both at presentment and afterwards.

      [62 N.Y.2d at 106 (emphasis added).]

      A Pelchat claim is thus cognizable on federal habeas review as a Fourteenth

Amendment Due Process violation. See, e.g., Hernandez v. Kuhlmann, 14 F. App'x

90, 91–92 (2d Cir. 2001) (dismissing Pelchat claim not because the claim was not

cognizable on federal habeas review, but instead, because there was no showing that

“the prosecutor acted in bad faith by knowing, but failing to disclose, that false

testimony had been presented to the grand jury.”); Nordahl v. Rivera, No. 08-CV-

5565 KMK LMS, 2013 WL 1187478, at *6 (S.D.N.Y. Mar. 21, 2013) (citing Pelchat

as an example of the kind of prosecutorial egregiousness that goes to the “heart of

the process” such that it can survive a guilty plea); Graves v. Schriver, No. 9:98-CV-



                                           18
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page31
                                                    Page 31 of 443ofPageID
                                                                     1566 #: 3577




0532, 2001 WL 1860887, at *2 (N.D.N.Y. Jan. 9, 2001) (“For example, a party may

challenge a conviction based upon a guilty plea to an accusatory instrument which

is void because the prosecutor knew that the only evidence to support the charge was

false” and citing People v. Pelchat, 62 N.Y.2d 97, 107, 108 (1984) as reversing

conviction where “Grand Jury had no evidence before it worthy of belief that

defendant had committed a crime”); U.S. v. Hogan, 712 F.2d 757, 759 (2d. Cir.1983)

(Due Process considerations prohibit government from obtaining an indictment

based on known perjured testimony)”); c.f. Jordan v. Dufrain, No. 98 CIV. 4166

(MBM), 2003 WL 1740439, at *4 (S.D.N.Y. Apr. 2, 2003) (finding that Pelchat

“rested on state, not federal grounds” but without reasoning of any kind).

      As already noted, the New York State Court of Appeals’ decision in Pelchat

itself rested in part upon federal constitutional jurisprudence. The Court cited, as

support for the proposition that grand jury misconduct may require reversal of the

conviction, two Mooney progeny cases decided on Fourteenth Amendment grounds:

Napue v. Illinois, 360 U.S. 264 (1959) and Alcorta v. Texas, 355 U.S. 28 (1957).

For the specific proposition that the indictment may be attacked and dismissed after

conviction when a witness’s testimony was perjured, the Court of Appeals cited

United States v. Basurto, 497 F.2d 781 (9th Cir. 1974). The Pelchat Court then ruled

that the conviction before them “must be reversed and the indictment dismissed

because the evidence before the Grand Jury failed to meet legal standards and the



                                         19
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page32
                                                    Page 32 of 443ofPageID
                                                                     1566 #: 3578




prosecutor knew that when he permitted the court to take the defendant’s plea to the

full indictment.” 62 N.Y.2d at 107. The Court reiterated that “just as [the prosecutor]

could not sit by and permit a trial jury to decide a criminal action on evidence known

to be false, he could not permit a proceeding to continue on an indictment which he

knew rested solely upon false, citing, again, Napue v. Illinois, 360 U.S. 264 (1959).

Jesse’s Grand Jury misconduct claim is thus also, cognizable and exhausted.

               iii. Actual Innocence

      Where a petitioner seeks to file a successive habeas petition alleging a claim

of actual, factual innocence, the claim of innocence must not be freestanding, and

instead, tethered to a cognizable federal constitutional violation. See Cosey v. Lilley,

2020 WL 2539065 at *11 (S.D.N.Y., May 19, 2020) (adopting the Tenth and

Eleventh Circuits’ reasoning that AEDPA’s requirements for successive petitions

make clear that Congress intended for actual innocence claims to require

constitutional error); see also, In re Davis, 565 F.3d 810, 824 (11th Cir. 2009) (“The

statute undeniably requires a petitioner seeking leave to file a second or successive

petition to establish actual innocence by clear and convincing evidence and another

constitutional violation.”); Case v. Hatch, 731 F.3d 1015, 1037 (10th Cir. 2013).

Here, as demonstrated infra, Jesse’s actual innocence claim is inextricably linked to

his Grand Jury and coerced plea claims.




                                          20
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page33
                                                    Page 33 of 443ofPageID
                                                                     1566 #: 3579




             B. But for these constitutional errors, no reasonable
                factfinder would have found him guilty of the underlying
                offense.

      Jesse’s claims meet the second element required to authorize the district court

to consider a second habeas corpus petition, because Jesse has made a prima facie

showing that the facts underlying his claims, if proven and viewed in light of the

evidence as a whole, would be sufficient to establish by clear and convincing

evidence that, but for constitutional error, no reasonable factfinder would have found

him guilty of the underlying offense. See 28 U.S.C § 2244(b)(2)(B)(ii). This Court

has defined the “prima facie” standard of section 2244(b)(3)(C) to mean, “as the

phrase normally does, that the applicant's allegations are to be accepted as true, for

purposes of gate-keeping, unless those allegations are fanciful or otherwise

demonstrably implausible.” Quezada v. Smith, 624 F.3d 514, 521–22 (2d Cir. 2010).

      The question is thus: in the absence of the coercive techniques used to procure

the grand jury testimony of the fourteen child witnesses and Ross Goldstein, and in

the absence of the coercive threat not only of Ross Goldstein’s live inculpatory

testimony at trial but consecutive sentencing at the hands of Judge Boklan, whether

any reasonable factfinder would have convicted Jesse. Unequivocally, the answer is

no.

      Not a shred of testimony provided by the fourteen child witnesses at the Grand

Jury remains free of the taint of coercion by law enforcement. The District



                                         21
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page34
                                                    Page 34 of 443ofPageID
                                                                     1566 #: 3580




Attorney’s own recitation of the investigation makes clear that children’s denials

were ignored; they were interrogated in lengthy, hostile, and repeated interrogations

replete with positive reinforcement for allegations of abuse and negative

consequences when they denied it. See e.g., Ex. E at 87; see also Ex. II at 65; Ex. G.

In numerous, lengthy interrogations, law enforcement gaslit children into believing

that abuse “could” have happened; ignored fantastical allegations of fictional abusers

while selectively crediting the rest, no matter how illogical; asked questions that had

already been answered, while children repeatedly “remembered” the most egregious,

violent conduct in the latter stages of the investigation. Trivedi Decl. at ¶¶ 54-108.

Multiple interviews with primary complaining witnesses were undocumented, Ex.

XX at ¶¶ 11-12; those that were, were documented in statements concocted by law

enforcement, in the language of adults. Trivedi. Decl. at ¶ 94.

      Scott Banks’ memory is clear: the children were asked “yes” or “no” questions

in order to return the three indictments; their testimony was troublingly devoid of

details as to who had abused them, what abuse had occurred, when it occurred, and

how it occurred. Ex. BB (describing the answers provided by the child witnesses at

the grand jury as “providing absolutely no detail”). Keith Doe recollects being asked

not about abuse, but about his life generally. See Ex. U at 8 (“When I went to the

Grand Jury, they didn’t ask me about any of this stuff… I think my recollection is

they asked me how old I was and what favorite activities were. … and I remember



                                          22
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page35
                                                    Page 35 of 443ofPageID
                                                                     1566 #: 3581




the Mineola courthouse actually being a very intimidating place to go when you’re

that age.”). But for this coercion — this deliberate elicitation of perjury — no such

indictments could have been returned; there is perhaps, no better support for this

proposition than the fact that law enforcement knew they could not rely upon these

witnesses at trial. See Ex. H, discussed infra.

       It is equally true that but for the coercion of Ross Goldstein, and the threats

of Judge Boklan, Jesse Friedman would not have entered a coerced plea of guilty.

Ross Goldstein’s cooperation was specifically elicited out of fear that not a single

child witness was fit to testify at trial, and thus, to coerce Jesse into pleading guilty

— an outcome he had previously refused. Ex. H (“the prosecutor and the police

believed there was a good chance that none of the younger kids would be willing to

take the stand at trial.). Judge Boklan’s threat that Jesse, if convicted at trial — a

certain outcome, once Ross Goldstein’s cooperation was secured — would never be

a free man, ensured that Jesse had no option but to give up. See Ex. H; Ex. LL at

¶11; Ex. UU; Ex. VV.

      But for these constitutional errors, no reasonable factfinder would have

rendered a verdict of guilty. The prosecution would have presented a case with no

physical evidence — no medical testimony, no photographs, no videos; witness

testimony would have come from all, some, or none of the fourteen child witnesses.

The defense, armed with the statements of all of the witnesses who denied the



                                           23
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page36
                                                    Page 36 of 443ofPageID
                                                                     1566 #: 3582




occurrence of abuse, the adult-authored statements of the testifying witnesses, and

the testimony of parents troubled by the lengthy, hostile interrogations, would have

impeached the credibility of each and every one.

      The defense would separately be able to call as witnesses parents who had

dropped off and picked up their children, re-enrolling them for session after session

without concern, in addition to dozens of non-complaining students who attended

the same classes in which abuse was alleged to describe their experience of the

classes. There would, at minimum, be reasonable doubt, cast by the dozens of

students and parents who saw nothing; remembered nothing; feared nothing, in the

Friedman home.

       Today, nothing remains of the case against Jesse Friedman; the testimony of

each and every complaining witness has been razed. Seven main elements dictate

this conclusion: 1) the complainant has completely repudiated the testimony he

provided when he was a child, explaining that it was a product of coercion, 2) other

eyewitnesses who were in the same classroom as the complainant assert that no

abuse took place, 3) the complainant lied in material respects, claiming he witnessed

sexual abuse against others that did not take place, 4) the complainant lied in material

respects by falsely claiming that other perpetrators sexually abused him, 5) the

complainant radically altered his testimony in material respects or cannot remember

even basic aspects of his testimony, 6) the complainant made assertions that were so



                                          24
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page37
                                                    Page 37 of 443ofPageID
                                                                     1566 #: 3583




implausible and contradicted by the physical evidence, or obviously fantastic that

they cannot be credited, and 7) the complainant’s accounts of sexual abuse

dramatically expanded after each round of police interrogation.

         Of the fourteen original complainants, five have completely repudiated; one

has recanted 60% of his allegations; another six have been undermined by the

unambiguous testimony of individuals who were their classmates and peers; the

remaining two have been deemed unreliable by the District Attorney herself in part

because they remember being abused by fictitious characters. Ross Goldstein has

offered a recantation that not only rescinds any allegation that Jesse ever abused

anyone but offers a credible narrative as to how and why he entered the cooperation

agreement and inculpated his friend. The defense has spoken with a total of twelve

students who attended each and every class in which the abuse allegedly occurred,

in many cases who were alleged to have been abused by others, all in the plain view

of the small classroom. All of these witnesses, one of whom is now a Nassau County

Assistant District Attorney, deny they witnessed any abuse. One or more of these

students was present in each class in which abuse was alleged by others and each

states that he did not witness any abuse. Exhibit XX, Declaration of Grace Gill at

¶¶ 15-20.6


6 Even a cursory examination of the six complaining witnesses with whom neither the defense nor
the prosecution have spoken, indicates that nothing remains of the case against Jesse.



                                              25
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page38
                                                    Page 38 of 443ofPageID
                                                                     1566 #: 3584




Daniel Doe: Witness accounts, most of which are newly discovered, conclusively refute Daniel
Doe’s charges. Keith Doe was also in the class from which his allegations arose, and when asked
whether he witnessed any abuse he replied “I don’t think so…I’m surprised to see that.” Ex. U at
5. So too was Steven Doe (Brian Tilker), who stated “I don’t remember any bad experiences except
for maybe not liking computers, you know?” He can “state without reservation that nothing
untoward ever happened to me and that I never witnessed anything untoward happening to anyone
else in the classes that I attended.” Ex. OO at 13. David Zarrin, another eyewitness to classes with
Daniel Doe, agrees that no abuse ever took place. Ex. JJ at 3. Ross Goldstein’s recent recantation
echoes both of their sentiments. Ex. H.

Patrick Doe: Patrick Doe’s allegations are conclusively refuted by Kenneth Doe, Michael Epstein,
Michael Kanefsky, and Barry Doe. Moreover, Michael Epstein’s mother, Arline Epstein, can
confirm that parents freely entered the classroom without ever seeing any sort of sign of abuse.
Ex. J; Ex. W. There is no plausible basis to maintain the charges from Patrick Doe.

Lawrence Doe: Numerous other students in that class are unanimous in their observations that no
such conduct like that alleged by Lawrence Doe, solely in the third indictment, ever occurred.
Michael Epstein, Kenneth Doe, Barry Doe, and Michael Kanefsky were all in the class with
Lawrence Doe, and none ever witnessed anything of the sort. Kenneth Doe specifically denies ever
being shown pictures of nude people, within the same class that Lawrence Doe alleges they were
displayed. Ex. I. All are sure, they never were sexually abused in that class themselves, and they
never witnessed any sort of abuse. And Michael Epstein explains: “I really can’t imagine that
anything untoward was happening on the other side of the room that I didn’t notice.” Ex. T at 6.
The remaining charges by Lawrence Doe (numbers 3294-3296) are similarly baseless as they relate
to Jesse Friedman.

Edward Doe: The first class, which accounts for most of the charges, is the same class in which
Daniel Doe alleges he was sodomized multiple times each session, and in which the games “Leap
Frog” and “Simon Says” were commonly played. Edward Doe alleges isolated incidents of
differing abuse, but nothing like those kinds of allegations. Even his reduced allegations, however,
stand in stark contrast to multiple witnesses who saw nothing of the sort. Keith Doe was in this
class, and doesn’t recall seeing anyone abused. Ex. U at 5. So too was Steven Doe, who “did not
witness anything inappropriate in the computer classes at any time.” Ex. OO at 12. Ross Goldstein
has also been variously accused of being present in this class and is adamant that he never saw any
sort of abuse. Ex. H.

The charges of Edward Doe are an excellent example of the sort of internal inconsistencies that
fatally plague the indictments. Daniel Doe alleges in this class widespread constant sodomy of every
student in the class. Edward Doe also alleges serious crimes, but mostly isolated incidents of bizarre
sexual acts or violence. Keith Doe alleged still somewhat less serious acts, and now concedes that
those words and acts were manipulations by the investigating officers. In the same vein Steven Doe
alleged crimes inconsistent with those alleged by the others, and now admits he only stated those
things under tremendous police pressure. Ex. OO.



                                                 26
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page39
                                                    Page 39 of 443ofPageID
                                                                     1566 #: 3585




       Because he has satisfied both prongs of the demands of § 2444(b)(2)(B)(ii),

this Court should authorize Jesse Friedman to file a successive petition for writ of

habeas corpus in District Court.

                                       CONCLUSION

       The question before this Court is whether Jesse Friedman has made a prima

facie showing of newly discovered evidence of constitutional violations — neither

fanciful or demonstrably implausible — but for which no reasonable factfinder


Fred Doe: Under repeated, extensive, and well-documented police questioning, Fred Doe’s
allegations grew from a claim that Arnold Friedman gave him “bad hugs” to assertions that he was
anally raped by Arnold and Jesse while three of Jesse’s friends held him down. See supra at Ex. E
at 12-13; Trivedi Decl. at 89-93. He falsely identified one of these “helpers.” Id. His statement,
composed by Detective Merriweather contained the “penis was as hard a rock” language, identical
to the language Detective Merriweather used in an unrelated case with a different complainant.
Trivedi Decl. at ¶ 93. Fred Doe’s claim that he submitted to sexual abuse only because he was told
he would never be allowed to come back again to computer class” is fantastical and illogical. Ex.
Y at ¶¶ 16-17. Fred Doe’s claims are refuted by three eyewitnesses who assert that no sexual abuse
took place: Steven Doe, Keith Doe, and Ross Goldstein.

William Doe: Nearly all of William Doe’s charges involve multiple students and class-wide sexual
games. Yet in the Spring 1986 Gamemaker class William Doe was one of just two complaining
witnesses. More damningly, the best information available shows that Rafe Lieber and Gary
Meyers were also present in this class among other non-complaining student witnesses. Gary
Meyers had this to say: “nothing odd or inappropriate happened at all.” Rafe Lieber stated:
“nothing ever happened.” William Doe is the only complaining witness to bring charges at all in
the Fall 1986 Music class, raising immediate doubts about whether the public sexual acts describes
could possibly have occurred. Beyond such concerns, he shared the class with Rafe Lieber and
Gary Meyers, who, as previously stated, did not corroborate the charges. The earlier, first
indictment charges were from the Spring 1985 class. William Doe shared that class with Ron
Georgalis, who has been adamant about the lack of abuse, and Dan Aibel, who wonders “what
could have gone on there that I should have known about?”…and witnessed no such abuse. Ex. X.
Rafe Lieber too was in that class, along with numerous other students who refused to disclose
abuse. Can we just remove the “gamemaker” and “music” class qualifiers here. “Music class”
sounds like violin lessons, and those labels are really only something that my dad and I understood
in regards to the more advanced classes. “The Spring 1986 class” should be sufficient for
designating the class.



                                                27
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page40
                                                    Page 40 of 443ofPageID
                                                                     1566 #: 3586
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page41
                                                    Page 41 of 443ofPageID
                                                                     1566 #: 3587




                        No. 20-
                   In the United States Court of Appeals
                           for the Second Circuit
                          ___________________

                                Jesse Friedman,

                                                        Petitioner-Movant,
                                       v.

Michael C. Green, Executive Deputy Commissioner, New York State Division
of Criminal Justice Services, Letitia James, Attorney General of the State of
                                 New York

                                                  Respondent.
                    _________________________________


       DECLARATION OF RHIDAYA S. TRIVEDI IN SUPPORT OF
         JESSE FRIEDMAN’S MOTION UNDER 28 U.S.C. § 2244
                 FOR AUTHORIZATION TO FILE A
       SUCCESSIVE PETITION FOR WRIT OF HABEAS CORPUS
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page42
                                                    Page 42 of 443ofPageID
                                                                     1566 #: 3588




       RHIDAYA S. TRIVEDI, an attorney duly admitted to practice law in the State

of New York and the Second Circuit Court of Appeals, declares as follows,

       1.     I am an associate at the Law Office of Ronald L. Kuby, attorneys for

Petitioner-Movant Jesse Friedman. I submit this Declaration in support of Mr.

Friedman’s Motion Pursuant to 28 U.S.C. § 2244 for Authorization to File a

Successive Petition for Writ of Habeas Corpus. I am fully familiar with the facts and

circumstances set out below based on my personal knowledge, my review of files

maintained by my law office, and information provided to me by other

knowledgeable individuals.

       2.     The purpose of this Declaration is to a) put before the Court true

and correct copies of certain documents referred to in Mr. Friedman’s motion,

b) set forth the procedural history of this case, and c) describe the newly

discovered evidence upon which this motion is based.1

                                 EXHIBITS ATTACHED

       3.     Attached as Exhibits A - D are the following documents, relating to the

exhaustion of the claims herein:

      Exhibit A          June 23, 2014 Notice of Motion to Vacate Pursuant to CPL
                         § 440.10 and June 23, 2014 Memorandum of Law
      Exhibit B          December 23, 2014 Decision and Order of Judge Corrigan


1
  Balancing the procedural demands of § 2244 with the need to fully set forth the now 20-year-
long attempt to vindicate Mr. Friedman’s innocence, evidence is discussed that is not newly
discovered. It is, however, presented as such.


                                              1
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page43
                                                    Page 43 of 443ofPageID
                                                                     1566 #: 3589




      Exhibit C       September 12, 2018, Transcript of Proceedings At Which
                      Innocence Claim Was Dismissed
      Exhibit D       August 12, 2019, Decision and Order of the Appellate
                      Division, Second Department, Denying Leave to Appeal


      4.    Attached as Exhibits E - K are the following documents, relating to the

Conviction Review Process:

      Exhibit E       June 24, 2013 Conviction Integrity Report of Jesse
                      Friedman (“Rice Report”)
      Exhibit F       Affirmation of Barry C. Scheck, a former member of
                      District Attorney Kathleen Rice’s Advisory Panel
                      overseeing the re-investigation of the case, that calls for the
                      trial court to grant a full evidentiary hearing on the merits
                      of Mr. Friedman’s claims and to provide full discovery of
                      the documents and materials long denied to him
      Exhibit G       “Victim Questionnaire” attached to the June 24, 2013
                      Conviction Integrity Review of Jesse Friedman as
                      Document 21
      Exhibit H       March 8, 2013 Letter from Ross Goldstein to the
                      Conviction Review Team
      Exhibit I       May 20, 2013 Letter from Kenneth Doe to Friedman Case
                      Review Team
      Exhibit J       Arline Epstein: Interview Statements, January 22, 2013
                      Prepared Statement for Friedman Conviction Review
                      Panel, August 19, 2013 Letter to Justice F. Dana Winslow,
                      Notes Taken During Friedman Prosecution from 1987-
                      1989; Presentation by Arline Epstein to the Friedman Case
                      Review Team
      Exhibit K       August 8, 2014 Affidavit of Carol Frank




                                         2
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page44
                                                    Page 44 of 443ofPageID
                                                                     1566 #: 3590




      5.     Attached as Exhibits L - Y are the following exhibits, related to the

defense’s re-investigative efforts in conjunction to and after the release of, the Rice

Report:

      Exhibit L        2012 Recorded Interview with Michael Kanefsky
     Exhibit M         2012 Recorded Interview with Margalith Georgalis
      Exhibit N        2012 Recorded Interview with Christopher Blaha
      Exhibit O        2012 Recorded Interview with Shahar Lushe
      Exhibit P        May 21, 2012 Interview Statements of Barry Doe
      Exhibit Q        May 23, 2012 Interview Statements of Gary Meyers
      Exhibit R        May 24, 2012 Interview Statements of Joan Blaha
      Exhibit S        June 4, 2012 Interview Statements of Rafe Liber
      Exhibit T        August 1, 2012 Interview Statements of Michael Epstein
      Exhibit U        November 13, 2012 Recorded Interview of Keith Doe
      Exhibit V        May 2013, “Destruction of Innocence, the Friedman Case:
                       How Coerced Testimony and Confessions Harm Children,
                       Families & Communities for Decades After the Wrongful
                       Convictions Occur”, Gaven de Becker and Emily
                       Horowitz, National Center for Reason and Justice
     Exhibit W         June 20, 2013 Affidavit of Jeffrey Leff
      Exhibit X        June 27, 2013 Affidavit of Dan Aibel
      Exhibit Y        August 4, 2013 Affidavit of Keith Lanning

      6.     Attached as Exhibits Z - CC are the following exhibits, relating to

Jesse’s FOIL litigation:

      Exhibit Z        June 28, 2013 Transcript of Hearing in Friedman v. Rice,
                       Index No. 4015-13 (Sup. Ct. Nassau Cty.) (“FOIL
                       Hearing”)
     Exhibit AA        August 19, 2013 Letter from Arline Epstein to Justice F.
                       Dana Winslow, with attachment


                                          3
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page45
                                                    Page 45 of 443ofPageID
                                                                     1566 #: 3591




     Exhibit BB        August 18, 2013 Letter from Scott Banks to Justice F. Dana
                       Winslow, Supreme Court, Nassau County
     Exhibit CC        August 22, 2013 Transcript of Hearing in Friedman v.
                       Rice, Index No. 4015-13 (Sup. Ct. Nassau Cty.) (“FOIL
                       Hearing II”)

      7.     Attached as Exhibits DD - VV are the following exhibits, gathered

during the making of Capturing the Friedmans and prior to the filing of Jesse’s first

440.10 motion:

     Exhibit DD        Transcript of Capturing the Friedmans
     Exhibit EE        2001 Interview of Judge Abby Boklan
     Exhibit FF        February 21, 2001 Interview Statements of Fran Galasso
     Exhibit GG        March 21, 2001 Interview Statements of Scott Banks
     Exhibit HH        2001 Interview Statements of Larry Solotoff
      Exhibit II       May 18, 2001 Excerpts of Recorded Interview Statements
                       of Detective Anthony Squeglia
     Exhibit JJ        July 27, 2001 Recorded Interview of David Zarrin
     Exhibit KK        August 6, 2001 Interview Statements of Dennis Doe
     Exhibit LL        Undated Affidavit of Peter Panaro
    Exhibit MM         December 9, 2003 Affidavit of Richard Tilker
     Exhibit NN        December 15, 2003 Affidavit of Judd Maltin
     Exhibit OO        December 23, 2003 Affidavit of Brian Tilker
     Exhibit PP        December 29, 2003 Affidavit of James Forrest
     Exhibit QQ        December 30, 2003 Affidavit of Margalith Georgalis
     Exhibit RR        December 30, 2003 Affidavit of Ralph Georgalis
     Exhibit SS        December 30, 2003 Affidavit of Ron Georgalis
     Exhibit TT        January 6, 2004 Affirmation of David Kuhn Re: March 10,
                       2001 Interview of Detective Wallene Jones




                                         4
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page46
                                                    Page 46 of 443ofPageID
                                                                     1566 #: 3592




     Exhibit UU       February 23, 2004, “Abuse Experts Assail Movie”, Marina
                      Pisano, San Antonio Express News
     Exhibit VV       2003-2004 Transcripts and Statements of Judge Abby
                      Boklan

      8.    Attached as Exhibits WW - III are the following exhibits, from the

original Jesse Friedman prosecution

    Exhibit WW        1988 Nassau County Indictment Numbers 67104, 67430,
                      69783
     Exhibit XX       Declaration of Grace Gill
     Exhibit YY       December 1987 Statement of Fred Doe
     Exhibit ZZ       1988 Interview of Gary Meyers by Detective William
                      Hatch
    Exhibit AAA       October 16, 1989 Witness Statement Recorded by
                      Detective Merriweather in the prosecution of Robert Izzo
    Exhibit BBB       February 15, 1989 Interdepartmental Memo from Barry
                      Grennan to Fran Galasso
    Exhibit CCC       November 24, 1987 Affidavit of Detective William Hatch
    Exhibit DDD       1988 Discovery Demands
    Exhibit EEE       November 16, 1988 Notes of Meeting at Temple Beth-El
                      by Theodore O’Neill
    Exhibit FFF       March 26, 1990 Letter from District Attorney Dennis
                      Dillon to Inspector Olsen
    Exhibit GGG       November 29, 1987, “Parents Seek Therapy for Abuse
                      Victims”, Kathy Boccella, Newsday; Undated Letter from
                      Parent to Dr. Sandra Kaplan at North Shore University
                      Hospital
    Exhibit HHH       June 23, 1988, “New Arrest in Child-Sex Case”, Bill Van
                      Haintze and Alvin Bessent, Newsday
     Exhibit III      November 24, 1988, “Help for Victims of Sex Abuse
                      Stressed in Temple Program”, Great Neck Record



                                        5
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page47
                                                    Page 47 of 443ofPageID
                                                                     1566 #: 3593




                              PROCEDURAL HISTORY

                          Factual Background / Introduction

       9.     Jesse Friedman (“Jesse”) was arrested the day before Thanksgiving,

1987. A few days earlier, his father, Arnold Friedman (“Arnold”) had confessed to

him and his brothers for the first time that he had possessed child pornography, and

that federal agents had searched the house and found it. Jesse assumed that this arrest

had to do with the pornography possession. It wasn’t until the recitation of the

charges against Arnold, at arraignment on Thanksgiving morning, that Jesse realized

for the first time that they were both being charged with molesting children. Jesse

spent the next two weeks in jail before being granted bail.

       10.    After interviewing more than 100 students, the Nassau County District

Attorney convened a Grand Jury featuring children who testified that Arnold and

Jesse had abused them during popular after-school computer classes conducted in

the Friedman’s house.2




2
  Three indictments would ultimately be returned, as a result of a total 14 complaining child
witnesses who made formal allegations against Jesse Friedman. In 1988, they were assigned “Doe”
names: Barry Doe, Kenneth Doe, William Doe, Daniel Doe, Fred Doe, Edward Doe, Dennis Doe,
Richard Doe, Steven Doe, Keith Doe, James Doe, Lawrence Doe, Patrick Doe, and Gregory Doe.
The defense was informed of the true identities of these 14 individuals by letter dated November
30, 1988 but has never disclosed them in any public filings.

The Rice Report would not utilize the complaining witness’ Doe names, but instead, assigned
numerals to them (i.e., “Witness 14”). The prosecution has never turned over to the defense a
description of which numeral pseudonym corresponds to which “Doe” pseudonym.



                                               6
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page48
                                                    Page 48 of 443ofPageID
                                                                     1566 #: 3594




       11.     The Grand Jury returned an indictment (#67104) on December 7, 1987

which focused substantially on Arnold, though it also charged Jesse with 10 counts

of child sex abuse. Soon after, Jesse was indicted a second time (#67430) on

February 1, 1988. This time he was charged with 35 counts of child sexual abuse.

       12.     The day before he was arraigned on the second indictment, on February

8, 1988, Arnold pled guilty to the federal child pornography charges. At the Nassau

County arraignment, Judge Boklan allowed press and television cameras into the

courtroom — a first for Nassau County. Great Neck was now in a frenzy, and Jesse

was at its center. With Arnold admitting guilt to some charges, no one had any doubt

as to the state charges still pending. Police and the DA’s office made outlandish

accusations, resulting in headlines such as “100 Kids Linked to Teacher in Sex

Attack Case”, “Suspect in Child Pornography Called a Damager, Denied Bail”, “DA

Orders AIDS Test for Dad and Son in Sex-Abuse Case for Deadly Virus”, and so

on. See Ex. K, Affidavit of Carol Frank.

       13.     No physical evidence of abuse had been found (nor has it to this day);

the indictments had been returned solely on the basis of the testimony of children

elicited through “yes or no” questions; no hint of complaint had ever been made

before the police began their investigation. Parents picked up their children after



The attribution of specific allegations to specific witnesses contained herein is thus the result of
re-investigation, interpretation, and process of elimination. For a summary of the allegations made
by each of the fourteen “Doe” complaining witnesses, see Exhibit XX, Declaration of Grace Gill.


                                                 7
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page49
                                                    Page 49 of 443ofPageID
                                                                     1566 #: 3595




class for years, often arriving unannounced, and many children re-enrolled for more

advanced classes. It was alleged that the Friedmans had photographed and

videotaped hundreds of alleged incidents of abuse, but no photos or videotapes were

ever found.

         14.   A month later, in March of 1988, Arnold pled guilty to the state charges

(including a plea to charges alleging sodomy) and gave a “close-out” statement,

which provided ammunition for the police to pressure even more witnesses to make

allegations against Jesse and cemented the assumption in the public’s mind that the

wild accusations were completely true. Then, in June, with Jesse refusing to plead

guilty and expressing his intention to go to trial, the police arrested 17-year-old Ross

Goldstein (“Mr. Goldstein”), shocking Jesse, who could not fathom how his friend

could possibly have become caught up in this. Ex. LL, Affidavit of Peter Panaro at

¶ 5-7.

         15.   Peter Panaro (“Mr. Panaro”), Jesse’s defense attorney, relayed to Jesse

what he had been told by Judge Boklan: that if Jesse were convicted of any of the

charges, he would be sentenced for each consecutively. Id. With just the 39 charges

pending at the time, it would amount to a life sentence.

         16.   Attempting to build a defense, Jesse’s attorneys made multiple

document demands, specifying all evidence available under Brady v. Maryland. Ex.

DDD, Brady Demands. The prosecution denied the existence of a single piece of



                                           8
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page50
                                                    Page 50 of 443ofPageID
                                                                     1566 #: 3596




Brady material.3 The police had interviewed more than 100 students, the vast

majority of whom denied being abused or witnessing abuse.

       17.    Simultaneously, Jesse kept abreast of the contemporaneous Kelly

Michaels prosecution. Ms. Michaels was a teacher in New Jersey; like Jesse, she was

accused of bizarre ritualistic sexual abuse of children in her care, including

sodomizing them with forks and knives. Like Jesse, there was no physical evidence;

no complaints before an innocent comment by a child; and no damage to any child

despite the wild accusations. She was convicted after trial and sentenced to a term

of 47 years in prison in August of 1988. Jesse could not know that five years later

she would be exonerated by the New Jersey Superior Court Appellate Division — a

decision upheld by the New Jersey Supreme Court — who would condemn the

investigation, noting the “interviews of the children were improper and employed

coercive and unduly suggestive methods.” State v. Michaels, 136 N.J. 299, 315

(1994).

       18.    During that summer of 1988, during which Mr. Goldstein was arrested

and Ms. Michaels sentenced, Jesse would also learn that two other friends of Mr.

Goldstein had been questioned by the police at the same time. He discovered that

police had threatened all three; if they didn’t cooperate, others would testify that they


3
 Later on appeal, the issue of when Friedman first had a right to Brady material would arise.
Regardless of whether it is at this stage or only at pre-trial, ADA Onorato did not assert that
Friedman had no right to the material, he asserted that none existed. See Ex. DDD at ¶34.


                                              9
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page51
                                                    Page 51 of 443ofPageID
                                                                     1566 #: 3597




were part of the “Friedman child molestation ring.” These two would never be

prosecuted. Ex. E at iii.

      19.    Throughout this period the headlines continued. It was 1988; the

McMartin pre-school case, and nearly 75 other “multiple-victim multiple-offender”

cases would completely unravel within a few years, proven to be the result of mass

hysteria. These cases involved dozens of alleged victims and hundreds of charges;

all of the charges were fabricated by communities twisting in fear and anger over

the perceived attacks on its children. See People of Territory of Guam v. McGravey,

14 F.3d 1344, 1350 (9th Cir. 1994) (referring to the McMartin and Akiki cases as

similar only to the Salem witch trials).

      20.    Anyone with whom Jesse Friedman spoke assumed he was guilty. His

attorney had offered him hope that he had an excellent chance of being released early

if he were perceived not as someone who voluntarily committed terrible crimes, but

rather as another victim of his father. Jesse was 18 at the time of his arrest, but as

young as 15 when these crimes allegedly began.

      21.    The prosecution exercised tremendous pressure on Mr. Goldstein to

plead guilty and testify against Jesse. Eventually, weighing the DA’s offer of six

months in county jail and Youthful Offender status against the functional life

sentence Judge Boklan threatened for Jesse, Mr. Goldstein capitulated, agreeing to

provide the testimony sought by the DA upon which a third indictment was returned



                                           10
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page52
                                                    Page 52 of 443ofPageID
                                                                     1566 #: 3598




(#69783, charging Jesse with 198 counts of child sex abuse). Though no physical

evidence linked Mr. Goldstein to the computer classes, and Mr. Goldstein denied

involvement for weeks, that third indictment implicated him and charged with him

118 counts of abuse, substantially more than the alleged ringleader, Arnold. 79 of

the counts against Mr. Goldstein were sodomy charges — ten times the number

leveled against Arnold Friedman.

       22.    Facing the possibility that, if the prosecution could have three

indictments returned, alleging hundreds of acts of sadistic sex abuse, they could

secure a conviction at trial — particularly with the help of Ross Goldstein’s

testimony — and threatened with the possibility of never again being a free man by

Judge Boklan,4 Jesse Friedman ultimately pled guilty on December 20, 1988.

       23.    Jesse was sentenced to 16 to 18 years’ imprisonment and judgment

entered on December 20, 1988.

       24.    Nearly two decades later, after Jesse and Arnold had been imprisoned

for years (Arnold died there), and Mr. Goldstein had served a shorter prison term,

the case became the subject of the Academy Award-nominated documentary,

Capturing the Friedmans, released in 2003. The documentary team would



4
  Judge Boklan’s threat to sentence Jesse consecutively would prove real; at Ross Goldstein’s
sentencing, Judge Boklan would sentence him to a sentence of imprisonment of two to six years,
without Youthful Offender status. The promised sentence had been six months in county jail and
Youthful Offender Status. This illegally imposed sentence was later vacated on appeal. See People
v. Ross G., 163 A.D.2d 529 (2d. Dep’t 1990).


                                               11
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page53
                                                    Page 53 of 443ofPageID
                                                                     1566 #: 3599




repeatedly attempt to communicate with all 14 original complaining witnesses,

among others. See “Victims Say Film on Molesters Distorts Facts”,

https://www.nytimes.com/2004/02/24/movies/victims-say-film-on-molesters-

distorts-facts.html (last accessed, October 13, 2020) (describing Andrew Jarecki

stating that he attempted 500 times to contact 100 former computer class students).

Three agreed to be interviewed — Dennis Doe, Steven Doe and Gregory Doe —,

while six would outright refuse James Doe, Edward Doe, Fred Doe, Richard Doe,

Patrick Doe, and Lawrence Doe. The remaining three — Barry Doe, Kenneth Doe

and Keith Doe — would not be reachable until the Conviction Review Process was

announced, nearly a decade later. See, infra at ¶¶ 119-123.

      25.   Jesse was released in 2002 after 13 years in prison and has been a

“Level-3 Violent Sexual Predator” under the Sex Offender Registration Act

(“SORA”) ever since.


 Prior Post-Conviction Proceedings Culminating in This Court’s Concern for
                         Jesse’s Possible Innocence

      26.   Jesse filed his first motion to vacate his conviction pursuant to New

York’s Criminal Procedure Law § 440.10 in January of 2004 for failure to disclose

evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963). The prosecution

opposed, and his motion was denied on January 6, 2006 without a hearing. Decision

and Order, People v. Friedman, Crim. Term Part IV, Motion Cal. C-11 (Jan. 6, 2006)



                                         12
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page54
                                                    Page 54 of 443ofPageID
                                                                     1566 #: 3600




(Lapera, J.). After leave to appeal was denied, Jesse then took his case to the United

States District Court for the Eastern District of New York, seeking habeas corpus

relief. Judge Seybert denied relief on January 4, 2008, for timeliness, claiming that

Jesse had waited too long after the new evidence (collected by the filmmakers) had

been discovered to bring his appeal. Judge Seybert granted a Certificate of

Appealability.

      27.    Jesse then appealed that decision to this Court, and that case was argued

on July 8, 2009. A supplemental motion for an actual innocence petition was filed

12 days later. The Second Circuit affirmed Judge Seybert’s ruling but, in its words,

refused to “become an accomplice to what may be an injustice.” Friedman v. Rehal,

618 F.3d at 161. Despite ruling the claim procedurally barred, the Friedman Court

found a “reasonable likelihood that Jesse Friedman was wrongfully convicted” based

upon the following findings:

      “The quality of the evidence was extraordinarily suspect.”

      “Police, prosecutors, and the judge did everything they could to coerce
      a guilty plea and avoid a trial.”

      “Detectives generally entered an interview with a presumption that a
      child had been abused and refused to accept denials of abuse.”

      “This strategy was designed to force children to agree with the
      detectives’ story.”

      “The allegations also grew increasingly bizarre, sadistic, and even
      logistically implausible.”



                                         13
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page55
                                                    Page 55 of 443ofPageID
                                                                     1566 #: 3601




      “Prosecutors had no physical evidence and relied entirely on allegations
      made by computer students after being questioned by Nassau County
      detectives. No student had ever complained of abuse, nor had any
      parent ever observed suspicious behavior prior to the investigation.
      Indeed, Assistant District Attorney Onorato acknowledged, ‘there was
      a dearth of physical evidence.’”

      “Aggressive investigation techniques like those employed in
      [Friedman’s] case can induce false reports”

      “The tactics were so aggressive that several former students admit that
      they responded to them by falsely alleging instances of abuse.”

      “Prosecutors have an obligation to curb police overzealousness. In this
      case, instead of acting to neutralize the moral panic, the prosecution
      allowed itself to get swept up in it.”

      [Id. at 158, 146-148, and 160.]

The Friedman Court was deeply skeptical of the validity of Jesse Friedman’s guilty

plea, noting:

      [W]ith the number of counts in the indictments and Judge Boklan’s
      threat to impose the highest conceivable sentence for each charge,
      petitioner faced a virtually certain life sentence if he was convicted at
      trial. And the likelihood that any jury pool would be tainted seemed to
      ensure that petitioner would be convicted if he went to trial, regardless
      of his guilt or innocence. Nor could he have reasonably expected to
      receive a fair trial from Judge Boklan, the former head of the Nassau
      County District Attorney’s Sex Crime Unit, who admitted that she
      never had any doubt of the defendant’s guilt even before she heard any
      of the evidence or the means by which it was obtained. Even if innocent,
      petitioner may well have pled guilty…

      Indeed, passing over all of the pressures described above that were
      brought to bear on petitioner, the threat Judge Boklan made to
      petitioner’s counsel, Peter Panaro, that “if Jesse were to go to trial, she
      intended to sentence him to consecutive terms of imprisonment for each



                                          14
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page56
                                                    Page 56 of 443ofPageID
                                                                     1566 #: 3602




      count if he is convicted” . . .would be sufficient by itself to sustain a
      challenge to the plea if Panaro’s affidavit is credited.

      [Id. at 158-59.]

      28.    This Court was also very concerned about the basis of the testimony,

noting the “consensus within the social science community” that “suggestive

recovery tactics can create false memories” and that “aggressive investigation

techniques like those employed in (Friedman’s) case can induce false reports.”

Friedman, 618 F.3d at 160. This Court concluded that the evidence against Friedman

was “extraordinarily suspect.” Id. at 161.

      29.    Lacking a legal basis to act, this Court encouraged the Nassau County

District Attorney to do so, noting her obligations under New York Rule of

Professional Conduct 3.8. It quoted comment 6B, which states that when a

“prosecutor comes to know of new and material evidence creating a reasonable

likelihood that a person was wrongly convicted” that prosecutor must “examine the

evidence and undertake such further inquiry or investigation as may be necessary to

determine whether the conviction was wrongful.” Id. at 159-160, citing Professional

Rule 3.8, comment 6B.

                  The “Re-investigation” and the Rice Report

      30.    Following the direction of this Court, Nassau County District Attorney

Kathleen Rice undertook re-investigation of Jesse’s conviction. There were two

relevant groups within the review team, herein referred to as the “Advisory Panel”

                                         15
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page57
                                                    Page 57 of 443ofPageID
                                                                     1566 #: 3603




and the “Review Team.” The Advisory Panel was made up of four experts outside

the District Attorney’s office, announced by DA Rice, and included Barry Scheck,

the Executive Director of the Innocence Project. See Exhibit F, Affidavit of Barry

Scheck.

      31.    The Review Team, who actually had access to evidence and witnesses,

was comprised of assistant district attorneys within Nassau County; put another way,

the very institution that originally brought the investigation arrogated to itself the

exclusive power to determine the credibility of witnesses. Ex. Z, Transcript of

Hearing, Friedman v. Rice, No. 4015-13 (Sup. Ct. Nassau Cty June 28, 2013), 10:19-

18:11; see also, Exhibit F, Affidavit of Barry Scheck at ¶ 7 (“such determinations

were the exclusive province of the District Attorney”).

      32.    The “Advisory Panel” did not conduct its own independent review, and

the DA withheld from them all the evidence except a small amount. Ex. Z, at 10:19-

18:11).

      33.    Of the original 14 complaining witnesses, the Conviction Review

process involved interviews with only five – Stephen Doe, Gregory Doe, James Doe,

Richard Doe, and Barry Doe. These five were responsible for only 29% of the

charges brought against Jesse. As described at length, infra, four of the five have

recanted, partially or completely. The DA has never provided an explanation for why

the remaining nine complaining witnesses were never interviewed.



                                         16
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page58
                                                    Page 58 of 443ofPageID
                                                                     1566 #: 3604




       34.    On June 23, 2013, the Review Team published its “Conviction Integrity

Review,” (hereinafter the “Rice Report”) reaffirming the original conviction. See,

Ex. E, Rice Report.

       35.    At no point in the Conviction Review process were the written

statements of complaining witnesses, gathered by law enforcement, disclosed to the

defense. The Rice Report, however, curiously and painstakingly detailed the

sequence of each investigation, describing instances where interviews were

conducted with child witnesses and specifying where those interviews led to children

‘providing written statements.’ Ex. E at 7-32, discussed infra at ¶¶ 86-103.

       36.    According to the Rice Report, Nassau County officials began

conducting interviews on November 12, 1987, more than a week after Arnold

Friedman’s arrest, and between November 12, 1987 and November 25, 1987, police

spoke with at least 35 children (none of whom made allegations of sodomy against

Jesse).

       37.    The Report contains dozens of attacks on Jesse’s character, employing

scores of epithets to describe him as a “psychopath,” “pansexual,” and “deviant.”

The Report persistently relied on the contents of documents it refused to disclose,

and grossly mischaracterized evidence.5 The Report, instead of employing the


5
 For example, DA Rice was challenged to explain why police in 1988, and again during her
Conviction Review, have been unable to get dozens of non-complainant computer students — who
had sat alongside the complainants in the very same classes in which hundreds of episodes of


                                            17
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page59
                                                    Page 59 of 443ofPageID
                                                                     1566 #: 3605




original “Doe” names given to complaining witnesses (i.e. “Barry Doe”), utilized

numerals for each witness (e.g., “Witness 14”). Supra at fn. 2. The report abounded

with tautological reasoning. Ex. E. at 108 (including the conclusion that adults who

repudiate the statements police coerced from them when they were children are self-

serving and unreliable because those statements now “stand in marked contrast” to

the original accusations elicited by police).

       38.     In addition to withholding from the Advisory Panel virtually all the

relevant documents (such as all the original interview notes and police files) the DA

also prevented witnesses from having contact with the Advisory Panel, except in a

few cases in which witnesses refused to meet otherwise. DA Rice also chose not to

record or transcribe interviews with witnesses, foreclosing any opportunity to

evaluate the accuracy of their briefings to the Advisory Panel, or in the context of

the final Report. This policy resulted in the omission and mischaracterization of

essential witness statements, as starkly illustrated in the interview of Scott Banks,

law secretary to Judge Boklan in 1988.



violent sexual abuse were alleged – to corroborate the implausible claims of a handful of students.
Her response was that “a reliable [class] roster has never existed”, Ex. E at 62, that would allow
police or prosecutors to identify which students attended class together, and therefore
reconstructing the classes would be too difficult. Id. at 134. In fact, as DA Rice is well aware, such
class rosters did exist and they were seized by the Nassau County Police in 1987 and kept secret.
In addition, as the Rice Report reveals, a questionnaire police used to interview the children
specifically asked them to provide names of other students who attended class alongside them, and
the DA is in possession of the interview notes the questionnaires yielded. The defense has thus
engaged in its own reconstruction and investigation of non-complainant witnesses to the alleged
abuse. See Ex. XX at ¶¶ 10-19.


                                                 18
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page60
                                                    Page 60 of 443ofPageID
                                                                     1566 #: 3606




      39.      Mr. Banks — one of the only people who reviewed the original grand

jury testimony that led to the three indictments — met with the DA’s Review Team

in person and expressed tremendous doubts about the fairness of the Friedman

prosecution. As summarized in a letter he later wrote to Judge Winslow to support

Jesse Friedman’s FOIL effort to get access to the case documents, Banks described

his recollections of the case, as he had to the DA’s Review Team when he was

interviewed:

      The grand jury testimony of child witnesses, largely elicited with
      leading questions by the prosecutor, demanding a “yes or no”
      responses, provided absolutely no detail…I recalled being troubled by
      the complete lack of medical testimony or medical evidence
      substantiating the allegations of extreme violent sexual abuse…the
      prosecution did not disclose witness statements, statements of children
      who denied being abused by Jesse Friedman, the children were
      subjected to ‘counseling’ arranged by law enforcement or the District
      Attorney’s Office during the investigation of Friedman case, and some
      children may actually have been pressured by police investigators to
      get statements against Jesse. These questionable tactics, never
      presented to the court by the District Attorney’s Office, are troubling to
      me, as they were to the Second Circuit, and raise substantial questions
      regarding the fairness of the proceedings…

      [Ex. BB, August 18, 2013 Letter from Scott Banks to Justice F. Dana
      Winslow, Supreme Court, Nassau County.]

      40.      The substantial doubts volunteered by the Judge’s law secretary appear

nowhere in the Rice Report. In fact, Banks’s thorough interview with the DA’s

Review Team was contorted into the following tiny passage, seeming to endorse the

outcome of the case:



                                          19
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page61
                                                    Page 61 of 443ofPageID
                                                                     1566 #: 3607




      “Judge Boklan’s own law secretary, Scott Banks, a former public
      defender, confirmed that nothing in the lead-up to Jesse Friedman’s
      plea bargain offended his sense of fairness.”

      [Ex. E at 86.]

      41.     Similarly, Arline Epstein, the only person known to have taken

contemporaneous notes throughout the original Friedman investigation, and who

was originally convinced that her son Michael had been molested by the Friedmans,

was so offended by the Review Team’s mischaracterization of her documents and

interview that she composed and submitted to Judge Winslow (the Judge presiding

over Jesse’s FOIL hearing, described below) a lengthy rebuttal detailing the errors.

Here is an excerpt:

      The DA’s Report ignores, discounts, and mischaracterizes much of my
      evidence. In fact, only one-fifth of my notes are included. Many of the
      missing notes contain information that weakens or undermines the
      Report’s arguments.

      [Ex. AA, Aug. 19, 2013 Letter from Arline Epstein to Judge F. Dana
      Winslow.]

      42.     Another shocking and even more relevant illustration of the DA’s

mischaracterization of evidence in the Rice Report comes from Barry Doe, whose

grand jury testimony resulted in 10 charges against Jesse, including some to which

he pled guilty. Doe’s recantation to the Capturing the Friedmans team was

definitive:

      As God is my witness, and on my two children’s lives, I was never
      raped or sodomized…I remember the cops coming to my house, and


                                        20
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page62
                                                    Page 62 of 443ofPageID
                                                                     1566 #: 3608




      the cops being aggressive, and people wanting you to say almost what
      they wanted to hear. And, and I, I’ll tell you I never said I was
      sodomized or, you know, I was never raped or, you know, molested.
      And I can’t honestly tell you what other things I might have said….I
      never saw a kid get sodomized or molested. I was never sodomized or
      molested. And if I said it, it was not because it happened. It was because
      someone else put those words in my mouth.

      [Ex. P, May 21, 2012 Interview Statements of Barry Doe].

      43.    The blanket recantation of a key complainant would have been essential

for the Advisory Panel and the public to see, yet it appears nowhere in the Rice

Report, replaced by the following false statement: “[Complainant Barry Doe]

actually believes that Jesse Friedman is guilty.” Ex. E at 109. The Rice Report goes

on to mislead the reader, attributing 20 charges to “the Friedmans” when in fact only

two pertained to Jesse. Id.

      44.    Fundamentally, despite “reviewing” Jesse’s conviction for two and a

half years, the prosecution’s review was illusory. Friedman’s team was denied

access to every document in the criminal file; even those documents that would have

been provided in normal course had he gone to trial. The actual investigating unit —

hand-picked members of the DA’s office led by a prosecutor with no experience in

criminal defense or conviction review — consistently refused to employ the most

basic technique of investigation—interviewing non-complaining witnesses who

were present in the classes to determine whether they corroborate or refute the

complainants’ florid accounts of abuse in plain view of the entire class. Their review



                                         21
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page63
                                                    Page 63 of 443ofPageID
                                                                     1566 #: 3609




was suspect enough that Barry Scheck, a member of the Advisory Panel, would

submit an affidavit in support of Jesse’s requests pursuant to New York State’s

Freedom of Information Law for the underlying investigative materials, explicitly

stating that it “would be desirable for the court and the parties…to review materials

not available to the Advisory Panel” such that Jesse Friedman’s innocence or guilt

could “finally” be resolved. Ex. F, Affidavit of Barry Scheck at ¶ 7.


                                  FOIL Litigation

      45.    After the DA’s office rebuffed Friedman’s efforts to review the

materials being reviewed by the prosecution, and two years after the conviction

review began but before the Rice Repot was released, Jesse filed a Freedom of

Information Law (“FOIL”) request for the documents being reviewed. That was

denied. Jesse appealed to the appeals officer, who similarly denied the request. Jesse

then challenged that determination under Article 78 of the Civil Procedure Law and

Rules, New York Civil Rights Law 50b, and Criminal Procedure Law § 190. Justice

F. Dana Winslow of the Nassau County Supreme Court requested from the District

Attorney the case documents at issue, never before revealed to Friedman or to the

Second Circuit.

      46.    During the pendency of the FOIL litigation, the defense was ordered to

serve a copy of the Article 78 petition on each and every one of the 14 original




                                         22
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page64
                                                    Page 64 of 443ofPageID
                                                                     1566 #: 3610




complaining witnesses.6 Service of process would lead to one original complaining

witness — Kenneth Doe — coming forward and explicitly recanting his prior

inculpation of Jesse Friedman, Ex. I, May 20, 2013 Letter of Kenneth Doe to

Conviction Review Panel. Another — Barry Doe — would recant through counsel.

See infra at ¶ 120-122.

       47.    After reviewing the documents and holding multiple hearings on the

issue, on August 23, 2013, Justice Winslow conveyed his grave concerns about the

exculpatory nature of the materials withheld from Friedman. Ex. Z at 36:21.

Specifically, he stated:

       The Court, after reading numerous witnesses' statements, none of which
       were written by the witness him or herself, all of which were written by
       someone else, finds that even the people -- and they are people, no
       longer children -- who took the position that they did not want their
       name disclosed, had some glaring discrepancies in parts of the
       statements given. Most particularly what comes to mind is a statement
       given at one point in time and then -- to one detective and then later
       given to another detective thereafter. There was a rather substantial
       difference.

       [Ex. Z at 31:17-32:2].

       48.    Judge Winslow continued, stating that the lack of physical evidence

was reason to “look closer and not further away,” and ordered the disclosure of




6
  We note that service of process was required all over the world and cost nearly $100,000. Those
costs, borne by the defense, shed tremendous light on one category of obstacles the defense has
always faced in investigating Jesse’s innocence: how to locate and ultimately contact witnesses
with generic names who could reside anywhere.


                                               23
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page65
                                                    Page 65 of 443ofPageID
                                                                     1566 #: 3611




“every piece of paper” with Friedman’s name on it, protecting only the names of

complaining witnesses who had contacted the court and requested protection of their

identities. Id.

       49.    Before the materials were turned over, however, Judge Winslow’s

decision was stayed and reversed by the Appellate Division, Second Department.

Friedman v. Rice, 134 A.D.3d 826 (2d. Dep’t 2015) (holding that FOIL exempted

the statements of non-testifying witnesses as confidential informant statements and

that Friedman had failed to meet the ‘good cause’ standard warranting disclosure of

grand jury materials). Leave to appeal to the Court of Appeals was sought and

granted, culminating in Court of Appeals holding that FOIL’s exemption for

‘confidential informants’ applied only where an agency could establish that an

express promise of confidentiality was made to the source, or that circumstances of

the particular case are such that the confidentiality can be reasonably inferred.

Friedman v. Rice, 30 N.Y.3d 461 (N.Y. Ct. App. 2017). The case was thus reversed

and remitted back to Supreme Court for proceedings under the new legal standard.

                           Current 440.10 Proceedings

       50.    On June 23, 2014, while FOIL litigation was ongoing, Jesse filed his

second motion to overturn his conviction and dismiss the charges on three grounds:

actual innocence, coerced false testimony before the grand jury, and a coerced plea.

The prosecution consented to a hearing on the actual innocence claim, while seeking



                                        24
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page66
                                                    Page 66 of 443ofPageID
                                                                     1566 #: 3612




summary dismissal of the other two claims. Summary dismissal of the grand jury

coercion and plea coercion claims was granted on December 23, 2014 by Judge

Theresa Corrigan. Ex. B.

       51.     In the absence of a final judgment, and with the actual innocence claim

pending, no appeal could be sought. Proceedings on the actual innocence claim were

eventually stayed, pending a resolution of Friedman’s FOIL litigation (described

above). For four years, the defense was thus, preparing for the actual innocence

hearing, and in this capacity, contacted an additional 11 non-complainant students

who denied the occurrence of any abuse.7

       52.     And then, on September 4, 2018, while the FOIL case was back on

remand from the Court of Appeals and in light of the then-recent Court of Appeal’s

decision in People v. Tiger, 2018 Slip Op. 04377 (N.Y. Ct. App. June 14, 2018),

holding that an individual who pleads guilty may never raise a claim of actual

innocence on CPL §440.10 motion, the actual innocence claim was dismissed, and

final judgment entered on Friedman’s 440.10 motion.8



7
  By definition, these witnesses were not included in the 440 filing from which this case emerges,
and as such they are not discussed here. We reference them only to flag their existence, and to note
that were Jesse granted leave to file his successive habeas granted and an evidentiary hearing
ordered, that they would be called to testify.
8
  On the consent of all the parties, after Mr. Friedman’s actual innocence claim was dismissed and
the previously anticipated evidentiary hearing, canceled, the FOIL proceedings were ultimately
dismissed, without prejudice to re-file. Fundamentally, Mr. Friedman seeks an opportunity for
discovery — for access to materials long covered up and withheld by the District Attorney’s


                                                25
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page67
                                                    Page 67 of 443ofPageID
                                                                     1566 #: 3613




       53.     On August 12, 2019, the Appellate Division, Second Department,

denied leave to appeal the trial court’s December 23, 2014 denial of Jesse’s grand

jury coercion and plea coercion claims. Petition for writ of certiorari is permissible,

after leave to appeal to the Appellate Division has been denied; thus, Jesse had one

year and 90 days from August 12, 2019 to file motion requesting that this Court grant

him permission for leave file a successive habeas petition in District Court. This

motion is thus, timely.


  NEWLY DISCOVERED EVIDENCE OF COERCION AT THE GRAND
                        JURY

       54.     The Rice Report and the defense re-investigation it facilitated

demonstrate that, in order to have the Grand Jury return three indictments against

Jesse Friedman, charging him with 235 counts of child abuse, law enforcement relied

upon a) five coercive interrogation techniques, b) individuals they assumed were sex

abuse victims, c) to elicit accusations that Detectives would then craft into witness

statements, d) all the while electing to disbelieve any allegation that was

unbelievable while e) selectively crediting anything that confirmed their suspicions.

The new evidence indicates that the investigation into the Friedmans was conducted

in a manner that ignored, contradicted, and ran afoul of known best practices in child




Office. If that opportunity comes in the form of a full evidentiary hearing in District Court, the
need to resume FOIL proceedings will be moot.


                                               26
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page68
                                                    Page 68 of 443ofPageID
                                                                     1566 #: 3614




sex abuse investigations. None of this evidence could have been discovered were it

not for this Court’s direction that the Nassau County District Attorney’s Office

reinvestigate Mr. Friedman’s original conviction.

      55.    Discrete instances of these techniques abounded in the statements of

complaining witnesses, non-complaining witness students and parents, and members

of law enforcements given to the Capturing the Friedmans team in the early 2000’s.

The Rice Report and subsequent FOIL litigation made clear that which could not

have previously been known: that these techniques constituted the whole of law

enforcement’s approach to child witnesses, and as such, not a shred of evidence

elicited by them was reliable.

                                 Coercive Questioning

      56.    The Rice Report provided evidence of reliance by law enforcement

upon five techniques, all of which coerced false testimony at the grand jury: 1)

suggestive and aggressive questioning; 2) an insistence that other people had already

alleged abuse when in fact they hadn’t; 3) affirming inculpations with positive

consequences and discouraging exculpations with negative consequences; 4)

repeatedly asking questions that the children had already, unambiguously, answered;

and 5) inviting speculation.




                                          27
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page69
                                                    Page 69 of 443ofPageID
                                                                     1566 #: 3615




Coercive Technique #1: Suggestive and Aggressive Questioning

      57.      In the Rice Report, the prosecution revealed for the first time that

Detective Sergeant Frances Galasso, the head of the 1988 investigation into the

Friedmans, compiled a list of questions and distributed it to detectives to assist them

in gathering statements. The very title of the document, “Victim Questionnaire,”

instantly indicates to the interviewer, parents, and the child that every child

interviewed is, unambiguously, a “victim”:




The following constitutes a sampling of the dozens of suggestive questions offered

in Galasso’s questionnaire:

            • Did Jesse ever take you to the bathroom or come into the
              bathroom while you were there?

            • Did anyone ever see Jesse not fully clothed?

            • Have you ever seen anyone else in the class being touched?

            • Has anyone read any books to you showing pictures of naked
              people?

            • Ask about the couch in the other room. Is it open a lot like a bed?

      [Ex. G, Victim Questionnaire, Rice Report Appendix Doc 21.]




                                           28
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page70
                                                    Page 70 of 443ofPageID
                                                                     1566 #: 3616




Not only were the questions suggestive, however, but they were asked in a

consistently aggressive manner.

      58.    Michael Epstein’s mother Arline — a Great Neck resident and

computer programmer for Chase Bank at the time — believed police and ADA

Onorato when they told her that her son had been molested by Jesse and Arnold

Friedman. Shocked and saddened by what she was told, she vigorously assisted the

police and the prosecution in their investigation, speaking with other parents of

alleged victims, and organizing a community response to the terrible crimes she was

told had unquestionably occurred. During the course of the investigation, she

appears to have been the only person to have taken extensive contemporaneous notes

of the progress and findings of the investigation, and she retained them in her

personal files. See Ex. J, Arline Epstein Submissions and Notes.

      59.    In 2013, Ms. Epstein and her husband Joel were on vacation in Asia

when their son Michael sent her an email entitled “Attempting closure.” In it,

Michael told his mother for the first time that he had lied to her decades earlier in

order to stop the relentless police pressure. He felt he had to admit to crimes that had

never happened. He told her that he had never been abused and that he had never

seen any other child being abused. Ex. J at A-34. Michael had recently spoken to the

DA’s office in the course of their conviction review and felt that he had to tell his

mother immediately. She described his coming forward with the truth as a “huge



                                          29
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page71
                                                    Page 71 of 443ofPageID
                                                                     1566 #: 3617




relief” Id. at A-35. As a result of Michael’s disclosures, Ms. Epstein came forward

and shared her notes with the defense.

      60.    Ms. Epstein’s notes recall that at parent meetings, police stated they

were convinced of the abuse and attempted to persuade parents that their children

had been abused. Id. at A-9. They falsely told parents that they had found a

“devastating amount of evidence” of abuse, and that the Friedmans had also

photographed their abuse of the students. Id. at A-10, A-29. Ms. Epstein wasn’t

present for the police interviews with her son but remembers that the police were

convinced of Jesse Friedman’s guilt, and “stressed that it would be so much healthier

for the kids if they were able to acknowledge what had happened to them.” Id.

      61.    Detective Squeglia acknowledged to the Capturing the Friedmans team

that when he questioned the alleged Friedman victims, he not only suggested the

answers, he gave the children no option but to agree with them:

      If you talk to a lot of children, you don't give them an option, really.
      You just-- you-- you be pretty honest with them. You have to tell them
      pretty honestly that “We know you went to Jesse's class. We know how
      many times you've been to the class.” We-- we-- you know-- we go
      through the whole routine. We know that there was a good chance that
      he touched you or Jesse touched you or somebody in that family
      touched you in a very inappropriate way.

      [Ex. II at 65.]




                                         30
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page72
                                                    Page 72 of 443ofPageID
                                                                     1566 #: 3618




      62.    Chris Blaha’s mother, Joan Blaha, remembers vividly the suggestive

questioning and the techniques of “asked and answered” to which the detectives

subjected her son Chris:

      They just went at him and at him about what went on, what was in the
      bathroom, did people stand behind him, and on and on and on and on.
      And I just thought it was so – it was so leading and so strong about it,
      and I thought – at first, Chris would say, “Well I guess something
      happened,” but he never did because nothing happened. But I just felt
      like they were pushing him in that direction very, very hard. And I was
      thinking if Chris was not a strong person he could have caved on some
      of this stuff. I really felt that way. And after the whole thing was over,
      I told my friends, my husband, and anybody who would listen, that I no
      longer believed half the stuff that was in the newspaper.

      [Ex. R, Interview with Joan Blaha at 3.]

Detectives would ask him the same question as many as five or ten times. She

characterized it as “totally aggressive”, and when her son would say no “they would

just rephrase it and ask him again.” Id. See also, Ex. N, Interview with Chris Blaha.

Neither her son Chris, nor her other son Jack ever became complainants in the case.

But their insistence that no such abuse occurred gave detectives no pause in pursuing

classmates’ accusations.

      63.    Richard Tilker, father of Steven Doe (who has given permission for his

name to be used), described the police’s insistence that Brian had been abused.

“They didn’t’ say ‘we believe’, they said ‘we know.’” Ex. M, December 9, 2003

Affidavit of Richard Tilker at 4. Though he wasn’t permitted to be present during

the questioning, he eavesdropped and remembers it clearly:

                                         31
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page73
                                                    Page 73 of 443ofPageID
                                                                     1566 #: 3619




        I was shocked by the aggressive manner in which they questioned this
        young boy. It was clear to me that the detectives had already formed
        their opinion of what had happened in the computer classes and that
        they were just trying to get Brian to agree with their story. It got to a
        point where it wasn’t asking him what happened, it was more of telling
        him what happened, and when they didn’t like what he had to say they
        kept repeating they know what happened and that he should tell.

        I recall that the questioning just got to be too much. The police wouldn’t
        take no for an answer. Frustrated Brian finally told them that one time
        he saw Jesse chase after and hit a child, though he later told us that that
        was not true and that the only reason he had said that was to end the
        questioning because they wouldn’t leave him alone.

        [Id. at 5-6.]

        64.    Barry Doe confirmed the police “wanting you to say almost what they

wanted to hear.” Ex. P.

Coercive Technique #2: “Other People”

        65.    Admissions made in the Rice Report indicate that Detectives used a

technique whereby a child would be told what other children had supposedly already

said:

         …neither [Officer Durkin], nor her partner Detective Merriweather,
        would confront the child with what other witnesses had said—though
        they might have said something along the lines of, ‘Jimmy said Arnold
        was not nice,’ a strategy that in some cases produced results.

        [Ex. E at 87.]

It is well established in social science that this creates tremendous bias in how

children respond during interviews. Ceci, Stephen J.; Bruck, Maggie. 1995. Jeopardy




                                            32
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page74
                                                    Page 74 of 443ofPageID
                                                                     1566 #: 3620




in the courtroom: A scientific analysis of children's testimony, Washington, D.C.:

American Psychological Association.

      66.    Brian Tilker remembered both the use of “other people” and the

Detective’s insistence that abuse had taken place:

      I remember the police questioning me on two occasions. On each
      occasion, I told them I had never been abused by Arnold Friedman or
      anyone else, and that I did not witness anything inappropriate in the
      computer classes at any time. I recall that this did not end their
      questioning and that I felt that they would be unsatisfied with any
      response other than my concurring with their view that sex abuse had
      taken place in the Friedman computer classes.

      I remember that they made specific suggestions to me about things that
      they believed happened in the computer classes, and that they told me
      repeatedly that other students had already told them that they had been
      abused, and that they were certain that in fact I had also been abused
      and that I should tell them so…After many sessions in which the police
      appeared unsatisfied by my negative responses, I became frustrated at
      the persistent questioning….I remember finally telling the police
      officers that I had seen Jesse chase after a kid and hit him. I remember
      saying that not because it was true, but instead because I thought it
      would get them off my back.

      [Ex. OO, Affidavit of Brian Tilker at ¶ 5.]

      67.    The Detectives relied upon the “other people” technique to get Michael

Epstein to corroborate abuse claimed by two other key complainants. Ex. T, August

1, 2012 Interview Statements of Michael Epstein. When that failed, police pressured

him to admit having been abused himself. Though he declined to make charges, he

describes how he later lied both to his mother and therapist about the abuse.




                                         33
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page75
                                                    Page 75 of 443ofPageID
                                                                     1566 #: 3621




      Eventually I just consciously decided to lie and say that I had been
      abused and repeat these crazy things I had heard from other kids or in
      the therapy or from the police. You know, the leapfrog, which doesn’t
      even make sense… I just regurgitated everything I’d heard from other
      people, because that was the only way to make it stop.

      [Ex. T at 15.]

      68.    Indeed, the saga of Michael Epstein shows just how thoroughly police

misconduct was able to coerce false statements. He took dozens of classes in the

Friedman home and was aggressively interviewed multiple times by police. He

confirms their use of leading questions and bullying tactics, including threatening

that he “would incline towards homosexuality if he failed to [disclose abuse].” The

prosecution, in the Rice Report, confirms that this took place. Ex. E at 127.

      69.    Although he was able to withstand the direct police pressures, the

totality of police misconduct created pressure on others, including his mother, which

forced him to make false accusations. In late March 1988, immediately following

Arnold Friedman’s plea and close-out statement, Detective Galasso called Ms.

Epstein and stated that the Sex Crimes Squad is “getting [the] task force back

together” because they “want to go back out & re- interview kids to be sure of [the]

case against Jesse.” She also says “[the detectives] want to speak to Mike again...

police need their help.” Ex. J at A-16.

      70.    This conversation was contemporaneously documented in Ms.

Epstein’s notes which reveal that Detective Galasso knowingly lied to Epstein in this



                                          34
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page76
                                                    Page 76 of 443ofPageID
                                                                     1566 #: 3622




telephone call, telling her that in his close-out statement “[Arnold] Friedman named

hundred[s] of kids.” Galasso similarly lied in Capturing the Friedmans when she

falsely stated that she had seen “foot high stacks” of child pornography “in plain

view.” Ex. DD at 36. Galasso repeated that lie to parents with whom she spoke. Ms.

Epstein recalls that when she inquired in November of 1987, Det. Sgt. Galasso told

her they found “stacks of pornographic materials.” At one group meeting, police told

an assembled group of concerned parents that they had over 100 names of children

who had been abused by the Friedmans, and that one student had made a 10-page

statement over five hours of questioning. Ex. J at A-3. At a later parent meeting in

January 1988, therapists described having difficulty getting through to the children

in this case, since they “have no symptoms” of abuse. Id. at A-11-A-12.

       71.     Reliance upon Arnold’s close-out statement accounted for a subset of

the use of the “other people” technique.9 Ron Georgalis recalls Detective Sergeant

Galasso coming to his house, and hearing her tell his parents “authoritatively that

[he] had been both sodomized and forced to engage in oral sex with Arnold and that

he had admitted in a jailhouse confession that [Ron] was his personal favorite.” Ex.

SS, December 30, 2003 Affidavit of Ron Georgalis. Similarly, complainant Dennis



9
  Again, the statements of the Georgalis family and Dennis Doe with respect to Arnold’s close-out
statement were known to the defense in the early 2000’s. The context — that this was but one sub-
type of reliance upon a coercive interrogation technique where witnesses are gaslit and bullied into
believing that their peers have made certain kinds of statements — was unknowable to the defense
until the release of the Rice Report and events subsequent.


                                                35
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page77
                                                    Page 77 of 443ofPageID
                                                                     1566 #: 3623




Doe recalled the detectives bringing a “huge book” to his house, labeled “Confession

from Arnold Friedman”, and insisting that Arnold had spoken about Dennis “in

there.” Ex. KK, Aug. 6, 2001 recorded interview of Dennis Doe at 17.

      72.   Ron Georgalis’ parents, Ralph and Margalith, confirm this. Ralph

describes the questioning as having been designed with the “clear intent … to

convince us that Ron had been molested and that several other children had already

admitted that they, also had been abused.” Ex. RR, Dec. 30, 2003 Affidavit of Ralph

Georgalis at ¶ 3-4. Margalith was also shown Arnold’s “close-out” statement as

proof that her son had indeed been molested:

      When Sgt. Galasso and somebody else back a second time. That was
      after they already had convicted Arnold. And we sat in the kitchen and
      they told me ‘we interviewed Arnold in prison and he told us that Ron
      was his favorite.’ Which was a surprise, but later on I thought of it and
      I thought they probably told it to other families too. And I felt that they
      were trying to do it to make us mad- really enrage us against Jesse and
      try and come up with something against him.

      [Ex. M, Nov. 15, 2012 Transcript of Recorded Interview with Margalith
      Georgalis; Ex. QQ, Dec. 30, 2003 Affidavit of Margalith Georgalis.]

Coercive Technique #3: Positive and Negative Consequences

      73.   Using this technique, the detectives would respond positively to

accusations of abuse and negatively to denials. In the Rice Report, the prosecution

admitted what it had long denied:

      Police used tactics on children that were “unprofessional, unfair, and
      cruel.”



                                          36
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page78
                                                    Page 78 of 443ofPageID
                                                                     1566 #: 3624




      Boys were told that failure to disclose would affect their future
      sexuality, cause them to be “homosexual,” or to become abusers
      themselves.

      Police warned children they would “suffer lasting psychological
      consequences later in life if they do not disclose abuse.”

      [Ex. E at 66, 71-72.]

      74.    Police also provided “positive consequences” by offering rewards to

cooperative students. Detective Squeglia admitted to the Rice Review he would

befriend children and even offer to “deputize” them to induce them to make

allegations. Id. at 66. Student Michael Epstein says he saw complainant Barry Doe

at school with “a fake police badge, like junior police or something like that, that

the, that the police had given him, or the DA or somebody, as a result of having

testified.” Ex. T, at 9. The Rice Report concedes the use of this tactic as well, noting:

      “Police gave some boys rewards to gain their cooperation, including
      police badges as rewards for cooperation.”

      When faced with a child who would “totally ignore you,” Detective
      Squeglia explained that he would appeal to the child’s trust in authority
      (“we’ll deputize you and you know— I like cops— do you like cops?”),
      and leave, asking the child to “think about it.”

      [Ex. E at 66, 71-72].

      75.    Richard Tilker also remembers these “many different approaches in

trying to persuade the children to answer their questions in the way they wished them

to.” Ex. MM at 8. He specifically remembers other parents describing pizza parties

and making cooperating witnesses “junior detectives” and giving them badges. Id.

                                           37
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page79
                                                    Page 79 of 443ofPageID
                                                                     1566 #: 3625




Parents pressured him and his wife as well, telling them how important it was for

their son to acknowledge the abuse, and that they and he were in denial. Id. But he

remained skeptical, in part because he was in charge of the carpool to drop off and

pick up children at the computer classes, including one who became a major

complainant. Id. at 11. He “never even once noticed my son or any of the other

children disturbed or distressed in any way.” Id.

      76.    Gary Meyers recalls an amplified form of the “positive and negative

consequences” technique being used against him. During a long interview (recorded

on tape and transcribed by Friedman’s lawyer Peter Panaro) with Gary Meyers, who

repeatedly insists that he had not been abused, Detective Hatch alternated between

abusive and coercive interrogation methods:

      Most [people] who abuse children have been abused themselves. It's a
      monster created within you, this little monster inside you, this little
      voice. And every now and then it rears its ugly head unless the victim
      knows enough about the problem to get himself straightened out.

      [Ex. ZZ, Transcript of 1988 interview of Gary Meyers by Detective
      Hatch.]

The detective’s partner added: “You'd have to be an idiot not to see this.” Id. When

the questioning finally ended, the detective called the boy’s mother into the room

and said, “Gary was a wise guy, and I didn’t like his answers.” Id.

Coercive Technique #4: Asked and Answered




                                         38
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page80
                                                    Page 80 of 443ofPageID
                                                                     1566 #: 3626




      77.    Here, a questioner, over the course of multiple, lengthy interrogations,

asks a child the same question repeatedly — one that the child has already

unambiguously answered — indicating his previous answers to the question were

unacceptable. The intensity of the questioning steadily increased until an acceptable

answer was produced.

      78.    The newly available notes of Arline Epstein document the fact that

Detective Galasso told Ms. Epstein that none of the children had reported any

incidents of sodomy, but “you usually have to go back to children and speak to them

more than once.” Id. at A-4. Based on her experience with her son Michael, and

hearing from other parents, she knew that police were sitting with young children

for many hours at a time to try to get them to “disclose” having been abused. Id. at

A-11-A-12.

      79.    Similarly, the mother of complainant Barry Doe told Arline Epstein on

or about November 30, 1987 that when Detective Merriweather arrived for an

interview with her son, he mentioned a very long interview he had just conducted.

The note reads: “Merriweather had been w/ a kid 7 hour[s] / [the] kid wouldn’t

open up.” Ex. J, A-8. In addition, Epstein’s notes state that police interviewed

complainant Barry Doe for five hours. Ex. J at A-3. Pages A-17 to A-20 show that

police interviewed Barry Doe five times. Id. at A-17-A-20. They planned to return




                                         39
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page81
                                                    Page 81 of 443ofPageID
                                                                     1566 #: 3627




in order for Barry to identify three alleged friends of Jesse whom police said were

also involved in the abuse.

      80.    The devastating effects of such relentless police questioning is attested

to by Friedman complainant “Kenneth Doe.” Doe came forward in 2013 when

Friedman’s attorneys (at the prosecution’s insistence) served him with Friedman’s

Article 78 petition. He avers that none of the accusations made by him were true. He

knew this at the time. But under intense police pressure, he “just folded:”

      I recall clearly that police investigators came to my home repeatedly to
      question me about what had happened in the computer classes. The
      police repeatedly told me that they knew something had happened, and
      they would not leave me alone until I told them. As a result, I guess I
      just folded so they would leave me alone.

      [Ex. I, May 20, 2013 Letter from Kenneth Doe to the Friedman Case
      Review Panel at 1-2.]

      81.    Newly recanting complainant Barry Doe specifically explained how

police use of the “Asked and Answered” technique escalated into simply “putting

words in [his] mouth.”

      I never saw a kid get sodomized or molested. I was never sodomized or
      molested. And if I said it, it was not because it happened. It was because
      someone else put those words in my mouth.

      [Ex. P, May 21, 2012 Interview Statements of Barry Doe at 6; see also
      Ex. Z at 4:9-10.]

      82.    Because of the context provided by the Rice Report’s thorough

documentation of coercive interrogation techniques, pieces of interviews recorded



                                         40
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page82
                                                    Page 82 of 443ofPageID
                                                                     1566 #: 3628




during the making of Capturing the Friedmans can now be understood. For example,

Wallene Jones told filmmakers in 2004 that the ‘asked and answered’ technique was

being used:

        Jones described one instance in which it took fifteen visits to a child’s
        home before he declared that he had been abused. In interview sessions
        that lasted as long as four hours, the boy repeatedly denied being the
        victim of abuse. Jones added, “for a long time he had nothing to say,
        but we knew.” On one occasion the boy jumped up and down,
        screaming, ‘I have nothing to tell you! Nothing happened!’ But by then,
        we already knew,” Jones said, “so we kept coming back after that until
        he told us.

        [Ex. TT, Jan. 6, 2004 Affirmation of David Kuhn at ¶ 9 (emphasis
        added).]

        Why Detective Jones would subject children to this can be summed up in her

own words: “we assumed all of the children had been sexually abused there.” Id.at

¶ 5).

Coercive Technique #5: Inviting Speculation

        83.   Jesse Aviram, one of nine newly discovered non-complainant

witnesses, described to the DA Rice’s Review Team how police invited speculation

about his experiences in the Friedman computer classes. Detectives asked if Arnold

Friedman put his penis on Aviram’s back and when he said that Arnold did not, the

officers asked if Jesse might not have been aware of it when it happened.” Ex. E at

71. Asking a child if something might have occurred without his knowledge is a

textbook example of “inviting speculation” and cannot have any probative value. By



                                           41
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page83
                                                    Page 83 of 443ofPageID
                                                                     1566 #: 3629




offering him no choice but to admit that anything a detective asserts or asks could

have happened, pressure on the child is increased to say what the detectives want

him to say.

      84.     Though Jesse Aviram is one of many former Friedman computer

students who insist that no abuse took place in the Friedman classes, infra at ¶ 132

in one way he is absolutely unique. Though the DA refers to Mr. Aviram only as a

“Nassau County Employee,” what the DA withholds from the reader is that the

young man was (and to this day remains) an Assistant District Attorney in the Nassau

County DA’s office. ADA Aviram’s statements about “forceful and leading”

questions used by the police were not the statements of a civilian unfamiliar with

police tactics – they were the statements of a trained prosecutor using terms of art,

well aware of the unreliability and impropriety of interrogating children in this

manner.

      85.     Through the use of these five techniques, Detectives coerced the

testimony of the 14 child witnesses who would ultimately testify at the Grand Jury

against Jesse. Scott Banks, Judge Boklan’s Law Secretary, confirmed this. Ex. BB

(expressing concern that questioning at the grand jury “demand[ed] yes or no

responses”, and answers “lacked specificity regarding the dates and times of alleged

offenses, and failed to note the presence of other witnesses…and provided absolutely




                                         42
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page84
                                                    Page 84 of 443ofPageID
                                                                     1566 #: 3630




no detail from the children concerning the specific acts alleged against Mr.

Friedman.”).

                                    Allegation Authoring

       86.     The Rice Report made clear that the children did not compose their own

statements; that every assertion in the case against Jesse emerged from multiple

interviews which were then composed into statement-form by detectives. In

reviewing original statements attributed to the complainants, the first person outside

of the DA’s office ever to have done so, Nassau County Supreme Court Judge

Winslow confirmed that all of the statements were written by someone other than

the children themselves, and that there were an alarming number of discrepancies.

Ex. Z at 31:17-32:2. Of course, the defense has never seen these statements, let alone

been privy to the extent to which they were authored by members of law

enforcement.10

       87.     The Rice Report describes at least ten interviews that were conducted

with the 14 original complaining witnesses during or after which no formal statement




10
   Prior to the release of the Rice Report and subsequent FOIL litigation, the defense had extremely
limited awareness of the extent to which law enforcement had authored victim statements. For
example, in her 2004 interview with attorney David Kuhn, of the Capturing the Friedmans team,
Detective Wallene Jones candidly stated that three boys’ parents had refused to allow their children
to sign the statements she had written for them, calling into question the veracity of all the
statements detectives drafted. Ex. TT at ¶ 8; see also Ex. E at 68. To know the extent of reliance
upon this [coercive] method required the release of the Rice Report and Judge Winslow’s findings
during the FOIL litigation.


                                                43
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page85
                                                    Page 85 of 443ofPageID
                                                                     1566 #: 3631




was taken. See Ex. XX, Declaration of Grace Gill at ¶ 10. It also makes clear that at

least 25 formal statements were taken that the defense has never seen. Id.

      88.    The statements of Fred Doe (“Witness 17”) (the sole victim statement

turned over to the defense in 1988 (in redacted form), Ex. YY, Daniel Doe (“Witness

5”) and William Doe (“Witness 7”), the circumstances of which are recited in the

Rice Report for the first time, are particularly revealing. Fred Doe and William Doe

were interviewed at least five times; Daniel Doe was interviewed four times. Ex. XX

at ¶ 11. William Doe and Daniel Doe were responsible for the most and second most

charges against Jesse Friedman. Id.

      89.    It is noteworthy that the DA’s office did not interview Fred, Daniel

or William, yet tremendous portions of the report were devoted to the trajectory and

nature of their allegations against Jesse. See Ex. XX at ¶ 11. The defense has

repeatedly attempted to speak with all of them, without success. Standing alone, the

trajectory and nature of Fred, Daniel and William Doe’s allegations raise more

questions than they answer about the integrity of the original investigation.

                                   FRED DOE
                                 Five interviews
                                Three statements,
                          Eight counts of the indictment

      90.    FIRST INTERVIEW: First, according to the Rice Report, on

November 19, 1987, Fred Doe told Detective Merriweather and Police Officer

Durkin Arnold gave him “bad hugs” that hurt, and that Arnold would hug him from

                                         44
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page86
                                                    Page 86 of 443ofPageID
                                                                     1566 #: 3632




behind and rest his head on his back, and also reported seeing a Polaroid camera in

the Friedman home, in a big room with a couch. Ex. E at 12-13.

      91.   SECOND INTERVIEW / FIRST STATEMENT: Then, on

December 3, 1987, two weeks later, Fred Doe gave his “first written statement

during a second documented interview”, in which he described Jesse as i) anally

sodomizing Fred Doe and another child; ii) exposing himself; and iii) inviting

children to touch his penis. Fred Doe further said that Arnold Friedman i) put his

hand down Fred Doe’s pants; ii) touched his penis; iii) anally sodomized him twice

in class; iv) did the same to other students; and v) showed pornographic magazines

and video games to the children. Ex E at 18. Nothing in the Rice Report sought to

explain the dramatic escalation in the severity of the allegations, why the first

interview was not recorded or documented, or what from the statement had been

gleaned at the first interview and what from the second.

      92.   FOURTH INTERVIEW/SECOND STATEMENT: Thereafter,

according to the Rice Report, Fred Doe testified before the grand jury. After Jesse

refused to plead guilty to the first indictment, police brought Fred Doe forward to

make a brand-new series of allegations; indeed, five months after Merriweather

drafted Fred Doe’s original written statement, on April 29, 1988, Fred Doe, “during

his fourth interview with police…gave a second written statement”. Ex. E at 24. In

this statement, Fred Doe reported seeing Arnold and Jesse Friedman anally sodomize



                                        45
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page87
                                                    Page 87 of 443ofPageID
                                                                     1566 #: 3633




other children while in class. The Rice Report simply does not state what, if

anything, took place at Fred Doe’s third interview, or why Fred Doe would fail to

mention     the   most   egregious,    violent,   harmful    behavior    in   his   first

interviews/statements.

      93.    FIFTH INTERVIEW/THIRD STATEMENT: And on June 9, 1988,

during a fifth interview, Fred Doe gave his third statement to Detectives

Merriweather and Squeglia, in which he described, for the first time, the presence of

Jesse’s three friends, stating that they “would hold him down while Jesse anally

sodomized him.” Ex. E at 26. He further stated that he was forced, by Jesse, to

perform oral sex on him. Id. When Fred Doe was later taken to a police line-up,

which contained a single suspect (alongside others who had nothing to do with the

case), the boy identified two young men in the line-up: Ross Goldstein and another

boy who inexplicably was never charged. There is no explanation for why Doe’s

false identification of a second assailant did not undermine the DA’s confidence in

the boy’s identification of Ross Goldstein.11

      94.    Portions of Fred Doe’s statement appear not only to have been drafted

by Detective Merriweather, but were conceived by him as well, and were clearly

written in his own language. A year after the Friedman prosecution, a similar case



11
  None of Fred Doe’s classmates, three of whom were complainants who have since recanted,
corroborate any of Fred Doe’s written allegations. See, Ex. XX at ¶ 16.


                                           46
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page88
                                                    Page 88 of 443ofPageID
                                                                     1566 #: 3634




was investigated by the Friedman detectives, under the direction of the same head

of sex crimes, Sergeant Frances Galasso. After that case was resolved with a guilty

plea, a civil jury found the defendant, bus driver Robert Izzo, innocent, citing

coercive questioning by the same detectives (the witness statements were made

available in that case). The wording of statements taken by Detective Merriweather

in the Izzo case is strikingly similar to the wording of those he and his partner

procured in the Friedman case. Below is a comparison of one such element:

  Statement from eight-year-old Fred Doe to Detective Merriweather in Friedman
                                      Case




  Statement from seven year old girl to Detective Merriweather and his partner in
                                     Izzo Case




      Ex. YY; see also, Ex. AAA, Oct. 16, 1989 Witness Statement recorded by

Det. Merriweather in Izzo Case.

                                   Daniel Doe
                                 Five interviews
                                Three statements
                           54 counts of the indictment




                                        47
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page89
                                                    Page 89 of 443ofPageID
                                                                     1566 #: 3635




      95.    The statements of Daniel Doe ("Witness 5”), as described in the Rice

Report for the first time, are equally telling. All of his charges were first alleged in

the third indictment against Jesse Friedman, more than a year after questioning

began, well after the first rounds of questioning of all the students. Ex. XX at ¶ 8. It

appears that Daniel Doe never mentioned a word about Jesse Friedman or any new

allegations until at least June of 1988, seven months after he was first questioned.

Ex E at 26. In his first statement, November 30 1987, he alleged only that Arnold

Friedman had touched his penis to his and other students’ backs, a charge that very

closely resembles the charges attributed to Keith Doe, which the police arrived to

from Keith’s actual statement: that the instructors leaned over students to type on

the keyboards. Id. That was the second time he was questioned by police. Id.

      96.    In October of 1988, eleven months after the first rounds of questioning,

Daniel Doe expanded further. He detailed games called “Leap Frog,” “Simon Says,”

and “Superhero,” in which all of the children in the class were ritualistically

sodomized in the classroom. Id. at 27. He also described another activity called

“Extravaganza” in which children watched while adults in the classroom performed

sex acts on each other. Id. According to Daniel, all of these activities were

videotaped and photographed. As noted, none of these alleged photographs and

video tapes were ever found, and none of these alleged other perpetrators were ever

charged.



                                          48
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page90
                                                    Page 90 of 443ofPageID
                                                                     1566 #: 3636




      97.    Ultimately, Daniel Doe alleged that during his 10-week course (Basic I

Spring 1986, see Ex. XX at ¶ 16) he was violently abused multiple times in each

session. Alleging that an average of six crimes were perpetrated against this one boy

in each session, implies that a crime was occurring every 15 minutes. Yet, in the

wake of these alleged attacks, Daniel re-enrolled for the advanced class, where he

said he was abused 68 times. On 11 occasions the indictments indicate it was 10-

year-old Daniel Doe who anally sodomized Jesse Friedman and Ross Goldstein. Ex.

WW, Indictments.

                                  William Doe
                                 Five interviews
                                 Four statements
                           38 counts of the indictments

      98.    William Doe (“Witness 7”) was also interviewed five times. Notably,

he only inculpated Jesse during his third interview with law enforcement (also the

first time he mentioned being sodomized). Ex. E at 17. At least one of his interviews

is undocumented in any way. Ex. E at 25 (describing that his “third statement”

originated in his fourth interview). It was not until his fifth interview that he

identified Jesse as someone who victimized him. Ex. E at 26.

            Accomplices and Allegations Unbelievable and Unbelieved

      99.    The Rice Report reveals, for the first time, that the testimony of alleged

victims was riddled with allegations that simply cannot be taken to be true, with

multiple alleged victims claiming an ever-increasing number of different assailants

                                          49
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page91
                                                    Page 91 of 443ofPageID
                                                                     1566 #: 3637




who participated in, or were present for, the molestation. The Rice Report,

commencing on page 28, under the subheading “Police Identify Three Potential

Accomplices,” notes that after repeated interrogations, four students, in one week,

named two additional rapists who participated in the abuse. Ex. E at 28. Various

children then allegedly selected these two possible additional attackers from photo

arrays, yearbooks, and lineups. Id. at 28-30. The Rice Report unhelpfully explains

that these individuals were not prosecuted due to “insufficient evidence,” Id. at 30,

and the source document cited in the Appendix is equally non-illuminating. Ex.

BBB, Feb. 15, 1989 Interdepartmental Memo from Barry Grennan to Fran Galasso.

      100. Many of the alleged accomplices were demonstrably fictional.

Complainant Richard Doe, whose testimony resulted in ten charges, including some

to which Jesse Friedman pled guilty, disclosed to the police an additional “helper”

in the Friedman class who abused children. According to Richard Doe, this person

was named “Snake” and was a tattooed, menacing man who also abused children

including Michael Epstein. Ex. J at A-17-20. Though police enlisted parents –

including Arline Epstein — to canvass the area for him, no such person was ever

found. Ms. Epstein later discovered that a tattooed, menacing man named “Snake,”

is actually a fictional character played by Kurt Russell in the then-popular movie

Escape from New York. It is telling that the Rice Reports excludes the “Snake” story;

it undermines the credibility of complainant Richard Doe (the DA’s “Witness 13”)



                                         50
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page92
                                                    Page 92 of 443ofPageID
                                                                     1566 #: 3638




whom the DA cites 18 times in the Report as one of the only three complainants

(along with James and Gregory Doe) who “stand by their allegations of abuse”,

discussed infra; Ex. E at x.12

       101. As already described, Fred Doe (identified as “Witness 17” in the Rice

Report) was interrogated at least five times over five months by Detective

Merriweather. It was only in the fifth round of questioning that Merriweather elicited

a new and important admission: that Fred Doe had neglected to mention, in any of

his four prior interviews, the presence of three additional violent teenage assailants

in the room, (alleged friends of Jesse’s), including Ross Goldstein. Ex. E at 26.

       102. Similarly, the Rice Report reveals that James Doe (identified as

“Witness 11” in the Report) was untruthful with investigators when questioned in

1988. The DA’s report explains that there was “an additional individual he had

specifically named as an abuser in 1988.” Id. at 104. That individual was, allegedly,

Ross Goldstein. When speaking to the Review Team today, however, he claimed

that he was abused by the Friedmans only and has withdrawn any claims he made

about Goldstein. Id. While the Report mentions this as a small factual detail, it is

actually exceedingly important: it confirms that James Doe either lied to police about

the crimes he alleged, or that his interrogator did not accurately record the boy’s


12
  The Rice Report, however, is the reason the defense is aware of the “Snake” story, inasmuch as
Arline Epstein came forward to aid the defense in the summer of 2013 after her son Michael came
forward with his recantation.


                                              51
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page93
                                                    Page 93 of 443ofPageID
                                                                     1566 #: 3639




statements. Either way, it is a major inconsistency that undermines the veracity of

one out of only three alleged victims’ statements, which are cited in the Rice Report

as the three who maintained their belief that they were abused by Jesse Friedman.

This inconsistency requires examination, as do the numerous additional witness

statements in which child rapists appear to inexplicably pop in and out of existence.

      103. The nature of the evidence against these other accused-but-uncharged

rapists — multiple victim accounts elicited after intense and repeated interrogation,

without corroboration from physical evidence or other student witnesses — does not

appear to differ in any material respect from the nature of the evidence used to indict

Friedman and obtain his guilty plea. There must be specific reasons that explain why

the accusations against other suspects were discounted and deemed insufficient, yet

the same type of allegations made by the same alleged victims against the Friedmans

were fully credited—then and now. Jesse has thus sought, but has been repeatedly

denied, access to the actual witness statements, which, in their various iterations,

could explain this otherwise baffling discounting of the statements of alleged

victims.


                         Unreliable Investigative Methods

      104. Former FBI Special Agent Kenneth Lanning has investigated hundreds

of child sex abuse cases and is a leading expert in the field of “child sex rings.” He

was a special agent with the Federal Bureau of Investigation for more than 30 years

                                          52
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page94
                                                    Page 94 of 443ofPageID
                                                                     1566 #: 3640




until he retired in 2000. He consulted on or evaluated thousands of cases involving

the sexual victimization of children during that time, and for 20 years conducted

training, research, and case consultation concerning the sexual victimization of

children. He is the 1990 recipient of the Jefferson Award for Research from the

University of Virginia, the 1996 recipient of the Outstanding Professional Award

from APSAC, the 1997 recipient of the FBI Director’s Annual Award for Special

Achievement for his career accomplishments in connection with missing and

exploited children, and the 2009 recipient of the Lifetime Achievement Award for

Outstanding Service from the National Children’s Advocacy Center. Ex. Y, Aug. 4,

2013 Affidavit of Kenneth Lanning, at ¶¶ 1-7.

      105. The defense contacted Detective Lanning to provide his expert opinion

on the integrity of the Conviction Review process and the Rice Report. As a

preliminary matter, Detective Lanning found “no indication” that either the original

investigation or the Conviction Integrity Review included any input or guidance

from experts, like himself, with specialized knowledge and experience with what he

referred to as, “acquaintance child sex ring cases.” Ex. Y at ¶ 12-13. He went on to

identify intentionally misleading references to his own research, made in the Rice

Report, Id. at ¶ 14-15, an utter absence of curiosity as to the underlying explanation

of inconsistencies within and across victim statements, Id. at ¶ 17-18, a conscious

failure to document and record interactions with victims, Id. at ¶ 23, affirmative



                                         53
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page95
                                                    Page 95 of 443ofPageID
                                                                     1566 #: 3641




proof of overzealous interrogators influencing children’s allegations and the

phenomenon of contagion in which community members spread and reaffirm

unproven stories, Id. at ¶ 26, the need, given the lack of physical evidence, to be

methodical, intentional, and objective, with respect to alleged victims and their

questioning. Id. at ¶ 35-39.

      106. He also made specific findings based on the kinds and trajectory of

allegations leveled at Jesse and Arnold. When students included in the first two

indictments were revisited by police months later, police alleged that they

spontaneously recalled four times as many incidents of abuse and 36 times as many

sodomies as they had months earlier. Furthermore, in the first indictment, Jesse was

not charged with any counts of sodomy, and Ross Goldstein was not charged at all.

By the time of the third indictment, sodomy counts made up the majority of the

charges against both young men. Id.

      107. Detective Lanning characterized these changes as hallmarks of “false

cases” of child abuse. Ex. T, at para. 19. See Exhibit XX; see also, Ex. WW, Nassau

County 1988 Indictment Nos. 67104, 67430, 69783.

      108. Detective Lanning stated, that as a rule, “valid cases tend to get better

and false cases tend to get worse with investigation.” Id. He becomes “concerned

when as an investigation progresses, the number of alleged offenders keeps growing

and the allegations get increasingly more bizarre and atypical.” Id. The prosecution



                                        54
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page96
                                                    Page 96 of 443ofPageID
                                                                     1566 #: 3642




should have shared this concern; instead, they proceeded without caution, to present

this coerced evidence to the Grand Jury, thus securing three indictments against

Jesse Friedman.


NEWLY DISCOVERED EVIDENCE THAT JESSE FRIEDMAN’S GUILTY
                  PLEA WAS COERCED

      109. Prior to securing the cooperation of Ross Goldstein in September 1988,

the prosecution’s entire case rested upon the testimony of young children who had,

at the grand jury, required detailed prompting in order to answer “yes or no”

questions to the satisfaction of the prosecution. See Ex. BB. At this time, despite the

fact that two indictments had been returned, and despite the prosecution’s “repeated

efforts” to persuade Jesse’s lawyer, Peter Panaro, that he should plead guilty, Jesse

Friedman was determined to go to trial. Ex. LL, Aff. of Peter Panaro at ¶ 5. The

prosecution thus sought to strengthen their case, pursuing a third indictment

specifically to pressure Jesse Friedman. Id. (“ADA Onorato advised me that if Jesse

did not plead guilty, his office would obtain a third indictment, and that this

indictment would include many more charges than both previous indictments

combined, and that those charges would be much more serious.”).

      110. The third indictment, true to ADA Onorato’s word, showed an

exponential increase and worsening of the charges against Jesse, to 198 counts of

child sexual abuse. Ex. XX at ¶ 8. The charges became so bizarre they were nearly



                                          55
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page97
                                                    Page 97 of 443ofPageID
                                                                     1566 #: 3643




impossible to comprehend. The third indictment alleged that the Friedmans were

operating a “sex ring” in which multiple adults violently abused groups of children,

not individually or in secret, but en masse, in plain view of the entire class, and in a

classroom with a large glass sliding door. See, Ex. WW; see also, Ex. XX at ¶ 3. The

same children who had already been interviewed multiple times, were re-

interviewed as long as eight months after their initial interviews, and suddenly

recalled far more sexual abuse than they had ever recalled before, introducing more

brand new teenage abusers they had neglected to mention in any of their prior

interviews. The third indictment alleged the Friedmans organized sex abuse “games”

in which every child in a class was forced to participate. Id.

      111. But the third indictment brought more than just additional wild charges.

It brought a set of charges against Mr. Goldstein, a teenage friend of Jesse’s, who

police said had participated in the alleged abuse and might become the first adult

witness against Jesse. If Goldstein – who had never even been an assistant in the

Friedman computer classes — could be frightened into pleading guilty and

implicating Jesse, it was clear Jesse’s case would be unwinnable. Jesse had

maintained his innocence for more than 11 months of accusations, but when his

lawyer heard from Ross Goldstein’s lawyer that Ross had decided to plead guilty in

return for a massively reduced sentence, Jesse lost hope. Ross’s decision to plead

guilty and implicate Jesse would change the game for Jesse, who now realized the



                                          56
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page98
                                                    Page 98 of 443ofPageID
                                                                     1566 #: 3644




only chance he had at ever leaving prison would be to plead guilty. Ex. LL at ¶¶ 10-

12.

      112. Ross Goldstein’s cooperation was sought specifically to pressure Jesse.

Judge Boklan’s law secretary, Scott Banks, confirmed this: “[Assistant DA] Joe

Onorato’s determination to offer a plea of guilty, a plea to Ross Goldstein was, and,

was [sic] basically done to put some pressure on Jesse. . .” Ex. GG, March 21, 2001

Interview of Scott Banks. It worked; Jesse pled guilty shortly thereafter on

December 20, 1988.

      113. Mr. Goldstein never spoke publicly about the case until 2013, when he

sacrificed the 25 years of anonymity afforded him by his Youthful Offender status

and provided the Rice Review team with a nine-page recantation. The recantation

included a detailed description of how he was “coached, rehearsed, and directed” by

Assistant District Attorney Joseph Onorato and Detective William Hatch to make

false statements implicating Jesse Friedman. Then, at the request of the DA,

Goldstein appeared for three hours in front of the Review Team and confirmed that

he "did not witness Jesse or anyone else commit any crime in the Friedman

home with any computer student." His statement included the following

declarations:

      I did not witness Jesse or anyone else commit any crimes in the
      Friedman home with any computer student. My testimony before the
      grand jury was a result of tremendous and unrelenting pressure and
      intimidation by the police and district attorneys’ office in which I was

                                         57
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page99
                                                    Page 99 of 443ofPageID
                                                                     1566 #: 3645




      eventually coerced to lie about crimes taking place in order to try to
      save myself and be granted the YO status deal that was being offered
      to me.

      In addition to being ostracized in my personal life, in the legal system
      I was being made to stand trial as Jesse’s co-defendant. Not knowing
      what he had done or not done made it impossible to feel confident about
      going to trial with him. I felt very scared that a jury would believe the
      testimony of the young kids over us.

      When [Judge] Boklan promised to televise the trial, this added even
      more pressure on me to eventually cooperate and say things that the
      prosecutor and the police wanted me to say to make their case against
      Jesse Friedman. At a certain point during this process, I became locked
      into cooperating with the prosecution, and from that point on, I did
      whatever I had to in order to avoid the possibility of a long jail sentence.

      In the weeks leading up to my grand jury appearance, I was coached,
      rehearsed and directed by the prosecutor and Detective William Hatch
      for hours on end. I was told that it was my role to confirm what the
      complainants had said when they testified about had happened to them
      during the computer classes.

      According to them, this was how the police and the prosecutors built
      up evidence that would ‘stick at a trial.’ I was going to have to take the
      stand and testify against Jesse at the trial because the prosecutor and the
      police believed there was a good chance that none of the younger
      kids would be willing to take the stand at trial.

      I could not and would not confirm any allegation or admit doing
      something or seeing Jesse doing something to any complainant,
      because I truly had no knowledge or participation or witnessed anything
      of the sort. The prosecutor would then threaten me by placing the YO
      status off the table. This happened repeatedly. This was like being
      tortured and treated like a puppet. Just imagine the trauma of having
      actual memory stamped out and erased from history, and replaced by
      new, violent images of incidents that never took place.




                                          58
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page100
                                                    Page 100 of 443ofPageID
                                                                      1566 #: 3646




       [Ex. H, March 8, 2013 Letter from Ross Goldstein to the Review Team
       (emphasis added).13]

13
   Jesse’s coerced plea claim is based substantially, but not solely, upon the newly discovered Ross
Goldstein’s recantation. The claim is also based upon the long since known threats of Judge
Boklan, resultant of her unwavering belief in Jesse’s guilt of each and every allegation. Indeed,
the affirmation of Peter Panaro, Jesse’s former attorney, reveals that prior to the entry of Jesse’s
guilty plea, Judge Boklan informed him that she would sentence Jesse to consecutive terms on
every count if he were convicted after trial. Ex. LL, Affirmation of Peter Panaro at ¶ 11. There has
never been an evidentiary hearing on the accuracy of the Panaro Affirmation due to the Nassau
County District Attorney consistently and successfully opposing a hearing and discovery from the
time Friedman filed his §440.10 motion in 2004, through the Second Circuit’s decision in 2010,
and since. But there is a more than sufficient basis to conclude that this threat was made. Panaro
made his statement under oath at a time when he could be prosecuted for perjury, and is prepared
to reiterate it, again under oath, at an evidentiary hearing. Judge Boklan never submitted a sworn
statement contradicting Panaro. In the course of the prosecution’s review process, they had
unfettered access to the now-deceased Judge Boklan, but they too failed to submit any sworn
statement by her denying the threat was made.

        Moreover, such a judicial threat would be completely consistent with Judge Boklan’s
behavior, both on and off the record. From the beginning of the proceedings against Friedman until
her death in 2013, Judge Boklan has engaged in a persistent pattern of conduct and commentary
demonstrating that she had prejudged Friedman’s guilt ab initio, and nothing adduced in the
intervening years had caused her to question her original prejudice. Despite knowing that she
would be the Judge to preside over his SORA (Sex Offender Registration Act) hearing when he
was released from prison, Judge Boklan agreed to appear in the film Capturing the Friedmans and
gave a multi-hour interview in which she made numerous prejudicial statements about the case,
disparaged Jesse’s character, and expressed her personal views about his guilt. As documented in
the film, Boklan, who was a sitting judge at the time she was interviewed, states, “There was never
a doubt in my mind as to [his] guilt.” Ex. VV at 32. On February 23, 2004, she reiterated this
position, as quoted in the San Antonio Express-News: “there was never an issue as to whether they
were guilty or not.” Marina Pisano, “Abuse Experts Assail Movie,” San Antonio Express-News,
Feb. 23, 2004, Ex. UU. She expressed her confidence in Jesse’s guilt despite the fact that there
was never a trial, and that more than a year elapsed between Jesse’s arrest (when he pled not guilty)
and his eventual guilty plea, with three intervening indictments. Like Judge Boklan’s close friend
Det. Fran Galasso, Judge Boklan used her successful prosecution of the Friedman case as an
opportunity to gain attention; she went on a tour of national television shows to discuss Jesse’s
case, repeatedly volunteering her opinion that he was guilty. Her appearances include: The Today
Show (Dec. 3, 2003); Dateline NBC (January 27, 2004); CNN -- Now with Paula Zahn (Feb. 18,
2004); and Nitebeat, hosted by Barry Nolan (Feb. 26, 2004). Ex. VV.

        On Now with Paula Zahn, Judge Boklan cited at length psychiatric reports on Jesse from
his childhood. She stated, “When he was in ninth grade, he was incorrigible. He had rages that
were uncontrolled and he was placed in a special school. In that special school, he started on drugs.
He was stoned every day on marijuana and LSD during the years that this abuse took place.”



                                                 59
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page101
                                                    Page 101 of 443ofPageID
                                                                      1566 #: 3647




       114. As discussed infra at ¶134 Ross Goldstein’s recantation is not only

evidence that Jesse was unlawfully coerced into pleading guilty, but also of Jesse’s

actual, factual innocence.


  NEWLY DISCOVERED EVIDENCE OF JESSE FRIEDMAN’S ACTUAL,
                  FACTUAL INNOCENCE

       115. The Conviction Review Process, the Rice Report and subsequent

efforts to secure the underlying documents has yielded newly discovered evidence

directly from seven of the 14 original complaining witnesses. Five were interviewed

by the DA’s Office (Barry Doe, James Doe, Gregory Doe, Richard Doe and Stephen

Doe); two spoke directly to the defense (Kenneth Doe and Keith Doe). An eighth —

Dennis Doe — previously recanted to the defense but was not re-interviewed in the



        In January 2004, two anonymous letters from complainants were posted on a website for
the activist group “The Leadership Council” (www.leadershipcouncil.org), and a statement from
Judge Boklan is included with the letters that states:

       The following E-mail was received by me in January of 2004 from one of the
       thirteen victims of Jesse Friedman. Although there were more victims, these
       thirteen were acknowledged by Jessie Friedman in his guilty plea of December 20,
       1988. The victim had been working on the E-mail for weeks before he sent it to me.
       I have his permission to distribute it as I see fit to anyone or any organization
       including the media as long as his identity is kept confidential and the statement is
       distributed in its entirety.

Feb. 12, 2004 statement by Hon. Abbey L. Boklan, captured at
www.leadershipcouncil.org/1/ctf/vict.html#Doe. Last, Judge Boklan inexplicably decided
to make the Friedman case the first in the history of Nassau County in which television
cameras were allowed in the courtroom. Any potential jury pool was certainly tainted by
massive pre-trial publicity and community hysteria. Judge Boklan first permitted camera
media inside the courtroom for pre-trial appearances and granted permission in advance to
News 12 LI to cover the trial from inside the courtroom.


                                                60
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page102
                                                    Page 102 of 443ofPageID
                                                                      1566 #: 3648




Conviction Review Process. The remaining six — Daniel, William, Patrick,

Lawrence, Edward and Fred Doe — have never spoken with either the defense or

the prosecution.

       116. Of the five original complaining witnesses who the Rice team

interviewed, four — Barry Doe, James Doe, Gregory Doe, Richard Doe — would

bolster the argument for Jesse’s innocence: Barry and James would recant in some

fashion, and the Rice Report would itself express doubt as to the reliability of

Gregory and Richard. And the fifth, Stephen Doe, would offer statements that did

not alter, in any way, the integrity of his 2001 recantation.14



14
  We note also the emergence of Witnesses 18, Witness 22 and Witness 23 — three witnesses
who never testified in any formal proceeding but who inculpated Jesse, either during the original
investigation or during the conviction review process.

Witness 18, during the original investigation, described being abused by Arnold only, but was
“removed…from the case” and never spoke with police again or testified in any formal proceeding.
Ex. E at 105. Upon receiving a letter from the Rice Review Team, he said he felt “re-victimized,
to the point that he almost collapsed.” Id. Witness 18 gave an interview to the Review Team, where
he remembered inculpating Jesse also, during the original investigation. The Rice Report notes:
the “notes [of the original interview] do not mention Jesse Friedman as an abuser, though the
detective who recorded the notes also told the Review Team that the detective believed Witness
18 had implicated Jesse in the course of the interview.” Id. (emphasis in original). The Rice Report
goes on to document various inculpatory statements made by Witness 18, regarding both Jesse and
Arnold. Id. at 106-107.

Witness 18’s father, curiously, spoke with the Capturing the Friedmans team in 2001. See Ex. HH,
2001 Interview Statements of Larry Solotoff (stating that he didn’t believe that his “children were
involved in the matter, pre se”, questioning the integrity of the “particularly aggressive”
investigative methods, and comparing those methods to the Robert Izzo civil acquittal).

Both Witness 22’s incredibly violent allegations (that Jesse would cover another student’s mouth
while Arnold sodomized the child, etc.) and Witness 23’s tamer allegations, given to law
enforcement in November-December 1987, are detailed in a single paragraph; the Rice Report


                                                61
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page103
                                                    Page 103 of 443ofPageID
                                                                      1566 #: 3649




       117. The Nassau County District Attorney’s Office has never explained their

failure to interview the remaining nine original complaining witnesses (which

include Dennis Doe, who recanted in the early 2000’s in Capturing the Friedmans,

and Fred Doe, who made some of the most egregious allegations against Jesse).

       118. Confusingly, despite their recantations/unreliability, Gregory, Richard,

and James Doe are the three complaining witnesses the Rice Report repeatedly relies

upon as evidence of Jesse’s guilt. Ex. E at page x (“three other victims…came

forward during this re-investigation to re-affirm the abuse they suffered at the hands

of Arnold and Jesse Friedman.”). Despite Barry Doe’s 2012 recantation and Stephen

Doe’s 2001 recantation, as demonstrated herein at ¶¶ 109-11, 118-119, the Rice

Report would go on to characterize interviews with both in a deliberately misleading

fashion.

       119. Kenneth Doe: On May 20, 2013, Kenneth Doe, after being served with

the Article 78 Petition in the FOIL case, submitted a letter to the DA in which he

completely repudiated the testimony he gave as a child:

       None of the events allegedly described by or attributed to Kenneth Doe
       ever took place. Arnold Friedman did not contact my anus with his
       penis, I was not witness to Jesse Friedman taking any photographs of
       anything, I engaged in no sexual performances, neither Arnold nor
       Jesse ever touched my penis…During the time that I was present in
       computer classes, I did not observe Arnold or Jesse Friedman engage


does not explain why they did not testify at the grand jury or detail a single piece of evidence that
corroborates the allegations. Ex. E at 19-20.


                                                 62
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page104
                                                    Page 104 of 443ofPageID
                                                                      1566 #: 3650




       in anything even remotely akin to sexual conduct, and I have no reason
       to believe such events occurred.

       [Ex. I.]

Kenneth Doe’s account of how those allegations came to be, mirrors myriad other

accounts from the investigations, particularly the use of the “asked and answered”

technique:

       I recall clearly that police investigators came to my home repeatedly to
       question me about what had happened in the computer classes. The
       police repeatedly told me that they knew something had happened, and
       they would not leave until I told them. As a result, I guess I just folded
       so they would leave me alone. I recall being taken somewhere and being
       videotaped while I repeated these untruthful statements. After the film
       Capturing the Friedmans came out, I went to see it with my wife…The
       descriptions given about the police tactics used to extract statements
       rang true for me.

       [Id.]

Kenneth Doe specifically explained his desire to keep his participation in the

Friedman case in his past, while telling the truth specifically to the District

Attorney’s Office. Id.

       120. Barry Doe: In a tape made in May 2012 with the Capturing the

Friedmans team, Barry Doe was unequivocal in his repudiation:

       As God is my witness, and on my two children’s lives, I was never
       raped or sodomized… I remember the cops coming to my house, and
       the cops being aggressive, and people wanting you to say almost what
       they wanted to hear. And, and I, I’ll tell you I never said I was
       sodomized or, you know, I was never raped or, you know, molested.
       And I can’t honestly tell you what other things I might have said… I
       never saw a kid get sodomized or molested. I was never sodomized or

                                          63
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page105
                                                    Page 105 of 443ofPageID
                                                                      1566 #: 3651




       molested. And if I said it, it was not because it happened. It was because
       someone else put those words in my mouth.

       [Ex. P at 4.]

Barry Doe described the intense police questioning, especially the use of “asked and

answered,” that coerced his false statements: “I remember the cops coming to my

house, and the cops being aggressive, and people wanting you to say almost what

they wanted to hear.” Id.

       121. The Rice Report would speak to Barry Doe subsequently, and stress in

their report, in a deliberately misleading fashion, Barry Doe’s vague recollection of

pornography being “present in the classroom”,15 the fact that his “heart [was]

pounding” when he had his historic allegations read back to him, and the fact that he

did not tell the District Attorney’s Office affirmatively that abuse did not take place.

Ex. E at xi.

       122. During the August 22, 2013 hearing on Mr. Friedman’s Article 78

petition, Barry Doe was one of only three complainants to file objections to the

requested file disclosure. He appeared through counsel, Brian Schoer, to object to

disclosure, but not on the ground that the statements attributed to him as a child were


15
   Importantly, numerous witnesses remember the students being the ones to sneak pornographic
videogames into the classroom. For example, Chris Blaha remembers the games, but remembers
it as something the students were “sneaking.” It was, in his words “definitely not a part of the
computer class.” Ex. N at 2. Keith Doe also recalls such games, but not explicitly as part of the
class. Rather, he recalls seeing them later. They may, according to his memory, have been in the
class as well, but didn’t recognize them as sexual in nature at the time. He recalls difficulty figuring
out what the pictures were. Ex. U at 3-5.


                                                  64
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page106
                                                    Page 106 of 443ofPageID
                                                                      1566 #: 3652




correct, or that his repudiation of them was untrue. In fact, to emphasize this, in a

colloquy between counsel, Barry Doe’s lawyer reiterated Freidman’s innocence:

          Mr. Kuby: Barry Doe is not alleging that Jesse Friedman committed a
          criminal act against him. That is something Mr. Schoer told me on
          behalf of his client. I put that in papers. I just want to confirm that Mr.
          Schoer stands by the statement that he made to me informally.

          Mr. Schoer: My client's memory would support that statement.

          [Ex. Z at 4:1-10.]

          123. Keith Doe: In his recorded interview with filmmaker Jarecki in 2012,

in which Jarecki showed Keith, for the first time ever, the actual indictment charges

attributed to him by police, he expressed amazement that his testimony was used to

indict Jesse Friedman:

          Jarecki: …This says ‘from on about the last, the first day of January
          ’87, to the first day of March, 31st day of March ’87, Jesse Friedman
          subjected Keith Doe, a person less than 11 years old, to sexual contact.
          The defendant did touch his penis to the victim’s back.’ Do you
          remember that happening?

          Keith Doe: … I don’t think so. I think they asked me was did he ever
          come into close contact with me. And I think I probably told them that
          he did. Because he needs to lean over you to type on the keyboard. So
          that’s probably what I told them.

          [Ex. U, Nov. 13, 2012 taped interview with Keith Doe at 2-3.]

He also now states that he has no recollection of ever seeing Jesse Friedman hit any

students, of Jesse Friedman ever exposing his penis, or any sort of sexual abuse. Id.

at 4-5.



                                              65
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page107
                                                    Page 107 of 443ofPageID
                                                                      1566 #: 3653




       124. With respect to James Doe, the Rice Report buried in a single sentence

his complete recantation as to Ross Goldstein. Ex. E at 104 (“Witness 11 only

remembered being abused by the Friedmans, not by an additional individual he had

specifically named as an abuser in 1988.”). The Rice Report ignored the fact that

James Doe’s 2012 inculpation of “the Friedmans” was profoundly inconsistent with

his original accusations, which never included Arnold Friedman and applied to Jesse

only. See Ex. XX. As outlined in Exhibit XX, Ross Goldstein was named in 60% of

the allegations made by James Doe; the Rice Report is silent as to the applicability

of this recantation to the 40% of remaining allegations made solely against Jesse

Friedman, which mostly involved videogames. See Ex. XX at ¶ 17; see also, Ex.

NN, December 15, 2003 Affidavit of Judd Maltin (explaining that pornographic

videogames were extremely common in Great Neck and describing no wrongdoing

in the several classes he observed in his role as Jesse’s “constant companion”). The

instances of abuse alleged by James Doe are all alleged to have occurred in the

classroom, in full view of everyone.

       125. Beyond these four recantations, the reliability of another two of the

original complaining witnesses — Gregory Doe and Richard Doe — was newly

addressed by the Rice Report.




                                        66
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page108
                                                    Page 108 of 443ofPageID
                                                                      1566 #: 3654




       126. The Rice Report concluded, after interviewing Gregory Doe (“Witness

2”), that he was “unreliable”, “fraught with inconsistencies” and even “perilous to

rely on”, Ex. E at 79)). Nothing more is said about their interview.16

       127. The Conviction Review Team interviewed Richard Doe (“Witness

13”), noting that “no medical evidence exist[ed] to substantiate his memory” of

physical injury. Ex. E at 103. Richard Doe is the author of the allegations involving

the functional perpetrator “Snake: - a tell-tale sign of false allegations, according to

Detective Lanning. See Ex. Y at ¶ 19.

       128. Brian Tilker/Stephen Doe was interviewed by the Rice team, who

emphasized in their ultimate Report that Mr. Tilker did not proclaim Jesse’s

innocence, and instead, merely stated that a) police questioning was highly

suggestive and b) that he had not witnessed any abuse. Ex. E at 111. The Report

went on to summarize a rambling discussion about the importance of the bathroom

at the Friedmans. Ex. E at 112.


16
   Gregory Doe, was of course, interviewed in Capturing the Friedmans, describing having no
memory of abuse until he was hypnotized: “I was told I was abused. I didn’t remember anything.
Then all of a sudden, in a trance, all of a sudden, I started to remember things.” Ex. DD, Transcript
of Capturing the Friedmans at 97. Gregory Doe was known to law enforcement prior to the third
indictment, and yet only appears for the first time in the third indictment, responsible for twenty-
four counts of sodomy in one ten-week winter class (more than two incidents per session). Gregory
Doe then reenrolled in the advanced class that Spring where he alleged, he was sodomized another
eleven times. In Capturing the Friedmans he made even further allegations, in some places
apparently borrowing memories from other students. For example, he now claims to recall games
such as “leapfrog” and “Simon says”, and makes new claims that Arnold Friedman would ejaculate
onto gum, or into orange juice, and force all of the students to eat it. He also claims that Arnold
Friedman frequently waved knives at the children, threatening to kill all of their families if they
ever revealed the abuse. Id.


                                                 67
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page109
                                                    Page 109 of 443ofPageID
                                                                      1566 #: 3655




       129. Ultimately, according to the Rice Report, Brian Tilker (“Witness 1”)

was excluded from their “tallies of Jesse’s victims” because the two charges for

which he was responsible were stricken by Judge Boklan for evidentiary

insufficiency. Ex. E at 19, fn. 78. One would assume that such a ruling, combined

with his a) unambiguous statements to the Panel that he did not witness abuse and

that police questioning was suggestive, and b) total recantation to the Capturing the

Friedmans team in 2003, would bolster Jesse’s innocence claim, as opposed to

merely being excluded from the case of his guilt. Ex. OO at 12 (“My own

recollection of the computer classes was a perfectly pleasant and uneventful one.

The classes lasted about 90 minutes and we would be given rudimentary computer

programs to create…I can state without reservation that nothing untoward ever

happened to me and that I never witnessed anything untoward happening to anyone

else in the classes that I attended.”).17


17
  Dennis Doe was a previously recanting complaining witness who was not interviewed by the
Rice team. His recantation in 2001 included the following statement;

       What I do remember is the detectives putting on me a lot of pressure to speak up.
       And at some point, I kind of broke down, I started crying. And when I started to
       tell them things, I was telling myself that it’s not true. Like I was telling myself just
       say this to them in order to get them off your back.

       [Ex. KK at 17.]

Dennis Doe’s memory of the classes is, regarding certain lessons, particularly detailed. He recalls
precisely that they used Commodore 64 computers, he recalls the process of punching a hole in
floppy disks to be able to record data on them, and how that worked, and other parts of the class.
Id. at 20. He has, however, no recollection of abuse, none of either being sodomized or witnessing
anyone else being sodomized. He only has vague recollections, absolutely intertwined with his


                                                  68
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page110
                                                    Page 110 of 443ofPageID
                                                                      1566 #: 3656




       130. The allegations of the six remaining complaining witnesses who were

neither interviewed during the Conviction Review process nor have elected to speak

with the defense — Daniel Doe, Patrick Doe, Lawrence Doe, Edward Doe, Fred

Doe, and William Doe — all involve public acts of abuse that involved other

students. All of these allegations have been refuted by the statements of at least

one student with the power to confirm or deny that these acts ever took place.

See Ex. XX at ¶¶ 16-17.

       131. Indeed, in the original Friedman investigation, despite the use of

extensive pressure and improperly coercive techniques, a substantial number of

computer students denied that any abuse took place.18 Because the prosecution




extended therapy sessions, and police questioning. He recalls much more firmly the police
questioning, attending police lineups, even other students in his class, but not abuse.
18
  For example, at a November 24, 1987 meeting between parents and detectives, the detectives
announced that “no child out of 30+ interviewed had been sodomized.” Ex. AA. The Detectives
did not credit these denials, as they were convinced that, as stated by Sgt. Galasso: any child who
“set foot through the door, that child was a victim.” Nov. 16, 1988 Notes of Meeting at Temple
Beth-El, Theodore O’Neill, Ex. EEE.

       Detective Wallene Jones was similarly insistent that denying children were nonetheless
abused:
       …in [15] interview sessions that lasted as long as four hours, the boy repeatedly
       denied being the victim of abuse. Jones added, “for a long time he had nothing to
       say, but we knew.” “On one occasion the boy jumped up and down, screaming ‘I
       have nothing to tell you! Nothing happened!’ But by then, we already knew,” Jones
       said, “so we kept coming back after that until he told us.”

       [Ex. TT at 9.]

Thus, following the therapeutic model they helped to devise, the Detectives assumed that the
children who denied being abused were simply in deep denial, and that the more they denied it,


                                                69
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page111
                                                    Page 111 of 443ofPageID
                                                                      1566 #: 3657




refuses to supply any of the original case materials, it is impossible for the defense

to know the actual number of computer students who, despite coercive and repeated

interrogation, continued to insist that nothing took place. During the result-driven

Rice reinvestigation, the prosecution completely abandoned even the idea of

compiling class rosters and interviewing the vast body of former students who made

no complaints of sexual abuse and denied that any such abuse took place. The

defense has, thus, attempted to contact as many former students as possible, yielding,

most recently, new exculpations by nine former students. Infra at ¶ 131.19

        132. Below is a detailed summary of the statements of each of these former

student eyewitnesses — the first nine are newly discovered; the last three were

identified during the making of Capturing the Friedmans.

     1. Dan Aibel is a Harvard graduate and award-winning playwright. He was
        editor-in-chief of his school newspaper, varsity team captain, and school
        valedictorian. His mother was president of the high school PTA. When a
        friend told him last year about the Friedman Case Review, Aibel voluntarily
        reached out to the DA’s Office. In a telephone conversation, Aibel described

the more help they needed to “disclose” it. For its part, the prosecution did not consider this
“Brady” material and has never shared it with the defense.
19
   During the making of Capturing the Friedmans, filmmaker Andrew Jarecki attempted to contact
100 former computer students, 500 times. “Victims Say Film on Molesters Distorts Facts”,
https://www.nytimes.com/2004/02/24/movies/victims-say-film-on-molesters-distorts-facts.html
(last accessed, October 13, 2020) (describing Andrew Jarecki stating that he attempted 500 times
to contact 100 former computer class students). Only three came forward — David Zarrin, James
Forrest and Ron Georgalis. The remaining nine described herein only came forward, with
willingness to speak to the defense and/or the Rice Review team, after the District Attorney
publicly announced her intention to reinvestigate and/or after the defense initiated their FOIL
litigation. That only three were willing to come forward and corroborate Jesse’s claims of
innocence, is perhaps, not surprising, given the extremely high-profile nature of the case in Great
Neck, see Ex. K, Affidavit of Carol Frank at ¶ 11 (describing the case as the “story of the year.”).


                                                70
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page112
                                                    Page 112 of 443ofPageID
                                                                      1566 #: 3658




       to Chief Assistant Singas that he was visited repeatedly by detectives at the
       start of the investigation (before the case had even become public), and
       subjected (along with his mother) to leading and coercive interview
       techniques. These statements are important not only because they were
       exculpatory, but also because like recanting complainant Kenneth Doe, Aibel
       undermines the DA’s foundational argument that police did not employ
       “aggressive techniques” early in the investigation. Ex. X, June 27, 2013
       Affidavit of Dan Aibel at 6-9; 17-20. Of the sexual abuse, Aibel insists: “I
       don’t know of anything that happened. Nothing certainly happened while I
       was around.” Id.

   2. Jesse Aviram is currently an Assistant DA in Nassau County District
      Attorney’s Office, reporting to DA Kathleen Rice. New evidence from the
      Rice Report indicates that the friend who put Dan Aibel in touch with Chief
      Assistant Singas was Nassau County ADA Jesse Aviram. According to the
      Rice Report, he told the Review Team that no abuse occurred, confirmed that
      police interviews were “forceful and leading,” even well before the third
      indictment. Ex. E at 71. ADA Aviram highlighted the police’s use of
      “speculation” in his questioning, noting that Detectives asked if Arnold
      Friedman put his penis on Aviram’s back. When he said that he did not, the
      officers asked if he might not have been aware of it when it happened.” Id. at
      90.

   3. Chris Blaha, U.S. Army, Major (Ret.), a decorated veteran of the United
      States Army, today recalls no sort of abuse, and “can’t even fathom
      logistically how that would be possible.” Ex. N, Interview Statements of
      Christopher Blaha.

   4. Michael Epstein, a high-level engineer at a major software company, is
      emphatic that “I never saw anything abusive…there was nothing
      inappropriate. There was nothing suggestive. There was nothing sexual about
      it.” Ex. T at 7. He states that the complainants were never abused in his
      presence despite their claims that such abuse took place in plain view of the
      rest of the class. He sat alongside non-complainants whom the complainants
      also falsely named as victims. Id.

   5. Michael Kanefsky stated in a recorded interview that he “took two classes
      taught by Arnold Friedman. I recall nothing happened. Police came to my
      house two to four times. I told them I saw nothing, and they kept coming back.



                                         71
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page113
                                                    Page 113 of 443ofPageID
                                                                      1566 #: 3659




       I took two private one on one classes with Arnold Friedman. Nothing
       happened.” Ex. L, 2012 recorded interview transcript of Michael Kanefsky.

   6. Rafe Lieber, the vice president of a title insurance company, recalled the
      police as being “very intimidating.” Ex. S, June 4, 2012 recorded interview
      statements of Rafe Lieber at 2. He noted specifically a detective raising his
      pant leg to make his pistol visible to the young boy. Id. Lieber was insistent
      that nothing happened to him, but in a classic example of the “asked and
      answered” technique, “that never seemed to be good enough as a response.”
      Id. at 3. Lieber states: I was very insistent that nothing ever happened to me.
      And that never seemed to be good enough as a response. Nothing ever
      happened to me and I don’t have any memories of any of that stuff. To tell
      you the truth, if you take all the stuff that happened afterwards out of it, I
      remember the class fondly. Id.

   7. Shahar Lushe stated in a recorded interview: honestly believe that if
      something happened, you know, if it really stood out as something that I didn’t
      think was right, I would remember it. I’d like to believe that. But you know, I
      can’t think of anything like that. Ex. O, Recorded interview statements of
      Shahar Lushe at 5.

   8. Gary Meyers, Chief Financial Officer of a university institute, insists now:
      “I took years of classes with them. I was always enthusiastic about going
      back….It was never something that was uncomfortable at all, or, you know,
      awkward.” Ex. Q, Transcript of May 23, 2012 recorded interview of Gary
      Meyers at 4.

   9. Jeffrey Leff, Gary Meyers’ younger brother, today a schoolteacher in Florida,
      also refutes all allegations of sexual abuse: I was not sexually abused,
      molested, or sodomized during the computer classes. I am fully aware that
      there is no way that any sexual abuse or anything else other than computer
      lessons could have happened in those classes. Nothing inappropriate ever
      happened during any of the classes I attended, and I attended many of Arnold
      Friedman's classes. Ex. W, June 20, 2013 Affidavit of Jeffrey Leff at ¶ 3.

   10. David Zarrin, an employee at his family’s business, says “[f]rom what I
       remember, there was nothing odd going on at all in the classes.” Ex. JJ, July
       27, 2001 Transcript of Recorded Interview of David Zarrin at 3.




                                         72
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page114
                                                    Page 114 of 443ofPageID
                                                                      1566 #: 3660




   11. James Forest: Jamie Forest avers that “I recall with absolute certainty that,
      (1) I had a great time in those classes; and (2) Jesse and Mr. Friedman never
      did anything inappropriate to me or my brother.” Ex. PP, Dec. 29, 2003
      Affidavit of James Forrest.

   12. Ron Georgalis,, an educator at Florida State University, recalls his experience
      in the computer classes as “overwhelmingly positive.” Ex. SS, Dec. 30, 2003
      Affidavit of Ron Georgalis at ¶ 3. He calls the games that the DA alleges
      occurred in the classroom, such as “leapfrog,” “patently ridiculous.” He
      “never witnessed Jesse touching any of the children, inappropriately or
      otherwise.” Id. at ¶ 4. He has no recollection of ever meeting or seeing Ross
      Goldstein. He also “can state without reservation that [he] did not experience
      any form of abuse, sexual or otherwise, during the Friedman’s computer
      classes, nor did I witness any other children being abused.” Id. at ¶ 5.

       133. To summarize, 12 students who attended the same computer classes as

the original complaining witnesses clearly and unequivocally assert that no sexual

abuse took place. Ex. XX at ¶ 16. Many of them, as explained supra, only inculpated

Jesse back in 1988 as the result of the coercive techniques employed by law

enforcement.

       134. The recantation of Ross Goldstein is the last noteworthy piece of newly

discovered evidence of Jesse’s innocence. Ross was clear — he was coerced into

inculpating Jesse because Detectives were fearful that none of the children could

credibly take the witness stand at a trial. Ex. H at 6. Given Ross’ thorough

recantation of any prior inculpation of Jesse; given the 12 non-complainant

witnesses who deny the existence or even possibility, of any abuse; given the five

explicit recantations of Kenneth, Keith, Barry, Stephen, Dennis and James Doe;

given the total impeachment of six other complaining witnesses; and given the

                                         73
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page115
                                                    Page 115 of 443ofPageID
                                                                      1566 #: 3661
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page116
                                                    Page 116 of 443ofPageID
                                                                      1566 #: 3662




                           TABLE OF CONTENTS
                                                                            Pages

                                     VOLUME 1

      Exhibit A June 23, 2014 Notice of Motion to Vacate                   A-0001
                Pursuant to CPL § 440.10 and June 23, 2014
                Memorandum of Law

      Exhibit B December 23, 2014 Decision and Order of                    A-0013
                Judge Corrigan

      Exhibit C September 12, 2018, Transcript of                          A-0023
                Proceedings At Which Innocence Claim Was
                Dismissed

      Exhibit D August 12, 2019, Decision and Order of the                 A-0027
                Appellate Division, Second Department,
                Denying Leave to Appeal

       Exhibit E June 24, 2013 Conviction Integrity Report of              A-0028
                 Jesse Friedman (“Rice Report”)

       Exhibit F Affirmation of Barry C. Scheck, a former                  A-0209
                 member of District Attorney Kathleen Rice’s
                 Advisory Panel overseeing the re-investigation
                 of the case, that calls for the trial court to grant
                 a full evidentiary hearing on the merits of Mr.
                 Friedman’s claims and to provide full
                 discovery of the documents and materials long
                 denied to him

      Exhibit G “Victim Questionnaire” attached to the June                A-0212
                24, 2013 Conviction Integrity Review of Jesse
                Friedman as Document 21

      Exhibit H March 8, 2013 Letter from Ross Goldstein to                A-0217
                the Conviction Review Team



                                            i
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page117
                                                    Page 117 of 443ofPageID
                                                                      1566 #: 3663




       Exhibit I May 20, 2013 Letter from Kenneth Doe to                   A-0226
                 Friedman Case Review Team




                                        ii
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page118
                                                    Page 118 of 443ofPageID
                                                                      1566 #: 3664




                                   A-0001
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page119
                                                    Page 119 of 443ofPageID
                                                                      1566 #: 3665




                                   A-0002
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page120
                                                    Page 120 of 443ofPageID
                                                                      1566 #: 3666




                                   A-0003
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 121
                                                 2983378,    of 443ofPageID
                                                          Page121     1566 #: 3667




                                   A-0004
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 122
                                                 2983378,    of 443ofPageID
                                                          Page122     1566 #: 3668




                                   A-0005
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page123
                                                    Page 123 of 443ofPageID
                                                                      1566 #: 3669




                                   A-0006
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page124
                                                    Page 124 of 443ofPageID
                                                                      1566 #: 3670




                                   A-0007
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 125
                                                 2983378,    of 443ofPageID
                                                          Page125     1566 #: 3671




                                   A-0008
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 126
                                                 2983378,    of 443ofPageID
                                                          Page126     1566 #: 3672




                                   A-0009
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page127
                                                    Page 127 of 443ofPageID
                                                                      1566 #: 3673




                                   A-0010
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page128
                                                    Page 128 of 443ofPageID
                                                                      1566 #: 3674




                                   A-0011
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page129
                                                    Page 129 of 443ofPageID
                                                                      1566 #: 3675




                                   A-0012
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 130
                                                 2983378,    of 443ofPageID
                                                          Page130     1566 #: 3676




                                   A-0013
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 131
                                                 2983378,    of 443ofPageID
                                                          Page131     1566 #: 3677




                                   A-0014
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 132
                                                 2983378,    of 443ofPageID
                                                          Page132     1566 #: 3678




                                   A-0015
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 133
                                                 2983378,    of 443ofPageID
                                                          Page133     1566 #: 3679




                                   A-0016
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 134
                                                 2983378,    of 443ofPageID
                                                          Page134     1566 #: 3680




                                   A-0017
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 135
                                                 2983378,    of 443ofPageID
                                                          Page135     1566 #: 3681




                                   A-0018
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 136
                                                 2983378,    of 443ofPageID
                                                          Page136     1566 #: 3682




                                   A-0019
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 137
                                                 2983378,    of 443ofPageID
                                                          Page137     1566 #: 3683




                                   A-0020
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 138
                                                 2983378,    of 443ofPageID
                                                          Page138     1566 #: 3684




                                   A-0021
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 139
                                                 2983378,    of 443ofPageID
                                                          Page139     1566 #: 3685




                                   A-0022
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 140
                                                 2983378,    of 443ofPageID
                                                          Page140     1566 #: 3686




                                   A-0023
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 141
                                                 2983378,    of 443ofPageID
                                                          Page141     1566 #: 3687




                                   A-0024
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 142
                                                 2983378,    of 443ofPageID
                                                          Page142     1566 #: 3688




                                   A-0025
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 143
                                                 2983378,    of 443ofPageID
                                                          Page143     1566 #: 3689




                                   A-0026
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page144
                                                    Page 144 of 443ofPageID
                                                                      1566 #: 3690




                    Supreme Court of the State of New York
                 Appellate Division : Second Judicial Department
                                                                                            M265123
                                                                                                SL/


SHERI S. ROMAN, J.


2018-12148
                                                        DECISION & ORDER ON APPLICATION

The People, etc., plaintiff,
v Jesse Friedman, defendant.

(Ind. Nos. 67104/87, 67430/88, 69783/88)



               Application by the defendant pursuant to CPL 450.15 and 460.15 for a certificate
granting leave to appeal to this Court from an order of the Supreme Court, Nassau County, dated
October 10, 2018, which has been referred to me for determination.

                 Upon the papers filed in support of the application and the papers filed in opposition
thereto, it is

                 ORDERED that the application is denied.




                                                             SHERI S. ROMAN
                                                              Associate Justice




August 12, 2019
                                   PEOPLE v FRIEDMAN, JESSE
                                             A-0027
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page145
                                                    Page 145 of 443ofPageID
                                                                      1566 #: 3691




CONVICTION INTEGRITY REVIEW: PEOPLE V. JESSE FRIEDMAN


                               COMMISSIONED BY:

                                KATHLEEN M. RICE
                         NASSAU COUNTY DISTRICT ATTORNEY

                             CASE ADVISORY PANEL

                          MARK F. POMERANTZ, ESQ. (CHAIR)
                                PATRICK J. HARNETT
                              SUSAN HERMAN, ESQ.
                               BARRY SCHECK, ESQ.




                                  JUNE 2013


                                    A 0028
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page146
                                                    Page 146 of 443ofPageID
                                                                      1566 #: 3692




     STATEMENT OF THE FRIEDMAN ADVISORY PANEL

       We write separately in order to comment on the task that confronted the
District Attorney and her Review Team in this matter. We thought it appropriate
to express our views on the manner in which they approached that task and the
conclusions that they reached. Also, it is important that the limited role of the
Advisory Panel be clearly understood.

       The Friedman case is old. The facts date back more than twenty-five years.
Because it was resolved by the guilty pleas of Arnold and Jesse Friedman in 1988,
there was never a public trial, and there remains only an incomplete record of what
witnesses told the police, the prosecutor, and the grand jury. The candor,
memories, and reliability of the witnesses were not tested by cross-examination
when the defendants had the opportunity to challenge the witnesses’ testimony,
and it is impossible to know the full contours of what the prosecution’s case or the
defense case might have revealed. Now, decades have passed. The Review Team
confronted the predictable inability of investigators (all of whom have retired) to
find relevant records or to reconstruct their investigation, and the natural
deterioration of human memory. The effort was further complicated by the poor
practices of the Nassau County Police Department, which did not document the
investigation in a way that would allow the progress or sequence of the
investigative steps to be understood after the fact.

        Beyond these problems, though, the nature of the case presented some
extraordinary challenges. The victims who reported sexual abuse to the police and
testified about it in the grand jury were children when the events took place; now,
they are adults in their 30s, and many of them have families and careers to protect.
They are understandably reluctant to revisit a tumultuous and very emotional
chapter of their lives. As detailed in the District Attorney’s Report, many of the
victims did not respond to repeated requests to speak with the Review Team. This
does not mean that they were never abused or that Jesse Friedman was not
involved. It simply means that they do not want to speak about their recollections
after the passage of twenty-five years. Some victims did come forward now, and
they reiterated the previous accusations. Others have made conflicting statements,

                                                                                       i

                                    A-0029
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page147
                                                    Page 147 of 443ofPageID
                                                                      1566 #: 3693



and some claim to have no present ability to recall anything. None of this surprises
us. As the Report makes clear, the witnesses have differing motives and abilities
to recall the events, and the circumstances under which they were asked to do so
varied widely.

       Ultimately, the Review Team made the judgment that it would not seek
compulsory process to force victims to cooperate, or to provide testimony under
oath. The Advisory Panel agreed with this judgment: forcing witnesses to come to
terms with these events yet again would be a painful experience for people who
thought that the whole matter was behind them, and there was little assurance that
compelled testimony could clarify a disputed issue or yield a substantial amount of
credible evidence. Crimes such as those alleged here—involving child witnesses
and sexual misconduct—are difficult to investigate even when recollections are
fresh; when the memories are decades old it is extremely difficult to develop a
factual record that is fully reliable or entirely complete.

       What is clear to us is that the Review Team did an excellent job under
difficult circumstances. The District Attorney called on some of her most senior
and trusted prosecutors to lead the review, and we saw first-hand that they
approached their work with no preconceived notions about Jesse Friedman’s guilt,
and no agenda to preserve his conviction. Indeed, if the evidence had convinced
them there was a reasonable probability Jesse Friedman was not guilty, or there
was new evidence that met even the most lenient legal standard available for relief,
we have no doubt the Review Team was prepared to recommend without
reservation that Friedman’s conviction be overturned. But that was not how the
facts played out for the Review Team. After painstaking efforts and discussions
that consumed many hundreds of hours, the Review Team reached the judgments
that Jesse Friedman pleaded guilty because in fact he was guilty, and that the
circumstances do not warrant relief. The bases for these judgments are set forth in
the Review Team’s comprehensive report of their reinvestigation. Having
watched and reviewed the process as it took place, all of the members of the
Advisory Panel are satisfied that the Report represents the considered, good-faith,
and careful analysis of experienced prosecutors and investigators who wanted only
to reach whatever result was warranted by the facts and the law.



                                                                                   ii

                                    A-0030
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page148
                                                    Page 148 of 443ofPageID
                                                                      1566 #: 3694



       As the Report makes clear, the primary focus of the Advisory Panel was on
“process” issues: Was the Review Team proceeding in good faith? Was it
pursuing all reasonable avenues to gather evidence? Was it considering the right
questions? Was it considering all viable claims that might undermine the
conviction? Was it making reasonable inferences from the evidence? That
remained our focus during the entire process. It was not our function to conduct
the reinvestigation, to review the entire factual record (some of which was
unavailable to us as a matter of law), or to assess the credibility of witnesses.
These responsibilities belonged to the District Attorney and the Review Team.
However, the members of the Advisory Panel guided the process and provided
their experience and expertise regarding victims of crime, police procedure, and
conviction integrity review policies and practices. The Panel members also did
their best to provide counsel to investigators in terms of the overall progress of the
investigation. The Panel had no predetermined views, and the counsel it offered
was not the product of a majority vote. While it was not the role of the Advisory
Panel to make an ultimate judgment about Jesse Friedman’s culpability or make
factual findings, we do have an obligation to express a view as to whether we
believe the conclusions expressed in the Review Team’s Report are reasonable and
supported by the evidence it cites. We think they are.

       One final aspect of this case deserves special comment. The Second Circuit
called for a reinvestigation of this case based, in large part, on information revealed
in the movie Capturing the Friedmans. Capturing the Friedmans was a
provocative and entertaining movie, but it was not an exhaustive account of the
entire case against Jesse Friedman. The Review Team had to go behind the
excerpts and sound bites that the producers used in the film and other “reels” and
exhibits the producers have produced over the course of this re-investigation. After
several failed attempts to get relevant information from the producers, the Review
Team, with the support of the Advisory Panel, entered into an agreement with them
regarding disclosure in an effort to get as much evidence as possible, and prevent
premature public release of sensitive information about the witnesses and their
families.

      It is simply a fact, however, that before the re-investigation was complete a
public relations campaign was launched attacking the original prosecution. In the
context of this campaign the producers approached victims and witnesses to

                                                                                      iii

                                     A-0031
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page149
                                                    Page 149 of 443ofPageID
                                                                      1566 #: 3695



encourage them to take back their incriminating testimony. These actions presented
difficulties for the Review Team when assessing the credibility of witnesses, and in
some cases, being able to speak with witnesses at all. Similarly, the protracted
discussions and negotiations with the film producers about sharing evidence also
delayed the re-investigation.

       Of course, it is appropriate that Jesse Friedman’s supporters, including the
film’s producers, gather facts, advocate on Jesse’s behalf, and provoke public
discussion and debate about the case. But artists and advocates use different
methods, make different judgments, and apply different standards than those that
public prosecutors must employ. It was the role of the District Attorney and her
team to follow the facts, without fear or favor, and to make the best judgment they
could under the circumstances presented to them, consistent with the law and the
evidence. We believe that is what they did in this case.




                                                                                  iv

                                    A-0032
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page150
                                                    Page 150 of 443ofPageID
                                                                      1566 #: 3696




                                                     Table of Contents
Executive Summary ....................................................................................................................... i
I.        The Investigation And Prosecution Of Arnold And Jesse Friedman............................1
          A.         The Friedman Family...............................................................................................1
          B.         Arnold Friedman’s Computer Classes .....................................................................2
                     1.         Classroom Organization...............................................................................3
                     2.         Sessions and Class Membership ..................................................................4
          C.         Arnold Friedman’s Abusive History........................................................................4
          D.         Federal Agents Arrest Arnold Friedman for Trading in Child Pornography...........6
          E.         The Nassau County Investigation’s First Phase
                     (Pre-State Search Warrant: November 3-25, 1987) .................................................7
                     1.         The NCPD’s Investigative Team and Procedures .......................................7
                     2.         Interview Breakdown, and the Significance of “Negative” Reports ...........9
                     3.         Initial Media Coverage ..............................................................................11
                     4.         Witness Interviews .....................................................................................11
          F.         The Nassau County Investigation’s Second Phase
                     (November 25-December 17, 1987) ......................................................................14
                     1.         The Search Warrant and Arrests ................................................................14
                     2.         Continuing Media Coverage ......................................................................16
                     3.         Additional Witness Interviews ...................................................................17
                     4.         The First and Second Indictments..............................................................20
                     5.         Notes on the Indictments ...........................................................................22
          G.         Arnold Friedman’s Guilty Plea and Sentence ........................................................22
          H.         The Nassau County Investigation’s Third Phase (December 17,
                     1987, to December 20, 1988) .................................................................................24
                     1.         Final Witness Interviews............................................................................24
                     2.         Summary of Statements Concerning “Sex Games” ...................................27
                     3.         Police Identify Three Potential Accomplices ............................................28
                     4.         Media Coverage Subsequent to the Second Indictment ............................32
          I.         Third Indictment (Nov. 7, 1988) ............................................................................33
          J.         Jesse Friedman’s Guilty Plea .................................................................................35
                     1.         Spring 1988: Jesse Hires Attorney Peter Panaro .......................................36
                     2.         Autumn 1988: Panaro Retains Psychologists and Other Experts ..............37
                     3.         Winter 1988: Jesse Explores His Options ..................................................40
                     4.         Late Winter 1988-89: Plea and Sentencing ...............................................42



                                                            A-0033
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page151
                                                    Page 151 of 443ofPageID
                                                                      1566 #: 3697




       H.      1988–2001: From Jesse Friedman’s Guilty Plea to Release ..................................44
               1.        Jesse Friedman Reaffirms His Guilt on National Television.....................44
               2.        Goldstein’s Guilty Plea ..............................................................................48
               3.        Arnold Friedman Considers Trying to Vacate his Guilty Plea ..................48
               4.        Jesse’s Prison Term....................................................................................49
II.    Commencement, Scope, And Methods Of Review........................................................51
       A.      Capturing the Friedmans .......................................................................................51
       B.      Post-Conviction Litigation .....................................................................................52
       C.      The District Attorney’s Response ..........................................................................54
               1.        Record Privacy ...........................................................................................56
               2.        Witness Outreach Protocols .......................................................................57
       D.      Standard of Review ................................................................................................58
               1.        Reasonable Probability ..............................................................................59
               2.        Vacatur in the Interests of Justice ..............................................................59
       E.      Evidentiary Limitations .........................................................................................61
III.   Findings Of Fact: Jesse Friedman’s Principal Claims Do Not Demonstrate
       a Reasonable Probability That He Was Wrongfully Convicted ..................................63
       A.      Claims of Inappropriate Police Questioning Are Exaggerated ..............................64
               1.        Detective Anthony Squeglia’s Interview ...................................................65
               2.        Other Police Accounts Demonstrate Appropriate Questioning .................67
               3.        Some Witnesses Were Interviewed on Multiple Occasions;
                         This Was Not Universal Practice or Necessarily Improper .......................68
               4.        Early Phase I and II Interviews Were Generally Characterized
                         by Open, Non-Leading Questioning ..........................................................70
               5.        The “Meyers Tape” Depicts an Interview Conducted to
                         “Close Out” the Case, Not to Charge Jesse Friedman ...............................72
               6.        The Evidence Does Not Support the Allegation that Police
                         Used the Close-Out Statement to Generate Charges Against
                         Jesse Friedman ...........................................................................................73
               7.        Not All Suspects Were Prosecuted ............................................................75
               8.        Modern Best Practices ...............................................................................75
       B.      The Review Team Found No Credible Evidence that Hypnosis Was
               Used on Any Complainant .....................................................................................77
               1.        Doctors Denied That Hypnosis Elicited Charges ......................................78
               2.        The Only Witness Account to Describe Hypnosis Is Not Reliable ...........78
               3.        Nothing Else Suggests That Hypnosis Was Ever Used .............................79




                                                     A-0034
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page152
                                                    Page 152 of 443ofPageID
                                                                      1566 #: 3698




                4.        Evidence Demonstrates That Group Therapy Did Not Begin
                          Until After the Third Indictment ................................................................80
       C.       The Record Does Not Support a Finding of Improper Judicial Coercion .............82
                1.        No Contemporaneous Source Supports a Finding that the Plea
                          Was Coerced ..............................................................................................82
                2.        Capturing the Friedmans Misrepresents Judge Boklan.............................83
                3.        The Court’s Conduct Did Not Amount to Coercion ..................................86
                4.        Contrary to Jesse Friedman’s Assertions, He Fully Participated in his
                          Defense, and Was Not Forced into a Plea by his Family...........................87
                5.        Panaro Had Ample Material With Which to Prepare a Defense ...............89
       D.       This Case is Not Similar to “Moral Panic” Cases..................................................91
IV.    Findings of Fact: Newly Discovered Evidence Further Supports Jesse
       Friedman’s Conviction. Unanswerable Questions Raised by His Advocates
       Provide No Basis For Exoneration .................................................................................94
       A.       Analysis of Witness Accounts, Past and Present ...................................................94
                1.        The Rapid Pace and Extensive Reach of the Initial Police
                          Investigation Demonstrates Reliability ......................................................95
                2.        Witness Statements Were Detailed ............................................................96
                3.        In the Wake of Capturing the Friedmans and Years Before
                          Any Judicial or Media Attention, Victims Retained Counsel
                          and Wrote Letters to Protect Their Rights, and to Reassert Jesse
                          Friedman’s Guilt ........................................................................................97
                4.        In Recent Interviews, Victims Confirmed Abuse at the Hands
                          of Arnold and Jesse Friedman..................................................................102
                5.        Analysis of Alleged “Recantation” Testimony ........................................107
       B.       Corroborating Evidence Supports The Conviction ..............................................116
                1.        Arnold Friedman Confessed His Guilt, and Jesse’s, to His
                          Brother Howard Friedman .......................................................................116
                2.        Parents Described Corroborative Details to the Review Team ...............118
                3.        Circumstantial Evidence Further Corroborates Witness Accounts .........121
       C.       The Review Team Was Not Able to Corroborate All Accounts .........................123
                1.        Class Rosters and the “Friday Class”.......................................................123
                2.        Witness 25, a Non-Complainant, Denied, Then Admitted,
                          and Now Denies Again Experiencing or Seeing Any Abuse ..................126
                3.        The Lack of Physical Evidence................................................................130
       D.       Reservations Concerning the Third Indictment Do Not Taint the
                Overall Case .........................................................................................................132




                                                        A-0035
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page153
                                                    Page 153 of 443ofPageID
                                                                      1566 #: 3699




                 1.         New York Substantive and Procedural Law Partially Explain
                            Perceived “Overcharging” in the Third Indictment .................................132
                 2.         “Game” Allegations Are Consistent with Known “Grooming”
                            Techniques Used by Pedophiles ..............................................................132
                 3.         Varied Recollections Do Not Necessarily Establish that “Sex
                            Game” Allegations Were Untrue .............................................................134
                 4.         The Timing and Vagueness of “Sex Game” Charges Is Partially
                            Explainable by Developmental Factors ...................................................134
       E.        Ross Goldstein’s Recent Recantation Is Not Reliable .........................................135
                 1.         The Codefendant’s Absence from Capturing the Friedmans ..................136
                 2.         Early Attempts to Contact Ross Goldstein Were Unsuccessful ..............137
                 3.         Goldstein Agrees to Speak to the Review Team .....................................137
                 4.         Related and Subsequent Interviews .........................................................139
                 5.         Analysis of Ross Goldstein’s Recantation ...............................................141
       F.        Jesse Friedman’s Various Accounts of Events Are Self-Serving
                 and Not Credible ..................................................................................................143
                 1.         Jesse’s Account of the Case .....................................................................144
                 2.         Jesse’s Evolving Narratives Render His Statements Unreliable..............146
V.     Conclusion ......................................................................................................................152




                                                          A-0036
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page154
                                                    Page 154 of 443ofPageID
                                                                      1566 #: 3700




                                    Executive Summary
   Introduction

           In 1987 and 1988, Arnold Friedman (“Arnold”) and his son Jesse Friedman
   (“Jesse”) were jointly charged with sodomizing, sexually abusing, and endangering the
   welfare of seventeen boys, the students of an afterschool computer class taught by Arnold
   at their home in Great Neck, New York. Arnold ultimately pled guilty to these crimes in
   March 1988, and was sentenced to serve ten-to-thirty years in prison. In December 1988,
   Jesse too pled guilty, after admitting under oath to a judge in open court that he had, in
   fact, sodomized and sexually abused his father’s students. Jesse received a sentence of
   six-to-eighteen years in prison. Shortly after his sentence was imposed, Jesse appeared on
   the nationally-televised Geraldo Rivera Show to reiterate his guilt, explaining that he,
   too, was a victim, and that his father had molested him when he was a child. Arnold
   Friedman died in prison in 1995. Jesse was paroled from prison in 2001. Upon his
   release, Jesse was adjudicated a level three sex offender.

            After viewing the 2003 film Capturing the Friedmans, which sought to question
   the integrity of the case against Jesse and his father, Jesse filed, for the first time, a
   motion in state court seeking to vacate his conviction. That motion was denied. After
   exhausting his appellate options in state court, Jesse filed a petition for a writ of habeas
   corpus in federal court. The United States Federal District Court, Eastern District of New
   York dismissed his petition as time-barred, but allowed him to appeal to the Second
   Circuit Court of Appeals. In 2010, the Second Circuit affirmed the order of the District
   Court, but recommended that the Nassau County District Attorney (“NCDA”) undertake
   a full investigation to determine whether Jesse was wrongfully convicted.

           In the course of that recommendation, the court expressed concern about four
   specific points of inquiry raised in Capturing the Friedmans: (1) that flawed interviewing
   techniques by the police might have been used, leading to false allegations; (2) that
   children may have been hypnotized to remember abuse, possibly creating false memories;
   (3) that moral panic led children to make outrageous allegations of bizarre and ritualistic
   sexual abuse, and; (4) that pressure from police, prosecutors, and the County Court judge
   who presided over the case may have rendered Jesse’s plea involuntary.

           After studying the Second Circuit’s decision and recommendation, Nassau
   County District Attorney Kathleen Rice announced that she would reopen the case and
   thoroughly investigate the possibility that Jesse Friedman stood wrongfully convicted of
   the crimes to which he pled guilty. Rice assigned senior prosecutors (the “Review
   Team”), none of whom were with the District Attorney’s Office at the time of Jesse’s
   guilty plea, to lead the examination of the conviction. Those prosecutors, with the
   assistance of nationally-recognized criminal justice experts (the “Advisory Panel”),
   conducted an almost three-year investigation into the facts leading up to, and resulting in,
   Jesse Friedman’s conviction. The re-investigation focused on the question of whether
   there existed a “reasonable probability” that Jesse was wrongfully convicted.



                                                                                              i

                                          A-0037
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page155
                                                    Page 155 of 443ofPageID
                                                                      1566 #: 3701




           After this exhaustive investigation, the District Attorney concludes that Jesse
   Friedman was not wrongfully convicted. The four principal concerns raised by the
   Second Circuit are not substantiated by the evidence. Further arguments for exoneration
   offered by advocates for Jesse lack the merit or weight required to overturn this
   conviction. In fact, by any impartial analysis, the re-investigation process prompted by
   Jesse Friedman, his advocates, and the Second Circuit, has only increased confidence in
   the integrity of Jesse Friedman’s guilty plea and adjudication as a sex offender.

          Arnold Friedman’s Pedophilia Leads To An Investigation

           Jesse Friedman’s conviction has its roots in a federal investigation of Jesse’s
   father Arnold, a retired schoolteacher. That investigation began in 1984 when a United
   States Postal Inspector discovered that Arnold had solicited and traded child pornography
   through the U.S. mail. The investigation ended three years later when agents arrested him
   on November 3, 1987, and executed a search warrant to recover child pornography from
   the Friedman home. In the course of that search, federal agents seized more than thirty
   items of child pornography from Arnold’s office, and also discovered a list of names of
   local children. These children were the members of an afterschool computer class, taught
   by Arnold from 1982 until 1987. This computer class met in Arnold’s home, in the room
   adjoining his office. Investigators soon learned that Jesse assisted in these classes from
   1984 until he left for college in the fall of 1987.

          The discovery that a pedophile instructed young children in small classes, in the
   privacy of his home, led to a separate investigation by the Nassau County Police
   Department (“NCPD”). The investigative team was led by Detective Sergeant Frances
   Galasso of the Sex Crimes Squad, who was assisted by an additional nine detectives and
   two police officers. Whenever possible, the team worked in pairs.

          The Investigation’s First Phase: November 12-25, 1987

            The state investigation of the Friedmans can be broken into three distinct phases.
   The first phase covered the time between the investigation’s start on November 12, 1987,
   and the arrest of Arnold and Jesse on state charges on November 25, 1987. During that
   initial twelve-day period, at least thirty-five children were interviewed. Twelve boys told
   the detectives that Arnold Friedman had either engaged in illegal sexual conduct with
   them or had shown them pornography or sexually explicit videogames. Two of those
   boys identified Jesse as participating in criminal sexual activity, one of whom stated that
   Jesse photographed Arnold engaging in acts of sodomy. Sworn statements taken by
   detectives during this period were extremely detailed, and ranged in length from two to
   ten handwritten pages. These statements, including those against Jesse, were taken in the
   immediate days following the start of the state investigation into Arnold Friedman.

          The Investigation’s Second Phase: November 25, 1987, to December 17, 1987

          During the second phase, from Arnold and Jesse’s arrest until December 17,
   1987, police obtained sworn statements from eleven victims, who said that Jesse engaged
   in criminal activity. By the end of the second period, only five weeks after the beginning

                                                                                            ii

                                          A-0038
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page156
                                                    Page 156 of 443ofPageID
                                                                      1566 #: 3702




   of their investigation, NCPD had conducted all interviews necessary to sustain the first
   and second indictments against Jesse, which were filed on December 7, 1987, and
   February 1, 1988, respectively. Within the investigation’s first five weeks, thirteen boys
   gave detectives detailed statements outlining Jesse’s criminal behavior.

          The Investigation’s Third Phase: December 18, 1987, to January 25, 1989

          The third phase of the investigation ran from December 18, 1987, until the case’s
   conclusion more than one year later, when Jesse pled guilty to seventeen counts of
   sodomy and eight additional counts related to the abuse or exploitation of children, and
   was thereafter sentenced on January 25, 1989, to serve six-to-eighteen years in prison.
   This period also encompasses Arnold’s March 25, 1988, guilty plea. Following that
   event, Arnold agreed to sit for a “close-out” interview with NCPD detectives in which he
   admitted to abusing forty-one children, specifically denied abusing twelve others, and
   generally denied abusing his former students at Woodmere Academy and Bayside High
   School. He spoke about the type of children he found attractive, and his method of
   grooming victims. He explained that younger children could be easily distracted with
   videogames, giving him free reign to do whatever he pleased with them. In exchange for
   this detailed post-conviction interview, Arnold received immunity from further
   prosecution.

           Detectives resumed taking statements in April 1988. The majority of these
   interviews consisted of follow-up meetings with victims who had previously given
   statements against either Arnold or Jesse. In these accounts, some children substantially
   expanded Jesse’s role in the abuse, in addition to including, for the first time, accounts of
   sexually explicit group activities, such as sexualized versions of “Leap Frog” and “Simon
   Says,” which they said took place in open view in the classroom. Some victims also
   named three others who were involved in abusing them. Two of these three were never
   prosecuted, but a third, Ross Goldstein, a friend and schoolmate of Jesse’s, was arrested
   after being identified by six of the victims. Goldstein and Jesse were ultimately indicted
   on November 7, 1988. Charges in this third indictment included numerous counts of
   sodomy and sexual abuse. In four transcribed interviews with his attorney and detectives,
   Goldstein admitted his own participation in the abuse of Arnold’s students, and he agreed
   to cooperate against Jesse in exchange for a reduced sentence.

           By the time the investigation concluded approximately one year after it began,
   police documented visits to 104 households, and identified sixty-nine children who
   attended the computer classes. At least twenty-five of those sixty-nine children reported
   criminal activity against one or both Friedmans. Fourteen students had testified against
   Jesse in the grand jury. Media and law enforcement claims that there may have been as
   many as 500 victims were substantially overstated.

          Jesse’s Prison Term

          Jesse served thirteen years in prison and was released in 2001. Between 2000 and
   2001, he was disciplined for possessing in his cell a torn photograph from Harper’s
   magazine of two pre-pubescent girls, one of whom is naked. He also was punished for

                                                                                             iii

                                          A-0039
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page157
                                                    Page 157 of 443ofPageID
                                                                      1566 #: 3703




   writing and distributing “fictional” stories that described violent and disturbing sexual
   acts, including incest, bestiality, and child rape.

   The Second Circuit’s Concern That Jesse Friedman Was Wrongfully Convicted
   Was Not Substantiated

          1.      There Is No Evidence That Improper Police Questioning Materially
                  Tainted the Investigation

           The rapid pace and extensive reach of the initial police investigation undermine
   claims that police unduly influenced the victims. The very first child interviewed by the
   police alleged that Arnold rubbed him on his buttocks and read a book to him and other
   computer students containing “pictures of naked men.” Over the next two weeks, eleven
   more boys told the detectives, in essence, that Arnold had engaged in either illegal sexual
   conduct with them or showed them pornography or sexually explicit videogames. Two of
   these boys also implicated Jesse in criminal sexual behavior. One boy recounted that
   Jesse touched his penis over his clothes, and that Arnold and Jesse placed their penises
   near him and took photographs. Another boy stated that Arnold and Jesse would walk
   around the class with their penises exposed and ask children to touch them. This same
   boy told detectives that he touched Jesse’s penis. Five weeks into the investigation, a total
   of thirteen boys described criminal activity by Jesse, which led to, among others, charges
   of six counts of sodomy and fourteen counts related to sexual abuse.

           Given this compressed timeline, it is unlikely that detectives would have been
   able to repeatedly visit any one household for hours at a time to induce a child to make
   false accusations. There were twelve law enforcement officials who comprised the
   investigative team. During the first two weeks, at least thirty-five children were
   interviewed. No single detective dominated the investigation, and different teams
   obtained incriminating statements from different victims. The Review Team spoke with
   many individuals, including complainants, non-complainants, and parent-witnesses,
   about the style of questioning police used. Those people, who were either interviewed or
   witnessed interviews conducted during the initial phase of the NCPD investigation, told
   the Review Team that police were not aggressive, did not engage in leading questioning,
   and, instead, let witnesses tell their stories. An exception was a complainant who was
   interviewed early in the original investigation. He wrote a letter in May 2013, claiming
   that his statements were the product of repeated questioning. This complainant refused to
   speak to the Review Team.

           The Review Team found that some witnesses interviewed during the third phase
   of the investigation were asked pointed questions, and that police pressured them to
   disclose abuse. It is possible that detectives became more insistent after Arnold pled
   guilty, after many of the original victims named classmates who also were abused, and
   after Ross Goldstein cooperated against Jesse. In fact, the parent of Witness 28 recorded
   an example of one such interview. Her son, however, denied being abused. The Review
   Team is not aware of any victim interviewed during this time period who now alleges
   that he made a false statement; thus, the Review Team cannot conclude that such
   questioning produced any untruthful allegations.

                                                                                             iv

                                          A-0040
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page158
                                                    Page 158 of 443ofPageID
                                                                      1566 #: 3704




          2.      The Review Team Found No Credible Evidence that Hypnosis Was
                  Used on Any Complainant

           Allegations that hypnosis, group therapy, or individual therapy affected the
   Friedman case are unsupported by the record. Only one complainant, Witness 2, claims to
   have been subjected to hypnosis during this investigation. But, his treating psychologist
   swore in an affidavit that she had never hypnotized him. In addition, his allegation is
   fraught with inconsistencies. In an interview with the filmmaker of Capturing the
   Friedmans, given almost fifteen years after Jesse Friedman pled guilty, Witness 2 gave
   contradictory accounts, saying first that he disclosed abuse “the very first night” he spoke
   to the police, while later saying in another portion of the same interview, that the first
   time he recalled molestation was under hypnosis. As part of this investigation, the
   Review Team interviewed Witness 2. During that interview, Witness 2 suggested that he
   was not sure if hypnosis pre- or post-dated his interviews with police, and he seemed
   unclear about what hypnosis actually entailed. Moreover, the Review Team found no
   credible evidence that hypnosis was used on any victim.

           Several children and a therapist remember engaging in group therapy, a treatment
   in which groups of victims are brought together by a therapist to discuss the abuse they
   suffered. Although that type of treatment could potentially distort a child’s memories, it
   did not in this case. The evidence revealed that group therapy did not begin until after the
   third indictment was filed and had no impact on any child’s statements to police or the
   grand jury.

           Some witnesses were enrolled in private therapy with their own doctors. Given
   the speed with which the statements were made in the first two phases of the
   investigation, there is little possibility that therapy could have been so repeated,
   prolonged, or suggestive as to influence the children’s statements to the police. Some
   victims continued therapy up through the third indictment; but the Review Team found
   no evidence that this therapy distorted the victims’ memories in advance of their grand
   jury appearances. Any claim that it did is speculative.

          3.      The Friedman Case Is Distinguishable From “Moral Panic” Cases of
                  the 1980s

           Advocates for Jesse Friedman have attempted to draw a parallel between this case
   and the unreliable “moral panic” cases of the 1980s, such as the 1984-90 prosecution of
   Virginia McMartin and her family for abuses that allegedly took place in their California
   preschool. But the cases are in no way similar. In the McMartin case, for example, more
   than 200 preschool children described suffering sexual abuse at the hands of their
   teachers, but only after enduring months of highly suggestive questioning by social
   workers under contract with state prosecutors. The initial complaint was made by a
   paranoid schizophrenic who claimed that her child’s abusers “flew in the air.” From that
   point, the case ballooned to include implausible allegations of what proved to be non-
   existent cavernous tunnels below the school, in which teachers would molest children as
   part of satanic rituals.


                                                                                             v

                                          A-0041
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page159
                                                    Page 159 of 443ofPageID
                                                                      1566 #: 3705




           In the Friedman case, the victims were more than twice as old as the McMartin
   preschool accusers at the time they disclosed that they were abused, averaging almost
   eleven years in age. Many of the children disclosed abuse quickly. The case began with
   an admitted pedophile, Arnold Friedman, who indisputably collected and traded child
   pornography, and who admitted in his own words to a history of child sexual molestation
   stretching from his teens into his late adulthood.

           Nor does Jesse fit the profile of the kindly teacher wrongfully accused by the
   community. Experts retained by his own trial counsel described Jesse, at the time, as a
   psychopath, a narcissist, and a drug abuser who was unable to tell right from wrong. And
   Jesse’s and Arnold’s decisions to plead guilty stand in stark contrast to defendants who,
   in cases like the McMartin case, ultimately elected trial despite the staggering sentences
   they faced if found guilty.

          4.      Jesse Friedman’s Plea Was Not a Product of Undue Coercion

           Jesse Friedman played a central role in his own defense, received competent and
   thorough legal advice, and weighed his options intelligently before entering his guilty
   plea. Primary sources, including letters, audio, and videotapes, show Jesse as a maker of
   his own destiny. Jesse pled guilty because his own calculations showed it to be the
   optimal strategy in light of the choices available to him, not because someone else forced
   him to do so.

          In family meetings, Jesse led lively debates about the family’s litigation strategy.
   In one, he urged his family to “try the case in the media.” In other conversations, Jesse
   discussed a variety of strategies, such as subjecting “every” student to cross-examination
   and exploiting all inconsistencies.

           One overriding topic of conversation was the benefit to Jesse of his father’s guilty
   plea. Jesse believed that he could escape a guilty verdict only if he avoided being saddled
   with his father’s acknowledged history with child pornography. He considered in detail
   which scenario would benefit him the most: having his father plead guilty or sitting next
   to him, with Arnold Friedman looking “like a guilty old man” proclaiming his innocence.
   After Arnold pled guilty, Jesse fired his first attorney, saying, “my lawyer believes I am
   guilty and I am not,” and went on to interview at least twenty potential attorneys before
   hiring Peter Panaro.

           In a forty-page transcript prepared on the eve of Jesse’s guilty plea, Panaro probed
   with Jesse the reasons behind his decision to plead guilty, and summarized all the efforts
   he had made to mount a defense. Significantly absent from that document is Jesse’s
   current claim that judicial or prosecutorial coercion, or even pressure from his family,
   forced his guilty plea. Panaro told Jesse that Judge Boklan “indicated that for each one of
   the charges that you are convicted of, she would consider some consecutive time.” A fair
   reading of the facts indicates that Judge Boklan likely warned Jesse that a conviction after
   trial could, depending on the strength of the evidence, result in a harsh sentence involving
   consecutive periods of incarceration. However, judges are allowed to warn defendants of
   the maximum sentence they could face if the evidence supports all the charges. Indeed, in

                                                                                            vi

                                          A-0042
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page160
                                                    Page 160 of 443ofPageID
                                                                      1566 #: 3706




   cases of this magnitude, with the number of child victims alleging they were repeatedly
   sodomized by Jesse, a sentence that included consecutive prison terms would not have
   been uncommon, let alone excessive.

           Panaro’s transcript chronicled the wide variety of trial strategies he considered
   and ultimately rejected—complete innocence, coercion, mass hysteria, insanity and
   multiple personalities. Panaro arranged for Jesse to take a lie detector test, which
   demonstrated that he was not truthful. Panaro hired Dr. David Pogge, a prominent
   psychiatrist with a specialty in the treatment of adolescent sex offenders, to evaluate
   Jesse. Dr. Pogge’s conclusions led him to classify Jesse as a “psychopathic deviant” and
   “pansexual” who was “self-centered, manipulative, egocentric” and who abused drugs.
   Dr. Pogge concluded that Jesse’s personality was consistent with someone who was
   capable of committing the crimes with which he was charged.

           Non-complainants proved almost entirely unwilling to speak with Panaro or
   Jesse’s family. According to Arnold’s lawyer, the defense conducted its own outreach to
   potential witnesses, hoping “that one or more of the people would say, ‘The
   [prosecution’s case] is just not true.’ But that just didn’t happen.”

            At the time of his plea, Jesse did in fact possess some information of exculpatory
   value. He knew the complainants’ names, from both his own research and the
   prosecution’s disclosure, and used this knowledge to correctly conclude which students in
   any given class were complainants and which were not. He was also aware that some
   complainants had re-enrolled in his father’s classes after allegedly having been abused.
   He was well aware that none of the victims told anyone of the abuse until the police
   began to interview them. He also knew that one student, Witness 28, had been named a
   victim by other children, but had denied the abuse, and was willing to testify on his
   behalf. Further, he knew that some detectives, late in the investigation, engaged in
   questionable interviewing tactics. He knew that some witnesses had testified before two
   grand juries, describing the most severe abuse, or mentioning him for the first time, only
   in the third indictment. He also knew that Witness 26, Arnold’s teenage assistant in the
   fall of 1987 class, when Jesse was away at college, was present when abuse was alleged,
   and could have been tapped as a defense witness. Despite all of this information, Jesse
   nonetheless chose to plead guilty.

           After his plea and while incarcerated, Jesse appeared on The Geraldo Rivera
   Show, against his attorney’s advice, and re-affirmed his guilt and discussed the abuse he
   and his father perpetrated on the children. Jesse recounted how his father “had made
   vicious threats to the kids about… burning down their homes… or hunt[ing] down their
   parents… if they told what was going on,” threats that Jesse reinforced. He disclosed that
   Arnold had begun to molest him at a young age, but that he could not stop it because he
   was “scared” that if he tried to, he would “lose [his] father, who was the most important
   thing to [him] for most of his life.” “For most of my life,” Jesse said, Arnold “was the
   only person who ever loved me.” Asked “[w]hy didn’t the kids ever tell?” Jesse replied
   simply, “the same reason I never told.” Jesse claimed, at his sentencing, that he was as
   much a victim as the children.


                                                                                           vii

                                          A-0043
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page161
                                                    Page 161 of 443ofPageID
                                                                      1566 #: 3707




   Additional Evidence Corroborates Jesse Friedman’s Guilt

           Moving beyond the Second Circuit’s concerns, the re-investigation also revealed
   further important information. Three additional victims alleged in sworn statements to the
   police in 1987 and 1988 that Jesse sodomized and sexually abused them. While those
   three never testified before any grand jury, it raises the total number of Jesse’s victims to
   sixteen.

           The Review Team also analyzed notes of police interviews with children who
   never testified before the grand jury. Those notes revealed that some children said they
   felt uncomfortable in the class and that Arnold would hug, touch or otherwise let his
   hands linger over them. One child said that on one occasion Arnold taught the class with
   his shirt off. Another child said that Jesse took photographs of the class as the students
   worked. Other students said that they saw magazines with pictures of naked men. Several
   students were told that they were allowed to borrow pornographic videogames—such as
   Strip Poker—but were cautioned not to tell their parents about it. Several students
   described pornographic videogames that were given to them by Arnold Friedman. Others
   mentioned that Jesse would hit students.

           One former student told the Review Team that, when helping a child with
   computer programming, Arnold would instruct the child to get up from his seat. Arnold
   would then sit down and tell the student to sit on his lap. The student told his mother,
   who promptly removed him from the class. Arnold later called to offer her a reduced rate
   if she would re-enroll her son. She declined. The same witness shared that one day in
   class, while using the bathroom, he “heard the door open behind [him] and saw a flash of
   light in the bathroom.” The witness saw Jesse standing outside the door and asked him if
   he had photographed him using the bathroom. Jesse denied it.

           The Review Team also spoke to, or read accounts of, many victims’ parents. One
   father explained that he watched police interview his son in December 1987, and that as
   the police posed open-ended questions, the boy “erupted,” and described in explicit detail
   the sexual abuse he had suffered at the hands of Jesse Friedman. Many other parents
   affirmed that, in hindsight, their children did, in fact, exhibit signs of abuse. One student
   started defecating in his clothing. Another wet his bed. A third child lost his hair. There
   were reports of sleeplessness, nightmares, stuttering, a decline in school performance,
   separation anxiety and an overwhelming sense of fear. One parent found blood in her
   son’s underwear. One mother told the Review Team that she should have become
   suspicious when she attempted to enter the Friedman house to pick up her son and his
   friend but found the door locked. She was motioned by Jesse from the window to wait
   inside her car. When she questioned her son about what he was learning, he and his friend
   looked at each other sheepishly and giggled. None of these parents stated that they have
   any reason today to disbelieve that their sons were victims of the Friedmans.

           Additionally, Arnold Friedman’s brother Howard Friedman spoke with the
   Review Team. Howard’s words were simple: “Jesse is guilty and you’re going to ask me
   how I know. Because Arnold told me.” Howard revealed that, in 1987, Arnold had
   tearfully confessed that both he and Jesse had “misbehaved” with children in the class.

                                                                                            viii

                                          A-0044
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page162
                                                    Page 162 of 443ofPageID
                                                                      1566 #: 3708




   Arnold also confessed to him that he sexually molested Jesse, a point later corroborated
   by Jesse himself on The Geraldo Rivera show. Arnold swore Howard to secrecy at the
   time of the confession, and made him promise to keep this confession secret until he died
   and Jesse was released from prison. After speaking with the Review Team, Howard felt
   that “a huge rock has been lifted from my chest.” Howard told the Review Team that he
   lied to the parole board and (initially) to the makers of Capturing the Friedmans to paint
   both his brother and his nephew in a better light.

   Many Of The Victims Stand By Their Allegations Of Abuse

           The release of Capturing the Friedmans triggered public debate about whether
   Jesse Friedman was, in fact, innocent all along. For many complainants this was not a
   welcome conversation. Two former students—by then young men—sought counseling
   after the film’s release led them to feel traumatized anew. Others sought to protect their
   legal rights. In 2004, four students who had testified against Jesse retained attorney Sal
   Marinello to assist them in protecting their privacy should the case again threaten to draw
   them back into the public spotlight. Marinello would not identify his clients to the
   Review Team, but verified that at the time of his representation, each of his clients had
   described to him events consistent with their prior statements to police and prosecutors.
   This is consistent with Marinello’s few public statements on the case: as he has said, his
   clients “were sexually abused during periods of time and they also indicated the son was
   involved.” “They know what the truth is in this case. And when they see something as
   biased as this [movie] it has to affect them.”

          Further, three of Jesse’s thirteen victims publicly reaffirmed their testimony in
   anonymous letters. In 2004, two victims wrote a letter to the Motion Picture Academy
   upon learning that Capturing the Friedmans was nominated for an Academy Award:

                  We were abused, tortured and humiliated by Arnold and
                  Jesse Friedman in computer classes in Arnold’s basement.
                  Many of us have physical scars from what was done to us:
                  all of us have psychological scars.

   During this time, another victim, a law student, wrote the following to Judge Boklan:

                  It was under the guise of an educator, that Arnold and
                  Jessie Friedman used computer technology to show young
                  children pornography, to take photographs of young
                  children reacting to that pornography, and to take
                  photographs of sexual acts being performed by young
                  children. I was seven years old when I was in the custody of
                  Arnold and Jessie Friedman. At that time I did not
                  understand the dynamics of human sexuality. I only
                  understood fear. I became afraid of everything beyond my
                  control. My childhood curiosity was replaced with an
                  inherent distrust for adults, authority figures, and every
                  unknown.

                                                                                            ix

                                          A-0045
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page163
                                                    Page 163 of 443ofPageID
                                                                      1566 #: 3709




            In addition to these historical affirmations, three other victims, Witnesses 11, 13,
   and 2, came forward during this re-investigation to re-affirm the abuse they suffered at
   the hands of Arnold and Jesse Friedman. In addition, another former student, Witness 18,
   who never testified in the grand jury and who had previously disclosed abuse only against
   Arnold, shared his story of the abuse he suffered at Jesse’s hands as well. Each former
   student described how the acts perpetrated upon them by the Friedmans had long lasting
   effects.

           Witness 11, now a successful professional, not featured in the movie Capturing
   the Friedmans, told the Review Team that he remembers hiding his clothes after class
   because “there was stuff on [them].” He remembered being sodomized and he also
   recalled playing a penis measuring game and a sexualized version of “Leap Frog.”
   According to him, sexual abuse often happened to the side of the class, but all students
   were aware of what was happening. He explained how until recently he was afraid to
   leave his own children in the care of a non-family member. Another former student,
   Witness 18, expressed to the Review Team that he felt “re-victimized” and almost
   collapsed when he heard that the case would be re-investigated.

           Witness 13, also not featured in Capturing the Friedmans, suffers from a
   psychiatric condition, which his treating psychiatrist ascribes to the abuse he suffered at
   the Friedmans’ hands. Witness 13 emotionally and angrily recounted to the Review Team
   how Jesse and Arnold sodomized and sexually abused him during the computer classes.
   His treating psychiatrist, a family friend who began treating him eight years ago, knew
   him while he was attending the Friedman class, and witnessed firsthand his change from
   a normal but quiet five-year-old into a “drifty,” troubled seven-to-nine-year old boy who
   suffered from bouts of spontaneous diarrhea in the years during the Friedman class. A
   third victim, Witness 2, who appeared in Capturing the Friedmans, also spoke to the
   Review Team and confirmed the abuse he suffered.

   Proffered Recantation Evidence Is Either Mischaracterized, Misrepresented, Or
   Unreliable

           Jesse Friedman’s advocates, including the filmmaking team responsible for
   Capturing the Friedmans, argue that four of Jesse Friedman’s accusers have recanted to
   them on film. That claim is simply not accurate. While Jesse’s advocates have refused to
   provide the Review Team with all of the information needed to fully assess these claims,
   the Review Team’s investigation has shown that three of the four alleged recantations are
   not recantations at all. Instead, they are excerpts of larger interviews that, when read in
   full, demonstrate that the former students have not completely disavowed their original
   allegations.

           The fourth alleged recanter, Witness 14, was contacted in 2012 over the telephone
   by the filmmaker and questioned about his involvement in the Friedman case. He
   specifically denied that he was a victim. In fact, Witness 14 went on to say, “As God is
   my witness, and on my two children’s lives, I was never raped or sodomized.” This
   stands in marked contrast to his November 1987 sworn statement to the police where he
   recounted that Arnold sodomized him and that he touched Jesse’s penis. But, Witness 14

                                                                                              x

                                          A-0046
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page164
                                                    Page 164 of 443ofPageID
                                                                      1566 #: 3710




   contacted the Review Team after speaking to the filmmaker. Significantly, and in contrast
   to how Witness 14’s statements have been publicly portrayed, this witness stressed that
   he did not remember anything from the Friedman classes, and went on to say that others
   were abused. In other recent statements to both the filmmakers and the Review Team, he
   has said that “stuff really did happen” and that pornography may have been present in the
   classroom. When the Review Team reminded him of his prior statements, he said, “my
   heart is pounding.” He went on to tell the Review Team that he had no specific memory
   of being abused, but that he was not saying it did not happen. He also balked at
   participating in an attempt to exonerate Jesse. He was extremely careful to guard his
   privacy especially in light of the fact that he has never told his wife or children of his
   involvement in the case.

           Jesse Friedman’s attorney, Ronald Kuby, also informed the Review Team and
   Advisory Panel that another former victim of the Friedmans had recanted. To support his
   claim, Kuby forwarded a letter from Witness 10. That witness was prompted to write to
   the Review Team after receiving a package from Kuby marked “legal mail” at his place
   of business. The package was opened by his mailroom, and shown to his superiors, who
   then researched the Friedman case and confronted him about it.

           He then contacted Kuby to discuss his involvement in the Friedman case and
   insist on his privacy. At Kuby’s request, Witness 10 wrote a letter to the Review Team,
   which he asked Kuby to forward. In his letter, he stated that he was untruthful in his
   original statements to the police, and that he was not sexually molested by the Friedmans.
   He stated that he believes that he gave those accounts because of repeated police
   questioning.

          Witness 10 refused to be interviewed by the Review Team, even to verify that he
   had written the letter. The circumstances surrounding Witness 10’s “recantation” are
   suspect. The Review Team mailed two certified letters, one in 2011 and again in 2012, to
   Witness 10’s home, informing him of the re-investigation and requesting that he contact
   the Review Team to discuss the case. He never responded. Only when he was placed in
   an embarrassing situation at work did he offer his recantation. Against this backdrop and
   given his refusal to speak with anyone involved in this case outside of Jesse’s attorney,
   the Review Team cannot credit the statements recently attributed to this individual.

           Nor is the Review Team persuaded by the recent statement of one other witness,
   Witness 25, who never actually testified in the original case. During the original
   investigation, Witness 25 denied to the police that he was abused. Only after Jesse
   Friedman pled guilty and was sentenced did he reveal to both his mother and his
   therapist, separately, that he was in fact abused. Witness 25 originally spoke to the
   Review Team in 2011 and stated that he was never abused and never witnessed abuse,
   despite being a member of a class where abuse was alleged to have taken place in plain
   sight. He described facing immense pressure from his mother and his therapist to admit
   that he had been victimized by the Friedmans. He believed that admitting that he had
   been abused was the only way to bring an end to therapy. At the time, the Review Team
   asked permission to speak to his mother about his experience in therapy, and in response,
   Witness 25 admitted that he had never told his mother that he had lied. Two years later,

                                                                                           xi

                                         A-0047
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page165
                                                    Page 165 of 443ofPageID
                                                                      1566 #: 3711




   Witness 25 confessed to his mother that he had never been abused. Because Witness 25
   was not a complainant in this case, his recantation does not directly affect Jesse’s guilty
   plea. Balanced against the other evidence the Review Team uncovered, Witness 25’s
   statements are insufficient to disturb the conviction.

   Other Arguments Do Not Indicate A Wrongful Conviction

           Jesse and his advocates argue that many students in classes where abuse was
   alleged to have occurred in the open said that they never saw anything of the sort. One
   significant problem with that argument is that it presupposes that these students were in
   the same session, in the same class, on the same day that abuse was alleged. The
   fundamental difficulty in recreating class rosters is that witnesses’ memories of their
   classmates, when pieced together, do not yield a consistent picture. Arnold Friedman did
   not keep records of his class membership or of attendance, both of which are necessary
   for a complete record. Moreover, it is clear that make-up sessions were given due to
   absences, and, as such, some students may not have been present when abuse is alleged to
   have occurred.

           Some complaining witnesses referenced their classmates as victims of sexual
   abuse. Some of those children either denied abuse or were silent. This raises some
   concern, but the Review Team cannot assume that a child’s failure to disclose abuse
   necessarily means that he was not abused. There are a host of reasons why a child may
   choose not to disclose abuse or even deny abuse—fear, guilt, and shame may certainly be
   significant factors. For example, the son of a close family friend of the Friedmans was
   molested by Arnold many years before these events occurred. He did not disclose
   Arnold’s molestation of him as a child until fifteen years had passed, and only then, after
   Arnold was arrested in this case. Arnold thereafter admitted to his own family that he had
   in fact molested this boy. These matters are both delicate and complex and no conclusion
   can or should be drawn by a child’s denial or silence.

   Ross Goldstein’s and Jesse Friedman’s Accounts

            The exculpatory accounts put forward by Jesse Friedman himself, and his
   codefendant Ross Goldstein, are not reliable. As to Ross Goldstein, though he now claims
   he never committed the crimes of which he was accused, this recantation comes twenty-
   four years after his own guilty plea, and two years after he repeatedly declined to be
   interviewed by the Review Team. Goldstein’s 2013 claim that he, too, had been pressured
   into falsely implicating himself and Jesse Friedman is simply not credible. Further, the
   Review Team interviewed a close friend of his, who confirmed that in 1988 Goldstein
   had privately confessed that during a night of heavy drug use, Jesse had “seduced” him
   and performed oral sex on him, and that Jesse claimed to have a video recording of the
   act. Goldstein told his friend that Jesse blackmailed him into photographing the Friedman
   class, threatening to show the video to Goldstein’s girlfriend, friends, and parents.

          Goldstein’s belated recantation also conflicts with the description of his
   involvement in the case that he gave to the producers of Capturing the Friedmans. In a
   conversation with film producer Marc Smerling, subsequently transcribed and obtained

                                                                                           xii

                                          A-0048
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page166
                                                    Page 166 of 443ofPageID
                                                                      1566 #: 3712




   by the Review Team, Goldstein responded to the producer’s claim that he had “found
   quite a bit of exonerating stuff”:

                  That is total… that is something that I would definitely care
                  to share as something completely untrue…that’s why I
                  honestly feel partly that me getting involved in the film is
                  not good… will not help [Jesse].

   At the time, Goldstein disagreed with Smerling’s perspective, and stressed instead that, if
   he were to cooperate with the film, his story would be a “grey area” that was not “either
   gonna exonerate him [Jesse] all the way or make the police look bad all the way.” In any
   event, Goldstein’s contribution to this case was limited to the third indictment.

           Jesse Friedman’s account of his and his father’s innocence is similarly suspect.
   That Arnold Friedman was a pedophile who showed pictures of naked men to children
   while holding them, petting them, or fondling them, and rewarding them with
   pornographic computer discs, is beyond doubt. That Jesse Friedman was a troubled,
   angry young man, unable to tell right from wrong, has also been documented. It is against
   this backdrop that this case evolved. Jesse Friedman admitted once to a judge, under oath,
   and then again to a national television audience, that his father abused him, victimized
   him, and turned him into an abuser of young boys. Today, Jesse disavows those
   statements, and maintains his innocence, and that of his father. Even Jesse Friedman’s
   picture of himself is contradictory. At once he claims the naiveté of a young man
   struggling in a legal system he did not understand. Simultaneously, he describes how he
   cleverly and purposefully disseminated false information to garner sympathy. In the end,
   these and other contradictory statements leave no version entirely worthy of belief.

   Conclusion

           The Review Team acknowledges the difficulty of relying on a witness’s ability to
   accurately recall events that transpired twenty-five years earlier. Memory is fluid and can
   be affected by the telling and re-telling of the event. It is subjective. It is often shaped by
   a person’s life experiences and may be distorted. Additionally, a person’s decision to
   participate in this review, or to absent himself from it, may be motivated by a variety of
   reasons. In this context, statements obtained during this investigation were analyzed and
   examined. Where support for the statements was found, it was documented. Where
   inconsistencies existed, they were noted. Guided by common sense, the Review Team’s
   collective work experience, and the Advisory Panel, the information was evaluated.
   Efforts to recreate what transpired in 1987-88 were hampered by the passage of time,
   fading memories, reconstructed personal histories, and the natural tendency toward self-
   preservation. Rather than rest solely on recent witness statements, the Review Team also
   looked to objective material, such as the overall structure of the case, including its rapid
   early progression, contemporaneous reports of the case in media, police, and defense
   documents, and, of course, statements made by witnesses and by parents as the original
   investigation progressed. The result is a comprehensive report that draws from all
   available sources.


                                                                                              xiii

                                           A-0049
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page167
                                                    Page 167 of 443ofPageID
                                                                      1566 #: 3713




          The Review Team committed itself to follow the facts wherever they might lead,
   and found that the whole truth diverged significantly from the edited version of events
   portrayed in the film. In the final analysis, the integrity of Jesse Friedman’s conviction
   has not been undermined by allegations of an overzealous investigation and prosecution,
   or by any new information. After a three-year investigation of the facts and circumstances
   surrounding Jesse Friedman’s guilty plea, the District Attorney concludes that Jesse
   Friedman was not wrongfully convicted.




                                                                                         xiv

                                         A-0050
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page168
                                                    Page 168 of 443ofPageID
                                                                      1566 #: 3714




                     Conviction Integrity Review: People v. Jesse Friedman

           In August 2010, Nassau County District Attorney Kathleen M. Rice announced
   that her office would undertake a formal review of the 1988 conviction of Jesse Friedman
   for crimes involving child sexual abuse and sodomy. Rice’s decision, and the subsequent
   re-investigation, were prompted by the United States Court of Appeals for the Second
   Circuit, which, in denying Jesse Friedman’s petition for a writ of habeas corpus, stated
   that there existed a “reasonable likelihood” that Jesse Friedman stood wrongfully
   convicted of the crimes to which he pled guilty more than two decades earlier.1

           Rice assigned three senior prosecutors—none of whom had served in the prior
   administration—to lead the investigation (the “Review Team”). Rice also reached outside
   the office and appointed four independent experts (the “Advisory Panel”) capable of
   guiding the investigation. This report is the culmination of the nearly three-year
   investigation that followed, and builds on information and statements obtained from
   witnesses, investigative files, interview transcripts, film footage, audio and videotapes,
   personal correspondence, and once-confidential legal and medical reports.

   I.      The Investigation And Prosecution Of Arnold And Jesse Friedman

          To the extent possible, the section below reconstructs the events that led to Jesse
   Friedman’s guilty plea, beginning with a background on the Friedman family and a
   chronology of relevant events. This section primarily reflects conclusions drawn from a
   review of the case file. It has, where relevant, been updated with information learned
   from interviews conducted by the Review Team.2

           A.       The Friedman Family

          In the autumn of 1987, Arnold Friedman lived with his wife, Elaine, at 17
   Piccadilly Road in Great Neck, New York, a village on the North Shore of Long Island.
   As described in interviews, Great Neck was and remains an exclusive, socially
   competitive neighborhood, inhabited by mostly affluent and well-educated families.

           Arnold and Elaine3 had three adult children, none of whom lived at home at that
   time. David Friedman, the couple’s oldest son, was an aspiring children’s performer, two
   years away from pioneering a clown act that would both make him famous and later draw
   the attention of filmmakers Andrew Jarecki and Marc Smerling.4 Seth, the Friedman’s
   middle child, declined to participate in both the popular film about the case, Capturing



   1
     Friedman v. Rehal, 618 F.3d 142, 159-160 (2d Cir. 2010). The decision is attached at page A001.
   2
     Throughout this report, primary source documents included in the Appendix are cited by the letter “A,”
   followed by a page number. For example, “A001” refers to the first page of the Appendix. Some
   documents are omitted from the public appendix for brevity and confidentiality.
   3
     For the sake of convenience, members of the Friedman family are often referred to by their first names.
   This editorial decision is not intended to convey any disrespect.
   4
     See Susan Orlean, Seriously Silly, THE NEW YORKER, Jan. 31, 1994, at 42-43.


                                                                                                          1

                                                A-0051
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page169
                                                    Page 169 of 443ofPageID
                                                                      1566 #: 3715




   the Friedmans,5 and this investigation.6 The Friedmans’ youngest child, Jesse, was then
   eighteen years old, and a first-year student at the State University of New York, Purchase
   College.

           The Friedman family extensively documented their lives through photographs,
   audiotapes, and film. In interviews with the Review Team, witnesses described Arnold as
   a workaholic who avoided spending time with his family, and suggested that his
   relationship with Elaine was substantially devoid of any real affection. The couple sought
   marital counseling around 1987, but Arnold Friedman ultimately declined to continue
   therapy. Recent interviews, letters, and audiovisual material outline significant tensions
   pitting the two older boys, David and Seth, against their mother.

           Jesse himself was depressed as a child and, by at least one report, was diagnosed
   as manic depressive.7 As a child he was prone to fits of anger, and may have suffered
   from a learning disability that went undiagnosed until the ninth grade. When he was still
   young, he would skip classes and simply not go to school. Jesse eventually completed his
   secondary education at a Great Neck alternative high school, the Village School. While in
   high school, according to some sources, Jesse used drugs heavily, including marijuana
   and LSD. He had several girlfriends, enjoyed music, was socially active, and remained
   very close to his brothers. After graduating second in his class from the Village School in
   1987, he enrolled at the State University of New York, Purchase College, one hour’s
   drive away from his Great Neck home. Jesse was away at college during the final session
   of his father’s computer class, in 1987.

           B.       Arnold Friedman’s Computer Classes

           At the time of his arrest, some knew Arnold Friedman as a friendly, highly
   intelligent, and award-winning local schoolteacher, who inspired loyalty and great
   affection from his students.8 Others described him as a quiet, bookish man.

          Upon his retirement in 1982, Arnold Friedman began offering private piano
   lessons and computer classes to area children.9 Jesse joined him as an assistant in the
   computer classes in 1984, and remained in this position until he left for college in 1987.10




   5
      Produced by Andrew Jarecki and his business partner Marc Smerling, Capturing the Friedmans follows
   the criminal prosecution of Arnold and Jesse Friedman, and the effects of that case on the Friedman family.
   See generally Capturing the Friedmans (Magnolia Pictures 2003). In the years following the release of the
   film, advocates for Jesse Friedman have argued that excerpts of interviews compiled for the film actually
   prove Jesse Friedman’s innocence. This report examines the relationship between the film and the legal
   case in depth.
   6
     According to Jesse, he has not spoken with Seth for more than ten years.
   7
     See A905-16, Alvin E. Bessent, The Secret Life of Arnold Friedman, NEWSDAY, May 28, 1989.
   8
     Id.
   9
     Friedman, 618 F.3d at 146.
   10
      Id.


                                                                                                            2

                                                 A-0052
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page170
                                                    Page 170 of 443ofPageID
                                                                      1566 #: 3716




   Arnold then hired a second assistant, Witness 26,11 discussed infra. The computer classes
   ostensibly entailed simple programming lessons and either began or ended with an
   opportunity for the children to select and play videogames. These games were stored on
   disks in the class disk library.

           Students ranged in ages from seven to thirteen years old, and came from all four
   local elementary, as well as two nearby middle schools. As a result, some students did not
   know all of their classmates, or even their names. Several parents who were recently
   interviewed described membership in Arnold’s classes as something of a status symbol.
   Due to the small size of the classes, placement appeared competitive, with spots
   presumably going only to those with the talent to succeed. Some children had no interest
   in computers, but were pressured to attend by their parents, who believed that their
   children would learn a valuable skill.

                     1.       Classroom Organization

           All classes were conducted in the main room on the ground floor of the
   Friedmans’ house, which alternately served as a computer classroom and as a small day
   care center run by Elaine.12 Each session typically lasted an hour and a half. Parents were
   free to observe, but there are few documented accounts in which a parent actually entered
   the classroom, and those instances appear limited to the beginning or the end of class.13
   The room was not visible from the street, or from much of the house, including the front
   door, and the door to the classroom was kept closed during some class sessions. The only
   door from the classroom to the outside world opened to the backyard and had retractable
   bamboo shades attached.14

           To pick up their children, parents were asked to wait in their cars outside the
   Friedmans’ house.15 As part of his class responsibilities, Jesse Friedman, standing just
   inside the front door, would monitor the arrival of the parents’ cars, and alert students
   when their parents arrived.16 Arnold Friedman outlined these procedures in a letter to
   each parent, in which he explained that parents should wait inside their vehicles to relieve


   11
      This report uses numbers to identify confidential witnesses. The numbers are unique, and bear no relation
   to any previous identification rubric, such as those used in the original indictments. Throughout this report,
   the term “complainants” refers to the seventeen children who testified in any of three grand jury
   presentations against either Arnold or Jesse Friedman, or both.
   12
      For a leaflet advertising her service, see A411.
   13
      A recent “white paper” produced by the National Center for Reason and Justice, and written by several of
   Jesse Friedman’s advocates, asserts that parents were likely to drop in at any moment. See, e.g., Gavin de
   Becker & Emily Horowitz, Destruction of Innocence: The Friedman Case: How Coerced Testimony &
   Confessions Harm Children, Families & Communities for Decades after the Wrongful Convictions Occur,
   at 6 (Mar. 4, 2013), available at http://ncrj.org/ncrj-white-paper-on-the-jesse-friedman-case.
   14
      The same “white paper” contains a diagram of the classroom that depicts a glass sliding door as one exit
   from the classroom. See id. at 7. Assuming the door was used as depicted—unobstructed and open—it did
   not face the front of the house, and was not visible to anyone approaching the house from the street.
   15
      Alvin Bessent’s 1989 Newsday article on the case reported that parents rarely entered the Friedman
   home, and this was by design. See A908-09. Several witnesses told the Review Team the same thing.
   16
      See A450, letter from Jesse Friedman to David Friedman, re: “True Confessions” (undated).


                                                                                                               3

                                                  A-0053
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page171
                                                    Page 171 of 443ofPageID
                                                                      1566 #: 3717




   congestion on Piccadilly Road.17 The parents of one complainant recalled that they were
   specifically forbidden from entering the classroom: the house’s front door was locked,
   and this complainant’s mother had to knock, and wait in her car, to pick up her son. At
   least one witness told his mother that, for whatever reason, he did not like waiting for his
   parents with Jesse Friedman.

                    2.      Sessions and Class Membership

           All classes were small, containing approximately nine children, and took place in
   three discrete “sessions”—fall, winter, and spring18—throughout the school year. Each
   session involved several classes, which met on different days of the week. At different
   times, Arnold and Jesse Friedman would each host make-up sessions for individuals or
   groups of students, suggesting that students would occasionally miss class for holidays,
   family vacations, illness, or other reasons. If Arnold Friedman kept a complete roster of
   every computer class he taught, it was not recovered or not retained by police; similarly,
   he did not keep attendance records.

           Arnold exercised complete control over class membership. He recommended
   students for “advancement” to the next level and, in some cases, removed them from a
   class. One mother explained to the Review Team that Arnold asked her to remove her
   younger son, citing disciplinary problems, and then her daughter, because Arnold
   believed that she was not able to grasp the material. The composition of each class was
   designed specifically by Arnold.

           C.       Arnold Friedman’s Abusive History

           Arnold Friedman was a pedophile. Arnold’s own admission to this fact is
   documented in a personal narrative he wrote while in prison, titled “My Story.” There, he
   claimed that the disintegration of his parents’ marriage required him to seek out other
   sources of affection, a need that ultimately manifested in the ongoing sexual abuse of his
   younger brother, Howard Friedman, and of other boys Howard’s age.19 As Arnold
   matured, he wrote, he still could not shake a need to relive those first experiences with
   young boys.20 Arnold’s account went on to justify his interest in child pornography as an
   outlet for his sexual urges, one that he believed would prevent him from actually
   attempting to touch a child sexually.21 He also claimed that his psychiatrist sanctioned
   collecting child pornography on that basis.22



   17
      This document was described to the Review Team by Arline Epstein, a mother whose child was enrolled
   in Arnold Friedman’s classes, and who was interviewed by the Review Team in 2013. Elaine
   acknowledged the problem caused by traffic on the street, as did Jesse in his post-conviction affidavit.
   Affidavit of Jesse Friedman in Support of Motion to Vacate Conviction (Jan. 5, 2005), at ¶ 7.
   18
      Some years also included smaller summer classes.
   19
      See A538-41.
   20
      See id.
   21
      See id.
   22
      A539.


                                                                                                         4

                                               A-0054
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page172
                                                    Page 172 of 443ofPageID
                                                                      1566 #: 3718




           In one instance, outside the scope of the original investigation, Arnold Friedman
   admitted that he sexually abused at least two young boys while vacationing at the
   family’s second home in Wading River, New York. One was the child of a close family
   friend, who did not tell his parents that he was abused until after Arnold’s arrest, fifteen
   years after the abuse. Arnold would later claim that that child actually “seduced” him.23
   (See excerpt, below.)




   In the “close out” interview conducted after his guilty plea, discussed at Section I.G,
   infra, Arnold also admitted to other acts committed outside of his computer class, such as
   fondling the buttocks of one of his piano students. This report is corroborated elsewhere:
   in a letter to David Friedman, Jesse himself notes that one piano student had complained
   that Arnold made “passes” at him.24

           Arnold also admitted that he collected child pornography. By his own account, his
   interest intensified in response to the “burden” of raising children.25 His growing
   collection of pornography was, according to some documents, well known to his sons,
   who each independently discovered his cache of pictures. According to Jesse, before
   1987, the Friedman children discussed the discovery among themselves only once,26
   though, according to a later letter, David and Jesse Friedman both understood “how
   scared [Arnold] was of ‘being found out.’”27




   23
      A484, letter from Arnold Friedman to David Friedman (May 1_, 1989) (“As though that one, brief
   episode (in which [the victim] really seduced me) could have caused all the problems in his life.”).
   24
      See A452.
   25
      See A539.
   26
      See A912, at 8 (recounting Jesse’s early discovery of the pictures).
   27
      A453.


                                                                                                     5

                                              A-0055
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page173
                                                    Page 173 of 443ofPageID
                                                                      1566 #: 3719




          As a child, Jesse Friedman said, he even brought some of his father’s child
   pornography with him to school. The material was confiscated, and Jesse says today that
   he is unaware of any follow-up by the school to his parents, or to the authorities.28 The
   presence of child pornography was also known to other adults at the time. In a recent
   statement, Jesse’s codefendant, Ross Goldstein,29 recalled that Jesse Friedman once
   showed him a magazine containing child pornography, which Jesse had told him
   belonged to Arnold Friedman.

            D.       Federal Agents Arrest Arnold Friedman for Trading in Child
                     Pornography

           In July 1984, federal postal inspectors intercepted a pornographic magazine
   addressed to Arnold Friedman at his Great Neck home. They launched an investigation
   that entailed three years of covert correspondence with him to determine the extent of his
   illegal activity. In letters to an undercover agent playing the part of a pedophile named
   “Stan,” Friedman offered to, and later did, transmit pornographic material through the
   United States mail. In one such letter, dated January 9, 1986, Arnold described a book,
   “Joe (14) and His Uncle,” as “rather precious.” He later sent it to “Stan” with the caption,
   “Enjoy!” In October of that year, “Stan” mailed Arnold an offer to join an underground
   club that traded in child pornography. The offer included a questionnaire asking Arnold
   to explain what types of pornography he preferred. Arnold responded, and on the
   questionnaire indicated that he preferred “homemade” child pornography.30

          This investigation concluded when Arnold Friedman took delivery of a
   pornographic magazine from the undercover agent. That same day, on November 3,
   1987, agents executed a search warrant on the Friedman house. As a courtesy to local law
   enforcement, federal agents invited Nassau County investigators to participate in the
   execution of the federal warrant.31 The search resulted in the discovery of the previously-
   delivered magazine, advertisements for the purchase of additional magazines, and thirty-
   one books, magazines, and leaflets of commercialized child pornography found loosely
   behind the piano in Arnold’s office.32 Examples of magazine titles recovered included:

            •        Jail Bait


   28
      Jesse Friedman related this incident to the Review Team during a 2011 interview.
   29
      The Review Team was mindful of the fact that Ross Goldstein is not the subject of this report and was
   afforded Youthful Offender Treatment for conduct he engaged in at the Friedman house. However, in light
   of the fact that his identity has been widely reported in the media, court documents, a published court
   opinion, and he has permitted the Review Team to use his name in this report, it appears here where its
   inclusion was deemed absolutely necessary to avoid distorting critical facts and events, or to provide clarity
   or context. Where possible, however, efforts have been taken to minimize disclosure of specific unlawful
   acts attributed to him.
   30
      See Affidavit of John E. McDermott (Nov. 3, 1987), at ¶ 13.
   31
      See Affidavit of William Hatch (Nov. 24, 1987), at 1.
   32
       One of the original investigators, Nassau County Detective Hatch, lists the number of magazines
   discovered as near twenty. See id. But the federal search warrant return names twenty-six magazines, five
   books, and an additional unnumbered cache of “misc.” child pornography. See A271-76.


                                                                                                               6

                                                  A-0056
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page174
                                                    Page 174 of 443ofPageID
                                                                      1566 #: 3720




            •        Young Boys & Fellatio
            •        Todd’s First Time
            •        Young Boys & Sodomy
            •        Incest Case Histories
            •        Sexual Experience Between Men & Boys33

           The search warrant also uncovered a list of some of the students in Arnold’s
   computer classes. Thereafter, Arnold Friedman was indicted in federal court on three
   counts involving his use of the United States mail to transmit child pornography. He
   retained Jerry Bernstein, a former Assistant U.S. Attorney, to represent him. At this point,
   the federal case against Arnold Friedman diverged from the state case, which would
   begin to develop.

            E.       The Nassau County Investigation’s First Phase (Pre-State Search
                     Warrant: November 3-25, 1987)

           The discovery that a pedophile was instructing children in small classes prompted
   an investigation into whether Arnold Friedman had ever acted on his urges by abusing the
   children entrusted to his care.34 The Nassau County Police Department proceeded to
   interview children who attended the classes to determine whether Arnold had
   inappropriate contact with any of his students. Detective Sergeant Frances Galasso of the
   Sex Crimes Squad was tasked with leading the investigation, which was initially staffed
   only by herself and two other detectives.

           The state investigation of the Friedmans can be broken into three distinct phases.
   The first phase covered the time between the investigation’s start and the execution of the
   state search warrant on November 25, 1987. The second phase ran from November 25,
   1987 to December 17, 1987. By the end of this second period, police had conducted all
   interviews necessary to sustain the first and second indictments. The third phase extended
   from December 18, 1987, until the case concluded approximately a year later, with Jesse
   Friedman’s sentencing on January 24, 1989.

                     1.       The NCPD’s Investigative Team and Procedures

           As detailed below, the investigation quickly uncovered evidence of criminal
   activity, requiring Detective Sergeant Galasso to expand her team of detectives.
   Ultimately, her team included at least nine Nassau County detectives: Detectives Patricia
   Brimlow, Lloyd Doppman, William Hatch, Wallene Jones, Anthony Fiore, Nancy Myers,


   33
     See id.
   34
      The conclusion that someone who purchases child pornography may also engage in child sexual abuse is
   both logical and legally supportable. Numerous courts, and the United States Congress, have concluded that
   child pornography is often used by pedophiles either as a tool in the seduction process, to induce children
   into believing that sexual activity is normal, or to whet a pedophile’s appetite for the ultimate, criminal act
   of sexual abuse. See, e.g., United States v. Poitra, 648 F.3d 884, 891-92 (8th Cir. 2011) (surveying
   authorities).


                                                                                                                7

                                                  A-0057
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page175
                                                    Page 175 of 443ofPageID
                                                                      1566 #: 3721




   Larry Merriweather, Peter Reihing, and Anthony Squeglia. Officers Charles Whiddon
   and Mary Ann Durkin were also assigned to the investigation. Several of these
   investigators were selected from the Juvenile Aid Bureau based on their training and
   experience interviewing child witnesses. Detective Sergeant Galasso chose officers with
   stable home lives, on the theory that they would better understand children and be
   equipped to endure an emotionally draining interview process. She also preferred
   detectives to work in pairs, and for the tandem to include one detective who had
   experience investigating sex crimes, and one who did not. Detective Sergeant Galasso felt
   that this would ensure that the case benefited from varied investigative experiences.
   Detective Sergeant Galasso divided Great Neck into grids, handing out assignments
   systematically on that basis.35 Detectives worked collaboratively and shared
   developments. Early in the investigation, a draft list of probative questions was also
   compiled, which some but not all detectives remember consulting.36

          During meetings with prospective witnesses, detectives recorded most reports of
   criminal conduct by reducing them to handwritten formal statements, prepared and signed
   contemporaneously by the detective who took the interview. Each statement was also
   signed by the child himself and, in all but two cases, by the child’s parent.37 Editing
   marks and initialed changes indicate that statements were read back to the child, who was
   then given a chance to correct any misstatement. Statements were not intended to be
   verbatim records of the child’s words. While this report excerpts only those elements of
   statements that disclosed criminal conduct, all statements provided substantial
   background information and often went into great detail. The average statement was
   handwritten, and filled at least five pages of single-spaced, 8½ by 11 inch paper. Some
   statements ran to as much as thirteen pages.38

          Unless otherwise stated, within the chronology below, each reference to a
   “statement” identifies a statement written by a detective and signed by a witness and, on
   most occasions, their parents. Detectives also conducted other types of interviews. Some
   children signed statements indicating that they had participated in an identification
   procedure, such as, the viewing of a yearbook, a photographic array, or a lineup. Other
   children completed a checklist to indicate which pornographic videogames, if any, they
   had seen during the class. Where these appear in this document, they are distinguished
   from the substantive statements described above. Other interviews were memorialized
   only by handwritten notes from detectives.


   35
      The above information is drawn largely from a re-investigation interview with Detective Sergeant
   Galasso, and corroborated by interviews with other participating detectives.
   36
      See A285-89. The significance of this document is discussed on page I.E.1, infra.
   37
      The Review Team’s record contains forty-eight signed statements. Only two substantive statements are
   not countersigned by either of the witness’s parents.
   38
       The preceding is drawn from an internal review of witness statements. Because such statements
   necessarily disclose victim identities, and relate to the commission of a sex crime, they are confidential and
   may not be disclosed. See Section II.C.1, infra. Accordingly, this report’s Appendix does not include any of
   these statements. To save space, where information discussed here is drawn from these statements, no
   citation is made.


                                                                                                               8

                                                  A-0058
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page176
                                                    Page 176 of 443ofPageID
                                                                      1566 #: 3722




           Inculpatory statements did not automatically translate into indictment counts.
   Instead, before presenting evidence to the grand jury, the lead prosecutor, Assistant
   District Attorney (“A.D.A.”) Joseph Onorato, personally re-interviewed each witness so
   that he could make his own, independent judgment of the witness’s credibility. According
   to A.D.A. Onorato, and as discussed in a police newsletter, years prior to this case, he had
   earned a reputation for refusing to take the results of police investigations at face value.39
   In this case, A.D.A Onorato personally passed on the credibility of each potential
   witness. He would explain to the children that it was important to be truthful, and that the
   child could decline to testify. At the grand jury presentment, jurors were able to question
   witnesses directly. Only once did a child present his testimony by videotape.40

                     2.       Interview Breakdown, and the Significance of “Negative” Reports

            By the end of the investigation, the police documented visits to a minimum of 104
   households. From these households, detectives identified sixty-nine children who had
   attended the Friedman classes. Though only fourteen students would eventually testify
   against Jesse Friedman before any grand jury, at least twenty-five of these sixty-nine
   children reported criminal activity by one or both Friedmans.41 Seventeen of those
   twenty-five implicated Jesse Friedman. This includes three non-testifying victims who,
   though they did not testify before the grand jury, signed formal statements on December
   4 and 10, 1987, and May 26 and June 15, 1988. All four statements included allegations
   of sodomy and sexual abuse involving Jesse Friedman; it is not known why they did not
   testify.42 Based on information obtained during the course of the re-investigation, police
   did not contact every household that sent students to Arnold Friedman’s classes.
   Contemporaneous media and law enforcement claims that there may have been as many
   as 500 victims were substantially overstated.

           Though the police took many statements, police record-keeping was extremely
   inconsistent. Some officers made an effort to document their interactions with
   prospective witnesses, but others did not. Nor can that information be reconstructed from
   detectives’ memories, which have faded in the intervening twenty-five years. In some
   cases, where an interview did not produce any inculpatory account, police documented
   the interview with a handwritten note listing the interviewee’s name, characterizing the
   interview as “negative,” and, sometimes, explaining that designation.

           Investigators recorded these “negative” reports for a variety of reasons. In some
   cases, the “negative” report indicated that, at the house visited, the parents had attended


   39
      The newsletter describes a case in which Onorato reported an NCPD officer to the Official Corruption
   Bureau for an incident involving an allegedly wrongful arrest. See A299-300 (undated).
   40
      This practice is permitted in New York state in special cases. See N.Y. C.P.L. § 190.32.
   41
      “Criminal activity,” here, includes sexual acts, or conduct that would constitute the crime of Endangering
   the Welfare of a Child, such as, showing pornographic images to children.
   42
      As children, of course, the decision was not theirs alone to make. Parents could reasonably fear for their
   child’s well-being if they were to become involved in a case that could, ultimately, proceed to a traumatic
   and long trial. No inference, positive or negative, should be drawn from a decision not to testify.


                                                                                                              9

                                                 A-0059
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page177
                                                    Page 177 of 443ofPageID
                                                                      1566 #: 3723




   Arnold Friedman’s adult education class, but the children had not attended any classes.
   Other negative reports meant that a child had attended Arnold Friedman’s class, but only
   briefly, or that he was enrolled, but never attended. Other reports represented a home
   where no one had any contact at all with the Friedmans.

           In fact, during one interview described as “negative,” a child nevertheless told
   police about alarming behavior: he said that Arnold and Jesse Friedman would “come out
   of room with a different boy about every 10 min—arm around boys,” that someone “took
   games home,” that there was a “Mag with naked men,” and that “Boys and Fried spend
   time & laugh ignore         .” In this, and in other interview notes, children described
   behavior that was non-criminal but consistent with “grooming,”43 or that corroborated
   other witness statements. Examples include:

           •        Some said they felt uncomfortable in class, and saw Arnold Friedman hug,
                    touch, or otherwise linger with his students.
           •                      said, on November 16, 1987, that Arnold Friedman taught the
                    class with his shirt off. This student quit the class due to what he described
                    as an aggressive relationship between Arnold and Jesse Friedman.
           •        On November 18, 1987,                                  reported seeing Jesse
                    Friedman take pictures of the class as students worked.
           •        A student described seeing a magazine with naked pictures of men in the
                    classroom.
           •        On December 2, 1987,                          said that Jesse Friedman would
                    pick up children by the waist.
            •       Several students were told that they were allowed to borrow pornographic
                    videogames—such as “Strip Poker”—but cautioned not to tell their
                    parents about it.
            •       Still others talked about Jesse Friedman walking around the class with a
                    camera, and hitting students.

   Accordingly, it cannot be said that every child who was visited, but did not give a
   statement, was one who attended the Friedman class and saw nothing out of place.44
   Nevertheless, for many students, the Friedman computer classes were nothing more than
   what they were advertised to be.

   43
      “Grooming” is a term used by law enforcement officials, child safety advocates, and others, to describe
   common techniques used by pedophiles to sexualize a child, and pervert an initially blameless relationship
   into an opportunity for child sexual abuse. See, e.g., United States v. Brand, 467 F.3d 179, 203 (2d Cir.
   2006) (describing “grooming” in the context of federal statutes that criminalize “grooming” behavior).
   Here, the term “grooming” carries that meaning, with specific emphasis on the use of pornographic images,
   games, and other inducements to condition a child into believing that sexual behavior with adults is normal.
   44
      In his “white paper,” for example, Gavin de Becker states that “[o]f the 480 students who police said
   were in classes with Jesse Friedman and likely molested, inexplicably only 14 were ever put forth as
   complainants in the case.” See De Becker & Horowitz, supra note 13, at 4. But those numbers are very far
   off-target. A more accurate ratio would state, as above, that twenty-five of sixty-nine children who at one
   time took a class with Arnold Friedman reported criminal acts by the Friedmans, and still more reported
   inappropriate behavior.


                                                                                                           10

                                                 A-0060
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page178
                                                    Page 178 of 443ofPageID
                                                                      1566 #: 3724




                      3.        Initial Media Coverage

            The first news article to report on the Friedman case appeared in Newsday on
   November 13, 1987,45 ten days after the federal search warrant was executed. A week
   later, though, a local newspaper, the Great Neck Record, published a laudatory article
   noting that Arnold Friedman had been recognized “as one of the two top computer
   educators in NY State,” and praising him for “work[ing] with local youngsters, teaching
   them computer programming as an extra-curricula[r] activity.”46 No mention was made
   of the pending federal investigation: indeed, the article describes Arnold’s after-school
   program favorably. The second mention of the prosecution appeared in the New York
   Times on November 26, 1987.47 Although Newsday acknowledged the existence of an
   investigation against Arnold Friedman, it carefully noted that NCPD detectives had “not
   received any complaints about [him].”48 No further media reports of the investigation
   appeared until Arnold and Jesse were arrested.49

                      4.        Witness Interviews

          Despite Arnold Friedman’s November 3, 1987, arrest by federal agents, Nassau
   County officials did not begin conducting interviews until November 12, 1987. Between
   November 12, the date of the first verifiable interview, and November 25, 1987, the date
   of the execution of the state search warrant, police spoke with at least thirty-five
   children.50 The first interviewee, Witness 18, immediately disclosed incriminating
   evidence concerning Arnold Friedman to Detectives Hatch and Jones.51

           The following section summarizes interviews conducted during this initial time
   period, drawing from sworn statements and interview notes in which witnesses reported


   45
      Richard Esposito, Ex-Teacher Focus of Porno Probe, NEWSDAY, Nov. 13, 1987, 1987 WLNR 162566.
   46
      Computer Teacher Wins Award, GREAT NECK RECORD, Nov. 19, 1987.
   47
      Ex-Teacher Charged in Sex Abuse of Boys, N.Y. TIMES, Nov. 26, 1987.
   48
      This column appeared only in the “City Edition” of Newsday.
   49
      Media reports naming the Friedmans were compiled first by a search of commercial databases, legal and
   otherwise. The Review Team also made direct requests to Newsday and the Great Neck Record, the
   publications that provided the most detailed coverage of the Friedman case, and obtained from them all
   articles relevant to the Friedman case. Similar requests were made to the New York Daily News and the
   New York Post. In the event that an article was neither indexed for electronic searching, nor preserved in a
   publication’s own archives, that article may not have been brought to the Review Team’s attention. When
   discussing the media coverage surrounding the Friedman case, the Review Team’s analysis was limited to
   newspaper accounts, and did not include what were likely corresponding levels of coverage on television.
   50
      Case notes disclose a prior interview, dated November 8, 1987, in which another individual incriminated
   Jesse, but the investigation suggests that this handwritten witness report was dated erroneously, and likely
   occurred on December rather than November 8th. This conclusion is further supported by the absence of
   any statement from this witness in the affidavit filed in connection with the November 25th search warrant,
   discussed infra, and by a recent interview with the victim’s mother, who stated that Arnold and Jesse
   Friedman were arrested by the time police visited her home.
   51
      It is not true, as has been suggested, that “in the first series of interviews, thirty in all, not a single student
   alleged abuse.” De Becker & Horowitz, supra note 13, at 12. In fact, this claim misrepresents even the
   primary source it cites, which states that “no child out of 30+ inter[viewed] had b[ee]n sodomized.” A842-
   45, notes of Nov. 24, 1987, meeting with detectives.


                                                                                                                     11

                                                     A-0061
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page179
                                                    Page 179 of 443ofPageID
                                                                      1566 #: 3725




   experiencing or observing criminal activity. In this and in all subsequent, similar sections,
   witness statements are the exclusive source of information.52

   •        On November 12, Detectives Hatch and Jones interviewed Witness 18,53 who
            gave an unsigned statement in which he described Arnold Friedman touching
            children inappropriately, and engaging in early-phase “grooming” behavior. He
            said Arnold Friedman would gather a group of children around him, and read
            from a book that “had a picture of a pyramid on the top,” and “pictures of naked
            men” inside. As Arnold read, he would place his arms around the boys directly
            next to him. On one such occasion, Arnold rubbed Witness 18’s back under his
            shirt, and touched his “butt” over his pants. Arnold stressed to each of the children
            that they should not tell their parents about the book, and offered to reward their
            silence with videogames. On another occasion, Witness 18 said, Arnold took him
            to the back room to display a computer program with the image of a man, which
            asked and answered sexual questions (“If I were gay I’d like penises.”).54 Witness
            18 did not testify before the grand jury, nor did he seek therapy at the time.
            However, complainants, non-complainants, and (on one occasion) codefendant
            Ross Goldstein, would later describe activities resembling those described in
            Witness 18’s statement.
   •        Also on November 12, another child, Witness 30, was interviewed by Detectives
            Hatch and Jones. That child reported that Arnold Friedman would rub his
            shoulders, arms, legs, down to the side of his buttocks, while displaying pictures
            of naked boys. Notes of his interview also suggest that the child said that someone
            was photographed while leaving the bathroom, and the notes also contain the
            following words: “Get it Right,” “Come and Get It,” “Young Boys and Sex,” and
            “miniature rubber.”
   •        On November 17, Witness 7 was interviewed for the first time by Detectives
            Brimlow and Squeglia, and described borrowing two computer disks containing
            “adult games” from Arnold Friedman, seeing Arnold Friedman walk around in a
            robe, and viewing pornographic material in class. And, he said, he saw a vibrator,
            attached to a “leather belt,” in an adjoining room. Though he was told not to go
            into the room, the door to it was always left open.
   •        On November 19, detectives conducted interviews with two children. Witness 4
            told Detectives Doppman and Jones that Arnold Friedman touched him and other


   52
      Bullet points in these sections set out interviews and statements taken by a detective, or team of officers.
   These bullet points do not reflect every police “contact” with a witness. Additional contacts occurred when
   witnesses participated in identification procedures, or completed “computer disk checklists” to indicate
   which, if any, disks they saw used in the Friedman class.
   53
      New York law strictly forbids the disclosure of information tending to identify the victim of a sex crime.
   See Civil Rights Law § 50-b. To ensure compliance with this rule, this report does not name any of the
   victims, and excises any details that could allow the individual’s name to be discovered. As a matter of
   policy, even where not legally required, the same anonymity is extended to former students of Arnold
   Friedman’s computer class who deny having been abused; and to adult fact witnesses. Exception is only
   made where a non-complaining witness has allowed his name to be used.
   54
      For further details, see Section IV.A.4(d), infra.


                                                                                                              12

                                                  A-0062
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page180
                                                    Page 180 of 443ofPageID
                                                                      1566 #: 3726




           students “on the legs.” Witness 17 stated to Detective Merriweather and Police
           Officer Durkin that Arnold gave him “bad hugs” that hurt, and that Arnold would
           hug him from behind and rest his head on his back, and also reported seeing a
           Polaroid camera in the Friedman home, in a big room with a couch.
   •       On November 22, Witness 6 told Detective Squeglia that Arnold Friedman would
           rub his penis against his back. According to him, Jesse would walk around the
           room with a camera around his neck and, when Arnold would leave the room with
           one child, Jesse would follow with camera in hand. He also described seeing
           sexual videogames like “Strip Poker” in class, and was allowed to take home
           disks containing games like “Dirty Movie” and “Stroker.”
   •       On November 23, detectives took two additional statements. One was the first
           account to detail criminal conduct by Jesse Friedman.55 Witness 10 told
           Detectives Doppman and Jones that Arnold and Jesse Friedman put their hands on
           his leg and rubbed him; Jesse touched his penis over his clothes; and Arnold and
           Jesse had the children drop their pants and bend over, while Arnold and Jesse put
           their penises “near” the students and took photographs. He also stated that Arnold
           put his penis in his “rear end,” causing pain and bleeding. Jesse photographed
           this. On the same day, Witness 7, in his second interview, provided a first
           statement to Detective Squeglia, recounting that Arnold Friedman rubbed his
           penis against his back, did the same to another student, and asked him to retrieve
           a disk from a location near “dirty magazines” depicting “naked boys.”
   •       On November 24, detectives recorded an additional three statements. Witness 14
           told Detective Merriweather and Officer Durkin that Arnold Friedman touched his
           penis under his pants, and would press his exposed penis against students’ backs
           while at their desks. Arnold also tried to put his penis in his rear, Witness 14 said,
           and it hurt him very much. He also stated that Arnold and Jesse Friedman would
           walk around the class with their penises exposed, ask children to touch them, and
           that he did touch Jesse’s penis. Witness 12 told Detectives Doppman and Jones
           that he observed Arnold Friedman playing with his own penis in the bathroom
           while the door was open, and that he observed several pornographic videogames.
           Jesse, he said, would photograph the class. Witness 4 provided Detectives
           Doppman and Jones with a first statement, on his second interview, describing
           Arnold Friedman putting his hand down Witness 4’s pants to touch his penis.

   This information establishes that, twelve days into an investigation precipitated by and
   focused on Arnold Friedman’s illegal acts, and even though Jesse Friedman was away at
   college at the onset of the investigation, two students had identified him as an individual
   who participated in criminal sexual activity.




   55
     An interview with another individual, discussed infra, could instead be the first statement implicating
   Jesse. However, it is believed that this statement was incorrectly dated, and was actually taken later the
   next month.


                                                                                                          13

                                                A-0063
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page181
                                                    Page 181 of 443ofPageID
                                                                      1566 #: 3727




           F.       The Nassau County Investigation’s Second Phase (November 25-
                    December 17, 1987)

           Arnold Friedman’s last computer class was held on Friday, November 20, 1987.
   Only a single student came to the class: Witness 2. Witness 26, Arnold’s assistant since
   Jesse’s departure for college, also arrived, expecting to carry on as usual. Arnold
   dismissed them both. The next day, Arnold called Witness 26 and informed him that he
   was discontinuing the Friday afternoon computer class, citing health reasons; Arnold said
   that he expected that all his other classes would continue. Witness 26 never heard from
   Arnold again. Around the same time, Arnold called Arline Epstein, the mother of Witness
   25, one of the students enrolled in the Friday afternoon class. (Witness 25 and this
   “Friday class” are discussed below.) Arnold claimed that his arrest and the police
   investigation were the results of an overblown feud with a neighbor, and insisted that
   Epstein’s son return to his class.56

                    1.      The Search Warrant and Arrests

          Meanwhile, the police investigation intensified. In addition to the reports of abuse
   described above, several other students described having access to pornographic
   videogames, and some said they borrowed them from the Friedman house. One student
   provided Detective Squeglia with a copy of a disk containing “Dirty Movie” and
   “Stroker,” and said he had obtained it from Arnold Friedman’s class. On the basis of
   these and all preceding statements, on November 25, 1987, the Nassau County Police
   Department executed their own warrant on the Friedman home. This came twenty-two
   days after Arnold Friedman’s home was first searched by federal agents. During the
   execution of this warrant, detectives seized computers, audiovisual material, a “flesh
   colored artificial penis,” and a “sexual aid.”57 Detectives found and removed a vibrator,
   described at the time as “child-sized,” from Arnold Friedman’s office.58

           Because Jesse Friedman did not attack his conviction until 2004, more than
   fifteen years after his guilty plea, these items of physical evidence were all routinely
   destroyed pursuant to police procedure. Accordingly, no forensic analyses, such as DNA
   tests, could be performed on the objects. Police also seized a number of computer disks,
   later found to contain the following programs, among others:




   56
      See A837-41, notes of conversation between Arline Epstein and Arnold Friedman.
   57
      See A576.
   58
      The description was reported by the media after the case resolved, but does not appear in police
   documents. See A906, at 2. It is also chronicled in contemporaneous notes provided to the Review Team by
   Arline Epstein (see A846-51), notes of conversation with Detective Wallene Jones) and acknowledged by
   David Friedman in a private journal. See A431, excerpt 7 (referring to a “little 3[inch] dildo”).


                                                                                                        14

                                               A-0064
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page182
                                                    Page 182 of 443ofPageID
                                                                      1566 #: 3728




   Video Game Title               Police Description59

   Sex Style Test                 “Ask fifteen (15) sexual related questions. Rates you on life
                                  satisfaction, sensuality, eroticism.”
   Strip Poker                    “Play draw poker with ‘Suzi & Melissa.’ Removal of clothing
                                  part of wager.”
   Farmer’s Daughter              “Story of traveling salesman coming upon farmer’s house and
                                  meeting farmer’s daughter.”
   Mad Party Fucker               “Story of party at mansion (orgy).”

   Girls They Want To “Animation of naked woman masturbating—operate joystick
   Have Fun           to increase score.”
   Stroker            “Animation of hand stroking penis—operate with joystick to
                      control stroking action to increase score and prevent
                      premature ejaculation.”
   Load Me            “Program appears with German words—after about 30
                      seconds letters are erased with ‘P’s, screen goes blank and
                      animation appears with couple performing sexual
                      intercourse.”
   Dirty Movie        “Animation appear[s] of woman who undresses[,] spreads her
                      legs[,] and then masturbates/urinates.”
   Seasons Greeting               “Animation of Mickey Mouse, dressed in Santa suit, appears
                                  with erection and ejaculating.”

   Also recovered during the execution of the warrant were two original photographs of
   nude children,60 described alternately in police documents as “2 color photos of boy and
   girl from the neck to the thighs”61 and “2 snapshots, 1 boy with pants down, 1 girl naked
   waist down.”62 Because the heads were torn off, no identification of the children could be
   made. Other items discovered included “3 sheets advertising homosexuality with boys,”
   movie cameras and Polaroid cameras, and pornographic movie reels.63 In the course of
   their search, police also discovered a false wall compartment under the stairs of the
   Friedman home. Federal investigators had no recollection of this space. In a house where
   other closets were filled to capacity, state investigators found the compartment empty. In
   interviews, Jesse expressed surprise that this compartment was empty; it was well-known
   to him as a storage space for props and accessories used in David’s clown and magic acts.



   59
      All descriptions are drawn from paperwork filed by police explaining why some items—these disks, inter
   alia—would not be returned to the Friedmans at the close of the investigation. See A407-10.
   60
      Police reported two such pictures to a group of concerned parents, including Arline Epstein. See A852-
   57, notes of conversation with Dr. Joyce Parks.
   61
      A580.
   62
      A481.
   63
      See id.


                                                                                                         15

                                                A-0065
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page183
                                                    Page 183 of 443ofPageID
                                                                      1566 #: 3729




          Simultaneously, police arrested Arnold Friedman on charges involving sodomy,
   sexual abuse, and endangering the welfare of a child, and Jesse on charges involving
   sexual abuse. Elaine Friedman was also arrested for attempting to punch Detective
   Sergeant Galasso.64 At their arraignment the next day, the court set Arnold’s bail at $1
   million (or $500,000 cash), and Jesse’s at $500,000 (or $300,000 cash).65

                    2.      Continuing Media Coverage

            Arnold Friedman’s arrest drew significant media coverage. The New York Post
   and Daily News ran the first articles portraying the investigation as a broad effort,
   reporting that “Nassau County cops are questioning more than 100 children suspected of
   being molested by their Great Neck computer teacher.”66 The articles made only passing
   mention of Jesse Friedman.67 In another Newsday article that ran the day after the
   Friedmans’ arraignments, Arnold’s former colleagues expressed their surprise at his
   arrest.68 Though Arnold Friedman was apparently suspended from teaching on November
   20th, no report of his suspension reached the newspapers until a December 3rd article in
   the Nassau Herald.69

          Subsequent coverage discussed other case details. One Newsday article placed the
   Friedman arrest in the context of a larger “crackdown” on mail-order child
   pornography.70 A November 29 Newsday story discussed the psychology of dealing with
   sex abuse victims, and reported that four of the Friedmans’ victims would seek therapy,71
   while a third Newsday story reported that the Nassau County District Attorney would
   seek AIDS tests of both Friedman men.72 An analysis of media reports identifies less than
   twenty articles between November 25 and December 17, 1987, discussing the case,
   spread over four newspapers, and less than ten between December 17 and the date of

   64
      The Friedmans were arraigned before District Court Judge Richard LaPera. Metro Dateline, N.Y. Times,
   Nov. 27, 1987, available at http://www nytimes.com/1987/11/27/nyregion/metro-dateline html.
   65
      Id. A second article noted that the court lowered the bail requirement for Arnold and Jesse Friedman.
   Robin Topping, Court Lowers Bail in Sex Abuse Case, NEWSDAY, Dec. 2, 1987, 1987 WLNR 197789.
   Arnold was, however, denied bail in the federal case. See Pete Bowls & Carolyn Colwell, Suspect in Child
   Pornography Called a Danger, Denied Bail, NEWSDAY, Dec. 12, 1987.
   66
      Mike Brennan, Cops Quiz 100 Kids in Teacher Sex Case, N.Y. POST, 7, Nov. 27, 1987; see also Michael
   Hanrahan & Gene Mustain, Sex Abuse Charged, N.Y. DAILY NEWS, Nov. 26, 1987.
   67
      Another Post article simply made no mention of Jesse Friedman at all. See Robert Weddle et al., Ex-
   Teacher Held as Kid Abuser, N.Y. POST, Nov. 26, 1987.
   68
      Dan Fagin et al., Colleagues Shocked, Say Suspect Was Widely Admired Teacher, NEWSDAY, Nov. 27,
   1987, 1987 WLNR 192713.
   69
      Wdmr Academy Suspends Accused Molester, NASSAU HERALD, Dec. 3, 1987. The abbreviation for
   “Woodmere” appears in the original article.
   70
      See Carolyn Colwell, U.S. Crackdown on Porn Led to Abuse Suspect, NEWSDAY, Nov. 28, 1987.
   71
      Kathy Boccella, Parents Seek Therapy for Abuse Victims, NEWSDAY, Nov. 29, 1987, 1987 WLNR
   188022.
   72
      DA to Seek Order for AIDS Test, NEWSDAY, Nov. 29, 1987, 1987 WLNR 188047; see also Robert
   Weddle, DA: Test Dad & son in Sex-Abuse Case for Deadly Virus, N.Y. POST, Nov. 28, 1987. Coverage of
   this particular aspect of the case continued in December of the same year. See Robin Topping, 2 Plead
   Innocent to Sex Abuse; Teacher Refuses Request to Take AIDS Test, NEWSDAY, Dec. 10, 1987, 1987
   WLNR 171495.


                                                                                                        16

                                               A-0066
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page184
                                                    Page 184 of 443ofPageID
                                                                      1566 #: 3730




   Arnold’s guilty plea, on March 25, 1988. This includes reports that Arnold Friedman had
   been released to house arrest.73

                   3.      Additional Witness Interviews

          Between November 25 and December 17, 1987, police investigators met with
   eleven victims alleging criminal activity who gave sworn statements against Jesse
   Friedman. (Two of those victims had previously been interviewed, but had not made
   disclosures against Jesse.) After that point, police took no new substantive witness
   statements until April 1988.74 One interview took place in February of 1988, but police
   documented the interview with only a single word, “negative,” on a notecard. Based on
   handwritten notes from detectives, several undated, non-incriminating witness interviews
   may also have been conducted during that period, as well.

          Denis Dillon, District Attorney at the time, chose to present information drawn
   from these interviews to two successive grand juries, resulting in two separate
   indictments. This decision was first reported on January 13, 1988, when prosecutors
   publicly stated that they expected to file a second accusatory instrument against the
   Friedmans.75 The issuance of the second indictment resulted in both Arnold and Jesse
   being re-arrested, and in both being tested for AIDS.76

            Relevant reports are summarized below. While reviewing the below statements, it
   is critical to bear in mind that in 1987, a charge of “sodomy” did not require an act of
   penetration, and could be committed by the touch of penis to anus or mouth.

   •       On November 30, Detectives Myers and Fiore took a first written statement from
           Witness 5, at the witness’s second meeting with police. The statement indicated
           that Arnold Friedman rubbed his penis against Witness 5’s back, and did the same
           to other children. Another child, Witness 7, met with police for the third time, and
           provided a second written statement to Detective Squeglia, in which the child
           stated that Jesse would engage in sexual activity with Arnold Friedman in clear
           view, expose his own penis, and touch other children’s penises. He also reported
           that Arnold Friedman would rub students’ penises, and anally sodomize them.
           This is the first time Witness 7 acknowledged criminal behavior by Jesse
           Friedman.



   73
      Robin Topping & Kathy Boccella, Avoid Children, Suspect Ordered; Teacher in Sex Case Is Under
   House Arrest, NEWSDAY, Jan. 14, 1988, 1988 WLNR 184384.
   74
      Some media reports suggest that police met with new victims between the end of December 1987, and
   February 1988. See Alvin E. Bessent, New Sex Abuse Charges Expected, NEWSDAY, Feb. 9, 1988, 1988
   WLNR 189869 (“Sources said new charges against Friedman will be based on information from about 10
   boys . . . who have come forward since December.”). This is not completely accurate.
   75
      Robin Topping, New Accusations in Ex-Teacher’s Sex-Abuse Case, NEWSDAY, Jan. 13, 1988, 1988
   WLNR 179640.
   76
      See Phil Mintz, House-Arrest Order in Kid-Porn Case, NEWSDAY, Jan. 12, 1988, 1988 WLNR 175178;
   Alvin E. Bessent, 2 Charged in Sex Abuse of 8 More Boys, NEWSDAY, Feb. 10, 1988, 1988 WLNR 158363.


                                                                                                    17

                                             A-0067
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page185
                                                    Page 185 of 443ofPageID
                                                                      1566 #: 3731




   •       Also on November 30, Detective Merriweather and Officer Durkin met with
           Witness 23, who told them77 that Arnold Friedman would place children on his
           lap, rub their legs and shoulders, and make the children uncomfortable. Witness
           23’s mother had removed him from the Friedmans’ class after hearing about this
           conduct, and declined to re-enroll her son even after Arnold called to offer a
           reduced rate for future classes. Witness 23 did not testify before a grand jury
           against either of the Friedmans. In an interview completed during this
           investigation, the same individual stated that once, while urinating in the
           bathroom, he heard the door open behind him, saw a flash of light, and when he
           left, saw Jesse Friedman standing there, possibly in the company of one of his
           friends. Asked what the flash was, Jesse denied that any such thing had happened.
   •       On December 2, Detectives Doppman and Jones took a statement from Witness
           13 who stated that Jesse Friedman engaged in oral sex with Arnold Friedman
           while in the classroom. The child also said that Jesse had removed Witness 13’s
           pants and touched him on the buttocks, forced him to touch Jesse’s penis, and that
           Jesse had anally sodomized him. Arnold Friedman also fondled the child, twice
           pulled him into a room to touch his penis, and twice anally sodomized him.
   •       On December 3, Detective Brimlow spoke with Witness 26, the teenager who
           replaced Jesse as Arnold Friedman’s assistant in the computer class between
           October 8 and November 20, 1987. He was aware that disks for the games “Strip
           Poker” and “Dirty Movie” were in the class’s disk library, and that only the
           Friday afternoon class (which included a large number of complainants) was
           allowed to remove games from the premises. He observed that, when Arnold
           Friedman helped children at their computer desks, he would lean against their
           backs. He further observed Arnold comfort a child—who was also a
           complainant—by placing him on his lap, and recalled seeing Arnold lead children
           to a table, where he would show them magazines and papers. Witness 26 did not
           observe the contents of these papers.
   •       Also on December 3, in his first written statement, during a second documented
           interview, Witness 17 described to Detective Merriweather and Police Officer
           Durkin sexual criminal acts performed by Arnold and Jesse Friedman. Jesse, he
           said, anally sodomized him and another child, exposed himself, and invited
           children to touch his penis. The child further said that Arnold Friedman put his
           hand down Witness 17’s pants, touched his penis, and anally sodomized him
           twice in class. Witness 17 said Arnold Friedman did the same to other students.
           After one such incident, he saw “sticky white stuff.” He also described being
           shown pornographic magazines and videogames, some of which were pre-loaded
           on the computers when the children sat down.
   •       On December 4, Witness 19 spoke with Detectives Doppman and Jones, and
           described sexual conduct by both Arnold and Jesse Friedman. By his account,
           Jesse Friedman fondled and photographed him and other children with their pants


   77
      Unlike most witness encounters summarized in this section, this interview was never reduced to a written
   statement, signed by the witness and a detective. This summary of the event is drawn from handwritten
   interview notes.


                                                                                                           18

                                                 A-0068
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page186
                                                    Page 186 of 443ofPageID
                                                                      1566 #: 3732




            down, and anally sodomized him twice, ejaculating each time into a tissue. He
            described similar abuse at the hands of Arnold Friedman, stating that Arnold
            anally sodomized him at his computer terminal a total of five times, ejaculating
            each time onto the floor. Eventually, this child stopped attending computer class,
            but did not tell his parents why, because he was “scared.” Witness 19 did not
            testify before the grand jury.
   •        Witness 8 gave a written statement dated November 8, 1987 to Detective
            Merriweather. However, because detectives describe an interview conducted on
            November 12 as the first interview in the case, it is likely that Witness 8’s
            statement instead occurred on December 8, 1987. In that interview, the child
            stated (inter alia) that he witnessed Jesse Friedman anally sodomize another child
            and both Friedmans rub their penises against children’s backs. Jesse also made
            him, Witness 8, touch Jesse’s exposed penis. Witness 8 was also exposed to nude
            photographs of adults and children, and stated that he saw Arnold Friedman lead a
            child “upstairs” and that, later, he heard screaming.
   •        On December 9, Witness 1 gave a statement to Detective Brimlow, in which he
            described observing another child being struck on the arm by Jesse Friedman, but
            denied witnessing or suffering any sexual abuse himself. Though Witness 1
            testified before the grand jury, all charges voted by the grand jury based on his
            testimony were stricken by Judge Boklan, citing insufficient evidence. He would
            later recant his statement entirely in an affidavit submitted with Jesse Friedman’s
            habeas petition.78
   •        On December 10, Witness 3 told Detective Merriweather that Jesse Friedman
            threw students around “violently” when he was “upset.”79 Also according to
            Witness 3, Jesse allegedly also walked around the class with his penis sticking
            out, asking students to touch it. And, Jesse also made students follow him into the
            hallway. After they left, Witness 3 indicated he could hear them exclaim “ow.”
            He also stated that Arnold Friedman would leave his penis exposed during class,
            and that he saw both games of a sexual nature, and magazines of naked men.
   •        Also on December 10, Witness 22 provided a statement to Detectives Doppman
            and Jones detailing sexual abuse by both Arnold and Jesse Friedman. He stated
            that Jesse would cover another student’s mouth while Arnold anally sodomized
            the child. He also said that Jesse made him touch Jesse’s penis, and forced his
            mouth into contact with Arnold Friedman’s penis. He also recalled being shown
            child pornography by Arnold Friedman, and later being anally sodomized by
            Arnold Friedman on three occasions. And, lastly, he saw Arnold and Jesse


   78
      Affidavit of                (Dec. 23, 2003). This individual is one of several who gave an affidavit to
   filmmaker Andrew Jarecki, which Jarecki used in his efforts to exonerate Jesse Friedman. Though one of
   the fourteen witnesses who originally testified against Jesse Friedman, all charges related to Witness 1 were
   dismissed. Therefore, Witness 1 is not included in tallies of Jesse’s victims.
   79
      Significantly, this report is partially corroborated by a letter from Jesse Friedman, which he called his
   “true confessions” letter, most likely written a year later, in which he described lifting up children to
   control them. See A450. Peter Panaro, Jesse’s attorney, told the Review Team that Jesse had admitted to
   being physical with students; and, according to Howard Friedman, Arnold’s brother, Jesse admitted that he
   “may have slapped them,” the students, “around a bit.”


                                                                                                            19

                                                 A-0069
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page187
                                                    Page 187 of 443ofPageID
                                                                      1566 #: 3733




            Friedman engage in oral sex acts with each other. Witness 22 did not testify
            before the grand jury against either Friedman. This date is notable as an example
            of witnesses offering statements incriminating Jesse Friedman, simultaneously, to
            different detective teams.
   •        On December 11, Witness 32 was interviewed by Detective Brimlow, and
            discussed being allowed to take two computer disks home from the computer
            class. One of them had the game “Strip Poker” on it, and he gave the disk to
            Detective Brimlow.
   •        On December 16, Witness 15 stated to Detective Merriweather and Police Officer
            Durkin that Arnold and Jesse Friedman would both leave their penises exposed
            during class and force students to touch them. Both Friedmans, he said, hit him
            several times on the arm. He also stated that “every time” a child would leave for
            the bathroom, either Arnold or Jesse Friedman would follow the child, and the
            child would return with tears in his eyes. He claimed to have observed Arnold
            anally sodomizing another child, and that Jesse once held him down while Arnold
            attempted to anally sodomize him. And, he described the Friedmans threatening
            to burn down the students’ houses and have robbers kill their parents if he, or any
            other child, disclosed the abuse to parents or police.
   •        On December 17, in an interview with Detectives Squeglia and Brimlow,
            Witness 16 described Arnold and Jesse removing children from class for
            significant periods of time. By his account, Arnold and Jesse would take a child to
            Jesse’s room. Shortly thereafter, he would hear banging on the walls and cries for
            help, and the child would emerge five to ten minutes later crying. He also
            described Arnold and Jesse threatening children into silence. The threat was that
            they would come to their houses and take them away never to be seen again.
            Additionally, he stated that Jesse forced his head down to Jesse’s penis while
            Arnold anally sodomized him, and that Arnold and Jesse made the children stand
            by their seats with their penises exposed.

                     4.       The First and Second Indictments

          Based on the testimony of five complainants, as well as others, on December 7,
   1987, a grand jury returned Indictment 67104, charging Arnold Friedman with three
   counts of Sodomy in the First Degree, ten counts of Sexual Abuse in the First Degree,80
   two counts of Attempted Sexual Abuse in the First Degree, and twenty-nine counts of




   80
      In 1987, Sexual Abuse in the First Degree occurred when the defendant “subjects another person to
   sexual contact,” as relevant here, “[b]y forcible compulsion,” or “[w]hen the other person is less than
   eleven years old.” N.Y. PENAL LAW §§ 130.65(1), (3). “Sexual contact” means “any touching of the sexual
   or other intimate parts of a person for the purpose of gratifying sexual desire of either party,” and “includes
   the touching of the actor by the victim, as well as the touching of the victim by the actor, whether directly
   or through clothing, as well as the emission of ejaculate by the actor upon any part of the victim, clothed or
   unclothed.” Id. at § 130.00(3).


                                                                                                              20

                                                  A-0070
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page188
                                                    Page 188 of 443ofPageID
                                                                      1566 #: 3734




   Endangering the Welfare of a Child.81 The grand jury indicted Jesse Friedman on three
   counts of Sexual Abuse in the First Degree, five counts of Endangering the Welfare of a
   Child, and two counts of the Use of a Child in a Sexual Performance. The counts faced
   by Jesse were based on grand jury testimony given by witnesses first interviewed by
   Detectives Brimlow, Doppman, Jones, Merriweather, Squeglia, and Officer Durkin.
   Though some witnesses had signed statements describing acts of sodomy, by the time this
   indictment issued, those witnesses had not yet testified before the grand jury. As a result,
   this first indictment charged no sodomy counts against Jesse Friedman. Judge Boklan’s
   review of grand jury minutes, which was later confirmed by this investigation, found
   each of these surviving charges was supported by grand jury testimony.

           Building on the testimony of an additional six complainants who had given
   statements to detectives before December 17, 1987, and testified thereafter, a different
   grand jury returned Indictment 67430 on February 1, 1988, expanding the charges against
   the defendants as follows:82

                            Arnold Friedman                          Jesse Friedman

                            First Ind.           Second Ind.         First Ind.          Second Ind.

   Sodomy in the
   First Degree             3                    5                   0                   6

   Sexual Abuse in
   the First Degree         10                   18                  3                   10

   Attempted Sexual
   Abuse in the First
   Degree                   2                    2                   0                   1

   Endangering the
   Welfare of a Child       29                   38                  5                   19

   Use of a Child in a
   Sexual
   Performance              0                    0                   2                   0


   At this juncture, the exclusive sources of sodomy charges against Jesse Friedman were
   two children, both of whom were interviewed by the team of Detective Merriweather and

   81
      Also in 1987, Endangering the Welfare of a Child required proof that, as relevant here, the defendant
   “knowingly act[ed] in a manner likely to be injurious to the physical, mental or moral welfare of a male
   child less than sixteen years old.” N.Y. PENAL LAW § 260.10(1).
   82
      This second indictment included testimony from children whose statements alleging criminal conduct
   were taken by December 16. It also included testimony from the child whose interview, the Review Team
   believes, likely took place on December 8, 1987, rather than the reported date of November 8, 1987.


                                                                                                        21

                                               A-0071
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page189
                                                    Page 189 of 443ofPageID
                                                                      1566 #: 3735




   Police Officer Durkin. A third student had also told police that Jesse Friedman forced
   him into acts of oral sodomy, but did not testify until the third grand jury presentment.

           By December 17, 1987, just over a month after the Nassau County Police
   investigation began, police had interviewed at least thirteen children who reported Jesse
   Friedman engaging in criminal activity in the class. Charges against Jesse in the first two
   indictments would be sustained by testimony from nine of those children.

                    5.       Notes on the Indictments

           During pretrial motion practice, Judge Boklan dismissed several counts from each
   of the three indictments, citing, for example, insufficient evidence. On July 14, 1988, she
   dismissed nine total counts from the first two, and on November 29, 1988, she dismissed
   fourteen counts from the third indictment.83 Each indictment count to survive dismissal
   by Judge Boklan was adequately supported by grand jury testimony, based on the Review
   Team’s investigation, with the exception of one misdemeanor count. Because grand jury
   testimony is confidential, this report cannot reproduce that analysis in any greater detail.
   Cases involving sexual abuse—and especially the abuse of children—carry with them
   unique concerns for victim anonymity, and grand jury testimony may not be disclosed
   absent court order.84 These concerns do not diminish, and may even intensify, as the
   victims pass into adulthood.

           It is important to understand that one of the charged crimes—sodomy—has
   different legal and colloquial meanings. The crime of sodomy as defined in 1987 did not
   require proof of forcible anal penetration,85 but could be sustained by proof of the touch
   of penis to anus or mouth.86 And, depending on the age of the victim, a single act of
   sodomy can be charged twice, on a theory of (1) forcible compulsion and (2) minority.87
   Therefore, an indictment charging, for example, 100 counts of sodomy does not
   necessarily represent 100 separate acts of violent penetration.

            G.      Arnold Friedman’s Guilty Plea and Sentence

          Recordings of family discussions demonstrate that the Friedman family
   extensively (and angrily) debated the question of whether Arnold should plead guilty to

   83
      See A394-405.
   84
      See infra Section II.C.2.
   85
      The modern statute also makes clear that the crime, since renamed “Criminal Sexual Act in the First
   Degree,” may be predicated on “oral sexual conduct” or “anal sexual conduct,” and that neither term
   requires penetration. See N.Y. Penal Law § 130.00(2)(a)-(b) (“‘Anal sexual conduct’ means conduct
   between persons consisting of contact between the penis and anus.”).
   86
       See, e.g., People v. Furman, 177 A.D.2d 591, 592 (2d Dept. 1991) (“We reject the defendant’s
   contention that penetration is a necessary element of sodomy in the first degree.”) and People v. Francis,
   153 A.D.2d 901, 902 (2d Dept. 1989) (“[T]he People were required to prove that the defendant engaged in
   ‘deviate sexual intercourse’ with the victim; that is that there was contact between the penis and the anus,
   the mouth and the penis or the mouth and the vulva.”).
   87
      The crime of sodomy by forcible compulsion (N.Y. Penal Law § 130.50[1]) is legally distinct from the
   crime of sodomizing a child under eleven years old (id. at § 130.50[3]).


                                                                                                           22

                                                 A-0072
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page190
                                                    Page 190 of 443ofPageID
                                                                      1566 #: 3736




   the state charges. Most of the discussion revolved around the question of whether
   Arnold’s plea would help or hurt Jesse.88 Most of these conversations were led by Jesse
   Friedman, who vigorously defended his father. The recordings also shed light on a family
   dynamic in which the three sons attacked and otherwise blamed their mother, Elaine
   Friedman, for the family’s troubles.

          On March 25, 1988, almost two months after the filing of the second indictment,
   Arnold Friedman pled guilty to a limited set of charges—eight counts of Sodomy in the
   First Degree, twenty-eight counts of Sexual Abuse in the First Degree, four counts of
   Attempted Sexual Abuse in the First Degree, and two counts of Endangering the Welfare
   of a Child—in full satisfaction of both state indictments.89 On March 29, 1988, he also
   pled guilty to the federal charges pending against him, and was sentenced by Judge Mark
   A. Constantino to serve ten years in a federal prison.90 At the time of his guilty pleas,
   Arnold Friedman expected to serve his federal and state terms of imprisonment
   concurrently. This expectation proved accurate when on May 13, 1988, he was sentenced
   by Judge Boklan to serve a concurrent ten-to-thirty years in state prison. His federal
   conviction required him to immediately begin serving his sentence at a prison in
   Wisconsin.

           After Arnold Friedman pled guilty, at the NCPD’s request, and with the advice of
   his attorney, he agreed to sit for a “close-out” interview. As agreed to by detectives and
   Arnold’s attorney, and noted in a transcript of the session (“Close-Out Statement”),
   Arnold’s participation in the interview was contingent upon his receiving immunity from
   further prosecution, and upon the guarantee that the interview would not be used to
   prosecute Jesse Friedman.

            During the interview, Arnold initially maintained his innocence, to the point of
   denying any of the charges to which he had just pled guilty. After conferring with
   counsel, Arnold volunteered detailed accounts of the sexual acts he had performed with
   some of the children entrusted to his care, even describing his victim selection methods,
   and how he would “distract” prospective victims with computer games. He also spoke
   about the “type” of children he found attractive, and his method for “grooming” victims.
   Contrary to his later public presentation of the interview—“I had to lie that I abused
   every one of my students”91—during the close-out interview, Arnold volunteered detailed
   information while admitting specific instances of abuse and denying others. Arnold was
   not asked about, and did not mention, anything related to “sex games” or other abusers.
   In all, the interview included Arnold’s admission that he molested forty-one children—
   including one child who, though he was not a complainant, had given a statement


   88
      See Discussion between Arnold, David, Elaine, Jesse, and Seth Friedman, at 20:00 (Mar. 24, 1988).
   89
      Friedman, 618 F.3d at 149 (“On March 25, 1988, Arnold Friedman pled guilty to forty-two counts of
   child sexual abuse”). The Second Circuit and others use the colloquial and legal meanings of “sexual
   abuse” interchangeably.
   90
      Leonard Buder, A Pornographer Given 10 Years by a U.S. Judge, N.Y. TIMES, Mar. 29, 1988.
   91
      A562, Open Letter from Arnold and Jesse Friedman (emphasis in original). This characterization was
   simply assumed to be true by Jesse’s advocates. See De Becker & Horowitz, supra note 13, at 18.


                                                                                                     23

                                              A-0073
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page191
                                                    Page 191 of 443ofPageID
                                                                      1566 #: 3737




   implicating Arnold Friedman in sexual abuse. He also denied any criminal conduct
   towards twelve children, and insisted that he had not abused any of the students he taught
   at the Woodmere Academy, and Bayside High School.

            H.       The Nassau County Investigation’s Third Phase (December 17, 1987,
                     to December 20, 1988)

          With the conclusion of these interviews, the police investigation against Jesse
   Friedman entered its third and, in retrospect, final phase. As of December 17, 1987,
   police were not actively continuing to investigate. No new documented statements were
   taken until late April 1988, in the aftermath of Arnold Friedman’s March 25, 1988, guilty
   plea.

                     1.       Final Witness Interviews92

           Although Arnold Friedman’s guilty plea ended the case against him, Jesse
   Friedman continued to maintain his innocence, and in the spring of 1988, A.D.A. Joseph
   Onorato directed the police to continue the investigation.93 NCPD detectives resumed
   interviewing former students, and took the first statement from this final phase of the
   investigation on April 29, 1988.94 Detectives conducted interviews resulting in
   incriminating written statements from, at most, two new students during this period.95
   The majority of other interviews consisted of follow-up meetings with victims who had
   previously given statements against either Arnold or Jesse Friedman. Several students’
   accounts substantially expanded Jesse’s role in the case. These accounts also, for the first
   time, included descriptions of criminal activity perpetrated by three other abusers: Ross
   Goldstein, Suspect 1, and Suspect 2. Material interviews are summarized below:

   •        On April 29, 1988, during his fourth interview with police, Witness 17 gave a
            second written statement to Detective Merriweather in which he reported seeing
            Arnold and Jesse Friedman anally sodomize other children while in class.
   •        On May 18, in his second statement, Witness 16 reported to Detectives Reihing
            and Myers that Jesse Friedman forced his head down to Jesse’s penis, while
            Arnold anally sodomized him. According to the witness, this act took place in
            Jesse’s room. He also stated that both Friedmans showed him pornography
            involving men and boys together.



   92
      Note that, in this section, references to third parties are redacted.
   93
      A291-92, memorandum from A.D.A. Joseph Onorato to Detective Sergeant Frances Galasso, Mar. 15,
   1988, regarding need for additional investigation.
   94
      This delay is interrupted by a single documented contact, which occurred on February 3, 1988, and was
   memorialized on a single note with the child’s name and the word, “negative.”
   95
      There are two potential instances in which the NCPD may have conducted initial interviews after the
   Close-Out Statement. But neither interviewee is mentioned anywhere in the Close-Out Statement, likely
   foreclosing any possibility that investigators spoke with either as a direct result of some admission made by
   Arnold Friedman. Arnold does mention a child bearing the same first name as one subsequent interviewee,
   but the file shows that this child’s family was first contacted prior to the Close-Out Statement.


                                                                                                            24

                                                 A-0074
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page192
                                                    Page 192 of 443ofPageID
                                                                      1566 #: 3738




   •       On May 19, Witness 2 provided a written statement to Detectives Merriweather
           and Squeglia. This statement was likely his second, preceded by an undated
           statement which can tentatively be placed as having occurred in November of
           1987.96 His first statement described criminal acts performed by both Arnold (anal
           sodomy) and Jesse Friedman (showing him pictures of men engaged in sexual
           acts). In his second statement, he expanded on those allegations, detailing anal
           and oral sodomy performed by both Arnold and Jesse Friedman.
   •       Also on May 19, Detectives Reihing and Myers interviewed Witness 9 for a
           second time, resulting in that witness’s first written statement. In his statement,
           Witness 9 reported that Jesse Friedman had anally sodomized him, and physically
           abused both him and other children, for no apparent reason. Jesse, he said, would
           hold the students and turn them upside down by their stomach. Sometimes he had
           his pants down while he did it. He also said that Jesse would show them pictures
           of naked boys, and loaded games like “Strip Poker” onto the computers for
           Arnold Friedman to show the boys. Jesse had threatened Witness 9 and others into
           silence.
   •       On May 26, Witness 24 stated to Detectives Reihing and Myers that Arnold and
           Jesse Friedman would show him pornographic material; Jesse would rub up
           against the child; and that afterward, Jesse would threaten to take his parents away
           if he told anyone about the pictures.
   •       On June 3, Witness 7 spoke again with Detectives Merriweather and Squeglia,
           resulting in his third statement. This interview is notable for resulting in the first
           description of both (1)
                                                                               (2) “sex games,”
           each described below. He explained “Leap Frog” as a “game” where Jesse
           Friedman would perform oral sex on one student, who would then do the same to
           the next child in a row, and so on, down the row.
           Witness 7 also described playing “Simon Says,” and two variations of a “game”
           called “Super Hero.” In one, two children would lie naked
                           ; in another, one child would stand naked
                                       would play with their penises until “white stuff” came
           out onto the child’s body. On the same date, he
                                                                                     provided a
           statement to that effect.
   •       On June 7, Detectives Merriweather and Squeglia took Witness 15’s second
           statement. Here, he also described



                                                                   that, in one case, Jesse
           ejaculated onto his shirt, which he tried to wash off. He also observed other
           children being abused by them. Further, he said that Jesse                anally

   96
     This conclusion is based on how the witness described his age. Though the statement cannot be dated
   conclusively, the child’s testimony does not form the basis for any charge until the third indictment.


                                                                                                      25

                                              A-0075
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page193
                                                    Page 193 of 443ofPageID
                                                                      1566 #: 3739




          sodomized him, resulting in bleeding in his underwear. On June 13, this child’s
          mother gave a statement in which she described seeing her son come home from
          computer class with a wet shirt, and seeing bloody underwear in his laundry.
   •      On June 8, Witness 8 gave his second statement in an interview by Detectives
          Merriweather and Squeglia. Here, too, he mentioned for the first time

          He claimed that                                        videotaped him as he was
          forced to perform oral sex on Jesse. He also reported he was made to perform oral
          sex                  , as Jesse anally sodomized him. He also said he played a
          game called “Leap Frog,” which involved oral sodomy.
   •      On June 9, Witness 17 gave his third statement to Detectives Merriweather and
          Squeglia. He also described the presence of Jesse’s three friends, stating that they
          would hold him down while Jesse anally sodomized him. He also stated that Jesse
          made him perform oral sex on Jesse, and that he was anally sodomized
                       —as were the other children. Additionally, he stated that



   •      On June 14, Witness 11 spoke to Detectives Reihing and Myers, and provided a
          first written statement, in which he described seeing Jesse,
                          sodomizing other children. He also observed Jesse restraining
          another child so that                 could try to anally sodomize him. He also
          described several sex games. In one, Jesse                    would jump off a couch,
          and attempt to anally sodomize children standing in front of them. They would
          publicly measure their penises; play “Nude Limbo”; and play a third “game,”
          where Jesse,                                    ran into the room naked, saying they
          were the “Three Musketeers,” made the boys take their pants off, and bend over,
          after which one abuser rubbed his penis into Witness 11’s “butt.” Throughout, the
          child stated that Jesse photographed several such incidents and threatened to
          distribute the pictures if any of the children reported being abused.
   •      On June 15, Detective Squeglia took a fifth statement from Witness 7, who
          described multiple incidents of anal and oral sodomy involving Jesse
                     . He also provided the only description of a “game” called “Hora Bora
          Alice,” in which                   Jesse would perform oral sex with each other on a
          couch. In most cases the students only watched; sometimes they participated. This
          child remembered seeing                      Jesse ejaculate, and being ejaculated on
          after participating in one such “game” (“I remember getting sperm on my body. I
          went to the bathroom and cleaned myself.”). This interview was the first in which
          this child identified Jesse Friedman as someone who victimized him. In previous
          statements he had told police that he had watched Jesse abuse other boys.
   •      Also on June 15, Witness 24 gave a second statement, again to Detectives
          Reihing and Myers, in which he described playing a sexualized version of “Simon
          Says” with Jesse. He also saw Jesse anally sodomize other children in class, and
          expose his penis repeatedly.
   •      On June 21, Witness 5 spoke with Detectives Merriweather and Squeglia and
          provided a second statement. In this interview, the child first described criminal

                                                                                            26

                                          A-0076
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page194
                                                    Page 194 of 443ofPageID
                                                                      1566 #: 3740




           conduct by Jesse Friedman, involving both fondling and anal sodomy. He also
           described seeing Jesse walk around the class with his penis exposed, forcing
           children to touch it.
   •       On June 22, Witnesses 7 and 15 separately picked                       out of a police
           lineup. Another witness failed to identify              , while a fourth picked two
           people from the same lineup, one of which was               .
   •       On October 13, Witness 5 spoke again with Detectives Merriweather and Myers,
           for a fourth documented interview, leading to a third statement. He first described
                                                                                , in incidents of
           abuse, which he described as including “games” called “Leap Frog,” “Simon
           Says,” and “Super Hero,” some of which were videotaped. He further described
           anal and oral sodomy being performed between the children,
                                 . He also picked           out of a photographic array.
   •       On October 25, Witness 15 spoke with Detectives Merriweather and Squeglia,
           resulting in his third statement. He recalled the identity of
                                                             by holding children down so they
           could be sodomized, orally and anally. He also recalled an activity called
           “Extravaganza,” which consisted of children watching while                  the adults
           performed sex acts on each other while a friend videotaped.
   •       On November 1, Witness 13 provided a second written statement to Detectives
           Merriweather and Jones, in which he stated that everyone played “Simon Says,”
           involving such commands as “put your finger in someone’s butt,” “stick your
           penis in someone’s butt,” among other instructions. He also stated that

                                      held him down while Arnold Friedman anally sodomized
           him.

                    2.       Summary of Statements Concerning “Sex Games”

          As set out above, several witnesses described sexually explicit group activities
   which were presented as “games” taking place in the classroom, rather than behind closed
   doors. Such activities were allegedly organized by Arnold and Jesse Friedman, and often
   included            . A follow-up interview conducted on June 3, 1988, by Detectives
   Merriweather and Squeglia was the first interview to discuss such activities. Thereafter,
   several other witnesses described similar “games,” sometimes varying in detail, and
   including, in some instances, the participation of other adult offenders.

          Only three children described a game called “Leap Frog,” in which a first player
   would leap over a second, and then be sodomized by the second player.97 Each
   independently described the other as a participant in the game. (Witness 2, in an

   97
      Two of these complainants described a version of “Leap Frog” involving oral sodomy by Jesse
   Friedman. A third said that “leapfrog” involved no “leaping”; rather, participants would perform sex acts
   on those next to them. A fourth child, a non-testifying victim who spoke to the Review Team, recalled
   playing “Leap Frog” while clothed, sometimes with other students, and sometimes with just Jesse
   Friedman.


                                                                                                         27

                                                A-0077
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page195
                                                    Page 195 of 443ofPageID
                                                                      1566 #: 3741




   interview with filmmaker Andrew
                               A       Jareecki, would also later ddescribe beiing forced tto
                     98
   watch Leap Frog. In 1988, he did not mention
                                          m          wit nessing these “games.”) Two of thosse
   three children a so describedd games callled “Simo n Says”99 and “Superheero,”100 and a
   third witness also describeed “Simon Says.” Dur ing the same time peeriod, severaal
   games—“Three Musketeerss,”101 “Extraavaganza,”1 02 “Nude Limbo,”103 “Hora Borra
   Alice,”104 a fift game wherre adults wo ould jump ooff the couchh and sodom    mize childreen
   upon landing, an nd a sixth game
                               g     involv
                                          ving measuriing penises—   —were eachh reported bby
   only one child eaach. Again, Detectives Merriweathe
                                            M            er and Squeeglia took thhe majority oof
   statements in which these gammes were deescribed, alt hough Detectives Reihinng and Myerrs
   received similar accounts from two differrent children on June 1 and 15, resppectively.

            Each student reportedd that all su
                                             uch games were played in the classsroom, ratheer
   than behind closed doors, and detectives attempted o verify thesse accounts by compilinng
   lists of the other students in the class, who
                                             w would have (necesssarily) eitherr observed oor
   participated in the games. One
                                O student specifically denied seeing anythingg of the sorrt;
   while other interviews were conducted, no statem nts were t ken, leadingg the Review    w
   Team to conclude that these subjects
                                 s        did not disclos similar connduct to the ppolice.

                     3.        Police Identify Thrree Potential Accompli es

          Before Juune 3, 1988, no witness had
                                           h ever in icated the presence of m more than tw
                                                                                         wo
   abusers—father and son—in   n Arnold Frriedman’s coomputer class. Just onee week lateer,
   however, four students had signed statem
                                          ments detaili ng crimes committed byy one, two, oor
   three additional abusers. Onne of these abusers, Goldstein, would later bee indicted oon
   charges stemming from thesse interview ws. His cas is analyzed below. Thhe other twoo,
   though never prosecuted, weere both subjjected to va rying degrees of police examinationn.
   This section analyzes the dev
                               velopment off the case a ainst these yyoung men.

                               a.       Early Invesstigation Excluded Oth r Adult Invoolvement

           Though this
                    t   phase of
                               o the invesstigation waas the first to result inn the seriouus
   investigation of additional parties,
                               p        it waas not the first time police had coonsidered thaat


   98
      See Doc 83, transcript of intervieew with Compu  uter Student 1 , tape 135, at 3.
   99
       This “game” appears to have followed
                                       f         the trraditional ruless—a central iigure uses thee phrase “Simoon
   Says” to preface commands—exceept that here, each   e     comman d required a sexual act (“Sim mon Says, toucch
   your penis.”).
   100
       “Superhero” was described by one witness ass being “playe d” in one of two ways: eitheer a child wo ld
   lie down, and an ab  buser would ejaculate onto th  he child from a standing position, or an aabuser would llie
   down on the floor, naked, with on  ne or more chilldren on top off him, and anoother abuser w would then lie oon
   top o them.
   101
       In “Three Musk teers,” Jesse Friedman,
                                      F                        and a thhird individual would run intto the room annd
   “rub” their penises n the buttocks of child victimms.
   102
        This “game” inv volved Arnold and Jesse Frieedman perform     ming sex acts on each otherr and              ,
   which h other children were made to watch.
   103
       “Nude Limbo,” as described, involved children using a limb o bar while n ked.
   104
       This “game” involved two abussers naked and kissing on a ouch, and may have includeed some childreen
   as participants.


                                                                                                                 228

                                                   A-0078
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page196
                                                    Page 196 of 443ofPageID
                                                                      1566 #: 3742




   othe adults might have been  n involved in the case. IInvestigato s became awware early oon
   that a local high school studeent, Witnesss 26, had worked as Arnold Friedmman’s assistannt
   in al class sessions between October 8, 1987, and ovember 20, 1987. In a December 33,
   1987 interview with this in ndividual, hee described several details about tthe Friedmaan
   classees: he acknowledged, foor example, that the cl ss’s computter disk libraary containeed
   pornographic videogames—““Dirty Moviie” and “St rip Poker”—and that onnly one class,
   the “Friday” class, could borrow games from
                                            f      that lib rary overnight.

           One child described being
                               b      victim
                                           mized by Ar old Friedman in the claassroom whille
   Witness 26 was present. Howwever, despitte his proxim mity to alleged abuse, WWitness 26 waas
   never arrested. So
                   S too with David Fried   dman, who eexpressed concern that police woulld
   indict him and use him against his brotheer Jesse.105 But this neveer came to paass.

             Similarly, Capturing the Friedmans notes a nother individual of higgh school agge
   who spent “a lot of time” witth Jesse Frieedman at hi house, lived in the houuse for at least
   seve al weeks during the releevant period   d and, by hi account, s w nothing uuntoward takke
                 106
   plac there. Th     his individuaal spoke to members
                                               m         of the Review Team in connnection witth
   this investigation n, and expreessed his beelief that hee too had been a suspect during thhe
   initiaal investigation. He claim
                                  med he was advised to fflee to the Hamptons ovver the Fourtth
   of July weekend to avoid bein   ng arrested in
                                                i connection with the case. Howeveer, despite his
   belief that his arrrest was immminent, no such arrestt occurred, and the poliice never diid
   interview him.

                               b.       Police Foccus on Ross G
                                                              Goldstein, annd Suspects 1 & 2

          In addition to Goldsttein, discussed below, thhe police s riously inveestigated onlly
   two other
        o     individuals. Investtigators werre led to th m by witness reports inndicating thaat
   three high-school age “frieends” of Jeesse Friedm     man had jo ned him, aand acted aas
   accomplices to him
                    h and Arn   nold Friedmman.107 Base d on these reports, police presenteed
   children with yearbooks fromm local scho ools, and ph otographic arrays includding potentiaal
   suspects.108




   105
       Seee A435, excerpt 9 (“I’m probbably not goin  ng to be arresteed. They know I won’t testiffy against Jessse,
   and, arresting me would delay the start
                                      s    of the triaal”) (emphasis iin original).
   106
       Transcript of Capturing the Frriedmans, A15    55; see also geenerally Affidavit of                (Dec. 15,
   2003).
   107
       According to Goldstein, thoughh, police began n this investig tion when, at aan uncertain pooint before Junne
   10, 1988, the name of a high school student wass found on on of Arnold Friedman’s diskss. When officeers
   went to meet this individual, he was
                                    w in the comp      pany of three ffriends—incluuding Goldsteinn. See Goldstein
   Interview 2 (Sept. 21, 1988), at 125-50 (conttaining one naarrative of thiis meeting); A      A821, Goldstein
   Statement, Mar. 8, 2013. No eviden nce has been fo  ound to supporrt this version of events.
   108
       Note that this section discusses only identiifications ma e by children who at somee point reporteed
   criminal activity, and whose identification statem
                                                    ments contain n indication off which subjectt was or was nnot
   identified.


                                                                                                                229

                                                   A-0079
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page197
                                                    Page 197 of 443ofPageID
                                                                      1566 #: 3743




          In this manner, Susp  pect 1,                       was identified by ttwo differennt
   victims, once from a yearbo  ook and oncce from a photographic array.109 Thhereafter, thhe
   suspect was mo itored by po  olice, arresteed on June 10, 1988, and then askedd to submit tto
   questioning by detectives. The individual sat ffor a polyggraph, whicch registereed
   inconclusive results. A re-exaamination was
                                            w “recom ended,” but never comppleted.

           However, Suspect 1 remained
                                 r          a person
                                              p      of i terest, and police includded his imagge
   in a photograph c array thatt was shown    n to two othher children. Neither chhild identifieed
   him. Suspect 1 was also inclu uded in a line-up proce ure on Noveember 17, 19988, where hhe
   was positively iddentified by three compllainants, in luding one of the compplainants whho
   had previously failed to identify
                                 i         him
                                             m from an array. At the lineupp, four otheer
   complainants fa led to iden  ntify him, an nd four ide ntified so eone else inn the lineupp.
   (Notably, of the four complaainants who mis-identiffied Suspect 1, only onee complainannt
   had actually
       a         given a statemeent indicating that Jesse ’s friends w
                                                                     were present in the classs.)
   Detective Sergeant Galasso and Detective Hatch p resented thee case to meembers of thhe
   District Attorney’s office forr indictmentt in January 1989—after Jesse Frieddman’s guiltty
   plea—but the ch ef of the Disstrict Attorney’s Major Offense Burreau declinedd to prosecutte
                                nt evidence.””110
   Suspect 1, citing “insufficien

           Suspect 2,                 was in
                                           ncluded in a photographic array shhown to onne
   victim, on June 16, 1988, butt was never identified.
                                            i           He was also llater includeed in a line-uup
   proceeding on November 17, 1988. Out of eleven c omplainants shown this line-up, eighht
   made no identification, thoug
                               gh four of th
                                           hose had ne ver mentioned the presence of any oof
   Jesse Friedman’s friends in their statem
                                          ments. Three identified someone elsee in the sam    me
   lineup. All of those three had
                               h given statements
                                           s            describing Jeesse Friedm man’s friendds.
   Suspect 2 was n ver charged.

                              c.       Ross Goldsstein

           On June 3, 1988, Witness 7 becaame the first victim to report that aan accomplicce
   had joined Arno d and Jesse Friedman in n the classr oom, and paarticipated inn the abuse oof
   the computer stuudents. That same day, police
                                           p      sho ed Witness 7 a yearboook containinng
   pictures of Jesse’s classmates, from whicch Witness 7 identified both Ross G  Goldstein annd
   Suspect 1 as accomplices.

            Within a week, threee others also o implicated Jesse’s fri nds in simillar acts. Onee,
   Witness 17, identified Goldsstein by photo array, andd another, Witness 15, identified him  m
   by name. On the strength off these repo    orts police rrested Goldstein on Juune 10, 19888.
   Goldstein would later descriibe this arrest as partic ularly brutal: police pullled him fromm
   the sttreet, he said
                      d, threw him in a van, an
                                              nd drove him around while standing over him annd
   yelling at him. ut the specific facts of thet arrest caannot be corroborated. T
                                                                                 Though policce


   109
       Presented with similar means of
                                    o identification
                                                   n, though, one of these studeents later failedd to identify him
   a sec nd time.
   110
       See A293, mem randum from Barry
                                     B    W. Gren  nnan, Major O ffense Bureau,, NCDA, to Deet. Sgt. Galasso,
   Sex Crimes Squad, NCPD (Feb. 15  5, 1989).


                                                                                                              330

                                                  A-0080
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page198
                                                    Page 198 of 443ofPageID
                                                                      1566 #: 3744




   files document the arrest, they say only that he was “released following an investigation
   related to the reported sodomy,” and do not report how long he was detained, or if he was
   picked up in a vehicle. The record also annexes a Miranda waiver, signed and dated by
   Goldstein.

          Eventually, three other witnesses would identify Goldstein as an abuser—
   Witnesses 5, 11, and 13—and Witness 3 would also identify him as someone who was
   present in the class, all in statements taken between June and November, 1988. In a line-
   up conducted on June 22, 1988, Goldstein was identified by two children. Another one
   made no identification. A fourth, Witness 17, identified two individuals from a line-up,
   one of whom was Goldstein. This child had previously identified him from a
   photographic array. He did not go on to testify against Goldstein in the grand jury.

           In the fall of 1988, Goldstein began to cooperate with police in the case against
   Jesse Friedman in return for what he thought would be a favorable plea bargain,
   potentially including six months’ jail time, five years of probation, and a Youthful
   Offender adjudication. With his attorney present, Goldstein sat for four transcribed
   interviews with investigators—on September 8, September 20, October 5, and October
   27, 1988—discussing how he had come to be involved with Jesse Friedman, and what he
   had done in the class. As summarized in a later opinion by the New York State Appellate
   Division, Second Department:

                    [Goldstein], who was 15 and 16 years old when he
                    committed the crimes, became repulsed by them, and six
                    months before the Friedmans were arrested, the defendant
                    disassociated himself from Jesse Friedman and his
                    activities. Following the defendant’s indictment for a
                    number of sex crimes, including Class B violent felonies,
                    the prosecution . . . sought the defendant’s assistance in
                    strengthening the case against Jesse Friedman, and in
                    providing information concerning two other individuals
                    suspected of being involved in the crimes.111
   Goldstein’s statements to police during these interviews were sometimes highly detailed,
   and sometimes vague. He described with specificity, for example, the first time he saw
   Jesse touch a child inappropriately. The child was playing a computer game, he said, that
   would prompt the user with sexual questions—“where is your penis?”—and, in response,
   Jesse touched his own penis, and then the child’s.112 Jesse then instructed Goldstein to do
   the same.113 When the game next prompted, “where can you stick your penis?”, Jesse




   111
       People v. Ross G., 163 A.D.2d 529, 530 (2d Dept. 1990).
   112
       Goldstein Interview 1 (Sept. 8, 1988), at 29-32.
   113
       Id. at 31-34.


                                                                                           31

                                                A-0081
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page199
                                                    Page 199 of 443ofPageID
                                                                      1566 #: 3745




   demonstrated by placing his mouth around the child’s penis.114 According to his
   statements to police, Goldstein was shocked.115
           Goldstein was able to give detailed descriptions of other events. Late in the
   interview process, he admitted that, contrary to his prior statements, he had actually met
   Jesse early in 1986, but kept this fact to himself because during that time, Jesse had
   forced him into a homosexual relationship, which Goldstein found intensely
   embarrassing.116 When police asked Goldstein specific questions about who he had
   helped Jesse abuse, when, and what acts had been performed on the victims, Goldstein
   sometimes could remember specific details. On other occasions he could not, and asked
   police for prompts, or specific details about the acts being alleged. Police obliged, and
   would sometimes read portions of statements before Goldstein would admit or deny his
   involvement. Goldstein attributed his lack of memory in these cases to his drug use, such
   as acid and marijuana, and to memories he was working through with his therapist.
          All told, six victims implicated Goldstein in criminal sexual activity, but only four
   of those eventually testified against him before a grand jury.117 Had Jesse Friedman
   proceeded to trial, the terms of Goldstein’s cooperation agreement with police would
   have obligated him to testify truthfully against Jesse Friedman.
                    4.       Media Coverage Subsequent to the Second Indictment

          News outlets reported extensively on Arnold’s plea bargain118 and sentencing.119
   Newsday also reported that Elaine Friedman was charged with obstruction of justice for
   attempting to punch Detective Sergeant Galasso during Arnold’s earlier arrest.120
   Thereafter, the case largely disappeared from the headlines. Even the arrest of a third
   adult, Ross Goldstein, on June 23, 1988—discussed above—attracted few news



   114
       Id. at 35-38.
   115
       Id. at 38-41.
   116
       Goldstein Interview 4 (Oct. 27, 1988), at 4-7. His prior interviews with police had only alluded to this
   relationship. See, e.g., Goldstein Interview 1 (Sept. 8, 1988), at 26-28.
   117
       Witnesses 3, 5, 7, 11, 15, and 17. No charges resulted from Witnesses and
   118
       Newsday first reported the date that the plea would take place. Long Island Agenda, NEWSDAY, Mar. 21,
   1988, 1988 WLNR 186596. For reports of the proceeding itself, see Robert Weddle, Molester Teacher
   Jeered, N.Y. POST., Mar. 26, 1988; Alvin E. Bessent, Teacher Guilty of Sex Crimes in Plea Bargain,
   Admits Sodomizing Boys in Great Neck Home, NEWSDAY, Mar. 26, 1988, 1988 WLNR 178928; Michael
   Hanrahan & Alton Slagle, School Operator Admits His Guilt in Sex Abuse Case, N.Y. DAILY NEWS, Mar.
   28, 1988; Arnold Abrams, Child-Sex Convict: I’m Sorry, Judge Says No to Treatment Bid, NEWSDAY, Mar.
   29, 1988, 1988 WLNR 150866; .
   119
       Prison Term in Abuse of Boys, N.Y. TIMES, May 13, 1988; Alvin E. Bessent, Teacher Sentenced in
   Sodomy, NEWSDAY, May 14, 1988, 1988 WLNR 149296; A. Anthony Miller, Arnold Friedman is
   Sentenced, GREAT NECK RECORD, May 17, 1988; see also Ruben Rosario, 10-Year Sentence for Child Sex,
   N.Y. DAILY NEWS, date unavailable; Philip Messing, Sex Attack Teacher Gets Prison for Kid Porn Rap,
   N.Y. POST, date unavailable.
   120
       Alvin E. Bessent, Sex-Case Figure’s Spouse Charged, NEWSDAY, Mar. 30, 1988, 1988 WLNR 162394;
   see also Alvin E. Bessent, Probation, Fine for ‘Swing’ at Cop, NEWSDAY, Oct. 21, 1988, 1988 WLNR
   185547.


                                                                                                           32

                                                 A-0082
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page200
                                                    Page 200 of 443ofPageID
                                                                      1566 #: 3746




   reports.121 Only three Newsday articles were found discussing the substance of the third
   indictment itself: two discussing the document,122 and the other describing Jesse’s guilty
   plea.123 Though the plea and sentencing proceedings for Goldstein and Jesse Friedman
   both drew considerable commentary, the case had by that time concluded.124

             On February 11, 1988, Judge Boklan permitted television cameras in her
   courtroom to film the proceedings, “for arraignment purposes only.”125 In her order,
   Judge Boklan stated that “a voir dire of the jury would insure against any prejudice that
   would result from increased publicity.” Judge Boklan also noted further cautionary steps
   she had taken, including “assurances from news media applicants” that the audience
   would not be filmed, that “outbursts” from the audience would not be broadcast, and that
   “nothing lewd or scandalous” would occur during the arraignment proceeding, “other
   than the nature of the charges alleged.”126

           I.       Third Indictment (Nov. 7, 1988)

          Armed with corroborating testimony from Ross Goldstein, and facts
   demonstrating additional criminal activity, the prosecution sought, and a grand jury
   returned, a third indictment. This document excluded Arnold Friedman, but included a
   substantial number of charges against Goldstein, and reflected the decision to charge
   crimes based on new evidence uncovered after the issuance of the second indictment. No
   count of the indictment was sustained by Goldstein’s testimony alone. Rather, his
   testimony served only to corroborate other witness accounts.



   121
       See Bill Van Haintze and Alvin E. Bessent, New Arrests in Child-Sex Case, NEWSDAY, June 23, 1988,
   1988 WLNR 176418 and Alvin E. Bessent, Teen Faces 37 New Sex Charges, NEWSDAY, June 24, 1988,
   1988 WLNR 195422; see also A. Anthony Miller, More Charges and Defendants in Friedman Case,
   GREAT NECK RECORD, June 30, 1988.
   122
       Alvin E. Bessent, Child-Sex Case Expanded, Son of Great Neck Computer Teacher Charged with 198
   New Counts, NEWSDAY, Nov. 16, 1988, 1988 WLNR 166292. Another article on the same day discussed
   the case only very generally. Youths Face New Counts in Sex-Abuse Case, NEWSDAY, Nov. 16, 1988, 1988
   WLNR 1319633
   123
       Alvin E. Bessent, Boys’ Sex Abuse Admitted, Great Neck Teen to Get 6-18 Years in Plea Bargain,
   NEWSDAY, Dec. 21, 1988, 1988 WLNR 158550.
   124
       For Ross Goldstein, see Alvin E. Bessent, Teen Admits Guilt in Sodomy Cases, NEWSDAY, Mar. 23,
   1989, 1989 WLNR 232736; Shirley E. Perlman, Prison Term for Teen in Abuse Case, NEWSDAY, May 4,
   1989, 1989 WLNR 215976. For Jesse Friedman, see Long Island Agenda, NEWSDAY, Jan. 23, 1989, 1989
   WLNR 178234; Alvin E. Bessent, Teen Gets 6-18 Years for Child Sex Abuse, NEWSDAY, Jan. 25, 1989,
   1989 WLNR 224571. A fifth article noted that police were still looking for the pornographic pictures
   Arnold and Jesse were accused of creating. Alvin E. Bessent, Dragnet Out for Porn Photos: Police Hunt
   Missing Items in Probe of Friedman Child-Sex Case, NEWSDAY, Feb. 8, 1989, 1988 WLNR 185547.
   125
       See A390-91, Order, Feb. 11, 1988. She would issue a similar order prior to the third indictment. A392-
   93, Order, Nov. 17, 1988.
   126
       Chief Judge Lippman of the New York Court of Appeals has recently called for wider media coverage
   of court proceedings, arguing that the public “have a right to know” about the judicial process. N.Y. Court
   Of Appeals Chief Judge Calls For Return Of Cameras To Courts, CBS NEW YORK, Feb. 16, 2013,
   http://newyork.cbslocal.com/2013/02/16/n-y-court-of-appeals-chief-judge-calls-for-return-of-cameras-to-
   courts/.


                                                                                                          33

                                                A-0083
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page201
                                                    Page 201 of 443ofPageID
                                                                      1566 #: 3747




          Seven children testified before the grand jury in support of this indictment. Of
   them, three had previously testified against either Friedman.127 However, it is believed
   that none of the remaining four were “new contacts”—all were known to the police by
   December 17, 1987—and at least two had already provided police with formal
   statements. The charges against Jesse Friedman break down as follows:

                            First Ind.            Second Ind.         Third Ind.
                            Dec. 7, 1987          Feb. 1, 1988        Nov. 7, 1988
   Sodomy in          the
                            0                     6                   126
   First Degree

   Sodomy in the
                            0                     0                   1
   Second Degree

   Attempted Sexual
   Abuse in the First       0                     1                   0
   Degree

   Sexual Abuse in
                            3                     10                  9
   the First Degree

   Sexual Abuse in
                            0                     0                   1
   the Second Degree

   Endangering the
                            5                     19                  52
   Welfare of a Child

   Use of a Child in a
   Sexual                   0                     0                   9
   Performance


   The third indictment was much broader than the preceding two, and many more distinct
   acts of sodomy were charged. However, the increase is not as steep or startling as the
   number of counts might suggest. Each charge of sodomy, for example, does not
   correspond to an independent act of forcible anal penetration. This is so for several
   reasons: as explained above,128 first degree “sodomy” in 1987, or the commission of a
   “criminal sexual act” today, does not require proof of actual penetration, but only the
   touch of a penis to the victim’s mouth or anus (or vice versa).

          Second, some singular criminal acts led to two charges. For example, A.D.A.
   Joseph Onorato often charged a single act of sodomy twice, on the basis of two separate


   127
       Those four are                                    and              Of these, the latter two
   gave statements before December 17, 1987.
   128
       See note 85, supra.


                                                                                              34

                                               A-0084
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page202
                                                    Page 202 of 443ofPageID
                                                                      1566 #: 3748




   theories of the crime’s commission (one compulsory, the other statutory, based on the
   victim being less than eleven years old). The crime of sodomy may be committed in
   several manners under governing law,129 such that charging the crime under dual theories
   violates no constitutional rule, and is, in fact, standard prosecutorial practice.130

            Additionally, a number of counts are attributable to a theory of accomplice
   liability. In several cases, for example, Jesse Friedman and Goldstein were charged for
   helping one another perform an act on a child.131 In such cases, one person would have
   been charged for actually sodomizing the victim, and the other for restraining or
   otherwise abetting the act of sodomy. Therefore, in some of the charges, Jesse Friedman
   was not the principal actor.

           Because sodomy in 1987 required only the touch of penis to anus or mouth, it
   does not follow that each underlying act of sodomy (let alone each charge) necessarily
   entailed violent anal penetration, or resulted in injury. Rather, some counts may have
   represented the touch of penis to anus, or mouth, as part of a “game,” without actual
   penetration.132 For example, though some counts allege that Jesse Friedman or Goldstein
   committed sodomy by forcing133 a victim to sodomize them, the implication is only that
   the perpetrator forced the child to touch his own penis to the perpetrator’s anus, or the
   child’s mouth to the perpetrator’s penis.134 Conduct alleged in the third indictment,
   therefore, was neither factually impossible, nor necessarily implausible. Even so, the
   third indictment substantially eclipsed the preceding two in the number of charges, and
   introduced additional criminal acts, as well as fact patterns that resulted in multiplying
   charges.

            J.       Jesse Friedman’s Guilty Plea

          Jesse continued to maintain his innocence. In family discussions, he spoke
   forcefully about his desire to bring his case to trial and confront each witness in sequence.
   Family members expressed their belief that a fair trial for Jesse would have been
   impossible but for Arnold’s guilty plea. Both brothers, Seth and David, expressed doubt


   129
       See N.Y. Penal Law § 130.50.
   130
       This rule accords with the doctrine of “multiplicity,” and with established law permitting conviction on
   similar counts provided that each conviction requires proof of at least one distinct material point. See
   Blockburger v. United States, 284 U.S. 299, 304 (1932); see also People v. Kindlon, 217 A.D.2d 793, 795
   (3d Dept. 1995) (“An indictment is not multiplicitous if each count requires proof of an additional fact that
   the other does not.”). In any event, if convicted of committing the same act of sodomy in several different
   ways, Jesse Friedman could not have received consecutive punishment for those acts. See N.Y. PENAL LAW
   70.25(2).
   131
       See N.Y. PENAL LAW § 20.00.
   132
       Debbie Nathan, a paid consultant for and participant in Capturing the Friedmans, assumed otherwise in
   the film, and in her published works. See Debbie Nathan, Complex Prosecution, THE VILLAGE VOICE, May
   20, 2003, available at http://www.villagevoice.com/2003-05-20/news/complex-persecution.
   133
       “Force” here refers to either physical coercion, or verbal threat.
   134
       Therefore, the charge need not be read to claim that the victim accosted, and then forcibly penetrated, a
   “strapping teenager[] twice his age,” as one of Friedman’s advocates has suggested. De Becker &
   Horowitz, supra note 13, at 16.


                                                                                                            35

                                                 A-0085
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page203
                                                    Page 203 of 443ofPageID
                                                                      1566 #: 3749




   that a jury would believe Jesse if he stood trial next to a man, his father, who had traded
   in child pornography.135 The family and their attorneys also considered the possibility of
   an Alford plea, but there is no evidence that this option was discussed with either the
   prosecution or the judge.136 Arnold would later claim that he pled guilty only to spare
   Jesse that difficulty, and to give him a fair chance at trial.

           David Friedman appeared to question Jesse’s innocence for the first time after
   Arnold’s counsel, Jerry Bernstein, told the family that Arnold’s admissions in the close-
   out interview tracked precisely with police accounts of abuse.137 But, he managed to
   convince himself anew of his father’s innocence.138 At least one contemporaneous letter
   also shows that Elaine Friedman believed Jesse should simply plead guilty.139

                     1.       Spring 1988: Jesse Hires Attorney Peter Panaro

          David and Jesse remained committed to proving Jesse’s innocence.140 After Jesse
   came to believe that his lawyer, Douglas Krieger, thought that Jesse was actually guilty,
   Jesse began to aggressively seek out a new attorney willing to go to trial on a theory of
   complete innocence.141 In recent conversations with the Review Team, Jesse claimed to
   have personally interviewed approximately twenty attorneys. Ultimately, sometime in
   June 1988, Jesse hired Massapequa criminal defense lawyer Peter Panaro.

          Once retained, Panaro inherited an investigation already underway. Panaro told
   the Review Team that Jesse had already deduced the identities of the “Doe” victims.
   Deborah M. Broder, an assistant to Arnold Friedman’s attorney, had already spoken to
   one witness who expressed a desire to assist Arnold Friedman. A report of that interview
   was found in Panaro’s files.142 The Friedman family itself was also actively involved in



   135
       Audio recorded discussion between Arnold, David, Elaine, Jesse, and Seth Friedman (Mar. 24, 1988),
   preserved as a transcript of “Tape 6, Disk 8,” tracks 1 and 2.
   136
       The Second Circuit suggested that Panaro may have been under the misimpression that he could not
   allow Jesse to plead guilty unless he, Panaro, was actually convinced of Jesse’s guilt. See A374, transcript
   of meeting between Peter Panaro and Jesse Friedman (Dec. 20, 1988) (“[Y]ou will not be permitted to
   plead guilty unless you are, in fact, guilty.”). In its opinion, the Second Circuit observed in dicta that such
   an admission of guilt was unnecessary, given Supreme Court precedent permitting defendants to plead
   guilty without acknowledging their culpability. Friedman, 618 F.3d at 150 n.1 (citing North Carolina v.
   Alford, 400 U.S. 25, 37-38 (1970)). While such “Alford” pleas (also known in New York as Serrano pleas,
   15 N.Y.2d 304 (1964)) are legally cognizable, they are uncommon, and it is inconceivable that any district
   attorney would have offered, and a judge accepted, such a plea in a case of this gravity, especially
   considering the number and age of Jesse’s victims, and the nature of the charges. It is more likely that
   Panaro believed an Alford plea to be unrealistic in this case.
   137
       A426-28, David Friedman’s Personal Journal, excerpt 6.
   138
       Id.
   139
       A433, at excerpt 8; see also A477-78, letter from Elaine Friedman to Peter Panaro (undated). Note that
   the letter was found and transcribed by Jesse.
   140
       A433, at excerpt 8.
   141
       A303-04, letter from Jesse Friedman to William Kunstler, Esq. (May 6, 1988) (“My lawyer [Douglas
   Krieger] believes I am guilty and I am not.”).
   142
       A305-06, memorandum from Deborah M. Broder to File (Jan. 26, 1988).


                                                                                                              36

                                                  A-0086
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page204
                                                    Page 204 of 443ofPageID
                                                                      1566 #: 3750




   preparing a defense for Jesse. By his brother David’s account, this was no easy task. Non-
   complainants proved entirely unwilling to speak with the Friedman family:

                     The other kids in class w/ no charges, aren’t talking to us.
                     They’re yelling at us and not helping us. Also one said that
                     if asked, [he] would say that something happened. This
                     person wasn’t approached by the police.143

   Panaro’s files also contain a document listing witnesses who, the unidentified author
   believed, might be supportive of Jesse.144 Records do not show when Panaro received this
   list, nor do they disclose how it was used, if at all. Notably, though, Arnold’s handwritten
   additions to the document suggest that only one child was willing to speak in his defense,
   and even then, the child would only defend Arnold from the “serious charges.”145 And,
   there is no evidence to show whether Jesse Friedman, or Arnold, approached Witness 26
   as a potential defense witness, even though Witness 26 presumably observed the class.

          During this early phase, in an attempt to gain some background on the case,
   Panaro visited Arnold in a Wisconsin federal prison. During this meeting, Arnold
   confessed to abusing children at the family vacation home in Wading River, New York.
   More disturbing still, Arnold asked to change interview tables because he was “excited”
   by seeing a nearby father bouncing a child on his lap. (The latter was reported in
   Capturing the Friedmans, and also repeated in interviews with the Review Team.146)

                     2.       Autumn 1988: Panaro Retains Psychologists and Other Experts

          Panaro enlisted expert witnesses to examine Jesse and evaluate his mental state.
   One such expert was Dr. David Pogge, a psychiatrist and a specialist studying the
   psychopathology of teenage sex offenders. After Jesse Friedman provided a waiver, Dr.
   Pogge sat with the Review Team to discuss the steps he took in 1988 to evaluate Jesse
   Friedman. Today, Dr. Pogge is the Director of Psychology and head of the Psychological
   Assessment Service at Four Winds Hospital, a provider of in-patient psychiatric
   treatments for children, adolescents, and adults. At the time of the original case, Dr.
   Pogge was one of the first to treat sexual abuse offenders, and was recruited by North
   Shore Hospital in Manhasset, New York, for his expertise in that field. While there, he
   was not involved in the evaluation or treatment of any of the victims of Arnold or Jesse
   Friedman.

           Based on this expertise, Panaro retained Dr. Pogge to evaluate whether Jesse’s
   personality suggested that he was capable of committing the crimes charged. To guide
   this assessment, Dr. Pogge drew questions and components from several distinct existing
   testing regimes to capture relevant information about Jesse Friedman. Ultimately, Dr.


   143
       A419, at excerpt 4 (emphasis in original).
   144
       A301-02, “Potential Witness List.”
   145
       Id.
   146
       A226.


                                                                                            37

                                                    A-0087
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page205
                                                    Page 205 of 443ofPageID
                                                                      1566 #: 3751




   Pogge’s conclusions resulted from the application of his own judgment and expertise to
   the results produced by these tests. The doctor did not simply restate the results of any
   one regime.147 No one psychological protocol dictated his findings.

            Together, these tests led Dr. Pogge to classify Jesse as a “psychopathic deviant”
   who was “self-centered, manipulative, egocentric, and capable of breaking the law.” Dr.
   Pogge stated that the results showed Jesse to be “narcissistic, antisocial, passive
   aggressive, badly behaved, not a good citizen, and drug-dependent.” Similarly, Jesse
   provided two “reflection” responses to a Rorschach test, an uncommon result suggesting
   that Jesse believed “he [was] better than other people,” and was extremely
   “egocentric.”148 According to Panaro’s notes, Dr. Pogge further described Jesse as a
   “psychopath” and a “pansexual,” and acknowledged that Jesse was, by his own words, a
   “very heav[y] drug user.”149 Dr. Pogge also concluded that Jesse’s personality was
   consistent with someone who was capable of committing the crimes with which he was
   charged. As Panaro’s contemporaneous notes of his conversation with Dr. Pogge
   summarized, “Jesse believes it didn’t occur or, that if it did occur, it’s not really
   important,” because “there is no victim.”150 Panaro expanded on this assessment in a
   recent interview with the Review Team. He said that Pogge had told him that Jesse lies
   all the time, and derives gratification from fooling others. It was almost definite, Panaro
   said Pogge had told him, that Jesse had been involved in deviant sexual behavior with his
   father, and that Jesse’s real problem was his inability to admit that his father was guilty.

          Another doctor, listed only as “Dr. Feldman” in Panaro’s notes, stated that in his
   opinion Jesse was “abused by his father,” exhibited tendencies towards “sadism,” and
   “has been an exhibitionist.”151 Like Dr. Pogge, Dr. Feldman reported that “Jesse feels he
   is being persecuted and that if there are sexual acts, there are NO VICTIMS b[ecause]
   they participated ‘voluntarily.’”152 Jesse himself would later make similar claims, in an
   exchange recorded in Capturing the Friedmans:

                    Seth:  You a child molester, Jesse?
                    Jesse: Nope.
                    David: Did you ever do it?


   147
       Dr. Pogge described this process in conversations with the Review Team. Recently, Ron Kuby wrote a
   letter to the District Attorney’s office in which he attempted to discredit Dr. Pogge’s findings, nearly
   twenty-five years after the fact, by claiming that Pogge used inappropriate testing protocols, and that he
   should instead have used different, far superior tests. See letter from Ronald L. Kuby to Madeline Singas,
   Chief A.D.A., NCDA (Mar. 5, 2013). But Kuby’s preferred test did not exist in 1988. And, Dr. Pogge did
   not simply apply then-existing testing regimes. Instead, he used the testing regimes as guides for his own,
   independent analysis.
   148
        These notes do not appear in Panaro’s original files; rather, they were obtained directly from Dr.
   Pogge’s notes, which he discussed with members of the District Attorney’s staff during an interview about
   the case. This interview was obtained pursuant to Jesse Friedman’s express permission.
   149
       A330-31, handwritten notes, dated Nov. 3, 1988 (emphasis in original).
   150
       Id.
   151
       A307-27, handwritten notes, dated Nov. 21, 1988.
   152
       Id. (emphasis in original).


                                                                                                          38

                                                A-0088
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page206
                                                    Page 206 of 443ofPageID
                                                                      1566 #: 3752




                     Jesse: Never touched a kid.
                     David: Did you do what they said you did?
                     Jesse: I never touched a kid. I never saw my father touch
                            a kid.
                     David: Good.
                     Seth:  Yeah, but still, you must have done it.
                     David: Yeah, but surely something must have happened.
                            It must, something.
                     Seth:  Because the police say it’s true. Okay, you never
                            touched a kid, right?
                     Jesse: Well, if something happened, it didn’t happen
                            while I was there.
                     Seth:  But still, the police tell the truth, right? I mean the
                            police—
                     Jesse: And it was a minimal incident because the kid
                            didn’t say anything about it.
                     Seth:  But the police, how could they be lying?
                     Jesse: Shut up, Seth.153

   Panaro asked Dr. Pogge and Dr. Feldman “NOT to give me [Panaro] a written report” of
   their findings, “due to the extreme negative result of the psychiatric report.”154 The
   results dismayed David Friedman: Jesse “did terrible,” he wrote, “at a psychological
   profile by the top guy in the country.”155

          Jesse twice sat for a polygraph examination. The first was conducted at the request
   of Jesse’s attorney Douglas Krieger. The results are unknown. The next was administered
   at Panaro’s request over two days by Dick Arther, a nationally-known polygraph
   expert.156 According to Panaro, the result of this test “was that Jesse Friedman was not
   truthful.”157 David, too, described Jesse as having “failed horribly.”158 According to
   David, Jesse also sat for and failed “terribly” a penile plethysmograph test,159 an
   examination in which an instrument is used to measure the subject’s penile response


   153
       A253-55.
   154
       A330-31.
   155
       A435-36, excerpt 9.
   156
       A342-43, polygraph authorzation forms, dated Oct. 18 and 20, 1988.
   157
       A600-01, Letter from Peter Panaro, Esq., to Richard O. Arther (June 28, 2002).
   158
       A439, excerpt 10 (emphasis in original). In a handwritten note dated December 18, 1988, David
   retracted this analysis: “I now think he passed but Panaro told us he failed, to get J[esse] to ‘admit’ guilt.”
   Id. Others have questioned the results of this polygraph: years later, the team responsible for Capturing the
   Friedmans would seek a “second opinion” of Jesse’s test results, from an attorney friend who was,
   according to filmmaker Andrew Jarecki, “familiar with polygraphs.” This friend apparently concluded that
   the test was “inconclusive.” The basis for this conclusion is not known.
   159
       A435-36, excerpt 9. Though Jesse denies it today, according to David’s journal, Jesse actually
   acknowledged that he took the test, but explained away his failure. Id. (“Jesse says that any question about
   sodomy, etc., got a shocked response so he couldn’t be neutral through the whole thing…”) (ellipsis in
   original).


                                                                                                              39

                                                  A-0089
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page207
                                                    Page 207 of 443ofPageID
                                                                      1566 #: 3753




   while he is exposed to various visual stimuli.160 The reliability of these tests has been
   questioned,161 and Jesse today denies that he took such a test.

                    3.       Winter 1988: Jesse Explores His Options

           Panaro ultimately met with a non-complainant, Witness 28, and his mother on
   November 21, 1988.162 Witness 28 had previously been identified by David Friedman as
   a sympathetic witness, though David expressed some doubt about how much he would
   help the case. Witness 28 was, David wrote in March 1988, an “oddball,” and “he wasn’t
   in any classes in which there are charges.”163

           At his meeting with Witness 28, according to Panaro’s notes, Witness 28’s mother
   showed Panaro a videotaped recording of Detectives Hatch and Jones interviewing her
   son (the “Meyers Tape”).164 In the video, according to Panaro’s notes, both detectives
   stated that Arnold Friedman “admitted . . . in open court” to abusing children who, in
   turn, said that her son had been victimized by Arnold.165 The detectives impressed upon
   her son that it was futile to deny that he was abused, since “Arnold was under no
   obligation to admit” to abuse, but did so anyway; and because Arnold would “not be
   charged with any other additional charges.”166 Instead, the detectives stated that they
   were primarily interested in “get[ting] psychological help for the children.”167 According
   to Panaro’s transcript of the tape, when the child denied any abuse, the detectives called
   him a “wise guy” (possibly in response to comments transcribed as “inaudible”),168 and
   dismissed as unbelievable the possibility that “it happened to everyone else but not to
   you.”169 The detectives did not mention either Jesse Friedman or Goldstein, and the
   interview concluded without any statement being taken. (The Meyers Tape is discussed
   in Section III.A.5, infra.)

          During this time, too, Jesse remained free on bail, and continued shooting family
   videos. In one such video, Jesse and David Friedman drove to a supermarket minutes
   away from their home. While shopping, the two wandered the market, and Jesse
   pretended to “interview” customers by shoving a batch of scallions—a pretend
   microphone—in each interviewee’s face. Among his subjects were several young boys,


   160
       Jason R. Odeshoo, Of Penology and Perversity: the Use of Penile Plethysmography on Convicted Child
   Sex Offenders, 14 TEMP. POL. & CIV. RTS. L. REV. 1, 8-9 (2004).
   161
       Id. at 10-14; see also, e.g., Decker v. Hogan, 09–CV–0239, 2009 WL 3165830, at *7 (Sept. 28, 2009).
   Nonetheless, they remain widely in use. See Rachel Aviv, The Science of Sex Abuse, THE NEW YORKER
   (Jan. 14, 2013).
   162
       See A305-06.
   163
       A419, excerpt 4.
   164
       In his original handwritten notes, Panaro appeared to believe that Detective Sergeant Galasso also was
   present. See A308.
   165
       Citation here is to the “transcript” of the tape prepared for litigation. A328.
   166
       Id.
   167
       Id.
   168
       A329.
   169
       A328.


                                                                                                          40

                                                A-0090
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page208
                                                    Page 208 of 443ofPageID
                                                                      1566 #: 3754




   each of whom greeted the two Friedmans normally, if shyly. The children were in the
   presence of their parents, who did not react to the Friedmans’ presence. Otherwise the
   two interacted normally with everyone they met. As they left, Jesse and David mocked
   the supermarket’s shopping cart attendee, who appeared to be mentally challenged.

           It is apparent from the video that neither David nor Jesse were recognized by the
   shoppers. Based on subjects of conversation—several “interviews” mention an upcoming
   presidential election involving George H. W. Bush—this video can be dated to Fall 1988.
   If that date is correct, the brothers’ interactions with members of the Great Neck
   community belie Jesse’s later claim that, in the run-up to his guilty plea, he was a
   “prisoner in [his] own home” due to the mass hysteria surrounding the case.

            Panaro continued to prepare for trial. He obtained from A.D.A. Joseph Onorato
   full disclosure of each complainant’s true name, though A.D.A. Onorato carefully noted
   that Panaro had received the information long before,170 and as Panaro told the Review
   Team, Jesse had long since figured out the victims’ identities. Ultimately though, Jesse’s
   decision about going to trial changed, and rapidly. By November 9, 1988, Panaro openly
   suggested that a limited guilty plea was Jesse’s best option,171 and Jesse too noted, in a
   letter to his father, that “at one year apeace, [sic]” a conviction on even a few minor
   charges “would add up too quickly,” and carry serious jail time even if otherwise “the
   trial goes great.”172 Jesse also worried, he said, about the Judge’s promise to impose
   “harsh consecutive time.”173

           The decision to plead guilty followed Jesse’s careful consultation with his
   attorney. Indeed, Panaro recorded and preserved a forty page transcript of an exhaustive
   meeting between him, Elaine, and Jesse Friedman, in which Panaro confronted Jesse with
   his options, and probed the reasons for Jesse’s change of heart. In the interview, Panaro
   stated and Jesse agreed that Panaro had discussed several defense strategies with Jesse
   and with other lawyers,174 met with multiple psychiatrists in an attempt to formulate a
   defense strategy based on Jesse’s mental state,175 and further confirmed that he would try
   the case for no additional fee.176 Panaro then elicited the admission that Jesse simply did
   not want to face his accusers in open court:

                    PP:      It is because of those reasons plus the fact that there
                             are approximately fourteen children in all who
                             could testify against you at this point, [Goldstein],
                             and there have been allegations that perhaps [un-
                             prosecuted accomplices] may be subpoenaed to


   170
       A344-45, letter from A.D.A. Joseph Onorato to Peter Panaro, Esq. (Nov. 30, 1988).
   171
       See A435-36, excerpt 9.
   172
       See A442, letter from Jesse Friedman to Arnold Friedman (“11:40 PM”).
   173
       Id.
   174
       A360-62.
   175
       A362-64.
   176
       A375.


                                                                                           41

                                                A-0091
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page209
                                                    Page 209 of 443ofPageID
                                                                      1566 #: 3755




                             trial, that all of these factors have induced you to
                             plead guilty. Correct?
                    JF:      Correct.177

   Panaro further informed Jesse, at length, about his right to appeal his guilty plea,178 and
   he confirmed that Jesse had already met with highly-regarded appellate lawyers for that
   purpose.179 Panaro also detailed the extent of his near-daily conversations with Jesse and
   other members of the Friedman family throughout the case’s history.180 Thereafter, Jesse
   admitted his guilt to Panaro:181

                    PP:      And are you pleading guilty because you are in fact
                             guilty, and for no other reason[?]
                    JF:      Yes, Peter. That is correct.182

   Jesse’s mother Elaine Friedman also stated that she was “in support of Jesse’s plea of
   guilty” because she was truly “convinced of Jesse’s guilt.”183 Later, during Jesse’s
   imprisonment, she would change her mind. In a recent interview with the Review Team
   Elaine stated that she “would stake her life on [Jesse’s] innocence.”

                    4.       Late Winter 1988-89: Plea and Sentencing

          On December 20, 1988, in Nassau County Court, Jesse Friedman pled guilty to
   seventeen counts of sodomy, and eight additional counts related to the abuse or
   exploitation of children, in full satisfaction of the three indictments.184 His plea bargain
   included counts from all three indictments. With the plea done, Jesse thanked Scott
   Banks, Judge Abbey Boklan’s law secretary.185

          Because Jesse took no direct appeal, his plea allocution was never transcribed
   from the stenographer’s shorthand notes.186 Based on then-prevailing law and practice,
   though, Jesse would have been required to acknowledge the details of his crimes, and




   177
       A380-81.
   178
       A386.
   179
       A359.
   180
       A357-58.
   181
        Panaro also recorded Jesse’s admission in an affidavit submitted in the course of Jesse’s habeas
   litigation. Affidavit of Peter Panaro in Support of Motion to Vacate Conviction, at ¶ 13; see also Friedman,
   618 F.3d at 150 (noting the same).
   182
       A378.
   183
       A387.
   184
       Friedman, 618 F.3d at 150.
   185
       Mr. Banks related this occurrence during an interview with the Review Team.
   186
       Friedman, 618 F.3d at 150 n.2. The stenographer has also since passed away. No other source was able
   to provide a copy of the plea minutes, including local news media believed to have filmed, or taken notes
   on, the plea colloquy.


                                                                                                           42

                                                 A-0092
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page210
                                                    Page 210 of 443ofPageID
                                                                      1566 #: 3756




   swear that his plea was entered knowingly, voluntarily, and in the absence of any
   coercion.187 With this admission, the investigation against Jesse closed.

           Jesse continued to receive counseling and legal advice after his guilty plea. For
   example, Judge Abbey Boklan required that, before pleading guilty, Jesse speak with a
   psychiatrist. Assigned to the task, Dr. Daniel Schwartz later recalled to the Review Team
   that Jesse definitely spoke to him about how he was abused by his father, and how Jesse
   took an active role in abusing children.

           Panaro attempted to cast Jesse as still another of his father’s victims, arguing that
   Jesse was as much a victim as the complainants. He pursued other opportunities for
   leniency as well. According to a letter written by Panaro after Jesse’s guilty plea, “prior
   to his incarceration,” Jesse flew to Wisconsin to visit his father, and to ask him to turn
   over any pornographic pictures he may have produced of his students,188 in the apparent
   hope that some charges would be dropped if he cooperated, or appeared to do so. The
   effort was unavailing, as Arnold could not produce any of these pictures. However,
   Panaro reported to the prosecutor, A.D.A. Onorato, that Jesse could speak to “the number
   of photographs that he knows were taken, when they were taken, by whom they were
   taken, etc.,” but not their current whereabouts.189

           Immediately prior to his sentencing, many victims’ families reached out to Judge
   Boklan, with the majority expressing dissatisfaction with the leniency of the likely
   sentence range of six to eighteen years. Though the minutes of sentencing were never
   transcribed, Judge Boklan’s personal notes, which she read to the Capturing the
   Friedmans filmmaking team, indicate that she read some such notes into the record:

                    The children you have abused are suffering terribly. They
                    are exhibiting sleeplessness, bedwetting, nightmares,
                    stuttering, hair loss, a decline in school work, separation
                    anxiety, and an overwhelming sense of fear. Several
                    children in fact sleep with weapons, bats, and sticks by
                    their beds.190




   187
       See, e.g., Santobello v. New York, 404 U.S. 257, 261 (1971). In the only reported cases to squarely
   address the subject, the Second Department has twice sustained the validity of pleas entered before Judge
   Boklan, finding no defect in her ability to fairly admonish defendants of the importance of entering a plea
   of guilty truthfully. See People v. Ochoa, 179 A.D.2d 689, 689-90 (2d Dept. 1992) (denying motion to
   withdraw plea of guilty, based on integrity of plea colloquy conducted by Judge Boklan) and People v.
   Riginio, 168 A.D.2d 693, 694 (2d Dept. 1990) (same).
   188
       See A347-48, letter from Peter Panaro, Esq., to A.D.A. Joseph Onorato (Feb. 27, 1989) (responding to
   A346). Arnold Friedman independently described the same encounter. A502-03, partial letter from Arnold
   to Jesse Friedman (Aug. 5, 1991).
   189
       See A293.
   190
       A697.


                                                                                                          43

                                                A-0093
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page211
                                                    Page 211 of 443ofPageID
                                                                      1566 #: 3757




           On January 24, 1989, Judge Boklan sentenced Jesse Friedman to six to eighteen
   years’ imprisonment, and recommended to the parole board that he serve the full term.191
   Some video footage remains from this proceeding: in a segment that aired on Dateline,
   Jesse cried while addressing the court, blamed his father for not teaching him the
   difference between right and wrong, and wished that he could have done something to
   break the cycle of abuse. Jesse would later claim that he was crying only because Panaro
   had his hand on his shoulder.192 Shortly after sentencing, Jesse wrote a letter to his
   brother that described the sentencing as “exhilarating,” proclaiming, “I want a big article
   tomorrow!” He told his brother that “[his] dream of being a star, of having huge numbers
   of people listen and think about what [he] [has] to say, has come true.”193

            H.      1988–2001: From Jesse Friedman’s Guilty Plea to Release

                    1.       Jesse Friedman Reaffirms His Guilt on National Television

           Just a month after his sentencing, while in Nassau County jail, Jesse appeared on
   The Geraldo Rivera Show and again admitted his guilt, this time to a national audience.194
   Arnold would later argue that the interview was done against Jesse’s will,195 and Jesse
   himself claimed that he appeared on the show because his attorney encouraged him to do
   so.196 Both accounts are false. Jesse appeared on Geraldo of his own volition, and against
   the express advice of his counsel, Peter Panaro. As Jesse wrote, in a release that Panaro
   demanded from Jesse before he appeared on the show, Jesse was sitting for the interview
   “voluntarily,” to “get [his] side of the story across to the media at any cost, even
   death.”197 (See statement, next page.)




   191
       Alvin E. Bessent, Little Joy in Victory for Boys’ Families, NEWSDAY, Jan. 25, 1989, 1989 WLNR
   219053
   192
       A457, letter from Jesse Friedman to David Friedman (Jan. 30, 1989).
   193
       A458. He added that it was a good thing that he “did not actually do any of that.” Id.
   194
       A newspaper article from that year listed Geraldo as the twelfth-highest rated program out of 111 in
   syndication. Gail Shister, Geraldo to Cool Down the Sexual Themes, HOUSTON CHRONICLE, Dec. 29, 1989.
   195
       A562 (“His lawyer urged him to do this interview.”).
   196
       See A499, letter from Jesse Friedman to David Friedman (Jul. 18, 1989) (“What do I say to ‘the public’
   to explain what I said on Geraldo and why. Thanks to Panaro’s encouragement, I have completely ruined
   my credibility. How can I explain what I did?”).
   197
       See A463 statement dated Feb. 6, 1989.


                                                                                                          44

                                                A-0094
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page212
                                                    Page 212 of 443ofPageID
                                                                      1566 #: 3758




                                                                            45

                                   A-0095
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page213
                                                    Page 213 of 443ofPageID
                                                                      1566 #: 3759




           As Jesse explained in the interview, “[his] side of the story” was one in which he
   participated in the abuse of his father’s students, but only because Arnold forced him to
   do so. In the video, Jesse looks directly at Rivera and says:

                   I fondled them. I was… forced to… pose in hundreds of
                   photos for my father in all sorts of sexual positions with the
                   kids. And the kids likewise with myself. Oral sex going both
                   ways. I was forced to pose with my penis against their
                   anus.198

   Jesse said that Arnold had begun to molest him at a young age. When Jesse eventually
   “realized what was going on,” and that Arnold’s behavior was not normal, he still could
   not stop it, because he was “scared” that if he tried to, he would “lose [his] father, which
   was the most important thing to [him] for most of [his] life.”199 In a way, he said, he even
   liked it, because “it was some signs of affection, some signs of loving or caring in the
   world.”200 “For most of my life,” Jesse said, Arnold “was the only person who ever loved
   me.”201 Asked “[w]hy didn’t the kids ever tell?” Jesse replied simply: “the same reason I
   never told.”202

           Jesse acknowledged Ross Goldstein’s participation, but said that his involvement
   was similarly involuntary: Goldstein happened to stumble into the class while Jesse was
   “fondling the kids,” who were “naked or half naked and [Arnold] was taking pictures.”203
   Describing the course of abuse, Jesse acknowledged that “there were times when we held
   computer class and there wasn’t abuse going on.”204 He also explained that children were
   photographed, with images developed off-site by friends, “Jack” and “Arthur,” who
   possessed darkrooms.205 Jesse also vividly described the threats he and his father would
   use to procure the children’s silence:

                   I… I know my… my father had made vicious threats to the
                   kids about… about burning down their homes and things
                   like that and… I… re-established that with the kids that I…
                   I thought it was completely possible that my father would
                   actually burn down their homes or… or… or hunt down
                   their parents or something like if… if they told what was
                   going on.206



   198
       A510-37, Geraldo: Busting the Kiddy Porn Underground, at 5-6 (Paramount television broadcast Feb.
   23, 1989).
   199
       A512.
   200
       A519.
   201
       A526.
   202
       A514.
   203
       A532.
   204
       A514.
   205
       A520-21.
   206
       A515-16.


                                                                                                     46

                                              A-0096
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page214
                                                    Page 214 of 443ofPageID
                                                                      1566 #: 3760




   This confession echoes confidential statements made by numerous victims: that Jesse and
   Arnold would, together, threaten children into silence using violent and specific threats.
   Jesse’s recollection of particular threats of arson tracks a statement made by one major
   complainant in December 1987, more than a year prior to the Geraldo interview, and
   repeated by a child during a 1989 interview:

                     One 12-year-old boy was interviewed for this story in his
                     own room. . . . “The threats made a pretty good
                     impression,” he said, glasses askew and eyes darting. He
                     recalled the incident in which a boy’s head was banged
                     against the wall. “‘Tell and this will happen to you,’” he
                     quoted the Friedmans as saying. He said they also
                     threatened to kill his parents and burn his house if he
                     told.207

   To his brothers, Jesse explained his appearance on the Geraldo show as a product of his
   desire for fame, both in its own right and as a way of convincing the world of his
   contrition. He also said that Geraldo Rivera had “lied” about the subject of the
   interview.208 In a letter to Arnold Friedman, Howard Friedman, Arnold’s younger
   brother, questioned this decision, asking why Jesse would admit his and his family’s guilt
   on live television.209

            Jesse approached an April 1989 interview with Newsday in similar fashion.210
   There, he described being abused by his father, saying that his “father began to visit his
   bedroom at night and fondle him,” a tradition that then “escalated into sodomy.”211
   Sitting in a jail cell, he proclaimed that he did not “miss” his “old life,”212 and
   deliberately avoided any discussion of his own guilt or innocence.213 Near
   simultaneously, Jesse wrote a contradictory “off the record” letter to the same Newsday
   reporter, in which he denied the entire account, saying he was innocent, and that it was
   not “even remotely true” that he had been sexually abused by Arnold.214 It is not clear if
   this letter was ever sent, though it is likely.215



   207
       A913.
   208
       A4683, letter from Jesse Friedman to David and Seth Friedman (Feb. 27, 1989).
   209
       See A471-72, letter from Howard Friedman to Arnold Friedman (Mar. 1, 1989).
   210
       See A483, letter from Jesse Friedman to Seth Friedman (Apr. 8, 1989).
   211
       See A912.
   212
       A914.
   213
       See A483 (“Alvin told her how he asked me point blank, ‘Did I do any of those things?’ and that I
   completely avoided the question. This is true. I had not decided what I wanted to say at that time, now I
   have, I will not lie anymore. Peter was wrong.’”).
   214
       See A474-77, letter from Jesse Friedman to Alvin Bissent (Apr. 8, 1989) (emphasis in original).
   215
       The handwritten letter was found among Jesse’s other correspondence. In another letter, Jesse asked his
   brother Seth to read it and, if he agreed that the letter should be sent, copy it before transmitting it. A481.
   An addendum to the same letter thanks Seth for “taking care of” the letter, and provides Bessent’s address.
   The implication seems clear that Seth had agreed to send the letter to Bessent.


                                                                                                              47

                                                  A-0097
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page215
                                                    Page 215 of 443ofPageID
                                                                      1566 #: 3761




                    2.      Goldstein’s Guilty Plea

            On March 22, 1989, consistent with his cooperation agreement, Goldstein pled
   guilty in Nassau County Court to three counts of sodomy, and one count of the use of a
   child in a sexual performance.216 In satisfaction of the terms of the cooperation
   agreement, the prosecution recommended that Goldstein receive a six-month term of
   imprisonment, five years’ probation, and Youthful Offender status, the latter requiring
   that all files related to his prosecution be sealed.

           Before he pled guilty, however, Judge Boklan informed Goldstein that she was
   not inclined to grant Youthful Offender treatment. Nevertheless, despite this warning,
   Goldstein pled guilty. At his sentencing, Judge Boklan declined to sentence in accordance
   with the terms of the cooperation agreement. Instead, Judge Boklan sentenced Goldstein
   to serve two-to-six years in prison without a Youthful Offender adjudication. Goldstein
   appealed and was eventually adjudicated a Youthful Offender, and afforded a more
   lenient sentence, despite having already served almost fifteen months in jail, and was
   ultimately released.217

                    3.      Arnold Friedman Considers Trying to Vacate his Guilty Plea

           In an “Open Letter” that Arnold Friedman published on or about May 1990,218 he
   vigorously challenged any correlation between the possession of child pornography and
   the actual abuse of children.219 Arnold’s autobiography, “My Story,” written while in
   prison, similarly expanded on his attraction to child pornography, but presented it as a
   crutch he used to stave off any inappropriate interest in the boys he raised or taught.220
   According to Arnold, he only wavered once in adulthood, when he molested two
   children—one, the son of a close family friend—at the Friedmans’ vacation house in
   Wading River,221 and even then, he crossed the line only because the children “really
   seduced [him].”222 However, he acknowledged to his brother, Howard, that he had
   sexually abused Howard when they were children.223

           In a letter to Elaine, Arnold wrote that he intended to unwind the case’s
   conclusion and use himself as a test case: he would retract his plea, go to trial, and if he
   won, convince Jesse to do the same.224 But the family was not supportive, and no
   indication exists that any other member of the family considered Arnold’s plan a serious
   one. Arnold’s brother Howard actively questioned Arnold’s protestations of innocence,
   and blamed Arnold for putting himself in a situation where, given his tendency towards


   216
       Ross G., 163 A.D.2d at 529.
   217
       Id. at 532.
   218
       See Alvin E. Bessent, Sex Offenders in Open Letter: We’re Innocent, NEWSDAY, 6, May 4, 1990.
   219
       A553-55.
   220
       A538-41.
   221
       A539.
   222
       See A484. This is a belief common to pedophiles.
   223
       See A501, letter from Howard Friedman to Arnold Friedman (April 11, 1990).
   224
       See A486, letter from Arnold to Elaine Friedman (May 19, 1989).


                                                                                                      48

                                               A-0098
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page216
                                                    Page 216 of 443ofPageID
                                                                      1566 #: 3762




   pedophilia, abuse became inevitable.225 Howard also asked Arnold to explain a previous
   admission that he had made:

                    I remember it so well—it was about 11:15 PM, and you and
                    I were sitting in the den alone, holding hands, talking,
                    talking, crying. You looked me in the eyes and squeezed my
                    hand and said “Howie, please believe me, that I never
                    molested the kids. I may have been a little free with my
                    hands, I may have set them on my lap, I may have hugged
                    them, I may have shown them pornographic material, but, I
                    never, never, hurt them, screwed them, or anything like
                    that.” I remember that conversation like I remember no
                    other in my lifetime. So what the fuck is going on? Are you
                    blocking the memory? Are you lying? Then? Now?226

   It is not known if any response to Howard’s letter was ever sent. In a later letter, sent to
   Jesse in 1991, Arnold questioned his own sanity.227 Arnold died four years later while in
   prison, of heart failure related to a pre-existing condition. Some suspect that his death
   was a suicide, caused by a deliberate overdose of medication.228

                    4.       Jesse’s Prison Term

           Once Jesse was transferred to prison in upstate New York, he began to deny his
   guilt. Despite this, neither Arnold nor Jesse Friedman ever filed a post-conviction motion
   until Jesse’s 2004 motion, filed nine years after Arnold Friedman’s death, and fifteen
   years after the start of Jesse’s prison term. However, while incarcerated, Jesse did retain
   private counsel to appeal a decision, and argue that he should receive credit for good
   behavior while incarcerated. Also while imprisoned, Jesse helped another inmate, a close
   friend of his, prepare his own appeal.

          Jesse started his prison term at Clinton Correctional Facility. He immediately
   began meeting with psychiatrists as part of mandatory treatment, and by the first
   documented meeting, Jesse had begun to “den[y] his involvement in the crime.”229
   Another therapist concluded that Jesse had established substantial mental defenses, and
   deployed all of them to convince himself of his own innocence:



   225
       See A501.
   226
       Id.
   227
       See A502-03.
   228
       Subsequent media coverage has asserted that Arnold’s death was a suicide. See, e.g., Sharon Waxman,
   Victims Say Film on Molesters Distorts Facts, N.Y. TIMES, Feb. 24, 2004. However, the Review Team has
   not been able to conclusively prove this fact, and David Friedman disputed the common assumption, saying
   that, though his father was afraid of going to state prison, and was indeed suicidal, from the circumstances
   of his prison cell, it seemed Arnold was not expecting to die.
   229
       Interview notes by Stanley R. Berg, Jul. 25, 1989 (“[Jesse] has recognized the amount of time he must
   serve and he feels that he should not have to do it.”).


                                                                                                           49

                                                 A-0099
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page217
                                                    Page 217 of 443ofPageID
                                                                      1566 #: 3763




                     Mr. Friedman has for all intents and purposes denied the
                     responsibility for his crime. In his estimation he is an
                     innocent victim of the system. . . . His defenses are very
                     refined and he is able to use his intellect and highly
                     polished social ability to slide by and look as though he is
                     accomplishing something.230

   By 1995, Jesse had been transferred to Coxsackie Correctional Facility, where he became
   involved in a number of disciplinary infractions. In one 2000 incident, Jesse was
   disciplined231 for possessing a picture of two prepubescent children, one of whom is nude
   in the photo. The photograph is the work of Sally Mann, and it appeared in a 1992 issue
   of Harper’s Magazine.232 Jesse admitted that he tore the image from the magazine.
   Regardless of the academic debate concerning what does or does not constitute child
   pornography,233 possession of the image violated the terms of Jesse’s incarceration.
   When asked about this incident during an interview with the Review Team, Jesse was
   unable to explain it until his attorney Ronald Kuby offered that Jesse’s possession of the
   picture was a political statement being made by a political prisoner. Jesse adopted this
   explanation.

           In July 2000, just a few months later, Jesse again faced disciplinary action for
   writing and distributing three stories depicting lurid, violent, and disturbing sexual acts,
   including bestiality (forcing a woman to have sex with a dog), child incest, and rape.234
   All three stories are overlaid with strong overtones of sadism and control, with sexual
   pleasure secondary to dominance or revenge. In one story, Jesse describes an incestuous




   230
       Interview notes by William S. Burke, Dec. 1990.
   231
        Inmate Misbehavior Report, Mar. 29, 2000. Jesse claims that as a result of this incident, he was
   subjected to solitary confinement for one year, but this is not correct. Jesse Friedman’s inmate disciplinary
   history reports only that, following this incident, a hearing was held concerning this and a second, unrelated
   incident, and that as a result of that hearing he was subjected to three months in solitary confinement
   (referred to as “SHU,” or, “Special Housing Unit”). Jesse appealed the sentence, and it was modified, but
   not before Jesse had already served the sentence. See Inmate Disciplinary History, Jesse Friedman
   (#89B0323). Prior to this sentence, Jesse had already served a total of 134 days in SHU for two unrelated
   disciplinary infractions. The inmate records office confirmed this interpretation with a member of the
   Review Team.
   232
       See Sally Mann, Untitled Photo, HARPER’S, July 1992, at 28.
   233
       Since the definition of child pornography is inherently subjective—a parent’s photo of his child bathing
   may be sentimental, and nonpornographic, but its possession by a third party who does not know the child
   would raise suspicions—such context matters. See generally Amy Adler, Inverting the First Amendment,
   149 U. PENN. L. REV. 921, 966-69 (2001) (“Although Mann has so far escaped prosecution, her work
   would appear to fit squarely within the definition of child pornography as courts have developed it.”)
   (arguing further that Mann’s work is protected speech) and Amy Adler, The Perverse Law of Child
   Pornography, 101 COLUMBIA L. REV 209, 254-55 (2001) (“Whatever the law’s success in stamping out the
   ‘low-profile, clandestine industry’ of kiddie porn, child pornography law has presided over a period in
   which the sexualized marketing of children has stepped into the light of day.”) (using Mann’s work as an
   example of profitable artistic expression that nonetheless approximates child pornography).
   234
       See Inmate Misbehavior Report, Jul. 13, 2000.


                                                                                                             50

                                                  A-0100
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page218
                                                    Page 218 of 443ofPageID
                                                                      1566 #: 3764




   relationship between three children—two girls and one boy—that their father discovers,
   and then gleefully joins.235 That story ends with a caveat penned by Jesse:

                    Note: Please DO NOT use this story as a reason to practice
                    incest, or especially incest with minors! It could get you
                    arrested! However, if you have any questions, comments,
                    or suggestions about this entirely fictional story, please
                    write to me.236

   After discovering the stories, Coxsackie officials destroyed most copies. Both of these
   events occurred shortly before Jesse began to formally undergo sex offender
   rehabilitation therapy.237

           Jesse was eventually moved back to Clinton Correctional Facility, where his
   therapists offered positive reports. Jesse had accepted his guilt238 and described
   reservations about adjusting to life outside prison.239 Jesse would later say he feigned
   acceptance to ensure his early release. Following his December 7, 2011 release, on
   January 7, 2002, Judge Boklan of the Nassau County Court adjudicated him a level three
   sex offender.240

   II.     Commencement, Scope, And Methods Of Review

           The following section tracks the development of this case from Jesse Friedman’s
   final year in prison, through the start of this review.

           A.       Capturing the Friedmans

           When he first met Jesse Friedman—sometime around March 2001, according to
   Jesse—Andrew Jarecki was an aspiring filmmaker, planning a documentary film about
   children’s clowns serving upper-class families in New York City. He switched course
   after one possible subject for the film, Jesse Friedman’s brother David, hinted at a secret
   in his family’s past. David introduced Jarecki’s team to Jesse and, with Jesse’s assistance,
   they began preparing a different film. Though the project had already changed course, the
   filmmakers continued to tell many interviewees that the focus of the film remained on
   Manhattan children’s entertainers.241




   235
       See id.
   236
       Id.
   237
       See sex offender counseling program referral/consent, Jun. 12, 2001.
   238
       See memorandum re: initial psychological assessment, Dec. 14, 2000.
   239
       See memorandum re: psychological progress note, Jul. 1, 2001.
   240
       See A406, Order, Jan. 7, 2002.
   241
        See A602, leaflet discussing Jarecki’s and Smerling’s “Children’s Entertainment Project.” Judge
   Boklan, for example, informed the Review Team that Jarecki had shown her this leaflet, and told her that
   her interview would be part of such a film.


                                                                                                        51

                                               A-0101
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page219
                                                    Page 219 of 443ofPageID
                                                                      1566 #: 3765




           Jarecki and his production partner Marc Smerling released their finished product,
   Capturing the Friedmans, in 2003. They presented the film as a documentary exploring
   the elusiveness of truth—the film’s posters carried the inquisitive tagline “who do you
   believe?”—but the film can be viewed as an argument questioning the process by which
   Jesse and his father were prosecuted. Interviews in the film seem to show a community
   seized by a “moral panic,” as well as a police force and judicial system that aligned
   themselves against the Friedmans from the start. Victims are hardly mentioned, save for
   one, who claims he only “remembered” that he had been abused after being
   “hypnotized.” The film also fails to mention Jesse’s codefendant, Ross Goldstein, and
   Jesse’s appearance on The Geraldo Rivera Show.

          For their parts, Jarecki and Smerling insisted that their film was meant to raise
   questions, not to answer them.242 Even as the film received critical acclaim, victims
   reached out anonymously to fill in their side of the story: “We were abused, tortured, and
   humiliated by Arnold and Jesse Friedman in computer classes in Arnold's basement,” two
   wrote.243 Nevertheless, Jesse Friedman came to see the film as a vehicle by which he
   could assert his innocence.

           B.       Post-Conviction Litigation

           On January 7, 2004, Jesse Friedman filed a post-conviction motion in Nassau
   County Court, seeking to vacate his judgment, claiming that “newly discovered
   evidence”—some of which, he said, should have been disclosed under Brady v.
   Maryland 244—demonstrated that the case against him was burdened by severe procedural
   defects. Jesse’s arguments incorporated three critical “findings” from the film: (1) the
   witnesses against him and his father had not “remembered” being abused until they were
   hypnotized; (2) the trial judge was hopelessly biased against him; and (3) police used
   suggestive interviewing tactics to elicit false allegations.

           On January 6, 2006, Nassau County Supreme Court Justice Richard LaPera
   denied Jesse Friedman’s motion. Citing United States v. Ruiz,245 the Court found that no
   hearing was necessary as to any issue of fact because the information alleged to have
   been withheld from the defendant was impeachment material to which he was not entitled
   prior to the entry of his guilty plea. On March 10, 2006, the New York State Appellate
   Division, Second Department denied Jesse Friedman’s application for leave to appeal. On
   May 24, 2006, Jesse Friedman’s application for leave to appeal to the New York Court of
   Appeals was dismissed.246 This denial meant that Jesse Friedman had effectively
   exhausted his appellate options in state court.




   242
       Sharon Waxman, Victims Say Film on Molesters Distorts Facts, N.Y. TIMES, Feb. 24, 2004.
   243
       See A597-99, reproduction of letters from victims.
   244
       Brady v. Maryland, 373 U.S. 83 (1963).
   245
       United States v. Ruiz, 536 U.S. 622 (2002).
   246
       People v. Friedman, 6 N.Y.3d 894 (2006).


                                                                                                 52

                                               A-0102
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page220
                                                    Page 220 of 443ofPageID
                                                                      1566 #: 3766




           Six months later, on June 23, 2006, Jesse Friedman filed a petition for a writ of
   habeas corpus in the United States District Court, Eastern District of New York. The writ
   largely restated the claims Jesse had raised in state court earlier that year. On July 20,
   2007, the United States District Court dismissed two of his three claims on the grounds
   that they were untimely. The Court reserved decision on the other claim, related to
   alleged hypnosis. On January 4, 2008, following oral arguments concerning the
   timeliness of that claim, the United States District Court dismissed the petition, in its
   entirety, as time-barred. It later granted a certificate of appealability on that specific issue,
   and Friedman appealed.

           After an initial round of briefing on the time-bar issue, the United States Court of
   Appeals for the Second Circuit ordered the parties to submit supplemental papers
   discussing whether Jesse Friedman had ever argued “actual innocence” and, if so, the
   merits of such a claim. On July 20, 2009, Jesse Friedman submitted a supplemental brief
   arguing that he was “actually innocent,” and that, therefore, the Court should review
   claims that otherwise would have been time-barred.247 The District Attorney’s office
   replied, and later, at oral argument, the Second Circuit asked the prosecutor to waive any
   procedural bars and allow a fuller examination of Jesse Friedman’s claims via a hearing,
   where a federal district judge could hear from witnesses. The District Attorney’s office
   respectfully declined to do so.

           On August 8, 2010, the Second Circuit Court of Appeals affirmed the order of the
   United States District Court, Eastern District, finding that Jesse Friedman’s Brady claim
   was time-barred. The court went on to find that Jesse’s Brady claim was also meritless in
   light of Supreme Court precedent. However, the court also recommended that the Nassau
   County District Attorney undertake a full investigation to determine whether Jesse was
   wrongfully convicted. In crafting its decision, the Second Circuit specifically adopted
   four theories presented in Capturing the Friedmans, and presented them as critical areas
   for inquiry:

   •       Police impropriety: “flawed interviewing techniques were used to produce a
           flood of allegations, which the then-District Attorney of Nassau County [Denis
           Dillon]248 wrung into over two hundred claims of child sexual abuse against
           petitioner.”249
   •       Use of controversial therapy techniques, i.e., hypnosis: “suggestive memory
           recovery tactics can create false memories and . . . aggressive investigation
           techniques like those employed in petitioner’s case can induce false reports.”250



   247
       The term “actual innocence” here refers to the rule that, in federal habeas corpus law, if a petitioner
   shows that it is “more likely than not that no reasonable juror would have convicted him” in light of some
   new evidence, a reviewing court may look past procedural bars, and examine potentially meritorious,
   underlying claims to relief based on constitutional error. Schlup v. Delo, 513 U.S. 298, 327 (1995).
   248
       Denis Dillon served as District Attorney of Nassau County from 1974-2005.
   249
       Friedman, 618 F.3d at 158.
   250
       Id. at 160.


                                                                                                           53

                                                 A-0103
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page221
                                                    Page 221 of 443ofPageID
                                                                      1566 #: 3767




   •       Defective, involuntary plea: “the police, prosecutors, and the judge did
           everything they could to coerce a guilty plea and avoid a trial.”251
   •       Moral panic: “[t]he magnitude of the allegations against [Jesse Friedman] must
           be viewed in the context of the late-1980s and early-1990s, a period in which
           allegations of outrageously bizarre and often ritualistic child abuse spread like
           wildfire across the country and garnered world-wide media attention.”252

   Before turning to these issues, and others raised by the film, this report outlines the
   procedures adopted by the Nassau County District Attorney to conduct that investigation.

           C.      The District Attorney’s Response

          In response to the Second Circuit’s decision, Nassau County District Attorney
   Kathleen M. Rice decided to re-examine the case and circumstances that led to Jesse
   Friedman’s guilty plea. The stated purpose of the re-investigation was to determine
   whether, based on the Second Circuit’s decision and the totality of available evidence,
   Jesse Friedman had been wrongfully convicted:

                   This investigation involves a unique set of circumstances,
                   so we designed an equally unique process that we believe
                   will enable the fair and efficient evaluation of the case.
                   Nobody knows whether or not our re-investigation will
                   upend Jesse Friedman’s guilty plea or corroborate it, but
                   what we do know is that our review will be completely
                   transparent and thorough and we will ensure that the
                   system has done everything it can to determine the truth.253

   To lead the team, D.A. Rice appointed three senior prosecutors, to be assisted by three
   other assistant district attorneys, a special assistant district attorney with over thirty years
   of investigative experience in both the public and private sector, and the office’s Chief
   Investigator. All had been hired after Rice’s election to the District Attorney’s office in
   2006, and therefore none had any prior involvement with the case. Additionally, District
   Attorney Rice convened a group of independent experts (the “Advisory Panel” or
   “Panel”) from relevant fields “to work alongside the District Attorney’s office,” “enable
   the fair and efficient evaluation of the case,” and ensure the objectivity of the review
   process.254 The Panel included the following, and was chaired by Mark F. Pomerantz:

   •       Patrick J. Harnett: a thirty-two-year veteran member of the New York City
           Police Department, served as (among other leadership positions) commanding
           officer of the Major Case Squad. Harnett was also the chief of the Hartford Police


   251
       Id. at 158.
   252
       Id. at 155.
   253
       Press release, NCDA, Rice Announces Appointments To Friedman Case Review Panel (Nov. 8, 2010),
   http://www nassaucountyny.gov/agencies/DA/NewsReleases/2010/110810friedmanpanel htm.
   254
       Id.


                                                                                                  54

                                             A-0104
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page222
                                                    Page 222 of 443ofPageID
                                                                      1566 #: 3768




              Department from 2004 through 2006, and occupied a number of other command
              positions throughout his career. Today, Harnett is a law enforcement and public
              safety consultant, who conducts organizational and operational reviews of public
              safety agencies.
          •   Susan Herman: currently a professor in the Department of Criminal Justice at
              Pace University, Herman served as executive director of the National Center for
              Victims of Crime from 1997 to 2004, in other positions related to victims’
              services, and is also a member of the New York State Permanent Sentencing
              Commission.
   •          Mark F. Pomerantz: a recently-retired senior litigation partner, now of counsel
              at the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP, Pomerantz is also
              a former prosecutor of the United States Attorney’s Office for the Southern
              District of New York, where he led the Criminal Division from 1997 to 1999. In
              addition to his career as a litigator, Pomerantz taught classes on advanced
              criminal procedure at Harvard Law School; classes on appellate advocacy,
              contracts, and criminal litigation at Columbia Law School; and has guest lectured
              at Stanford University Law School.
   •          Barry Scheck: a professor of law at Benjamin M. Cardozo School of Law,
              Scheck is the co-founder and co-director of the Innocence Project, and a leading
              scholar and advocate in the field of criminal justice policy. His work focuses on
              the exoneration of the wrongfully convicted. In 1988, Scheck became involved in
              the use of DNA evidence in the criminal law, and remains an expert in the field.
              Today he also serves on New York State’s Commission on Forensic Science,
              which regulates all crime and forensic DNA laboratories in the State.

   Rice’s appointments drew praise from the defense bar, including Jesse Friedman’s
   attorney, who hailed the group as “distinguished,” and one that “would not be a rubber
   stamp for anyone’s agenda.” The attorney, Ron Kuby, went on to say that, “from the
   perspective of a defendant looking for justice, it really could not be better.”255 This
   Advisory Panel was apprised of all interviews conducted, the results of those meetings,
   and some of the Panel members participated in interviews. The full Panel was present for
   one interview with Jesse Friedman himself; one Panel member participated in an
   interview with Witness 25 and his mother, and two members participated in an interview
   with Ross Goldstein. Additionally, the full Panel met with filmmaker Andrew Jarecki on
   several occasions, and once with both Jarecki and his production partner Marc Smerling.
   Jarecki, or his attorneys, also spoke on several occasions with chairman Mark Pomerantz.

           Though District Attorney Rice is responsible for the result of this review, she and
   her team have benefited from the Advisory Panel’s input and guidance throughout this
   investigative process. For example, the Review Team consulted with the Panel on
   procedures related to witness outreach, the standard of review, and document disclosure.




   255
         Alfonso A. Castillo, Panel Set to Review Friedman Case, NEWSDAY, Nov. 8, 2010.


                                                                                            55

                                                 A-0105
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page223
                                                    Page 223 of 443ofPageID
                                                                      1566 #: 3769




                     1.       Record Privacy

           New York law strictly forbids the disclosure of documents that tend to identify
   the victims of a sex crime,256 even where disclosure is made to one who, presumably,
   already knows the victims’ names.257 Furthermore, government agencies are under no
   duty to redact files made confidential under this provision to render them disclosable,
   especially where no level of redaction will completely remove the risk of
   identification.258 Nor is it permissible for public officials to disclose grand jury minutes
   relating to any crime, except under court order or in the lawful discharge of their
   duties.259

           These limitations are adhered to strictly by all state prosecutors, and apply even in
   the context of post-conviction review.260 On the basis of this disclosure limitation, the
   appendix to this report contains only material from which no affirmative identification of
   a victim could be made. Throughout this process, the only individuals with complete
   access to victim identities have been the assistant district attorneys and investigators who
   worked directly on the review process.

           A limited exception was made for the Advisory Panel on the basis of its unique
   relationship with the District Attorney’s office, and the imperative that it fulfill its
   function as an independent oversight body by reviewing materials that would not
   otherwise be disclosable to the general public. Even so, the outside experts appointed by
   the District Attorney were not privy to grand jury testimony or unredacted witness
   statements. Additionally, each member of the Panel signed a confidentiality agreement,
   preventing disclosure of information while the re-investigation was underway.261




   256
       See N.Y. CIVIL RIGHTS LAW § 50-b(1).
   257
       Fappiano v. N.Y.C. Police Dep’t, 95 N.Y.2d 738, 748 (2001).
   258
       Karlin v. McMahon, 96 N.Y.2d 842, 843 (2001); Short v. Board of Managers of the Nassau County
   Medical Center, 57 N.Y.2d 399, 404-05 (1982).
   259
       N.Y. C.P.L. § 190.25(4); N.Y. Penal Law § 215.70.
   260
       They are followed, for example, by the New York County District Attorney’s conviction integrity
   bureau.
   261
       The District Attorney also construed the appointment of each member of the Advisory Panel to create a
   legal relationship within which some limited disclosure is permissible. A district attorney may retain
   consultants to assist with investigating and prosecuting cases, and may “delegate duties” of her position to
   assistant prosecutors and advisors. Schumer v. Holtzman, 60 N.Y.2d 46, 53 (1983). Additionally, the Court
   of Appeals has held that the office of the district attorney possesses, in addition to those powers conferred
   by statute, “such powers as may be deemed necessary to the proper performance of [her] official duties.”
   People ex rel. Gardenier v. Board of Supervisors, Columbia County, 134 N.Y. 1, 5 (1892). The District
   Attorney further enjoys “broad discretion” in exercising those powers. People v. Di Falco, 44 N.Y.2d 482,
   486 (1978). The employment of advisors to perform specific functions is both a necessary corollary of this
   authority, and common practice in New York State. Because the Advisory Panel served in such an
   important independent role, limited disclosure to them was permissible where necessary to that function.
   Appropriate precautions, including redaction, were still taken when sharing sensitive material.


                                                                                                            56

                                                 A-0106
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page224
                                                    Page 224 of 443ofPageID
                                                                      1566 #: 3770




                    2.       Witness Outreach Protocols

           In reaching out to victims, the investigative team balanced the victims’ right to
   privacy with their value to the overall investigation. Pursuant to the advice of the
   Advisory Panel, after assembling data on the location of victims and their families, the
   District Attorney attempted to contact, by registered letter, each of the children who
   provided grand jury testimony against the Friedmans and Goldstein, those children
   named as victims in Arnold Friedman’s Close-Out Statement, and others believed to
   possess relevant case information.262 These letters were generic, sent in unmarked
   envelopes, and deliberately addressed to the recipient’s home to minimize the potential
   for professional embarrassment. Most individuals contacted received this communication.

           No complainant who testified before the grand jury replied with any offer to
   participate in the re-investigation. Three complainants replied to state that they had
   nothing to add or contribute. There are many reasons these now-grown men may have for
   declining to speak with the Review Team and, therefore, this Report does not attribute
   any motive to the victims’ silence.263 Several other victims, none of whom testified
   before the grand jury, responded and offered information.

            As the investigation drew to a close, the District Attorney’s office sent a second
   letter to each individual, asking the recipient to contact the District Attorney’s office by
   means of a confidential telephone line. This course of action was recommended by the
   Advisory Panel in response to news reports suggesting that some complainants had
   recanted their testimony in off-the-record interviews with the creator of Capturing the
   Friedmans. All such letters were sent in unmarked envelopes to preserve the recipient’s
   privacy. The District Attorney’s office received several significant responses to this
   communication, all discussed below.

           After the film was released in 2003, complainants went to great lengths to protect
   their privacy. Some wrote letters asking that Judge Boklan “protect . . . victims from
   having [their] privacy further invaded.”264 Some retained counsel to that end. Others
   sought out psychiatric therapy upon the mere discovery that a movie had been made
   about the case. Drawing on the Review Team’s experiences and the expertise of the
   Advisory Panel, the District Attorney sought both to avoid harming complainants and
   non-complainants alike, and to respect the privacy of the individuals involved.

          For that reason, and again in consultation with the Advisory Panel, the District
   Attorney decided against attempting to secure interviews with former complainants
   through subpoena. This decision was undertaken with great care, and only after extensive


   262
       See A832-36, victim outreach letters.
   263
       Jesse Friedman’s defense team, in press statements, speculates that a complainant’s non-response means
   they “would not or could not affirm their earlier accusations.” Daniel D’Addario, Uncapturing a Friedman,
   SALON, Mar. 13, 2013, http://www.salon.com/2013/03/13/uncapturing_a_friedman/singleton. The Review
   Team does not believe this to be an appropriate inference.
   264
       See Section IV.A.3, infra.


                                                                                                          57

                                                A-0107
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page225
                                                    Page 225 of 443ofPageID
                                                                      1566 #: 3771




   deliberation. Ultimately, the exercise of subpoena power would have required the District
   Attorney to compel the testimony of individuals who have expressed a clear desire to be
   left alone, and in some cases, as described below, felt traumatized by the mere mention of
   Jesse Friedman. The potential damage entailed by such an intrusion was unlikely to be
   counterbalanced by any other factors. The significant events in this case occurred more
   than twenty-five years ago, when the complainants were children, and their current
   memories of the case are subject to all of the effects of the passage of time, in the course
   of which even important details may fade, disappear, or merge with other life events.
   Some memories could even have been affected by discussions in the “group therapy”
   sessions that followed after the case concluded. Succinctly, there was no guarantee that
   the exercise of subpoena power, with all the potential for harm it could entail, would
   yield reliable evidence, and this caveat applies equally to all witnesses.265 In the end, it
   was determined that Jesse Friedman’s claim that he was wrongfully convicted could be
   evaluated fairly without unnecessarily re-traumatizing the victims of his crimes.

            D.       Standard of Review

           Lastly, the District Attorney selected a legal framework to guide the re-
   investigation. In its opinion denying Jesse Friedman’s petition for a writ of habeas
   corpus, the Second Circuit cited Comment 6B to Rule 3.8 of the New York Rules of
   Professional Conduct as an ethical guide setting out when, consistent with best practices,
   a state prosecutor should review a criminal conviction.

                     [W]hen a prosecutor comes to know of new and material
                     evidence creating a reasonable likelihood that a person
                     was wrongly convicted, the prosecutor should examine the
                     evidence and undertake such further inquiry or
                     investigation as may be necessary to determine whether the
                     conviction was wrongful.

   This “reasonable likelihood” standard therefore describes a gateway that must be passed
   through before a review begins, rather than a guide for the conduct of the review itself.
   The District Attorney’s office proceeded to review Jesse Friedman’s conviction based on
   the Second Circuit’s conclusion that his petition itself demonstrated such a reasonable
   likelihood.

          At the time, the Rules of Professional Conduct offered little guidance as to how to
   balance the evidence once such a review began. Accordingly, the District Attorney

   265
      A district attorney’s power to request subpoenas is generally restricted to live criminal cases. See People
   v. Natal, 75 N.Y.2d 379, 384-85 (1990) (construing relevant statutes to conclude that the subpoena power is
   available to district attorneys only through a live criminal proceeding). Grand juries may also be convened,
   and subpoenas then issued, however, to (a) investigate issues “concerning misconduct, nonfeasance or
   neglect in public office by a public servant as the basis for a recommendation of removal or disciplinary
   action,” (b) to convene an inquiry, at an officer’s request, to conclude that that public officer acted
   properly; (c) and, to consider and issue “recommendations for legislative, executive or administrative
   action in the public interest.” N.Y. C.P.L. § 190.85(1)(c).


                                                                                                             58

                                                  A-0108
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page226
                                                    Page 226 of 443ofPageID
                                                                      1566 #: 3772




   selected a guiding principle, the “reasonable probability” principle, drawn from the
   clearly articulated legal rules applicable in other collateral proceedings. Recent
   amendments to the Rules of Professional Conduct clarify the matter, and state that
   prosecutors are obligated to take corrective action only if they uncover “clear and
   convincing evidence” of a defendant’s innocence. The amendment articulating this higher
   standard post-dated the District Attorney’s decision to apply the more lenient “reasonable
   probability” framework.

                     1.       Reasonable Probability

          The “reasonable probability” standard is well-defined266 and offers Jesse
   Friedman the benefit of the standard of review that would have been applied at an
   evidentiary hearing convened to examine a Brady or newly-discovered evidence claim
   (even though claims regarding “newly discovered evidence” are, as a rule, not cognizable
   following a guilty plea).267 The re-investigation, therefore, focused on the question of
   whether there existed a “reasonable probability” that Jesse Friedman was wrongfully
   convicted.

           The Supreme Court has defined a “reasonable probability” as “a probability
   sufficient to undermine confidence in the outcome.”268 In applying this standard, despite
   the fact that he pled guilty, the District Attorney would recommend setting aside Jesse
   Friedman’s conviction if she were to determine that the evidence uncovered by the
   Review Team established a reasonable probability that Jesse was wrongfully convicted.

                     2.       Vacatur in the Interests of Justice

          At the suggestion of the experts serving on the Advisory Panel, the District
   Attorney also considered applying the factors relevant to the dismissal of an indictment
   “in furtherance of justice,” as provided for in New York’s Criminal Procedure Law
   § 210.40. In deciding such a motion, courts must take into account any “consideration or
   circumstance clearly demonstrating that conviction or prosecution of the defendant upon


   266
       New York state and federal courts alike weigh the probative value of “newly discovered evidence” and
   most non-disclosed exculpatory material by analyzing whether there is a “reasonable probability” that it
   would have affected the outcome of the case. N.Y. C.P.L. § 440.10(1)(g) (McKinney 2012) (requiring
   proof of a “probability that had such evidence been received at the trial the verdict would have been more
   favorable to the defendant.”) and People v. Salemi, 309 N.Y. 208, 215-16 (1955) (stating that newly
   discovered material must be such that it will “probably change the result” on retrial); see also United States
   v. Bagley, 473 U.S. 667, 682 (1985) and People v. Vilardi, 76 N.Y.2d 67, 77 (1990).
   267
       Review of newly discovered evidence is, under New York law, permitted only following trial. See N.Y.
   C.P.L. § 440.10(g) (permitting review of “new evidence” that “has been discovered since the entry of a
   judgment based upon a verdict of guilty after trial”) (emphasis added). Exception is made only for
   innocence claims predicated on newly-discovered DNA evidence, but even these motions are evaluated
   carefully, and granted only where the defendant “demonstrate[s] a substantial probability that the defendant
   was actually innocent of the offense of which he or she was convicted.” Id. at § 440.10(g-1). A Brady claim
   based on the failure to disclose specifically requested documents is examined in New York under a
   reasonable possibility standard. See People v. Fuentes, 12 N.Y.3d 259, 263 (2009).
   268
       Strickland v. Washington, 466 U. S. 668, 694 (1984), quoted in Bagley, 473 U.S. at 682.


                                                                                                             59

                                                  A-0109
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page227
                                                    Page 227 of 443ofPageID
                                                                      1566 #: 3773




   such indictment or count would constitute or result in injustice,” with specific reference
   to a list of factors.269

           Such motions may be brought in a limited time frame—absent cause, no more
   than forty-five days after arraignment270—and never after sentencing.271 Relief is to be
   granted “sparingly,”272 and only in the “unusual case that cries out for fundamental
   justice beyond the confines of conventional considerations.”273 A motion for dismissal in
   furtherance of justice was intended not as a defendant’s additional check on the system,
   but to give the judicial system control over the prosecutor’s previously unfettered
   discretion to enter an order of “nolle prosequi,” declining to prosecute a case further.274

           Properly understood, the furtherance of justice remedy derives from a legal
   context entirely inapplicable to the post-conviction review process. The remedy is applied
   infrequently by New York courts, and generally for relatively minor crimes. It is not
   intended as a means to exonerate the innocent. It applies irrespective of guilt, where
   further prosecution would result in an injustice. A dismissal in furtherance of justice,
   then, is not a determination of guilt or innocence.275

           Notwithstanding this rubric’s post-judgment inapplicability, analysis under the
   statutory “in furtherance of justice” factors here was also considered to guide the inquiry.
   Such an analysis would consider, among other things, “the seriousness and circumstances
   of the offense” charged, “the extent of harm caused,” “the history, character, and
   condition of the defendant,” and “the attitude of the complainant or victim” to the
   motion.276 However, none of these factors favor Jesse Friedman, nor do they support
   mitigating his level three sex offender classification.




   269
       N.Y. C.P.L. § 210.40.
   270
       Id. at § 255.20.
   271
       See People v. Weaver, 112 A.D.2d 782, 782 (4th Dept. 1985); see also People v. Newton, 30 Misc.3d
   1204(A), at *5 (Sup. Ct. Bronx County 2010) (“Nothing contained in [applicable law] authorizes a court to
   entertain a pretrial motion once judgment has been entered, or vacate that judgment based upon C.P.L.
   210.40(1) considerations.”) and People v. Diaz, 179 Misc.2d 946, 957 n.3 (Sup. Ct. New York County
   1999) (“[R]eview of the case law cited by defense counsel, as well as the wording of N.Y. C.P.L. § 210.40,
   restricts discretion to dismiss the indictment up to the time sentence has been imposed.”).
   272
       People v. Algarin, 294 A.D.2d 589, 590 (2d Dept. 2002).
   273
       People v. Belge, 41 N.Y.2d 60, 62-63 (1976) (Fuchsberg, J., concurring); People v. Keith R., 95 A.D.3d
   65, 67 (1st Dept. 2012) (reversing unanimously Supreme Court’s grant of one such motion, despite the fact
   that the defendant had already served more than the maximum authorized sentence); see also People v.
   Quadrozzi, 55 A.D.3d 93, 103-04 (2d Dept. 2008) and People v. O’Neill, 85 Misc.2d 130, 131 (Sup. Ct.
   New York County 1975).
   274
       See generally People v. Douglass, 60 N.Y.2d 194, 201-03 (1983).
   275
       See, e.g., People v. Prunty, 101 Misc.2d 163, 168 (Crim. Ct. Queen County 1979) (holding that the
   existence of a plausible defense “merely raises an issue that is to be litigated at trial rather than to be
   determined by a judge on a pretrial motion. A motion to dismiss in furtherance of justice is, in no way,
   intended to be a substitute for a trial.”).
   276
       N.Y. C.P.L. § 210.40(1)(a), (b), (d), (i).


                                                                                                           60

                                                 A-0110
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page228
                                                    Page 228 of 443ofPageID
                                                                      1566 #: 3774




            E.       Evidentiary Limitations

           During the course of this investigation, the Review Team identified evidentiary
   gaps that could not be remedied by any amount of research or effort. The investigation
   relied heavily on old prosecution files, compiled by the District Attorney’s office from
   1987-88; documents produced to the District Attorney’s office by third parties, such as
   the Nassau County Police Department; and the court’s file. Though the NCPD produced
   their complete files to the Review Team, the information in these files was incomplete.
   The goal of any conviction review should be to reconstruct the original investigation, but
   here, that was not entirely possible.

           There is no indication that crucial documents were deliberately destroyed to
   frustrate future attempts at exoneration. Some gaps in the record are the product of
   nothing more than the passage of time. Physical evidence obtained during the execution
   of the state search warrant, for example, was destroyed in the ordinary course when the
   case closed and no appeal was filed. Several key witnesses have passed away. And over
   the course of a quarter century, witness memories have become hazy and confused with
   subsequent events, such that it becomes almost impossible to resolve conflicts between a
   statement a witness gave as a child and his recollection of that statement today. This
   demonstrates the importance of time limits on appeals: because Jesse filed his post-
   conviction motion in 2004 rather than in 1989, the Review Team’s task became
   considerably more difficult.277

           Additionally, some information was simply never created. Few police reports or
   notes exist to explain why the investigation took the path that it did. There was no
   timeline that outlined important investigative steps, an absence that hampered an accurate
   understanding of what happened in the Friedman case. Instead, the Review Team was
   forced to create a chronology by piecing together isolated notes, witness statements and
   contemporary interviews. Similarly, if a witness statement was reduced to writing by a
   detective, there was no way of ascertaining how many times that child was interviewed
   before that statement was taken.

          In other cases, documents were found, but without necessary context. Some
   “notes” of interviews indicate a child’s name, and the word “negative,” with no
   explanation of what that could mean. When a child was interviewed more than once,
   there was rarely any indication of why the police decided to revisit the child. Two cases


   277
       Last month, the Supreme Court held that “untimeliness, although not an unyielding ground for dismissal
   of a petition, does bear on the credibility of evidence proffered to show actual innocence.” McQuiggin v.
   Perkins, ___ U.S. ___, 133 S.Ct. 1924, 1936 (2013). Consideration of this factor, the Court found, “attends
   to the State’s concern that it will be prejudiced by a prisoner’s untoward delay in proffering new evidence,”
   a delay that could allow a prisoner to “‘lie in wait and use stale evidence to collaterally attack his
   conviction . . . when an elderly witness has died and cannot appear at a hearing to rebut new evidence.’” Id.
   (citation omitted). Though the “actual innocence” standard did not guide the Review Team, the timeliness
   of an applicant’s wrongful conviction claim should bear equally on that applicant’s credibility for the
   purpose of a conviction integrity review investigation. The rule in Perkins accurately conveys the difficulty
   the Review Team faced in reconstructing this case.


                                                                                                            61

                                                 A-0111
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page229
                                                    Page 229 of 443ofPageID
                                                                      1566 #: 3775




   clearly illustrate the problem of missing context. In the first case, the Review Team found
   a witness statement that referenced a critical document—a computer printout the witness
   made chronicling which days in the Friedman class were “bad”—but did not attach the
   printout. In the second, a former student told the Review Team in a recent interview that,
   as a child, he had torn down a leaflet advertising Elaine Friedman’s childcare service, and
   given it to police. Remarkably, the Review Team’s files contained a leaflet matching this
   witness’s description, but no reference that it had come from him.

           Other records were surprisingly absent. Some witness interviews were conducted
   entirely off the record, with no attempt made to reduce to writing what was learned from
   the visit, or why the visit was made. Even inculpatory witness statements, though highly
   detailed, omitted some important information. For example, it is difficult to determine
   from some statements where specific criminal acts occurred—in sight, or out of sight of
   other students. Because this information was not documented, and cannot be reliably
   recalled, it cannot be reconstructed. Similarly, at the time of Jesse Friedman’s guilty plea,
   neither the police nor the prosecution had yet compiled a full list of the membership of
   each of Arnold Friedman’s classes. Though the police and prosecution files contain some
   partial rosters, there is no way of ascertaining whether those were made based on
   information from the victims themselves, from their parents, or from some other
   unnamed source. Indeed, to the knowledge of the Review Team, a reliable roster has
   never existed. Without this, the Review Team was left to reconstruct this information
   from statements signed by the children, expressing their belief as to what class they
   attended, and even these statements are sometimes contradictory.

           This is a gap that could have been filled with information from the victims’
   parents. But even though parents were likely interviewed, based on the minority age of
   their children, and the fact that they signed their children’s statements, few written
   accounts of those interviews exist. The Review Team was therefore not able to consider
   what every parent told police they observed, or failed to observe, about their children’s
   behavior before, during, and after the Friedman class. Even where parents related
   anecdotes indicating that children had suffered—at least one parent, for example,
   discussed finding bloodied underwear among her child’s clothes—either no follow-up
   work was done, or none was documented. Such deficient record-keeping is clearly not
   consistent with best practices and is, simply put, unacceptable. That said, though these
   deficiencies made the task of the Review Team and Advisory Panel that much more
   difficult, they did not prevent the Review Team from reaching the conclusions below
   with full confidence.

          Lastly, the difficulty of the Review Team’s task was further compounded by the
   release of Capturing the Friedmans, and the actions of the film’s producers. Some
   witnesses refused to speak to the Review Team for fear of becoming involved in the
   public debate that attended the film. This problem was exacerbated still more by Jesse
   Friedman’s decision to, with the help of the filmmakers, make his purported innocence




                                                                                             62

                                          A-0112
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page230
                                                    Page 230 of 443ofPageID
                                                                      1566 #: 3776




   the subject of a public relations campaign.278 And, filmmakers Jarecki and Smerling were
   not forthcoming with evidence under their control. Though both told witnesses and the
   public that they possessed swaths of evidence capable of “proving” Jesse Friedman’s
   innocence, this material was not shared with the Review Team or the Advisory Panel
   until 2012.279 Even then, the information that they chose to share was partial, thereby
   rendering it of poor evidentiary quality. The Review Team cannot, for example, derive or
   adequately review a “recantation” from a two-minute clip of film purporting to excerpt
   the words of an unidentified individual, or from a letter written by someone who does not
   wish to discuss his claims with the Review Team.

                                       *         *        *         *        *

          This Report addresses in Section III the question of whether Jesse Friedman was
   wrongfully convicted, focusing on the issues raised by Capturing the Friedmans and the
   decision of the Second Circuit Court of Appeals. In Section IV, the Report considers
   Jesse Friedman’s guilt more broadly, in the context of the totality of all available
   information.

   III.     Findings Of Fact: Jesse Friedman’s Principal Claims Do Not Demonstrate a
            Reasonable Probability That He Was Wrongfully Convicted

          Insufficient evidence exists to support any of the exculpatory arguments advanced
   by Jesse Friedman and his counselors in his appeal to the Second Circuit. Specifically:

   •        There is no evidence that improper police questioning materially tainted the
            investigation (page 64): Though several witnesses described “aggressive” police
            questioning, none of the witnesses with whom the Review Team spoke
            described—and no evidence establishes—that police suggestion permeated the
            case and influenced witnesses to incriminate Arnold or Jesse Friedman in criminal
            sexual conduct.
   •        The Review Team found no credible evidence that hypnosis was used on any
            complainant (page 77): The only witness to recall being hypnotized was not, in
            fact, hypnotized. All physicians associated with the case recall that any hypnosis
            used was performed only after the indictments were filed, on a limited number of
            non-complainants, and with no effect. Further, though group therapy undoubtedly



   278
       See, e.g., Janet Upadhye, Brooklyn Professor Fights for Exoneration of Convicted Sex Offender,
   DNAINFO, Mar. 18, 2013, http://www.dnainfo.com/new-york/20130328/brooklyn-heights/brooklyn-
   professor-fights-for-exoneration-of-convicted-sex-offender.
   279
       Until that time in the re-investigation, Jarecki had refused to share any of his findings unless the District
   Attorney’s office shared with him the witness statements, and grand jury minutes, from the original case.
   See, e.g., letter from Andrew Jarecki to NCDA and Friedman Advisory Panel (Mar. 9, 2012), at 1-3. This
   would have been illegal (see Section II.C.1, supra), and all such offers were rejected accordingly. See, e.g.,
   Letter from Madeline Singas, Chief Assistant District Attorney, NCDA, to Andrew Jarecki, Mar. 27, 2012;
   see also letter from Andrew Jarecki to Mark Pomerantz (April 18, 2012), at 1 (offering to share some
   material).


                                                                                                                63

                                                     A-0113
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page231
                                                    Page 231 of 443ofPageID
                                                                      1566 #: 3777




              took place, evidence and interviews prove that it began only after all grand jury
              testimony concluded.
   •          Jesse Friedman’s plea was not a product of undue coercion (page 82): The
              record amply demonstrates that Jesse played a central role in his own defense,
              received competent and thorough legal advice, and balanced his options
              intelligently, before entering his guilty plea. Further, the record does not support
              the claim that Judge Boklan improperly coerced his guilty plea.
   •          The Friedman case is distinguishable from the “moral panic” cases of the
              1980s (page 91): Though the 1980s were spotted with some fantastical, factually
              impossible claims of sexual abuse, this case does not readily fit that paradigm.
              Here, the defendants pled guilty; the complainants were of comparatively older
              ages; the allegations were realistic; the investigation more reliable; and the acts
              were entirely consistent with those of an admitted pedophile.

   The next section focuses squarely on these narrow claims and, in reviewing them,
   concludes that the concerns identified by the Second Circuit, in reliance on Capturing the
   Friedmans, do not establish a “reasonable probability” that Jesse was wrongfully
   convicted. Thereafter, Section IV discusses additional information learned during the
   course of this re-investigation, incorporates arguments made by Jesse Friedman’s
   advocates, and addresses the totality of information.

              A.       Claims of Inappropriate Police Questioning Are Exaggerated

           Relying almost exclusively on Capturing the Friedmans, the Second Circuit’s
   decision in Friedman charged that “flawed interviewing techniques were used to produce
   a flood of allegations, which the then-District Attorney [Denis Dillon] wrung into over
   two hundred claims of child sexual abuse against [Jesse Friedman].”280 To support this
   claim, Jesse Friedman now relies on little more than the film. However, consideration of
   that material—specifically, an excerpt of an interview with one of a dozen police
   investigators, and a dramatic reading of a “transcript” of one police interview—yields no
   reason to believe that such interviews resulted in unreliable information.

           The Review Team conducted numerous interviews with former computer
   students, parents, and police investigators, to recreate the investigation to the extent
   possible. The Team ultimately was able to speak to only some of those who police
   interviewed between 1987 and 1988, and it is difficult to draw any broad generalization
   from this partial sample. Some had favorable experiences with police, while others
   believed that police did set out with a definite goal in mind. However, to the extent that
   pointed questioning did occur, it tended to cluster in later interviews, after the first and
   second indictments, and in interviews with victims identified by Arnold Friedman in his




   280
         Friedman, 618 F.3d at 158.


                                                                                               64

                                             A-0114
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page232
                                                    Page 232 of 443ofPageID
                                                                      1566 #: 3778




   Close-Out Statement.281 And even then, pointed questioning appeared directed at
   identifying and finding help for the victims.

           Investigative techniques have evolved since the late 1980s. Were the Friedman
   case to occur today, for example, officers would interview students with the assistance of
   trained experts, and those interviews would be videotaped to control for the possibility of
   suggestion.282 But this is hindsight, as this was not general practice at the time. As it
   stands, there is little evidence that police misconduct negatively affected the
   investigation.

                    1.      Detective Anthony Squeglia’s Interview

          Capturing the Friedmans depicts interviews with just two detectives, out of the
   twelve law enforcement officials detailed to the investigation. Of those interviews, only
   one, with Detective Anthony Squeglia, supports the claim that police attempted to “force
   children to agree with the detectives’ story.”283 But even this depiction is misleading.

          From a transcript that runs more than fifty pages, Capturing the Friedmans
   excerpts only a single short clip. In that short portion, Detective Squeglia states, in
   response to a question that is marked “unintelligible” on the transcript:284

                    If you talk to a lot of children, you don’t give them an
                    option, really. You just, you be pretty honest with them. You
                    have to tell them pretty honestly that . . . . “We know that
                    there was a good chance that he touched you or Jesse
                    touched you or somebody in that family touched you in a
                    very inappropriate way.285

   Setting aside any question about the reliability of this interview—conducted almost
   fifteen years after the investigation concluded, informally, on the detective’s front lawn—
   a review of the remainder of the interview transcript demonstrates that the film highlights
   an unrepresentative sample of a much larger interview. Elsewhere in the unedited
   transcript, Detective Squeglia explains that “you don’t want to re-victimize the
   victim,”286 and that he strove to avoid putting words in an interviewee’s mouth:

                    Q:     [I]f they were having trouble getting to a sort of
                    confession point—did you find it useful to say to them, you
                    know—you know, “We spoke to Jimmy and he said—”


   281
       One exception includes Witness 10, who said that coercive police tactics depicted in Capturing the
   Friedmans “rang true.” Statement of Witness 10 (May 20, 2013), at 2. For a further discussion of this
   witness, see Section IV.A.5(d), infra.
   282
       For a discussion of modern best practices, see Section III.A.8, infra.
   283
       Friedman, 618 F.3d at 147.
   284
       A752, transcript of interview with Detective Anthony Squeglia (ret.), part one.
   285
       A234-35.
   286
       A798, transcript of interview with Detective Anthony Squeglia (ret.), part two; see also A747.


                                                                                                      65

                                              A-0115
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page233
                                                    Page 233 of 443ofPageID
                                                                      1566 #: 3779




                     Det. Squeglia.: No, we— wouldn’t use that. No. I wouldn’t
                     use that anyway. My— my technique was that they would
                     ask me, “what— what— what do you know about him?”
                     And I’d say, “I know things. But I can’t tell you what I
                     know because you know things that I don’t know. . . . “So,
                     well do you know what happened to me?” “No, I don’t
                     know what happened to you. But I know something
                     happened to you, so I want you to tell me— if you can. If
                     you can’t, we’ll come back another day.”287

   Detective Squeglia went on to describe the importance of avoiding suggestion, saying,
   “you can’t put anything into the statement. You can’t interject anything into it. It has to
   be their wording freely. And— usually at that point, they— they want to talk to ya.”288

           Detective Squeglia expanded on this point, saying that interviews were open-
   ended—children “were told they could get up and leave”—and fluid, spanning several
   sessions at the child’s discretion.289 Revelations frequently came when, after an
   unproductive first interview, Detective Squeglia and his partner “were invited back” by
   the child himself.290 In one such interview, “the one that [he says] actually broke the
   case,” the child ultimately volunteered information “out of the blue, from just sitting
   down talking.” According to the transcript, the child then handed Detective Squeglia a
   “boy/boy” magazine along with a pornographic videogame, both of which he said had
   been given to him by the Friedmans.291 This was common, Detective Squeglia told his
   interviewer for Capturing the Friedmans—“they actually wanna tell you”292—and he
   attributed such revelatory moments to his success at creating a “very friendly
   atmosphere” where children could “feel confident.”293

           Detective Squeglia did discuss incentives offered to prospective witnesses—
   characterized by the Second Circuit as “reward[s]” for “cooperative children”—but
   explained them as attempts to win the trust of uncooperative children.294 When faced
   with a child who would “totally ignore you,” Detective Squeglia explained that he would
   appeal to the child’s trust for authority (“we’ll deputize you and you know— I like
   cops— do you like cops?”), and leave, asking the child to “think about it.”295 On
   returning, again at the child’s request rather than his own initiative, he would follow his


   287
       A803-04.
   288
       A798.
   289
       A748.
   290
       A745.
   291
       A746.
   292
       A748.
   293
       A745.
   294
       Compare Friedman, 618 F.3d at 147 (“The detectives would reward cooperative children with ‘pizza
   parties’ and police badges. When children did not admit to experiencing sexual abuse, however, detectives
   would persist in their questioning, sometimes taunting the children for failing to offer the desired answers”)
   with A769.
   295
       A769.


                                                                                                             66

                                                  A-0116
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page234
                                                    Page 234 of 443ofPageID
                                                                      1566 #: 3780




   “feeling.”296 Either the child would feel that he was a friend and open up of his own
   accord after initial small talk, or he would see that the child would “just never give it up.”
   In such cases, Detective Squeglia would simply leave.297

           Even analyzing the entire substance of Detective Squeglia’s interview, the method
   of questioning that the detective describes is not consistent with best practices. If the full
   interview, recorded informally and fifteen years after the fact, accurately represents how
   Detective Squeglia interviewed his witnesses, the detective was not an ideal investigator
   for this type of case, as measured by today’s standards. But nor was he as one-
   dimensional as he appears in Jesse’s submissions. The portion of Detective Squeglia’s
   interview shown in Capturing the Friedmans, and relied upon by the Second Circuit, fails
   to accurately represent the substance of the larger interview. Instead, the out-of-context
   excerpt creates an exaggerated sense of police wrongdoing that is not otherwise
   supported by the record available to the Review Team. It is unsurprising that a producer
   would edit a larger interview for use in a film. This is the artist’s prerogative. But the
   product of this artistic license cannot be represented as legally reliable.

                     2.       Other Police Accounts Demonstrate Appropriate Questioning

           Absent from Jesse Friedman’s advocacy papers, and from the Second Circuit’s
   decision, is the other interview included in Capturing the Friedmans, with Detective
   Doppman. This detective took statements incriminating the Friedmans from eight
   students, and obtained the results without, he said, engaging in leading. Indeed, Detective
   Doppman described leading as a “very, very dangerous type of interview process to
   use.”298 In the film, Doppman’s contrasting account precedes Squeglia’s by less than a
   minute, is included presumably to balance Squeglia’s questionable practices, and should
   not be ignored.299

          Based on interviews with other officers—including Detectives Merriweather,
   Reihing, Myers, Galasso and Officer Durkin—Detective Doppman’s account more
   accurately represents the course of the actual investigation. All officers spoken to by the
   Review Team reject the claim that victims were told what to say. Detective Larry
   Merriweather was Detective Squeglia’s partner for many major interviews and said that
   he would have noticed, and put a stop to, any interviews characterized by explicit
   leading. Moreover, he suggested that leading would have been (in his opinion)
   unnecessary, unproductive, and pointless, given the children’s lack of a working sexual
   vocabulary. Nor, he said, did detectives have time to “linger” with children and coax
   favorable testimony from them, because the case grew so rapidly, and included so many
   potential victims. There is also evidence that, where a household contained more than one
   boy witness, investigators separated the boys before questioning them.300 This decision


   296
       A769.
   297
       A769-70.
   298
       A234.
   299
       Id.
   300
       See Affirmation of David Kuhn (Jan. 6, 2004), at ¶ 7.


                                                                                              67

                                                 A-0117
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page235
                                                    Page 235 of 443ofPageID
                                                                      1566 #: 3781




   demonstrates that police were aware of the danger of cross-contamination between
   witnesses.

           Police Officer Mary Ann Durkin’s recollection of the case is representative of
   statements made by many other police investigators. She recalled that she interviewed
   potential victims using a “calm, low-key, empathetic and compassionate” manner.
   Officer Durkin did not receive specialized training for handling child witnesses before the
   investigation, but nonetheless, was very conscious of not overstepping what she could say
   to a child without putting words in his mouth. She viewed this as basic common sense.
   Detective Reihing, too, stated that he consciously avoided leading questioning in
   interviews, for fear that the resulting statement would be “useless.”

           Investigators acknowledged that some victims were visited repeatedly, but for
   different reasons. Detectives Galasso, Squeglia, and Jones all remembered that, on at
   least one occasion, they conducted repeat interviews because they were asked back, by
   the child, or by his parents. Officer Durkin believed that she might have re-visited a child
   if another interviewee named the child as a victim. In that case, neither she, nor her
   partner Detective Merriweather, would confront the child with what other witnesses had
   said—though they might have said something along the lines of, “Jimmy said Arnold was
   not nice,” a strategy that in some cases produced results.

                         3.     Some Witnesses Were Interviewed on Multiple Occasions; This
                                Was Not Universal Practice or Necessarily Improper

           Some witnesses were re-interviewed by detectives, but the extent of these re-
   interviews and their effect are unclear. The reasons for these re-interviews were not
   documented, but detectives interviewed by the Review Team were certain that, in a few
   cases, these visits occurred at the child’s request, or because the parents contacted the
   police. Regardless, there is no basis to conclude that such interviews led to false charges.

          One of filmmaker Andrew Jarecki’s investigators, David Kuhn, swears that
   Detective Wallene Jones told him, during an interview at Detective Jones’ Atlanta home,
   that she interviewed one student fifteen times. Kuhn reported that statement, without
   context, in an affirmation annexed to Jesse Friedman’s post-conviction filings.301 But
   Detective Jones vigorously contests the accuracy of Kuhn’s affirmation, and the practices
   he used to procure it:

                         According to the Kuhn affirmation, I said that I visited one
                         child’s home fifteen times, and conducted interviews that
                         lasted as long as four hours. No child was ever visited
                         fifteen times. The child to whom I here referred was visited
                         more often than was usual, and I may have said that he was
                         visited “fifteen times.” That, however, was akin to saying
                         that he was visited “a million times”—it was an

   301
         See id., at ¶¶ 9-11.


                                                                                            68

                                                A-0118
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page236
                                                    Page 236 of 443ofPageID
                                                                      1566 #: 3782




                   exaggeration, intended to convey that this child was visited
                   repeatedly. Of course, had I known that this interview
                   would be used not for the purpose represented to me, but to
                   attack the propriety of the police investigation, and had I
                   still chosen to participate, I would not have spoken casually
                   and, perhaps, carelessly, as I did, but would have
                   addressed the questions with more precision.302

   Indeed, Detective Jones recalled specifically being called back to interview this child by
   the child’s mother, who said “she repeatedly noticed that her son’s underwear was
   missing, and that she later learned that the boy had thrown it away because it was
   stained.”303 Nor, Detective Jones said, was any child “ever interviewed for four hours at
   one sitting.”304 In light of this, Kuhn’s affirmation alone is not reliable proof that any
   such abusive repeat interviewing occurred.

           As stated above, officers gave several explanations for why children may have
   been revisited by police. Some police investigators, such as Officer Durkin, said that
   officers would return to one child if another student gave reason to believe that the first
   had been abused. Other officers said that when they returned to a child for a second
   interview, it was because, as above, the child himself, or his parents, had requested that
   police return for another interview.

          Some complainants were subjected to repeat visits, but not all. Some non-
   complainants were interviewed only once, such as former student                    , who is
   now an employee of Nassau County, and another prominent non-complainant, the subject
   of the Meyers interview discussed infra. For each of these, and for many more, when they
   told police that they were not abused, the officers simply left and never came back,
   corroborating officers’ accounts that they returned only at the request of the child, or his
   parents.

           Even though many children were visited repeatedly—and, in response,
   complainants disclosed abuse in multiple stages—these accounts are not necessarily
   unreliable. Research demonstrates that, in sexual abuse cases, “delay of abuse disclosure
   is very common.”305 One such study puts the issue plainly: “for many children, disclosure
   of sexual abuse is a process, not an event.”306 Under this theory, a multiphase
   investigation including an initial phase for introduction and rapport building is both
   common and preferred,307 and a single interview model is more likely to leave a child “at


   302
       See Affidavit of Wallene Jones (June 2, 2004), ¶ 6-7.
   303
       See id. at ¶ 8.
   304
       Id.
   305
       See, e.g., Kamala London & Maggie Bruck et al., Disclosure of Child Sexual Abuse: What Does the
   Research Tell Us About the Way Children Tell?, 11 PSYCH. PUB. POL’Y & L. 194, 220 (2005).
   306
        Connie Nicholas Carnes et al., Extended Forensic Evaluation When Sexual Abuse Is Suspected: a
   Multisite Field Study, 6 CHILD MALTREATMENT 230, 230 (2001).
   307
       Id. at 231.


                                                                                                   69

                                             A-0119
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page237
                                                    Page 237 of 443ofPageID
                                                                      1566 #: 3783




   risk” of nondisclosure, not because the event never happened, but because children are
   “not prepared or able to describe the abuse in the first interview.”308 Other academics
   have warned against conflating types of repetition: though repetition of the same question
   may produce false reports, “repeated interviews using open-ended questions may help
   children overcome the emotional difficulties and stresses often associated with forensic
   interviews about sexual abuse.”309 One such case study determined that a child’s
   eventual, full report of sexual abuse, ultimately “corroborated by suspect confessions,
   eyewitness accounts, or medical evidence,”310 could evolve from open questioning over a
   period involving (first) a “presubstantive” rapport-building interview,311 and then a series
   of follow-up substantive interviews.312 Therefore, no conclusion can be drawn based only
   on the fact that detectives may have visited a child more than one time before obtaining a
   statement.

                   4.      Early Phase I and II Interviews Were Generally Characterized by
                           Open, Non-Leading Questioning

           According to the Second Circuit Court of Appeals, witnesses recalled “with great
   consistency that detectives employed aggressive and suggestive questioning techniques to
   gain statements from children who had attended Arnold Friedman’s computer classes.”313
   This conclusion—supported in the Court’s decision by just two witness accounts—does
   not hold up under a more thorough review.

           First, the Review Team spoke with many individuals, including complainants,
   non-complainants, and parent-witnesses, about the methods police used. Those people,
   who were either interviewed or witnessed interviews conducted during the initial phase of
   the investigation (between November 12 and December 17, 1987), told the Review Team
   that police were not aggressive, did not engage in leading questioning, and instead let
   witnesses tell their stories. The parent of one non-testifying victim, the father of Witness
   19, was present for his son’s interview, and described police questioning as “gentle,”
   non-leading, non-aggressive, and composed entirely of open-ended questioning. In
   another case a parent even said that police seemed uninterested in their work. One non-
   testifying victim, now an attorney, said that questioning resembled a direct examination,
   not a cross-examination. Other evidence supports this view: Officer Durkin recalled
   receiving a “nice letter” from a parent thanking her for the kindness she showed while
   interviewing her son.

          When witnesses described more pointed questioning, or leading, the interview can
   generally be dated to the spring of 1988 or later, after the second indictment, after Arnold


   308
       Id. at 236.
   309
       David La Rooy et al., Do We Need to Rethink Guidance on Repeated Interviews?, 16 PSYCH. PUB.
   POL’Y & L. 373, 385 (2010).
   310
       Id. at 384.
   311
       Id. at 379.
   312
       Id. at 379-80.
   313
       Friedman, 618 F.3d at 146.


                                                                                                70

                                            A-0120
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page238
                                                    Page 238 of 443ofPageID
                                                                      1566 #: 3784




   Friedman’s guilty plea, and after his Close-Out Statement. One exception is Witness 1,
   who gave his first and only statement in December of 1987, and wrote in a 2003 affidavit
   that police “made specific suggestions . . . about things that they believed happened in the
   computer classes.”314 But in the same affidavit, Witness 1 said that he was interviewed
   more than once.315 In his interview with the filmmaking team, Witness 1 blunted this
   claim, saying, “I don’t feel like [police] were being very forceful,” and, “I’m sure they
   weren’t trying to upset me or anything,” statements he confirmed in a 2012 interview
   with the Review Team. Regardless of how police interviewed him, Witness 1 did not
   adopt police suggestions, and instead implicated Jesse Friedman only in the physical
   abuse of another student, leading to a single count that was later dismissed.

           Witness 25, who was interviewed at least twice and who figures prominently
   below, also indicated that he felt pressure from police, possibly during an interview
   conducted late in the investigation, though he felt vastly more from his mother and his
   therapist. Other similar accounts of pointed police questioning come from the “Meyers
   tape,” discussed below, and the Nassau County employee,                   , named above.
   In a conversation with the Review Team, that witness said that police were forceful and
   leading. He said police investigators asked him specifically if Arnold Friedman put his
   penis on the student’s back, and when he said that he did not, the officers asked if he
   might not have been aware of it when it happened. Based on information provided to the
   Review Team regarding the timing of this interview, the Review Team can date this
   interview to after the close of the second phase of the original investigation. Whatever
   pressure he may have felt made no impact, because he continued to deny being
   victimized or witnessing the same.

            Other witnesses described feeling pressured to acknowledge that they were
   abused, but even then, they said, they were not told what to say. Witness 33, a former
   student who provided an affidavit for Jesse’s habeas petition, gave such a statement,
   telling the Review Team that police were “not aggressive in attitude but in approach,” in
   that they returned to his house several times. In another such case, Witness 11 said police
   “were aggressive but did not tell [him] what to say.” He, too, was interviewed only late in
   the investigation, after the Close-Out Statement. It could be that, once Arnold Friedman
   pled guilty, once Ross Goldstein began to cooperate, or once children made statements
   indicating they witnessed other students being abused, police felt justified in adopting a
   firmer approach. In this, they may have been guided by a belief, based on conversations
   with specialists at the time, that children will suffer lasting psychological consequences
   later in life if they do not disclose abuse.316 Indeed several witnesses, including both
   Witness 11 and the subject of the “Meyers tape,” were told that they should disclose that
   they were abused to avoid suffering from profound psychological disorders later in life.


   314
       Id. at 147 (quoting        Aff ¶ 5).
   315
       In the affidavit, Witness 1 states “I remember the police questioning me on two occasions” ( Aff. ¶
   4), but later describes “many sessions” of questioning. Id. at ¶ 8.
   316
       At the time, community members were concerned that children who went untreated would suffer for
   their symptoms later. See A858-61 (discussing a presentation by Arthur Greene, in which he emphasized
   the importance of disclosure for victims).


                                                                                                       71

                                               A-0121
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page239
                                                    Page 239 of 443ofPageID
                                                                      1566 #: 3785




                    5.       The “Meyers Tape” Depicts an Interview Conducted to “Close
                             Out” the Case, Not to Charge Jesse Friedman

           The Second Circuit’s decision explains that a “videotape” of a police interview
   with one student, Witness 28, “vividly illustrates” forceful questioning by police
   officers.317 Regrettably, the tape no longer exists. Ms. Meyers, the mother of Witness 28,
   has stated that she accidentally discarded the only copy of the tape years ago, long before
   Jesse filed his first post-conviction motion. The Second Circuit, therefore, never saw the
   original tape. What the court actually reviewed, instead, was defense counsel’s
   reenactment of a selected portion of notes he took while viewing the original tape.

           The tape originated when Ms. Meyers used a video camera to produce a Betamax
   recording of police interviewing her son. By her own description the sound quality was
   spotty, and the video, worse. While Jesse Friedman’s case was pending, Ms. Meyers was
   contacted by Jesse’s trial attorney at the time, Peter Panaro. At his request, she screened
   the tape for him, and as he watched it, Panaro took notes of what he saw and heard on the
   tape.318 But those notes stretch about twenty pages, with writing generously spaced, from
   an interview that, according to Ms. Meyers, lasted at least an hour. This incomplete
   transcription, presumably colored by the defense attorney’s impression of what facts
   would have helped his client most, was then polished, formatted, and substantially
   trimmed to create the clearer “transcript” annexed to Jesse Friedman’s brief for his
   Second Circuit appeal.319 Lastly, the production team for Capturing the Friedmans
   recorded Panaro reading this second, shortened “transcript,” and included that reading in
   the DVD release of their film. In other words, what the Second Circuit reviewed in the
   movie was three-times removed from whatever “tape” of the interview initially existed.

           Setting aside substantial sourcing problems, the “tape” purports to describe an
   interview in which, as described above, police pushed Witness 28 to admit that he was
   victimized. Police officers expressed incredulity, for example, that abuse “happened to
   everyone else but not to you,” and warned the child that if he was abused, and failed to
   share it with authorities, he would, later in life, become gay, and may even become an
   abuser himself.320 These statements, at a minimum, are unprofessional, unfair, and cruel.
   But they did not result in false disclosure here. And, nowhere did the police suggest what
   may have happened to the victim, nor did they show any interest in charging Arnold
   Friedman, or even mention Jesse Friedman:

                    We are trying to find out who the other victims are to help
                    the parents and those children. Arnold Friedman will not
                    be charged with any other additional charges. There’s no




   317
       Friedman, 618 F.3d at 160 n.10.
   318
       A307-27.
   319
       See A328-29.
   320
       Id..


                                                                                           72

                                           A-0122
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page240
                                                    Page 240 of 443ofPageID
                                                                      1566 #: 3786




                  axe to grind here. . . . It was all stipulated in open court
                  that there will be no further charges.321

   On the “tape,” police state that they were led to Witness 28 by two other witnesses, who
   said they observed him being victimized by Arnold Friedman; and claim that Arnold had
   admitted to victimizing these children “in open court.”322 This last statement is telling, as
   it shows that the “Meyers tape” was filmed in the immediate aftermath of Arnold
   Friedman’s plea and his March 25, 1988 Close-Out Statement. It is relevant that police
   conducted such a tense interview and still never mentioned Jesse Friedman, supporting
   the detectives’ claim that they were primarily interested in making sure child victims
   received appropriate help.

           On a separate note, Peter Panaro’s file notes include a memorandum summarizing
   a conversation with Ms. Meyers, dated January 1988, stating that her children “liked Mr.
   [Friedman] more than Jesse,” and that when they originally saw the Friedmans on the
   news, they reacted with shock, saying, “Not Mr. [Friedman], maybe his son, but not Mr.
   [Friedman].”323 The memorandum goes on, saying the mother “remember[ed] some
   things that her kids said about Jesse,” but that she “[did] not want to remind them”:

                  For instance, once when she was going to be late in picking
                  them up, one of her kids did not want to go because they
                  would have to wait with Jesse. She spoke to Mr.
                  [Friedman] about this, and Mr. [Friedman] told her that
                  Jesse was not getting along too well with the kids, and [he]
                  would have to throw Jesse out of the class.324

   Though the Friedmans considered Witness 28 and his mother as potential defense
   witnesses, Witness 28’s value at trial may have been limited by these revelations.

                  6.      The Evidence Does Not Support the Allegation that Police Used
                          the Close-Out Statement to Generate Charges Against Jesse
                          Friedman

           The Close-Out Statement is discussed supra. Succinctly, it resulted from an
   interview police conducted with Arnold Friedman in an attempt to close out the case. In
   the interview, Arnold was asked to name all of the children he had victimized, and was
   promised immunity for any such confession. The goal of the interview was, ostensibly,
   not only to close the case against Arnold Friedman, but also to secure a final and reliable




   321
       A328.
   322
       Id.
   323
       A306.
   324
       Id.


                                                                                             73

                                          A-0123
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page241
                                                    Page 241 of 443ofPageID
                                                                      1566 #: 3787




   list of all of his victims, so that they could be located and advised to seek treatment if
   necessary.325

          Because the promise of immunity could have incentivized Arnold Friedman to
   simply “admit” to any crime he was asked about, Jesse Friedman’s advocates have
   questioned the reliability of the Close-Out Statement. They have argued that it must
   necessarily have been used to turn Arnold’s admissions against his son, Jesse. No
   evidence supports this allegation.

           First, though the promise of immunity meant that Arnold could have believed it
   was in his interest to confess to abusing every student he was asked about,326 Arnold did
   not. Instead, after initially maintaining his innocence, Arnold offered detailed accounts of
   the sexual acts he performed with forty-one children, denied any sexual contact with
   twelve children, and also denied any such contact with any of his former students from
   the Woodmere Academy and Bayside High School.327 Arnold went so far as to detail the
   course of conduct he would undertake to determine which children might be receptive to
   sexual activity, and which would not.328 He even described using computer games to
   distract his students, so he could touch them.329 The level of detail provided by Arnold
   Friedman suggests that the document was not a wholesale invention.

           Most importantly, the Close-Out Statement was not used against Jesse Friedman.
   Instead, police documents show that the investigation was “re-started” in mid-March,
   shortly before Arnold’s interview,330 and police took incriminating statements from, at
   most, only two “new” witnesses after that point.331 Moreover, the Close-Out Statement
   mentions Jesse Friedman only in the beginning, where officers promise Arnold Friedman
   that the statement would be used only to identify and help victims,332 not to prosecute his
   son.333 If officers intended to use the statement to “check their work”334 in the continuing
   investigation against Jesse Friedman, they nonetheless failed in both the Close-Out and
   Meyers interview to ask any questions specifically about Jesse Friedman.


   325
       See A858-61.
   326
       Arnold stated as much in his “Open Letter.” See A562 (“I had to lie that I abused every one of my
   students. If I inadvertently left one out, I could be subject to further indictments.”).
   327
       For example, Arnold Friedman would deny sodomizing some children, but admit to fondling them. See,
   e.g., Close-Out Statement, at 25:20. Note that the Close-Out Statement is omitted from the public version
   of the appendix to this report, pursuant to Civil Rights Law § 50-b.
   328
       Id. at 35:25-37:14. He denied using pornographic books to sexualize children. Id. at 47:7-19.
   329
       Id. at 118:1-5.
   330
       See A291-92.
   331
       See note 95, supra.
   332
       See Close-Out Statement, at 24:13-19.
   333
       See id., at 14:17-22; 20:11-21:16.
   334
       A set of handwritten notes provided to the Review Team by Arline Epstein show that, at some point
   after the Close-Out Statement was taken, Detective Sergeant Galasso called Epstein to tell her about the
   results of the interview, and to inform her that she was “getting [the] task force back tog[ether]” to “go
   back out & re-interview kids to be sure of the case against Jesse.” A862. Epstein’s handwritten annotations,
   made with the help of the filmmaker, assume that the Close-Out Statement would be used as a tool in that
   process.


                                                                                                           74

                                                 A-0124
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page242
                                                    Page 242 of 443ofPageID
                                                                      1566 #: 3788




                    7.       Not All Suspects Were Prosecuted

          Advocates for Jesse Friedman have argued that the police aggressively deployed
   the threat of prosecution to neutralize potential adult defense witnesses.335 Instead, it
   appears that the police investigated and arrested individuals on the basis of witness
   statements, and declined to arrest other adults, even those close to the case, where the
   evidence did not support it.336

           If the Friedman prosecution followed the traditional “moral panic” paradigm,
   Elaine Friedman (at least) would have been arrested on abuse charges, based solely on
   her proximity to her husband’s crimes, along with David and Seth Friedman. But none
   were ever prosecuted. Similarly, Witness 26, a teenager selected by Arnold Friedman to
   replace Jesse as computer class co-instructor, was also a natural target for police
   investigation due to his presence in the class. But department files disclose only one
   meeting between police and Witness 26, in which he seems to have been treated as a
   witness rather than a suspect. Thereafter, Witness 26 disappears from the case entirely,
   despite the fact that one complainant indicated that Witness 26 was working in the class
   while abuse occurred.

           It is true that two of Jesse Friedman’s friends were subjected to a line-up
   procedure,337 and one was questioned extensively. But the District Attorney declined to
   prosecute both, even when police sought an arrest warrant for one of the two.338 A third
   individual, a friend of Jesse Friedman’s who was staying at Jesse’s home during some
   part of the relevant time period, was never interviewed or prosecuted. Though he
   submitted an affidavit in 2003 stating his belief that his arrest was imminent during the
   spring of 1988, nothing in the record supports this contention.339 Police investigators
   never assumed that this case constituted a “sex ring,” where every adult was presumed
   guilty, and the District Attorney’s exercise of prosecutorial discretion further shows that
   such an approach would not have been successful.

                    8.       Modern Best Practices

          Before leaving this subject, it is important to note that police interviewing
   techniques have evolved since 1988, especially where child sex victims are concerned.



   335
       See De Becker & Horowitz, supra note 13, at 3. Journalist and paid consultant Debbie Nathan also
   repeated a similar claim in an interview included in the DVD release of the film’s “Bonus Features.” See
   CAPTURING THE FRIEDMANS (Magnolia Pictures 2003), “Bonus Features.” To access this material, navigate
   to “The Case,” and select “Additional Suspects.”
   336
        Cf. Debbie Nathan, Complex Prosecution, THE VILLAGE VOICE, May 20, 2003, available at
   http://www.villagevoice.com/2003-05-20/news/complex-persecution/ (claiming that the Friedman case fit
   the mold of a “sex ring” prosecution, in which networks of supposedly connected perpetrators are indicted
   and prosecuted).
   337
       See Section I.H.3, supra.
   338
       See A293.
   339
       See        Aff.


                                                                                                         75

                                                A-0125
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page243
                                                    Page 243 of 443ofPageID
                                                                      1566 #: 3789




   Today, specialists are involved directly in the interview process, to ensure that statements
   are accurate and reliable.

            Specifically, today the Nassau County Multidisciplinary Team (“MDT”) responds
   to allegations of sexual and severe physical abuse of children of Nassau County, in
   adherence to both the Child Advocacy Center model and the standards set by the National
   Children’s Alliance. A collaborative response including all relevant members of the MDT
   is initiated at the time of the first report, and continues throughout the duration of a case.
   The Nassau County MDT consists of the District Attorney’s Office, the NCPD, the
   Department of Social Services, the Office of the County Attorney, the Coalition Against
   Child Abuse and Neglect, and the NuHealth SCAN program. The goals of the MDT in
   cases of alleged sexual abuse include ensuring the safety of the children, reducing
   trauma, streamlining the investigative and interview process, promoting the successful
   prosecution of offenders and ensuring the physical and psychological treatment of abuse
   victims.

           In order to meet these goals, and when the circumstances allow, child victims are
   interviewed jointly by a team which may include NCPD detectives, members of the
   District Attorney’s office, and members of Nassau County Child Protective Services.
   Forensic interviews are intended to be neutral, non-leading and fact-finding in nature, and
   carried out by interviewers who have successfully completed competency-based forensic
   interview training.

          This joint effort is intended to reduce the number of interviews the child is
   subjected to. Every effort is made, as long as circumstances allow, to have child victims
   under the age of twelve interviewed at the Child Advocacy Center, where the interview
   can be video recorded and other members of the MDT can observe from an adjoining
   room. Information gathered during the forensic interview process is shared with MDT
   medical staff so that the children seen for medical exams need only be questioned
   regarding their medical history. Continued medical and mental health services are
   provided to the children and their families at the Child Advocacy Center with additional
   resources and support being offered to them through victim advocates.

                                 *       *       *       *      *

           The reliability of a major police investigation is best reviewed on appeal, close in
   time to the event itself. Here, the Review Team needed to reconstruct the original
   investigation from twenty-five year old memories, with all the limitations that entails. As
   reconstructed, though, the record does not support Jesse Friedman’s version of events. It
   also does not support the impression conveyed in Capturing the Friedmans, of
   systematic, overbearing police coercion. After setting artistic license to one side, and
   considering the unadorned facts, there is simply no evidence that the police engaged in a
   widespread, concerted effort that “wrung” false testimony from each and every witness.
   A fair view of the record suggests that, in the earliest phases of the investigation,




                                                                                              76

                                             A-0126
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page244
                                                    Page 244 of 443ofPageID
                                                                      1566 #: 3790




   detectives turned up evidence that was barely concealed beneath a veneer of fear and lies.
   Victims knew they had been hurt, but, because of fear and shame, did not know how or
   whether to share their experiences.340

           If some detectives later adopted a more aggressive posture—and there is some
   evidence that they did—the link between questioning and tainted results is nonetheless
   lacking. The value of the “Meyers tape” is circumscribed by the simple fact that on the
   “tape,” detectives never so much as mention Jesse Friedman, and it is impossible to
   assess demeanor from a partial transcript thrice-removed from the actual “tape.” Excerpts
   from Detective Squeglia’s interview, fifteen years after the fact, cannot be used as
   conclusive proof of tactics used by all detectives, by most—or, even, by Detective
   Squeglia, based on the conflicting accounts offered during the interview. And, though the
   record shows that some students reported feeling pushed to disclose, only two, Witness 1
   and               , said that police specifically suggested answers to interview questions.
   Even then, neither bowed to this pressure and falsely disclosed criminal sexual acts.

           In hindsight, the investigation was not ideal, but it was a product of its time. In the
   intervening twenty-five years, methodologies for interviewing child witnesses have
   evolved. Today, an investigation against the Friedmans would start and proceed
   differently. But, it has not been shown that the result of that investigation would be any
   different, or that Jesse’s conviction was “wrongful” as a result.

           B.       The Review Team Found No Credible Evidence that Hypnosis Was
                    Used on Any Complainant

          In a brief submitted to the Advisory Panel, Jesse Friedman claims that “at least
   one of the complainants did not assert that he had been abused until after he was
   subjected to hypnosis.”341 Only one complainant makes such a claim, and there is no
   reason to credit even this allegation. Rather, the record demonstrates conclusively that no
   students gave incriminating accounts after being “hypnotized” or subjected to other
   potentially distorting influences.342




   340
       In fact, the research also establishes that there is an extremely high rate of non-disclosure among
   children who have been sexually abused. According to one study, “fifty-seven percent of children with a
   sexually transmitted disease failed to disclose abuse when questioned.” Thomas D. Lyon, The New Wave in
   Children’s Suggestibility Research: A Critique, 84 CORNELL L. REV 1005, 1047-48 (1998) (citing Louanne
   Lawson & Mark Chaffin, False Negatives in Sexual Abuse Disclosure Interviews: Incidence and Influence
   of Caretaker’s Belief in Abuse in Cases of Accidental Abuse Discovery by Diagnosis of STD, 7 J.
   INTERPERSONAL VIOLENCE 532, 537 (1992)). Another found that “forty-nine percent of children with
   medical evidence strongly indicative of sexual abuse failed to disclose abuse.” Id. (citing David Muram et
   al., Genital Abnormalities in Female Siblings and Friends of Child Victims of Sexual Abuse, 15 CHILD
   ABUSE & NEGLECT 105, 108 (1991)).
   341
       Submission of Jesse Friedman to the Friedman Case Review Panel (Mar. 2, 2012), at 32.
   342
       Cf. Friedman, 618 F.3d at 151.


                                                                                                          77

                                                A-0127
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page245
                                                    Page 245 of 443ofPageID
                                                                      1566 #: 3791




                    1.       Doctors Denied That Hypnosis Elicited Charges

           The Review Team found that many complainants were referred to North Shore
   Hospital for treatment. Whether or not all victims sought treatment is not known. Of the
   North Shore team, some of the doctors spoke to the Review Team. One, Dr. Sandra
   Kaplan, has since passed away, preventing inquiry into the role she played343—though
   Dr. Pelcovitz, her former colleague, told the Review Team that they referred patients to
   Dr. Williams for hypnosis, and did not perform it themselves. Dr. Joyce W. Parks, Ph.D.,
   Witness 2’s treating psychologist, also passed away recently, but not before signing an
   affidavit in 2004 stating that she never hypnotized Witness 2.344 These are the only
   treating doctors of whom the Review Team is aware.

           In 1987, Dr. David Pelcovitz, Ph.D., was the director of psychology for North
   Shore University Hospital, in Manhasset, where he specialized in treating victims of
   sexual abuse. In this capacity, Dr. Pelcovitz played a significant role in treating victims of
   the Friedmans. Today, he is the Gwendolyn and Joseph Straus Chair in Psychology and
   Jewish Education at Yeshiva University’s Azrieli Graduate School of Jewish Education
   and Administration.

           Dr. Pelcovitz stated categorically that he never used hypnosis in his treatments of
   the Friedman victims. However, he acknowledged that hypnotherapy was believed to be
   an effective treatment in the late 1980s. He further recalled that, after the case concluded,
   he referred three to five children to Dr. Daniel E. Williams, Ph.D., in the hope that Dr.
   Williams could use hypnosis to help children recall memories of abuse that he believed
   them to be suppressing. In turn, Dr. Williams recalled that, though he administered
   hypnotherapy to approximately three non-complainant children on Dr. Pelcovitz’s
   referral, the treatment did not result in the “recovery” of any memories.345 He knew
   nothing of the allegations in the case, only that they were sexual in nature, and met only
   once with any patients referred for hypnosis, and none yielded results.

                    2.       The Only Witness Account to Describe Hypnosis Is Not Reliable

          In an interview conducted for Capturing the Friedmans, Witness 2 discusses
   hypnosis. There, he explains that “the actual first time I actually recalled I was actually
   molested” was under hypnosis.346 This statement formed the basis for the Second



   343
       Dr. Kaplan passed away in July of 2010, before the Second Circuit decided Jesse’s case. See Obituary:
   Sandra Kaplan, N.Y. TIMES, Jul. 25, 2010.
   344
       See Affidavit of Joyce Parks (Apr. 14, 2014).
   345
       Though New York law bars the admission of memories “recovered” through hypnosis, a witness who
   has previously been hypnotized may testify to those events that he recalled before he was hypnotized.
   People v. Hughes, 59 N.Y.2d 523, 541-42, 545 (1983). Thus, even if hypnosis had pre- rather than post-
   dated the conclusion of the case, New York law would recognize the complainants’ pre-hypnosis memories
   as reliable and admissible in judicial proceedings. See id.; see also People v. Schwing, 9 A.D.3d 685, 685-
   86 (3d Dept. 2004) (applying this general rule).
   346
       A621, transcript of interview with Gregory Doe.


                                                                                                           78

                                                 A-0128
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page246
                                                    Page 246 of 443ofPageID
                                                                      1566 #: 3792




   Circuit’s belief that hypnosis somehow affected the case. But, a look at the remainder of
   the interview, in its unedited form, reveals an account that is dramatically different.

           In the same interview, the student says that he “gave [the police] a statement” on
   the “very first night” he spoke with them.347 He was only hypnotized, he says, “three
   weeks later,” though his parents put him in therapy “right away.”348 Witness 2 stood by
   this timeline in a later interview with Newsday, in which he also claimed that the film’s
   presentation of his statements was “twisted”:

                    [Witness 2] said he does not need hypnosis to remind him
                    of what the Friedmans did to him. His family sent him to a
                    private therapist after he provided his statement to police
                    but prior to his appearance before the grand jury. The
                    therapist used hypnosis, he said, to try and get him to the
                    point where he could talk about what had been done to him
                    without throwing up.349

   In a recent interview with the Review Team, Witness 2 suggested that he was not sure if
   hypnosis pre- or post-dated his interviews with police, and he seemed unclear when asked
   about what hypnosis actually entailed. He described it as relaxing and staring at cards.

           The film’s presentation of Witness 2 omits almost all of the witness’s account
   concerning sexual abuse and hypnosis, and highlights only the brief portion in which he
   claims he was hypnotized before speaking with the police. For example, one would not
   know from Capturing the Friedmans that Witness 2 described the effect the case had on
   him in great detail. In the full interview, Witness 2 states that he threw up for three days
   after he first disclosed the abuse to police, and that he developed an anal fissure after
   being sodomized by the Friedmans.350 Regardless, due to the inconsistencies underlying
   Witness 2’s statements, it would be perilous to rely on him to establish any concrete
   “fact” about whether, or when, hypnosis was used. Instead, it is more sensible to rely on
   the results of interviews with Drs. Pelcovitz and Williams, and the affidavit of Dr. Parks,
   Witness 2’s treating therapist, to conclude that hypnosis was not used to generate
   incriminating statements.351

                    3.       Nothing Else Suggests That Hypnosis Was Ever Used

        In communications with the Review Team, Andrew Jarecki and Jesse’s attorney,
   Ron Kuby, suggested that records of an academic conference would prove that


   347
       A629.
   348
       A622.
   349
       Victor Manuel Ramos, Challenging ‘Friedmans’: Out of the Shadows, NEWSDAY, A5, Feb. 29, 2004.
   350
       A623, 625-26. Witness 2 re-affirmed this medical claim in a recent interview, as did his parents,
   separately. But neither Witness 2 nor his parents remembered the name of the physician who diagnosed this
   condition, and as a result, the Review Team has not been able to independently confirm it.
   351
       See Parks Aff. ¶ 4.


                                                                                                         79

                                                A-0129
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page247
                                                    Page 247 of 443ofPageID
                                                                      1566 #: 3793




   psychologists associated with the case used hypnosis to prepare witnesses for their
   appearances before the grand jury. No evidence supports this claim.

           Though doctors associated with the case undeniably made some presentation to
   the American Academy of Child & Adolescent Psychiatry (AACAP),352 very few records
   of the event still exist. Some were lost when, early in the last decade, AACAP produced a
   set of documents to an unknown attorney.353 The documents were never returned.354

           Those documents that do remain on file with AACAP do not support Jarecki’s
   claim. Instead, in one transcribed presentation, treating doctors describe “group therapy”
   sessions conducted with the parents of victims, not the victims themselves. The transcript
   terminates immediately before a subsequent presentation by Dr. Dan Williams, and the
   prospect of hypnosis as a preparatory tool is simply never discussed. Another
   presentation, transcribed in Arline Epstein’s notes, states only that the Friedmans’ victims
   showed some symptoms of disassociation and emphasized the buttocks when asked to
   draw the human body.355

                   4.       Evidence Demonstrates That Group Therapy Did Not Begin Until
                            After the Third Indictment

          “Group therapy”—another treatment discussed by Jesse Friedman’s advocates, in
   which groups of victims, together and at the same time, discuss their memories—can also
   be excluded as a potential distorting influence on the investigation. News coverage
   suggests that large-scale group therapy took place at the close of the Friedman case, but
   not before.356 The first press mention of any such organized therapy, for instance, dates to
   November 3, 1988,357 a year after the federal investigation began, and states that group
   therapy would begin two weeks later, on November 16, 1988. Assuming this schedule
   was adhered to, “group therapy” did not begin until nine days after the third and last
   indictment issued, and just prior to Jesse Friedman’s decision to plead guilty.

           Information from eyewitnesses confirms that “group therapy” occurred too late to
   influence the case against Jesse Friedman. According to Arline Epstein’s notes, group
   therapy did not begin until December 7, 1988, nine months after the second indictment
   was issued, and a month after the third indictment was handed up by a grand jury.358 In
   interviews, Dr. Pelcovitz acknowledged that he led approximately twenty group therapy
   sessions, but stated that he is certain that they began only after all testimony in the case


   352
       A617-19, abstract of presentations to AACAP conferences.
   353
       Email from Maureen DuBois, Director of Human Resources & Operations, American Academy of Child
   & Adolescent Psychiatry, to Ames Grawert, Assistant District Attorney, NCDA (June 22, 2012).
   354
       Id.
   355
       See generally A884-904.
   356
       See Alvin E. Bessent, Little Joy in Victory for Boys’ Families, NEWSDAY, Jan. 25, 1989, 1989 WLNR
   219053 (observing that Jesse’s victims were, by this point, in organized therapy).
   357
       See Temple Beth El’s Meeting on Child Sex Abuse Slated for November 16, GREAT NECK RECORD, Nov.
   3, 1988.
   358
       See A868-69, notes from Nov. 16, 1988 panel at Temple Beth-El.


                                                                                                     80

                                              A-0130
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page248
                                                    Page 248 of 443ofPageID
                                                                      1566 #: 3794




   had been given. In fact, Dr. Pelcovitz remembered being specifically asked by the District
   Attorney’s office and by Detective Sergeant Galasso to postpone such treatment until
   after the case concluded. Initially, he forcefully disagreed with this decision, because he
   believed it was contrary to medical ethics to allow a patient to suffer, but says he
   eventually assented when pressed by his then-superior, Dr. Kaplan.

           Although Jesse Friedman’s affidavit in support of his habeas petition describes
   the occurrence of widespread group therapy, his descriptions actually depict something
   else.359 Jesse’s affidavit describes a school principal inviting students to talk to him if
   necessary, and a school psychologist asked to “be on the look-out for unusual
   behavior.”360 Jesse’s submission also appears to conflate group therapy with community
   meetings convened by the citizens of Great Neck. The latter undeniably took place
   between December 1987 and January 1988, but were held to instruct parents on how to
   recognize symptoms of abuse, rather than to coach children through their experiences.361

           The record strongly suggests that witnesses began seeing therapists on an
   individual basis early in the prosecution. One article, for example, implies that some
   children sought therapy shortly after the November 25, 1987 search warrant and
   arrests.362 Additionally, a “commendation letter” sent by Detective Sergeant Fran Galasso
   states that her investigators “cooperated with teams of psychiatrists and psychologists
   involved in the treatment of victims.”363 The letter was transmitted in May 1988, between
   the second and third indictments,364 goes into no further detail, and does not make clear
   whether testifying victims were exposed to therapy.

                                   *       *       *        *       *

           In short, there is no evidence that either hypnosis or “group therapy” materially
   affected the Friedman case in any way. The extent to which victims began treatment in
   individual therapy sessions before the case concluded is unknown, but law enforcement
   officers cannot control a family’s private decision to seek treatment for a victimized
   child. Therapy is a valuable tool that, in many cases, is critical to a victim’s recovery.
   And, based on the compressed timeline of the investigation, nothing suggests that it
   influenced the case against Jesse Friedman one way or the other.




   359
       Friedman Aff. ¶ 30.
   360
       Id.
   361
       See William S. Dobkin, Great Neck Community Marshals its Resources to Deal with Child Abuse and
   Child-Sex Crime, GREAT NECK RECORD, Feb. 4, 1988.
   362
        Kathy Boccella, Parents Seek Therapy for Abuse Victims, NEWSDAY, Nov. 29, 1987, 1987 WLNR
   188022.
   363
       A298, letter from Detective Sergeant Fran Galasso, Commanding Officer, NCPD Sex Crime Squad, to
   Chairman of Committee of Awards, NCPD (May 2, 1998), at ¶ 13.
   364
       A294, at ¶ 1.


                                                                                                   81

                                               A-0131
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page249
                                                    Page 249 of 443ofPageID
                                                                      1566 #: 3795




           C.       The Record Does Not Support a Finding of Improper Judicial
                    Coercion

          The evidence similarly fails to support Jesse’s claim that Judge Abbey Boklan365
   used the threat of an unfairly harsh sentence to induce his plea. Although Judge Boklan
   warned Jesse that he faced a substantial sentence, that admonition was self-evident, and
   never crossed or even strained the bounds of propriety.366 Nor was Judge Boklan, as Jesse
   now claims, hopelessly biased against the Friedmans. Denying the prosecution’s motion,
   Judge Boklan declined to set new bail after the Friedmans were arraigned on the second
   and third indictments.367 She also dismissed counts from the indictments when, in her
   opinion, they appeared unsupported by the People’s evidence.368 There is no evidence to
   support the conclusion that Judge Boklan was biased.

                    1.       No Contemporaneous Source Supports a Finding that the Plea Was
                             Coerced

           In a pre-plea, transcribed interview conducted with his client, Panaro told Jesse
   that Judge Boklan “indicated that for each one of the charges that you are convicted of,
   she would consider some consecutive time,” a sentence that he speculated could run into
   hundreds of years, thus ensuring that Jesse would die in jail.369 However, Panaro clarified
   matters in the same conversation, as the lawyer’s transcription makes clear:

                    PP:        However, haven’t I indicated to you and told you
                               time and time again, that no matter how many
                               years Judge Boklan gave to you on a sentence,
                               that the most time you could be incarcerated for
                               in the State of New York would be forty years?
                    JF:        I’m aware of that.
                    PP:        And haven’t I told you that on many occasions.
                    JF:        Yes, you have.
                    PP:        Now, that would mean that if your [sic] were
                               incarcerated now you would come out of jail




   365
       Judge Boklan passed away during the pendency of this re-investigation.
   366
       Cf. People v. Stevens, 298 A.D.2d 267, 268 (1st Dept. 2002) (statement that the court would impose the
   maximum if defendant was convicted after trial was coercive, as it went beyond mere description of
   sentencing exposure).
   367
       A290, memorandum from A.D.A. Joseph Onorato to File, Feb. 9, 1988. Note that the Friedmans were
   initially held on high bail, which was reduced on appeal. Robin Topping, Court Lowers Bail in Sex Abuse
   Case, NEWSDAY, Dec. 2, 1987, 1987 WLNR 197789. However, that initial amount was set by District
   Court Judge Richard LaPera, not Judge Boklan. Metro Dateline, N.Y. Times, Nov. 27, 1987, available at
   http://www nytimes.com/1987/11/27/nyregion/metro-dateline.html.
   368
       See A394-405.
   369
       A366 (emphasis added).


                                                                                                          82

                                                A-0132
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page250
                                                    Page 250 of 443ofPageID
                                                                      1566 #: 3796




                               when you’re fifty-nine years old. Do you
                               understand that?370

   In fact, in 1988, the sentence for a Class B violent felony, such as Sodomy in the First
   Degree, carried a minimum of two to six years’ imprisonment, and a maximum of eight-
   and-a-third to twenty-five years. By statute, had Jesse been convicted of only a few such
   felonies, a forty-year sentence could have resulted from as few as two, not hundreds, of
   consecutive sentences.371

            In an affirmation attached to his 2004 post-conviction motion, Peter Panaro stated
   that Judge Boklan threatened to sentence Jesse Friedman to “consecutive terms of
   imprisonment for each count that he was convicted on.”372 This document, however, was
   prepared in 2004 for post-conviction litigation, and conflicts with the description that
   Panaro himself recorded while the case was ongoing. Panaro had no reason to dissemble,
   or soften such a harsh threat, in a pre-plea interview with Jesse designed to probe the
   basis of his decision to plead guilty. Nor does any other evidence support a theory of
   coercion. In Capturing the Friedmans, Elaine Friedman remembers Judge Boklan
   threatening to sentence Jesse to three consecutive terms,373 a highly specific memory that
   is unsupported by any other evidence. In a contemporaneous journal entry, David
   Friedman recorded that Judge Boklan suggested “if [Jesse were] convicted after trial, she
   would probably run the time consecutively instead of concurre[nt].”374 One of Jesse’s
   letters expresses his belief that Judge Boklan “seems to despise me,” and that “she says
   she will give me harsh consecutive time.”375

                    2.       Capturing the Friedmans Misrepresents Judge Boklan

          Panaro’s recorded conversation with Jesse indicates that the judge made a
   conditional statement, tying the likely sentence to the outcome of trial. An interview
   conducted by Andrew Jarecki, in preparation for Capturing the Friedmans, further
   undercuts the claim that Judge Boklan threatened Jesse with severe jail time without
   regard to the evidence. A review of the full, unedited transcript of Jarecki’s interview
   shows that Judge Boklan specifically rejected that idea:

                    [A]n attorney will say to me, “If my client goes to trial, as
                    opposed to taking this plea, are you gonna punish them
                    with a greater sentence?” And I say, “I don’t punish him
                    for going to a trial.” But once I hear— once I hear what
                    really happened— or if your client commits perjury— or,


   370
       A367.
   371
       The maximum sentence Jesse could have faced was fifty years in prison, even if the sentences were run
   consecutively. See N.Y. PENAL LAW § 70.30(1)(a)(ii)-(iii) (McKinney 1986).
   372
       See Panaro Aff. ¶ 11 (emphasis added).
   373
       See A240.
   374
       See A415, excerpt 2.
   375
       A442.


                                                                                                         83

                                                A-0133
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page251
                                                    Page 251 of 443ofPageID
                                                                      1566 #: 3797




                    anything that can happen during the course of— of a trial,
                    who knows what I’m gonna sentence him.376

   This excerpt was never aired in the film, and went unmentioned in both Jesse Friedman’s
   post-conviction pleadings, and in the Second Circuit’s opinion, which accepted as true
   Jesse’s assertion that Judge Boklan “threat[ened] to impose the highest conceivable
   sentence for each charge” upon which he was convicted.377

           To support that claim, Jesse’s advocates and the Capturing the Friedmans
   filmmakers point to a different excerpt from Jarecki’s 2003 interview with Judge Abbey
   Boklan, in which the Judge allegedly revealed a strong bias against Jesse Friedman. But
   that excerpt misrepresents the thrust of the Judge’s interview, as shared with the Review
   Team, and may have been edited to convey a misleading impression. Compare the
   version of Judge Boklan’s interview that aired in Capturing the Friedmans, with another
   statement made by Judge Boklan to Jarecki’s interview team:

   Judge Boklan, in Capturing the Friedmans

   “There was never a doubt in my mind as to their guilt. . . . And remember, I’d been
   around for a while. This wasn’t, you know, the first sex case that I had ever seen. In fact,
   my previous law secretary used to tease me that we were the pervert part. And having
   been, you know, head of the Sex Crimes Unit myself where, you know, I had young boys
   who were sodomized, in fact, one who killed himself, you know, after the sentence of the
   abuser. I mean, some horrible experiences. So for me to be so outraged. I mean this was
   really very, very bad what was going on there. It was like someone’s worst nightmare.
   Who would even think of, of doing these things? And to do them in a group with so many
   witnesses.”378

   This statement may appear, in this sequence, in some interview with Judge Boklan. But it
   does not appear in any of the interview transcripts that Jarecki provided to the District
   Attorney’s office and the Court during Jesse’s post-conviction litigation, nor does it
   appear in any transcript shared subsequently with the Review Team.

   Compare it with the below:

   Judge Boklan, transcript of a longer interview with the filmmakers, not aired in
   Capturing the Friedmans (A629-733)

   “There was never a doubt in my mind as to their guilt. First of all, I knew that all the
   children had been interviewed separately. The stories were extremely consistent. I had the
   opportunity to read the grand jury minutes, where these young children testified, as well
   as the young codefendant who we’ve previously discussed, who was testifying— against


   376
       A728 (emphasis added).
   377
       Friedman, 618 F.3d at 158.
   378
       A170-71.


                                                                                            84

                                          A-0134
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page252
                                                    Page 252 of 443ofPageID
                                                                      1566 #: 3798




   them.

   The stories were consistent with each other. And consistent with the evidence that was
   found in the federal search warrant. When the children talked about certain videos they
   had seen, certain pornographic literature that they had been shown-- and you know, I had
   all those years of experience as an assistant district attorney, and in the sex crimes unit,
   when I dealt with young children. And it just rang true.

   Then, of course, I have a defendant standing out there, and answering ‘Yes, yes, yes. Yes,
   I did all of those charges.’ Maybe there is a temptation to plead guilty to a minor charge
   with a very light sentence, even if you’re not guilty, because you’re so afraid of exposure.
   But . . . . I don’t think someone’s going to just do that— very lightly, unl— unless they're
   guilty.

   Also— Arnold was a very educated man. This was not some young person who was
   being intimidated, who didn’t know what he was doing, who didn’t understand what he
   was facing. So, as I said, I— I was very comfortable with accepting the pleas that they
   were guilty. And I was very comfortable with sentencing them to long periods of
   incarceration.”379

   The excerpts share a single line: “there was never a doubt in my mind as to their guilt.”

            Unless Judge Boklan used those precise words in two separate interviews, to the
   same interviewer, it is highly unlikely that the version presented in Capturing the
   Friedmans accurately represents what Judge Boklan actually said. It seems more likely
   that Capturing the Friedmans edited the interview to convey the impression that Judge
   Boklan tied her confidence in Jesse’s guilt to her own biases, rather than the evidence she
   saw during pretrial practice. Indeed, in the film, Judge Boklan is never shown speaking
   the critical line, “there was never a doubt in my mind as to their guilt.” Instead, audio of
   her statement plays over courtroom footage. Only as she begins the next sentence—“and
   remember, I’d been around for a while”—does the film show Judge Boklan speaking.380
   This portion of the film, offered as evidence of Judge Boklan’s alleged bias against Jesse
   Friedman, results from an interview conducted fifteen years after the fact. But even this is
   a product of selective editing, and the only other evidence of bias comes from self-
   serving statements made by Jesse and his attorneys during motion practice.

          As in the case of Jesse Friedman’s plea, the minutes of his sentencing were also
   not available to the Review Team. But in a recent interview with the Review Team before
   her death, Judge Boklan denied that she ever issued any “threat” to Jesse Friedman. She
   explained that she advised the Friedmans about the maximum sentence they were facing,
   and that the maximum sentence was, as in all cases, a possibility, depending on factors
   that would emerge during trial. She noted that this is standard practice. She also clearly


   379
         A650-51.
   380
         See A170-71. In the film, this excerpt begins approximately at timestamp 31:27.


                                                                                               85

                                                   A-0135
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page253
                                                    Page 253 of 443ofPageID
                                                                      1566 #: 3799




   stated that she has never said, and would never say, that a defendant would be penalized
   simply for exercising his constitutional right to trial, regardless of the proof at that trial.
   Instead, Judge Boklan remembered sympathizing with Jesse Friedman’s plight. She felt
   that Jesse, as a victim of his father’s abuse, “had no chance” for normalcy. Judge
   Boklan’s own law secretary, Scott Banks, a former public defender, confirmed that
   nothing in the lead-up to Jesse Friedman’s plea bargain offended his sense of fairness.
   Judge Boklan, he said, was known to sentence harshly, but never unfairly.

                    3.       The Court’s Conduct Did Not Amount to Coercion

          A fair reading of the facts indicates that Judge Boklan likely warned Jesse
   Friedman that a trial in which he was found guilty could, depending on the strength of
   presented testimony, result in a harsh sentence involving consecutive periods of
   incarceration. While a judge’s unconditional threat to impose the maximum sentence on a
   defendant following trial is sufficiently coercive to warrant overturning a guilty plea,381
   judges are allowed to warn defendants of the maximum sentence they could face if the
   evidence supports all the charges.382 Indeed, in cases of this magnitude, a sentence that
   included consecutive prison terms would not have been uncommon, let alone excessive.

           Absent evidence of undue coercion, the criminal justice system and the public are
   entitled to rely on the integrity of Jesse Friedman’s guilty plea, knowingly and voluntarily
   made in open court. “It is well settled that plea bargaining is ‘a vital part of our criminal
   justice system,’” intended to guarantee the speedy resolution of criminal cases, and afford
   both the prosecutor and the accused a guarantee of finality.383 Pleas represent
   compromises,384 in which the defendant is “convicted with his own consent” in return for
   a lighter prison sentence, or the prosecution’s promise to drop counts of the indictment.385
   Necessarily, this bargaining process implies a level of “situational coercion.”386 In many
   cases in which a defendant does not admit guilt, but goes to trial, he will face more
   substantial charges, the possibility of greater prison time, or both.387 But this does not
   cast doubt on the validity of the plea process. In all but the most exceptional cases—
   which this is not—the guilty plea is “conclusive.”388


   381
       People v. Richards, 17 A.D.3d 136, 137 (1st Dept. 2005).
   382
       People v. Coleman, 8 A.D.3d 825, 826 (3d Dept. 2004) (“That defendant may have been apprised of his
   sentencing exposure cannot be a basis for finding coercion.”).
   383
       People v. Bradshaw, 18 N.Y.3d 257, 264 (2011) (quoting People v. Seaberg, 74 N.Y.2d 1, 7 (1989)).
   384
       People v. Taylor, 65 N.Y.2d 1, 5 (1985).
   385
       People v. Parris, 4 N.Y.3d 41, 49 (2004).
   386
       People v. Seaberg, 74 N.Y.2d 1, 8-9 (1989); see also People v. Buskey, 62 A.D.3d 1164, 1165 (3d Dept.
   2009) (holding that the defendant’s “assertion that he felt pressured into entering a plea amounts to
   ‘situational coercion,’ which is unavailing”) (citations omitted).
   387
       See, e.g., People v. Nixon, 21 N.Y.2d 338, 350 (1967) (observing, before affirming the lower court’s
   denial of a motion to withdraw a plea, that the defendant’s plea to a lesser offense than the murder charged
   was “quite understandable”); see also People v. Wolf, 88 A.D.3d 1266, 1267 (4th Dept. 2011) (“‘[t]he fact
   that the possibility of [additional charges] may have influenced defendant’s decision to plead guilty is
   insufficient to establish that the plea was coerced’”) (citation omitted; alterations in original).
   388
       Kercheval v. United States, 274 U.S. 220, 223 (1927).


                                                                                                           86

                                                 A-0136
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page254
                                                    Page 254 of 443ofPageID
                                                                      1566 #: 3800




           The law intends that a defendant’s decision to plead guilty should be a meaningful
   act, providing the victims and the public with some confidence that the case has
   concluded and justice been done. In light of Jesse’s other confessions, to his attorney, and
   to a television audience, there was no reason, until 2003, to believe the case had not
   concluded properly.

                   4.       Contrary to Jesse Friedman’s Assertions, He Fully Participated in
                            his Defense, and Was Not Forced into a Plea by his Family

           The record further shows that Jesse Friedman was not coerced into pleading
   guilty. Rather, the evidence overwhelmingly demonstrates that Jesse Friedman’s guilty
   plea was entered knowingly, voluntarily, and intelligently, after securing competent
   advice from an effective attorney who was clearly devoted to advocating for his client’s
   best interests.

           A careful review of records from the critical period between March and December
   of 1988 allows some reconstruction of the path that led from Arnold Friedman’s guilty
   plea, through the third indictment, and to Jesse Friedman’s own guilty plea. The picture
   that emerges is not, as Jesse and his advocates have suggested, one characterized by the
   domination of external forces. Rather, primary sources show Jesse Friedman, his family,
   and his counsel as makers of their own destiny. Jesse pled guilty because his own efforts
   showed it to be the optimal strategy in light of the choices available to him, not because
   someone else forced him to do so. Throughout his prosecution, Jesse Friedman played an
   active role in his own defense. In family meetings, Jesse led lively debates about the
   family’s litigation strategy. In one, he urged his family to “try the case in the media.”389
   In other conversations, Jesse discussed a variety of strategies, such as subjecting “every”
   student to cross-examination and exploiting all inconsistencies. One overriding topic of
   conversation was the benefit to Jesse of his father’s guilty plea. Jesse believed that he
   could escape a guilty verdict only if he avoided being saddled with his father’s
   acknowledged history with child pornography. He considered in detail which scenario
   would benefit him the most: having his father plead guilty, or sitting next to him, with
   Arnold Friedman looking “like a guilty old man”390 proclaiming his innocence.

           When Arnold did ultimately plead guilty, Jesse interviewed as many as thirty-four
   potential attorneys391 before hiring Peter Panaro. Once Panaro was retained, Jesse and his
   brother David helped him locate potential witnesses, even going so far as to set up his
   meeting with Witness 28.392 For his part, Panaro actively pursued a number of case
   strategies, but his options to develop a defense were limited by the facts of Jesse’s case.
   Panaro began by seeking witnesses willing to testify in Jesse’s defense but, judging from
   notes made by Arnold Friedman, found himself with only a single prospective witness


   389
       A223.
   390
       Audio recorded discussion between Arnold, David, Elaine, Jesse, and Seth Friedman (Mar. 24, 1988),
   preserved as a transcript of “Tape 6, Disk 8,” track 1.
   391
       A364. Jesse told the Review Team that he interviewed at least twenty attorneys.
   392
       A359.


                                                                                                      87

                                              A-0137
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page255
                                                    Page 255 of 443ofPageID
                                                                      1566 #: 3801




   (Witness 28) arrayed against the District Attorney’s thirteen testifying victims.393 As
   recorded in David Friedman’s journal, area families, whether complainants or otherwise,
   simply did not wish to speak with or support the Friedman family in any way:

                     The other kids in class w/ no charges aren’t talking to us.
                     They’re yelling at us and not helping us. Also one said that
                     if asked, would say that something happened. This person
                     wasn’t approached by police. (by [sic] he was by friends in
                     school)394

   As explained by Arnold Friedman’s attorney in Capturing the Friedmans, “the hope was
   that one or more of these people would say, ‘this [sexual abuse] is just not true.’ But that
   just didn’t happen.”395

           Panaro also retained mental health experts to assist in the defense. But the
   conclusions drawn by his hand-picked experts were discouraging, and Jesse’s
   performance on two different lie detector tests indicated deception.396 Failing on these
   fronts, Panaro proceeded to consider and reject a wide variety of trial strategies, which he
   chronicled in a thorough interview with Jesse Friedman,397 summarizing every step taken
   during his representation. In all, Jesse considered the following defenses, as transcribed
   by Peter Panaro:

            •        Complete innocence: “the defense that the children were never abused
                     and that the allegations of which they complained never happened.”
            •        Coercion: “anything that may [have] happen[ed] was the result of your
                     father coersing [sic] you into doing what the children allege you did.”
                     Panaro described discussing this defense on “thirty occasions.”
            •        Moral panic: “all of the children are reacting hysterically to something
                     that never happened and they are starting to believe that it happened
                     themselves, and that this is nothing more than a witch hunt.” Panaro
                     described considering this defense on “approximately twenty-five
                     occasions.”
            •        Insanity: apparently considered on at least “fifty occasions,” Panaro
                     appeared to suggest that he enlisted the psychiatrists and psychologists
                     referenced above to support this type of defense.
            •        Multiple personality: “the fact that you may truly believe that you did not
                     do these acts as charged, and that you are convinced that you did not do


   393
       See supra note 78.
   394
       A419, excerpt 4 (emphasis in original).
   395
       A203.
   396
       See Section I.J.2, supra.
   397
       This interview also suggests that Panaro believed either that Jesse must acknowledge his guilt before
   pleading guilty, or that Panaro feared Jesse was capable of saying anything, even that Panaro coerced him
   into pleading guilty. Indeed, as early as April 1989, Jesse claimed that he pled guilty in part because Panaro
   simply “refuse[d] to accept the truth” of Jesse’s innocence. A474.


                                                                                                             88

                                                  A-0138
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page256
                                                    Page 256 of 443ofPageID
                                                                      1566 #: 3802




                    them, but that it may be a Dr. Jekyll and Mr. Hyde type of personality.”
                    Panaro describes considering this, too, extensively, “on approximately
                    thirty occasions.”

   Throughout, the only exculpatory witness discussed was Witness 28.398 According to
   Panaro, even though Arnold wrote repeatedly to offer to serve as a defense witness, Jesse
   ultimately decided it was not in his best interests. Though Jesse’s options were few, it
   was he, and no-one else, who balanced those options and chose to plead guilty. None of
   this suggests coercion.

           As a final point, it bears noting that, if Jesse believed in 1988 that his plea had
   been coerced, whether by his attorney, the trial court, or his family, it was well within his
   power to take steps to vacate his plea at that time. In fact, Jesse’s closest friend in
   prison—an inmate named Charles Fedora, who told the Review Team that Jesse was his
   “best friend”—had himself successfully withdrawn a guilty plea.399 Fedora explained to
   the Review Team that, in his case, he had pled guilty to end threats made by the
   community against his parents. He told the court this, he said, which then accepted his
   guilty plea without inquiry. As a result of a deficient plea allocution, the Fourth
   Department overturned his plea, and allowed him to proceed (unsuccessfully) to trial.400
   Though Jesse helped Fedora prepare an appeal from his conviction following that trial,
   Jesse never chose to apply the same legal skills to his own case.

                    5.       Panaro Had Ample Material With Which to Prepare a Defense

           In an affidavit submitted with Jesse’s petition for a writ of habeas corpus, Panaro
   said he was unable to locate any exculpatory witnesses beyond Witness 28.401 However,
   he attributed this failure to (1) the prosecution’s refusal to produce exculpatory evidence
   as required under governing precedent;402 (2) the punitive revocation of Arnold
   Friedman’s bail in response to his own attempts to locate defense witnesses; and (3) the
   NCPD’s decision to confiscate the only copy of Arnold Friedman’s class roster.403

           Even in Panaro’s affidavit, there is nothing to substantiate the claim that Arnold
   Friedman’s bail was revoked in response to his attempts to prepare his own defense. In
   fact, the opposite occurred. Though the prosecution did seek to impose a new bail
   requirement on Arnold Friedman in response to the filing of the second indictment, the
   motion was unsuccessful.404 Moreover, Panaro’s post hoc explanation is undermined by


   398
       A358-59.
   399
       People v. Fedora, 154 A.D.2d 918, 918 (4th Dept. 1989). After overturning his plea, Fedora went to
   trial, lost, and was sentenced to prison, where (he says) he met Jesse Friedman in 1990. Thereafter, Fedora
   appealed again, this time unsuccessfully. People v. Fedora, 186 A.D.2d 982, 983 (4th Dept. 1992).
   Presumably it is this appeal that Jesse helped him prepare.
   400
       See Fedora, 154 A.D.2d, at 918.
   401
       Panaro Aff. ¶ 15.
   402
       See, e.g., Brady v. Maryland, 373 U.S. 83 (1963).
   403
       See Panaro Aff. ¶ 15.
   404
       See A290.


                                                                                                          89

                                                A-0139
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page257
                                                    Page 257 of 443ofPageID
                                                                      1566 #: 3803




   documents demonstrating that he had ample opportunity to identify and contact defense
   witnesses. One paper found in Panaro’s possession lists, in Arnold Friedman’s
   handwriting, the names and contact information of no less than thirty-five potential
   witnesses.405 Panaro also received a list of Jesse Friedman’s accusers at least one month
   prior to the entry of Jesse’s guilty plea,406 which—in addition to Arnold and Jesse
   Friedman’s memories of the class—would further have guided any outreach attempt to
   students who were not complainants, but present during classes in which abuse was
   alleged to have occurred. Even in Capturing the Friedmans, Jesse acknowledged that he
   was able to build a “database” that allowed him to sort records by “complainant, by time
   period, by nature of charge,” and draw conclusions based on what he found.407

           The Review Team examined the claim that Jesse and his lawyer were denied
   information they needed to mount a defense,408 such as the names of children who,
   though they were enrolled in classes where abuse was alleged, saw nothing; and, the
   names of children who were identified by others as victims, but made no complaint. To
   the extent that such information was not disclosed to Jesse before he pled guilty, it did
   not violate his Due Process rights. That type of information, if considered Brady material,
   must be disclosed prior to trial to ensure that a defendant receives a fair trial.409
   Disclosure is not required prior to a guilty plea. By pleading guilty, a defendant waives
   his right to Brady material.410

           Further, on the record available to the Review Team, it is not clear whether any
   such information would have affected Jesse’s decision to plead guilty. Even if Jesse
   Friedman had known with certainty that witnesses who should have seen something
   nonetheless claimed that they did not—such as in the case of Witness 25—the effect this
   would have had on Jesse Friedman’s decision to plead guilty is unknowable, and likely
   minimal. Any information that Jesse lacked was cumulative, and added little to the
   exculpatory information already in his possession when he pled guilty. From the “Meyers
   tape,” Jesse already knew, for example, that some witnesses had named Witness 28 as a
   victim, but that Witness 28 himself denied it. From the same source, Jesse also had
   evidence of questionable interviewing tactics.



   405
       See A301-02.
   406
       See A344-45.
   407
       A231-32.
   408
        Though it is discussed in Panaro’s affidavit, Jesse did not raise this claim during post-conviction
   litigation. The claim is considered here as part of the Review Team’s mission to examine all possible
   sources of error.
   409
       See Friedman, 618 F.3d at 154-55 (denying Jesse’s claim, “Even if [allegedly withheld] evidence comes
   within Brady’s broader definition of exculpatory evidence”).
   410
       See People v. Day, 150 A.D.2d 595, 600 (2d Dept. 1989) (“the items not produced by the prosecution . .
   . go to the issue of factual guilt, which, while appropriate for litigation at a trial, are waived by a plea of
   guilty”); see also People v. Phillips, 30 A.D.3d 621, 621-22 (2d Dept. 2006) (“By pleading guilty, the
   defendant forfeited his right to seek review of any alleged Rosario or Brady violation”); People v.
   Thompson, 174 A.D.2d 702, 704 (2d Dept. 1991) (“by pleading guilty, the defendant waived any alleged
   Brady violation resulting from the prosecutor’s purported failure to disclose the autopsy report”).


                                                                                                              90

                                                  A-0140
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page258
                                                    Page 258 of 443ofPageID
                                                                      1566 #: 3804




           By the time of his plea, Jesse had conducted his own outreach to potential
   witnesses, hoping “that one or more of these people would say, ‘This [the prosecution’s
   case] is just not true.’ But that just didn’t happen.”411 He had also learned the names of
   the prosecution’s witnesses, both through his own research412 and from the prosecution’s
   disclosure, and used this knowledge to conclude correctly that some complainants had re-
   enrolled in his father’s class after having been allegedly abused.413 By reading the
   indictments, Jesse would have known that some witnesses had testified before two grand
   juries, and had described the most severe abuse, or accused him of criminal activity for
   the first time, only in the third indictment. That information would have provided a
   potentially valuable line of inquiry on cross-examination.

           In addition to the above, Jesse knew that adults—such as Witness 26, Arnold’s
   assistant in the fall of 1987—were present in some classes, and that two adult witnesses
   (Suspects 1 and 2) had been questioned but released. A careful review of the Great Neck
   Record and Newsday would even have shown that several complaining witnesses had
   begun individual therapy, and that local healthcare facilities were planning to launch
   “group therapy” sessions. Even knowing all of this, Jesse still chose to plead guilty, and it
   is unreasonable to believe that the addition of one or more defense witness would have so
   altered the total mix of information as to change his decision to plead guilty. Regardless,
   the issue was waived when Jesse pled guilty.

                                     *        *        *        *       *

           In the absence of coercion, which has not been shown, Jesse Friedman’s 1988
   guilty plea should have concluded the case. If Jesse believed that his plea was the product
   of illegal coercion, it was within his power to argue that question at any point between
   1988 and 2003. That Jesse did not avail himself of this option until fifteen years after the
   fact, when evidence and memory had grown stale, does and should weigh heavily against
   the credibility of his claim.

           D.       This Case is Not Similar to “Moral Panic” Cases

           Advocates for Jesse Friedman attempt to draw a parallel between the case against
   the Friedmans and the unreliable “moral panic” cases of the 1980s, such as the 1984-90
   prosecution of Virginia McMartin and her family for abuses that allegedly took place in
   their California preschool.414 But the cases are in no way comparable.

          In the McMartin case, more than 200 preschool-age children described suffering
   sexual abuse at the hands of their teachers, but only after enduring months of highly
   suggestive questioning by social workers under contract with state prosecutors.415 The


   411
       A203-03. The quote derives from Arnold Friedman’s own defense lawyer, Jerry Bernstein.
   412
       A231-32.
   413
       See id.
   414
       The Second Circuit Court of Appeals also adopted this analogy. Friedman, 618 F.3d at 157 n.8.
   415
       Robert Reinhold, The Longest Trial, N.Y. TIMES, Jan. 24, 1990.


                                                                                                       91

                                                  A-0141
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page259
                                                    Page 259 of 443ofPageID
                                                                      1566 #: 3805




   prosecution’s prime witness ultimately recanted, more than a decade later,416 but the case
   should have been questioned from the start. The initial complaint was made by a paranoid
   schizophrenic, who claimed that her child’s abusers “flew in the air.” From that point, the
   case ballooned to include implausible allegations of what proved to be non-existent
   cavernous tunnels below the school, in which teachers would molest children as part of
   satanic rituals.417

           Though the accusations against Arnold and Jesse Friedman are shocking—and to
   some, at first blush, may seem to stretch the bounds of plausibility—the witnesses’
   accounts fit behavioral paradigms common to pedophiles.418 This case is not about
   “ritualistic” satanic sexual abuse.419 The case began with an admitted pedophile, Arnold
   Friedman, who indisputably collected and traded child pornography, and who admitted in
   his own words to a history of abuse stretching from his teens into his late adulthood.420
   Nor, the Review Team concludes, was the case influenced by any of the “recovered
   memories” techniques common to moral panic cases.

           Jesse Friedman, too, does not fit the profile of the kindly teacher wrongfully
   accused by his community. Experts retained by his own trial counsel described Jesse, at
   the time, as a psychopath, narcissist, and drug abuser who was unable to tell right from
   wrong. And Jesse’s decision to plead guilty stands in stark contrast to the defendants in
   the McMartin case, who ultimately elected trial despite the staggering sentences that they
   faced if found guilty.

           The facts of the Friedman case also exclude one of the key risk factors in the
   McMartin case, and others like it—the youth of the victims. Following trial, and the
   acquittal of most defendants, the McMartin case became a cause célèbre among social
   scientists, and the subject of an often-cited study demonstrating that a battery of
   interviewing techniques, all drawn from the videotaped interviews of the McMartin
   “victims,” tends to produce false complaints of abuse in a large number of cases.421 But
   that study drew from a pool of sixty-six children with a “mean age of 4.3 years,”422 and
   acknowledged that its conclusions could be limited to that age group.423 The vast majority
   of research on “child suggestibility”—the phenomenon whereby children uncritically
   accept an interviewer’s account of events—focuses exclusively on children aged six


   416
        Margaret Talbot, The Lives They Lived: Peggy McMartin Buckley, the Devil in the Nursery, N.Y. TIMES,
   January 7, 2001, available at http://www nytimes.com/2001/01/07/magazine/lives-they-lived-01-07-01-
   peggy-mcmartin-buckey-b-1926-devil-nursery html?src=pm.
   417
       .Id.
   418
        See Section IV.D.2, infra.
   419
        The Second Circuit’s discussion of “moral panic” cases focuses on ritualistic abuse, impossible acts, and
   recovered memory techniques, the common factors in many such cases. Friedman, 618 F.3d at 155-56.
   These were not present in the Friedman case.
   420
        See Section I.C, supra.
   421
        See Sena Garven et al., More than Suggestion: the Effect of Interviewing Techniques from the McMartin
   Preschool Case, 38 J. APPLIED PSYCHOL. 347, 347 (1998).
   422
        Id. at 350.
   423
        Id. at 355. But, the researchers hypothesized that the results could translate easily to adults. Id.


                                                                                                             92

                                                  A-0142
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page260
                                                    Page 260 of 443ofPageID
                                                                      1566 #: 3806




   years or younger, and most researchers acknowledge that older children are not nearly as
   suggestible as children under six years old.424 One representative suggestibility study
   demonstrates a marked fall-off in induced error rate between three- to five-year-olds, six-
   to ten-year-olds, and (lastly) children older than eleven years old.425 In the words of
   another researcher, summarizing and responding to critiques of preschool age
   suggestibility studies, “preschool research is of substantial use only in cases involving
   preschool children.”426 By comparison, the mean age of the accusers in the Friedman
   case, at the time of the first recorded statement with police, was 10.5 years,427 placing
   them squarely outside of the most “suggestible” age range.

           Further, suggestibility studies suffer from a number of shortcomings that prevent
   their easy application as analytical tools in this case. Most suggestibility studies are
   conducted in an emotionally sterile environment unlikely to be duplicated in the real
   world. 428 University researchers cannot ethically control for the embarrassment that sex
   abuse victims may feel,429 do not always use experiments in which the child is touched,430
   and are especially blind to the effect of threats used by violent abusers to procure a
   child’s silence.431 Moreover, researchers caution against overestimating the effects of
   suggestibility, as children more strongly resist “implantation” of memories that are
   implausible, salient, or particularly painful.432


   424
       Yoojin Chae, et al., Event Memory and Suggestibility in Abused and Neglected Children, 110 J. OF
   EXPERIMENTAL CHILD PSYCHOL. 520, 535 (2011); Amye Warren, et al., Inducing Resistance to
   Suggestibility in Children, 15.3 LAW & HUM. BEHAV. 273, 281-83 (1991) (observing that suggestive
   interviewing techniques may, in some cases, differentially affect seven- and ten-year-olds); Gail S.
   Goodman & Rebecca S. Reed, Age Differences in Eyewitness Testimony, 10.4 LAW & HUM. BEHAV. 317,
   319, 328 (1986). For other studies limiting suggestibility findings to children under the age of six, see
   Lyon, “New Wave,” supra note 340, at 1030-33; see also Thomas D. Lyon, Applying Suggestibility
   Research to the Real World: the Case of Repeated Questions, 65 LAW & CONTEMP. PROBS. 97, 113-14
   (2002); Stephen J. Ceci & Richard D. Friedman, The Suggestibility of Children: Scientific Research and
   Legal Implications, 86 CORNELL L. REV. 33, 61-62 (2000).
   425
       See Chae et al., supra note 424, at 532.
   426
       Ceci & Friedman, supra note 424, at 62.
   427
       Out of the children who reported criminal activity by Arnold, by Jesse, or by both, investigators were
   able to determine the age of all but one. The mean age of these children at the time of their first
   documented interviews with NCPD detectives was 10.5. The median age of the children at the time of their
   first interview was 10. Using the same methodology, the mean age of children who implicated Jesse was
   9.94, with a median of 10.
   428
       See Lyon, “New Wave,” supra note 340, at 1048 (“Emotions like fear, loyalty, and embarrassment are
   largely absent from the laboratory research documenting high rates of suggestibility, in part because ethical
   considerations limit what researchers are allowed to inflict upon their subjects.”).
   429
       Id. at 1048-49.
   430
       See Garven et al., supra note 418, at 354, 355 (“Furthermore, although most of the allegations [in the
   study] involved wrongdoing, only one involved touching.”).
   431
       See Lyon, “New Wave,” supra note 340, at 1049-51, 1060-61.
   432
        Livia L. Gilstrap et al., Child Witnesses: Common Ground and Controversies in the Scientific
   Community, 32 WM. MITCHELL L. REV. 59, 71 (2005). Another study concludes that “[s]uggestibility is not
   simply a matter of age” and that, although preschool-age children are more suggestible than older children,
   “it is wrong to conclude that a four-year-old is invariably more suggestible than a forty-year-old.” John
   E.B. Myers, Gail S. Goodman, Karen Saywitz, Psychological Research on Children as Witnesses:


                                                                                                            93

                                                 A-0143
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page261
                                                    Page 261 of 443ofPageID
                                                                      1566 #: 3807




           Here, NCPD detectives dealt with (1) older children who described being (2)
   sexually abused (3) by a trusted authority, and (4) then being threatened into silence, all
   factors for which the research on child suggestibility cannot or does not account.
   Critically, none of the suggestibility studies proffered by any party to this case, and none
   of the hysteria-induced prosecutions to which Jesse seeks to compare his case, involved
   an admitted pedophile.

                                   *        *       *        *       *

          The Review Team therefore concludes that the arguments advanced by Jesse
   Friedman in his initial habeas petition, drawn heavily from Capturing the Friedmans, do
   not bear out upon close inspection. Jesse’s post-conviction claims relied primarily on a
   commercial film. The truth, as the Review Team discovered, is more complex.

   IV.     Findings of Fact: Newly Discovered Evidence Further Supports Jesse
           Friedman’s Conviction. Unanswerable Questions Raised by His Advocates
           Provide No Basis For Exoneration

           This Report now considers other evidence uncovered in the aftermath of Jesse
   Friedman’s failed habeas petition. Much of this material is inculpatory. Some evidence
   raises questions that are difficult or impossible to answer twenty-five years after the fact.
   Taken together, the totality of the evidence falls well short of establishing a “reasonable
   probability” that Jesse was wrongfully convicted.

           A.      Analysis of Witness Accounts, Past and Present

           Reports of abuse given to police in 1987-88 were detailed, and many were
   procured early in the original investigation, long before any distorting influences
   materialized. In 2004, after the release of Capturing the Friedmans, several victims came
   forward to protest the film’s coverage, to confirm that Jesse Friedman had victimized
   them, and to demand their privacy. Other victims, during the pendency of this re-
   investigation, contacted the Review Team to do the same. Though Jesse Friedman and
   the producers of Capturing the Friedmans claim to possess credible “recantation”
   testimony, the evidence available to the Review Team does not support this claim.
   Similarly, the Review Team is not able to credit a separate recantation statement offered
   by Jesse’s counsel. On this record, the Review Team cannot conclude that Jesse
   Friedman was wrongfully convicted.




   Practical Implications for Forensic Interviews and Courtroom Testimony, 27 PACIFIC LAW JOURNAL 1, 27-
   29 (1996). Those researchers advise considering age only in the context of “a host of situational,
   developmental, and personality factors,” all of which affect suggestibility. Id. at 29.


                                                                                                     94

                                                A-0144
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page262
                                                    Page 262 of 443ofPageID
                                                                      1566 #: 3808




                     1.       The Rapid Pace and Extensive Reach of the Initial Police
                              Investigation Demonstrates Reliability

           One reason to credit witness testimony is that, up to the second indictment, the
   investigation progressed rapidly enough to minimize the risk of any distorting influences.
   The very first witness interviewed by police described being touched by Arnold
   Friedman, and seeing Arnold show pornographic magazines to other children.433 Police
   investigators—Detectives Doppman and Jones—took the first statement incriminating
   Jesse Friedman on November 23, 1987, just eleven days after the NCPD investigation
   against Arnold Friedman began, and while Jesse himself was away at college and not a
   subject of police suspicion. As of December 17, 1987, the investigation against Jesse
   Friedman lasted little more than a month, entailed police outreach to more than fifty
   households, and resulted in statements incriminating Jesse from thirteen children,434 nine
   of which were taken during first interviews with children.435 This evidence, obtained in
   the first weeks of the investigation, supported six counts of sodomy, thirteen counts of
   sexual abuse in the first degree, and twenty-four counts of endangering the welfare of a
   child. Conviction on these counts alone, separate from any charges contained in the third
   indictment, would support Jesse Friedman’s sentence, and his level three sex offender
   adjudication.

           Given the breadth of the investigation, and the prompt manner in which evidence
   emerged, it is highly unlikely that the evidence against Jesse Friedman resulted from
   repeated, heavy-handed interviews. Similarly, the early investigation’s compressed
   timeline limits the chance that any factor would have distorted the investigation—such as
   conversations with classmates and parents, and unprofessional, suggestive therapy, even
   in one-on-one sessions. Two students provided incriminating statements against Jesse
   within two weeks of the start of the investigation against Arnold Friedman. Eleven more
   offered similar accounts against Jesse between November 25 and December 17 of 1987.
   In some cases—as on December 10—incriminating statements were taken
   simultaneously and by different detective teams, mitigating the chance of fabrication by a
   child or by a rogue detective. This compressed timeline differs markedly from popular
   impressions of the Friedman case.

          Varied teams of detectives, some recruited from outside the Sex Crimes Squad,
   discovered evidence of similar criminal activity by Jesse Friedman. For example,
   Detectives Doppman and Jones took the first incriminating statement against Jesse on
   November 23, and Detective Merriweather and Officer Durkin the second, the very next


   433
       It is not true that the first thirty interviewees disclosed no wrongdoing by the Friedmans. See supra note
   44.
   434
       This figure includes one witness who ultimately recanted his account of physical abuse, and whose
   testimony led to only one charge unrelated to sexual acts, which was subsequently dismissed from the
   indictment. It also includes another witness whose statement was taken during this period, though the child
   did not testify to the contents of that statement until the third indictment.
   435
       These nine statements appear, from the record, to result from first encounters. As described elsewhere, it
   is possible that police met with these witnesses earlier, but did not make any note of it.


                                                                                                             95

                                                  A-0145
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page263
                                                    Page 263 of 443ofPageID
                                                                      1566 #: 3809




   day. (And notably, though she led the investigation, Detective Sergeant Galasso took no
   incriminating statements.) This timeline suggests that proof of the Friedmans’ crimes
   lurked just below the surface, waiting for law enforcement to break a silence enforced by
   shame and threats.

                 2.      Witness Statements Were Detailed

           Though this Report cannot discuss witness statements and testimony in detail
   without revealing confidential witness information and violating grand jury secrecy, it is
   vital to note that victims’ statements also disclosed abuse in great detail. The average
   length of a witness statement was five pages of 8½ by 11 inch paper, and some were
   much longer, reaching thirteen pages.

          Some examples of witness statements are included below. To preserve
   confidentiality, these examples are selections from an unspecified number of statements
   and should not be attributed to any one individual.

          •      A child stated that Jesse Friedman used Vaseline to help put his penis in
                 the child’s “butt.” Thereafter, the child’s underwear became bloodied, and
                 stuck to him “like glue.”
          •      Several children remembered abuse occurring on a couch. One former
                 student, unprompted, re-affirmed this very detail in an interview with the
                 Review Team.
          •      One student said he would see children go into the hallway with Jesse
                 Friedman. He would then hear children expressing cries of pain, like
                 “ow,” while they were there. Another child said he observed Arnold and
                 Jesse remove a child from the class. He would then hear banging on the
                 walls, and the child screaming for help.
          •      One child appeared to be holding back in an early interview with police.
                 Though the child would not say that he was abused, he implied that there
                 was something out of the ordinary about the class. He told his father, who
                 was present at the interview, “Daddy, I never went to the bathroom.”
                 Eventually, in a later interview, he did tell police that he had been abused
                 in the class. This child’s suggestion that there was some special
                 significance to the “bathroom” was corroborated by several other
                 witnesses.
          •      A student remembered hearing Arnold Friedman call a child’s mother to
                 tell her that class was running late, even though it was not. Upon hearing
                 that, the child said that he had wished for a gun so he could shoot the
                 Friedmans, to stop them from hurting this other child. He wondered how
                 someone Jewish could do that to another Jewish person.
          •      A student recalled that Jesse Friedman smiled every time he helped his
                 father sodomize a child.
          •      Many children remembered magazines “with naked men.”
          •      One child recalled being pulled into another room by Arnold Friedman,
                 who then instructed him to take off his pants. The child described the

                                                                                          96

                                         A-0146
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page264
                                                    Page 264 of 443ofPageID
                                                                      1566 #: 3810




                    experience in detail, explaining how he struggled to unclasp his own green
                    belt, which was always difficult for him to remove.
           •        Another child remembered that Jesse walked around with his penis
                    exposed, because this child, and others, would say “XYZ” to each other,
                    which meant, “examine your zipper.”
           •        In an interview with Detective Squeglia, another child described a
                    computer program he had made to document the “bad” days in the class.
                    He printed out his records—essentially, a record of abuse—and gave it to
                    Detective Squeglia. Regrettably, neither the NCPD’s files, nor the District
                    Attorney’s, currently contain such printout.

   The level of detail found in these documents gives further reason to trust the victims in
   this case. It is highly unlikely that police could have “wrung”436 compelling, specific
   testimony from so many victims over the course of the first six weeks of the
   investigation.

                    3.      In the Wake of Capturing the Friedmans and Years Before Any
                            Judicial or Media Attention, Victims Retained Counsel and Wrote
                            Letters to Protect Their Rights, and to Reassert Jesse Friedman’s
                            Guilt

           Many of the victims from the original prosecution stand by their allegations of
   abuse. The release of Capturing the Friedmans triggered public debate about whether
   Jesse Friedman was, in fact, innocent all along, and for many complainants this was not a
   welcome conversation. Two former students—by then young men—sought counseling
   after the film’s existence led them to feel traumatized anew. Others sought to protect their
   legal rights: in 2004, four students who had testified against Jesse retained attorney Sal
   Marinello to assist them in protecting their privacy should the case again threaten to draw
   them back into the public spotlight. Marinello would not identify his clients to the
   Review Team, but verified that at the time of his representation, each of his clients had
   described to him events consistent with their prior statements to police and prosecutors.
   This is consistent with Marinello’s few public statements on the case: as he has said, his
   clients “were sexually abused during periods of time and they also indicated the son was
   involved.”437 “They know what the truth is in this case. And when they see something as
   biased as this, it has to affect them.”438

          Further, the New York Times reported that six of Jesse Friedman’s victims, and
   the mother of one, had publicly reaffirmed their testimony, saying “the film omitted or



   436
       Friedman, 618 F.3d at 158.
   437
       Jesse Friedman, Who Pleaded Guilty 25 Years Ago, Says He’s Innocent, CBS NEW YORK, May 2, 2012,
   available at http://newyork.cbslocal.com/2012/05/02/jesse-friedman-found-guilty-of-child-abuse-25-years-
   ago-says-hes-innocent/.
   438
       CNN Live at Daybreak: Capturing the Friedmans: Case Reexamined (CNN television broadcast Feb.
   23, 2004), available at http://transcripts.cnn.com/transcripts/0402/23/lad.01.html.


                                                                                                        97

                                               A-0147
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page265
                                                    Page 265 of 443ofPageID
                                                                      1566 #: 3811




   distorted important information about their cases.” 439 Two victims also wrote a letter,
   published anonymously through Judge Abbey Boklan, who verified that they were indeed
   victims, imploring the Academy of Motion Picture Arts and Sciences not to recognize
   Capturing the Friedmans with an Academy Award:440 The letter is reproduced in full:

                    The Film Capturing the Friedmans about a case of child
                    molestation in Great Neck, Long Island has been
                    nominated for an Academy Award. We are two of the
                    victims of Arnold and Jesse Friedman writing to you,
                    asking you to hear our side of the story, writing on behalf
                    of the other victims and ourselves. We were abused,
                    tortured, and humiliated by Arnold and Jesse Friedman in
                    computer classes in Arnold's basement. Many of us have
                    physical scars from what was done to us; all of us have
                    psychological scars. Although it has been 16 years, we live
                    with the knowledge of these crimes every day of our lives.
                    Some of us have had bad dreams, some of us slept with
                    baseball bats under our bed for years for fear of reprisals.
                    Many years ago, we thought we could not tell what was
                    happening to us because we felt too guilty and embarrassed
                    and were constantly threatened. Our parents thought
                    Arnold was calling our houses so often because he was
                    such a concerned teacher. His calls were to make sure we
                    were not telling and to repeat the constant threats.

                    But we have worked through our suffering in therapy, and
                    we are men now, no longer ashamed, some of us with
                    families of our own, all of us embarking on a new life. And
                    now one of the men who tortured and threatened us, Jesse
                    Friedman, is being paraded like a celebrity while we have
                    been left in the shadows, powerless, and voiceless once
                    again.

                    Don’t take our long journey towards healing away from us.
                    Don’t use our story to promote the agenda of a confessed
                    child molester who destroyed our childhood and confessed
                    numerous times.

                    We don’t want the acclaim of this movie to keep other
                    young boys who are being secretly abused silent for fear
                    that their stories won’t be believed. We don’t want adults
                    who might listen to the[ir] children [to] turn a deaf ear,

   439
      Sharon Waxman, Victims Say Film on Molesters Distorts Facts, N.Y. TIMES, Feb. 24, 2004.
   440
      See A597-99. As preserved, these statements are undated. However, each followed closely on the heels
   of a Newsday article dated January 10, 2004, requesting that Jesse Friedman’s victims come forward.


                                                                                                       98

                                               A-0148
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page266
                                                    Page 266 of 443ofPageID
                                                                      1566 #: 3812




                 having seen the film and say, “These children are probably
                 lying or exaggerating just like those Friedman victims in
                 the movie.” We did not lie. We did not exaggerate. We were
                 never hypnotized to tell our stories. The director twisted the
                 facts in the film to make it appear that way. We told the
                 truth then and are telling the truth now.

                 We don’t want the story of our suffering used to silence
                 other victims of crimes. We want our own children to grow
                 up in a world where it is safe for children to talk about
                 abuse they are suffering and to get help quickly.

                 You are making a significant decision regarding which
                 documentary film this year deserves the highest praise the
                 film industry can offer. We are sure many factors go into
                 your decision and don't know whether the feelings of the
                 faceless subjects of this documentary are relevant to your
                 considerations.

                 But we can tell you that if this film does win an Oscar, it
                 will be won at the expense of silencing the plaintive voices
                 of abused children once again, just as our own voices were
                 silenced 16 years ago by the threats and intimidation of our
                 tormentors, Arnold and Jesse Friedman.441

                        Signed,

                        24-year-old graduate student, abused by Jesse and Arnold
                        Friedman

                        27-year-old businessman, abused by Jesse and Arnold Friedman

   Another victim, a law student at the time, wrote the following to Judge Boklan:

                 I am writing to you because I need your help. I was a victim
                 of sexual abuse as a young child. There were many other
                 children who were also abused by the same perpetrators,
                 Arnold and Jessie Friedman. Arnold Friedman died in jail,
                 but Jessie Friedman is now attempting to appeal his
                 conviction with the help of a wealthy filmmaker, the
                 producer of the film Capturing the Friedmans. My concern
                 is that during this appeal my privacy will be invaded. I am
                 asking for you to help all of the victims who were involved
                 in the criminal investigation of Arnold and Jessie


   441
         Id.


                                                                                       99

                                         A-0149
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page267
                                                    Page 267 of 443ofPageID
                                                                      1566 #: 3813




                Friedman. We want to protect our privacy from further
                invasion and it is my position that the State should provide
                that help.

                You may or may not be aware that a motion picture was
                made about this conviction, and that the director of the
                motion picture is planning to fund some type of appeal. I
                have recently become aware of the fact that this film has
                been nominated for an academy award. I am sure that the
                cinematography is excellent. I wish the director the best of
                luck in the pursuit of his award, however, I find his position
                as a financial supporter and advocate for Jessie
                Friedman's appeal questionable at best. It seems obvious
                that ancillary to this appeal is an opportunity for him to
                advertise himself for the purpose of furthering his
                professional career. He is biased due to the substantial
                stake that he has in the outcome of the appeal. The
                culmination of his life's work is his movie that is now
                aligned with the legal status of Jessie Friedman. A victory
                in the courtroom would validate his film as a so called
                “important work” that carries with it the force to impose
                its will upon our criminal justice system. What aspiring
                director would not desire such recognition as a social force
                to project his or her career into the stratosphere of the
                film-making industry? This director’s cause is wrong and
                his purpose is self serving at my expense as well as at the
                expense of the other victims.

                Arnold and Jessie Friedman violated my trust for them as
                educators by sexually abusing my classmates and I at their
                home where they purported to teach computer skills to
                young people. As a child I was often placed by my parents
                into the custody of others whether be it at school, or at an
                after school care program or at a summer camp. This
                seemed quite common among my peers and I was
                comfortable with trusting adults as authority figures.

                Arnold and Jessie Friedman portrayed themselves as
                educators who would teach young children how to operate
                a computer. Many parents were quite enamored with the
                idea that their child should be equipped with the advantage
                of computer literacy as the computer technology boom
                began in the mid 1980s. It was under the guise of an
                educator, that Arnold and Jessie Friedman used computer
                technology to show young children pornography, to take
                photographs of young children reacting to that
                pornography, and to take photographs of sexual acts being

                                                                                 100

                                        A-0150
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page268
                                                    Page 268 of 443ofPageID
                                                                      1566 #: 3814




                performed by young children. I was         years old when I
                was in the custody of Arnold and Jessie Friedman. At that
                time I did not understand the dynamics of human sexuality,
                I only understood fear. I became afraid of everything
                beyond my control. My childhood curiosity was replaced
                with an inherent distrust for adults, authority figures, and
                every unknown.

                As a victim of sexual abuse perpetrated by Arnold and
                Jessie Friedman, I should not be obligated to bear any
                burden, for the purpose of justifying their conviction ex-
                post. The criminal justice system is an apparatus that
                society uses to enforce the standards of conduct necessary
                to protect individuals and the community. It operates by
                apprehending, prosecuting, convicting, and sentencing
                those members of the community who violate the basic
                rules of group existence. The action taken against
                lawbreakers is designed to serve three purposes beyond the
                immediate punitive purpose: 1) as a deterrent, 2) to remove
                dangerous people from the community, and 3) it gives
                society an opportunity to attempt to transform lawbreakers
                into law-abiding citizens. This system is imperfect. It is
                based in theories of retribution and punishment.
                Furthermore, the victims are entitled to closure, with no
                obligation lasting in perpetuity to certify, in whole or in
                part, the prosecution of the criminal defendant by the State
                ex-post.

                I am now a                   year-old law student who has
                confronted my past. It seems absurd to me at this point that
                I may be subpoenaed by a court once again to authenticate
                my testimony that I gave to a grand jury as a           year-
                old child. It is my position that the State should protect me
                and all the other victims from having our privacy further
                invaded. As a victim of sexual abuse, I can tell you first
                hand how embarrassing it feels, despite having done
                nothing wrong. The sexual abuse was bad enough, but the
                process of being a part of an investigation and testifying
                before a grand jury was also very painful. It would be
                unjust for the State to abandon us now when our privacy
                may be threatened once again by Jessie Friedman, a
                convicted sex offender, and his ally, the director of the film
                Capturing the Friedmans.

                We need help to prevent our further exposure. Arnold and
                Jessie Friedman were found guilty of sexually abusing
                children. The Court determined there was no reasonable

                                                                                 101

                                        A-0151
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page269
                                                    Page 269 of 443ofPageID
                                                                      1566 #: 3815




                  doubt that thoose defendaants had com  mmitted those crimes.
                  We victims bore
                                b     our burden
                                            b        by participating in the
                  investigation and
                                a testifyinng. I, nor an y of the otheer victims,
                  should now bee placed in a position too defend the conviction
                  of Arnold andd Jessie Friedman ex-po st. If there is anything
                               d to help us I would be eeternally grateful.442
                  that you can do

                          Sincerely,

                          John Doe
                               D

   At least one student who retaained Sal Maarinello to protect his identity signedd one of thesse
   anonymous letters. Dependin  ng on how much
                                            m      overlapp actually occurred, theese letters annd
   the confidential statements given
                                g      to Maarinello thereefore represent betweenn four and siix
   additional, recent, and indepeendent confirrmations of Jesse Friedman’s criminnal conduct.

                  4.      In Reccent Intervieews, Victimss Confirmed Abuse at the Hands oof
                          Arnold
                               d and Jesse Friedman
                                             F

           Several dditional witnesses
                              w           havve come forrward duri g the re-invvestigation tto
   reaffirm the abuse they suffeered at the haands of Arn old and Jessse Friedman. Their recennt
   statements are s mmarized below.

                          a.      Witness 13: Complainaant, Major Witness

           In the original prosecution, stateements by Witness 13 formed the predicate foor
   seve al charges, including so
                               odomy. At thhe time, Wit ness 13 described in dettail how Jessse
   Fried
       dman would wrap his leg g around Wittness 13’s l g to keep h m off balancce, or restraiin
   him during sexual acts. Ov    ver the cou urse of sevveral recent interviews, Witness 113
   emotionally and angrily recoounted his experiences
                                           e             in the Frieddman class too the Revieww
   Team, experiences that, he cllaimed, deprrived him o his childhood.

           He explained that hiss experiences with Arnoold and Jesse Friedman were initiallly
   positive. However, Witness 13 recallled a pointt where thhis changedd completelyy.
   Specifically, onee day, Jessee pulled him   m into a “ room with a folding ddoor,” struckk,
   insulted, and then forcibly anally sodo   omized him From the e, the Frieddmans’ abusse
   progressed rapidly, with Jessse always plaaying the role of enforcer. Jesse apppeared to takke
   sadistic delight n this part, and in forccing Witnes s 13 to submit to Arnoold Friedmann.
   Acc rding to itness 13, Arnold’s
                                A           adv vances see med almost reluctant, aas if he werre
   surrendering to a desire he haated, but feltt powerless tto resist.

          Witness 3 suffered both
                               b    mentallly and phys ically from this abuse. H
                                                                               He describedd,
   for example, suffering from severe stom
                                         mach pain, a symptom corroborated bby those whho
   knew him at the time, as described below.
                                          b       He cclaimed that, during a colonoscoppy


   442
         Id.


                                                                                              1002

                                           A-0152
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page270
                                                    Page 270 of 443ofPageID
                                                                      1566 #: 3816




   conducted more than ten yeaars after the events
                                            e      of th s case, the ggastroenterollogist noticeed
   and commented on damagee that would      d have beenn consistent with sexuaal abuse. N     No
   medical evidence exists to suubstantiate this memor y. Though Witness 13 ddid undergo a
   colonoscopy as a result of coontinuing sttomach probblems, the results of the colonoscoppy
   showed no irregularity. No  or did the gastroenteroologist re ember seeinng any succh
   damage, after reviewing his records.
                               r

           Additionally, Witnesss 13 was diagnosed wi th a psychi tric conditioon, which his
   treat ng psychiatrist ascribess to the abuuse he suffeered at the Friedmans’ hands. Witth
   Witness 13’s permission, the Review      w Team sppoke extenssively with his treatinng
   psychiatrist. His psychiatristt had been a family friend, and had a professional (nonn-
   treatment) relationship with Witness 13   3’s father. Witness 13’s father woould visit thhe
   doctor to work ith him oncee a month, an   nd Witness 13 would join and play iin the waitinng
   area. Witness 13’s psychiatrrist witnesseed firsthand his change from a norm   mal but quieet
   five-year-old into a “drifty,” troubled sev
                                             ven- to nin -year-old chhild. The psyychiatrist alsso
   recalled that Witness 13 begaan to suffer from
                                             f    spontanneous diarr ea in the yeaars during thhe
   Fried
       dmans’ class, and that hee would freq quently run to the bath oom at odd intervals annd
   complain of severe stomach pain.
                                 p

           This psychiatrist beg
                               gan treating Witness 13 approximattely eight yeears ago, annd
   recalled in retrospect that Witness
                               W         13 began to isplay symptoms of hiis psychiatriic
   condition at a yo
                   oung age, poossibly durinng or after his experience in the Friiedman class.
   Based on his memories of Witness
                                W        13’s behavior at the time, and his currrent medicaal
   analysis, he does not doubt that
                                t   Witnesss 13 was abused by Arnold and Jessse Friedmann.
   Tod y Witness 131 is married and emplo   oyed, and hhis condition is improviing, though it
   tends to worsen when the subbject of the Friedmans
                                            F          iss broached.

                          b.      Witness 11: Complainaant, Victim oof “Sex Gam
                                                                              mes”

                               1 implicateed both Frie dmans and others in sexual criminaal
           As a child, Witness 11
   acts, including sodomy. He became
                               b       one of the complainants who describedd “sex gamess”
   forced on the children by Arn
                               nold and Jesse Friedmann.

          Witness 11 declined to answer an initial let er sent to him by the R Review Team   m.
   Afte learning that the filmm maker behinnd Capturinng the Frieddmans was claiming thaat
   leading witnesses had “recannted,” a seco
                                           ond letter waas sent to all complainannts, includinng
   Witness 11. This letter included news reeports discu ssing these alleged recanntations. This
   time, Witness 11 responded tot the Revieew Team’s l etter by cal ing and agreeeing to meeet
   with the team.

          In that meeting, Wiitness 11 wasw invited to tell his story, uninnterrupted bby
   questions. He op pened by saaying, without any pro mpting whattsoever, thatt police werre
   “aggressive,” but “never toldd [him] whaat to say.” When polic visited him    m, he said, hhe
   was terrified:
        t         Jesse had prom
                               mised to “killl his dog” if he reported either of thhe Friedmanns
   to the police. Also, Witnesss 11 was aw ware that J esse attended the alternnative Villagge
   School, which a so terrified him, becausse he perceived that studdents at thatt school werre
   outsid
        de the mainstream. Policce came several times, he said, and he initially ttold them thaat

                                                                                              1003

                                           A-0153
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page271
                                                    Page 271 of 443ofPageID
                                                                      1566 #: 3817




   nothing had happened, because “I would have been happy never to have said anything.”
   But it was clear that the police would keep coming. In the last visit, a female detective
   warned that he would never enjoy a “normal” relationship with a woman if he covered
   for the Friedmans. This “resonated” with him, and “the floodgates opened.” He asked the
   female detective to leave, and began to tell the male detective what had happened to him.

           The result was a seven-page statement implicating the Friedmans and others. By
   his own detailed recollection, police said he told them things they had not heard before.
   Although the Review Team did not share the contents of Witness 11’s original statement
   with him during his interview, Witness 11 was able to recall specific instances of abuse
   described similarly in his statement from almost twenty-five years earlier. He took the
   class for several years, and was abused more by Arnold than Jesse in the early years, he
   said. Arnold would sit next to him, put his hand on his leg, and rub it. From there, activity
   escalated, and Witness 11 felt that he was being “groomed.” He was eventually placed in
   the advanced student class, where sexual abuse escalated even further. “It happened a
   lot,” he told the Review Team.

          On one occasion, he came home and hid his clothes because there was “stuff on
   it” from the sexual abuse. Beyond this, he remembered playing a penis measuring
   “game,” which Arnold and Jesse either joined or observed, and “Leap Frog.” He told the
   Review Team that he had “blocked” much of that experience, but that he knew the
   “game” was sexual, and he remembered being sodomized as well. Sexual abuse, he said,
   often happened off to the side of the class—though, according to him, all students were
   aware of what was happening—and “a lot happened on the couch.”

          As a teenager, he felt humiliated by his association with the case. Everyone in his
   high school knew that he had been molested, he said. In college, he dealt with the stress
   and shame of it by “self-medicating” with drugs. When asked about therapy, he said that
   he may have seen a therapist once or twice after he disclosed his abuse, but that these
   were individual sessions, not group therapy. He was never hypnotized, he said.

           Witness 11 described becoming very depressed and going into therapy for about
   two years following the release of Capturing the Friedmans (even though he said he did
   not see the film). Today, Witness 11 still bears the scars of his experience. Even now, he
   often finds it difficult to complete complex tasks, a problem his therapist attributes to the
   fact that Arnold and Jesse would interrupt computer lessons with molestation. Witness 11
   has shared his experiences with his wife, and explained that his history has affected how
   he cares for his own children. It took him years before he would trust a non-family
   member with his children’s care. When asked why he came forward now, Witness 11
   explained that, when he learned of the alleged recantation testimony, he felt he had to
   come forward, because he “[doesn’t] want Jesse to win.” Witness 11 only remembered
   being abused by the Friedmans, not by an additional individual he had specifically named
   as an abuser in 1988.




                                                                                            104

                                          A-0154
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page272
                                                    Page 272 of 443ofPageID
                                                                      1566 #: 3818




                                 c.    Witness 2: Complainnant, Appeaaring in C
                                                                              Capturing thhe
                                       Friedmans

           This report discussees Witness 2 above,443 and concludes that hhe was neveer
   hypnotized. Apart from thiss, Witness 2 contacted the District Attorney’s office to ree-
   affirm the abuse he suffered at
                                a the hands of Arnold nd Jesse Friedman.

           He recalleed being maade to drink orange juicee containing semen, andd being giveen
   che ing gum ixed with the      t same. He  H believed this “gam ” might havve had som       me
   relat onship to an award that Arnold Friedman won, and took plaace at a 3:30 PM make-uup
   session before a 4:00 PM cllass. As evid    dence of th abuse he uffered, he also repeateed
   that he continuedd to suffer frrom a rectal tear, the re ult of sodomy, though nneither he noor
   his mother
       m       could remember the t name of the doctor w    who diagnossed the condition. (This is
   not new claim: Witness 2 reported th       he same conndition to Andrew Jareccki during his
   interview for Capturing the     t          mans.) As to the original invesstigation, hhe
                                         Friedm
   acknowledged t at police weere aggressiv    ve, but stres sed that they did not tell him what tto
   say. It is notabl that, today, Witness 2 describes course of abuse far moore pervasivve
   than that detailed in his origiinal witness statements. In 1987-888, Witness 2 never shareed
   with police that he had been    n made to participate
                                               p           i n “sex games,” chew ggum, or drinnk
   juice. This may be a result of o delayed disclosure,
                                              d            o r of group herapy, whiich Witness 2
   participated in after the closee of the case..

           Witness 2 said that hee deeply regrretted participating in t e film. He said that wheen
                  w Jarecki disttorted his intterview, it “ made [him] nauseous.” For examplee,
   he later saw how
   Witness 2 said, arecki conv  vinced him too recline durring the interview. The pose was noot
   his id
        dea, Witness 2 told the Review
                                R       Teamm.

                                 d.             8: Non-Testiffying Victim and Early In
                                       Witness 18                                   Interviewee

            Another former student describeed being a used, but id not partiicipate in thhe
   original prosecution. Police notes show     w that he described being fondled by Arnolld
   Frieddman and being taken      n to an ad  djoining room where Arnold shoowed him a
   pornographic maagazine. Afteer that interv view, his parrents removed him from the case, annd
   he never spoke with police ag   gain, nor did
                                               d he speak wwith a therapist, or otherr professionaal,
   until adulthood. At the begin nning of this investigatioon, the Review Team sennt Witness 118
   a letter requesting an intervieew. Upon recceiving the lletter, he said, he felt “ree-victimized,”
   to the point that he almost co
                                ollapsed.

           In a recent interview with the Rev view Team, Witness 18 remembereed much morre
   than what was contained in the
                                t original files. He bellieved, for eexample, thaat notes of his
   original interview would sho ow that he had also imp licated Jesse as an abusser. The notees
   do not mention Jesse Friedman as an abu   user, though the detectivve who recorrded the notees
   also told the Review Team th hat the detecctive believe d Witness 18 had impliccated Jesse iin
   the ourse of the interview.. However, Witness 18 did remember deliberately holdinng

   443
         See Section III.B.2, supra.


                                                                                                1005

                                               A-0155
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page273
                                                    Page 273 of 443ofPageID
                                                                      1566 #: 3819




   back and not telling the police everything he knew, because, he said, the Friedmans had
   threatened to kill his parents if he told the police. In that interview, he said, the police
   asked only a few questions, all of which were open-ended.

            He specifically remembered that Arnold Friedman showed him a book with
   Egyptian pyramids on the cover. The book also contained pictures of naked men and,
   later in the book, more and more naked people appeared. Arnold read the book to him, he
   said, as he sat on Arnold’s lap in Arnold’s office and waited for his parents to pick him
   up from the class. His parents were often late. Twenty-five years later, Witness 18 still
   remembered specific details about Arnold’s office: the color of the desk, the placement of
   bookcases, and the window. From that vantage point, Arnold could see the front of the
   house, and any approaching car.

           Witness 18 also said that he had not been sodomized by the Friedmans, but that
   both Arnold and Jesse had touched him on his legs and his buttocks—a behavior typical
   of early grooming444—and that Arnold and Jesse both put their hands down his pants to
   fondle his penis. Notably, Witness 18 also remembered playing “Leap Frog,” alone with
   Jesse Friedman and with other students, but did not remember the game being sexual. As
   a child, too, he remembered seeing a leaflet for Elaine Friedman’s childcare service. He
   tore it down, because he did not want other children to experience what he had
   experienced at the Friedman household. Witness 18 believed he passed the leaflet on to
   the police at the time. A leaflet fitting that description does, in fact, exist in the District
   Attorney’s files, but is not linked to any one witness.445

           Witness 18 also clearly remembered the violent, vivid threats Jesse Friedman used
   to induce his silence. For example, the Friedmans threatened that, if Witness 18 spoke to
   the police, the Friedmans would slaughter his family in the middle of the night and leave
   only him alive. Because of this experience, he was terrified when police came to his
   house. And years later, even in college, Witness 18 was afraid to sleep alone and would
   imagine Arnold’s and Jesse’s faces in open windows. He first entered therapy when he
   was twenty-seven, still trying to cope with the effects of abuse he suffered at the
   Friedmans’ hands. Witness 18 said that, mere minutes into his first therapy session,
   before he had an opportunity to discuss his past, the therapist recognized his symptoms
   and asked, “when were you abused?” Although he never saw Capturing the Friedmans,
   Witness 18 sought the help of a second therapist, a post-traumatic stress specialist, in
   2004, shortly after the film’s 2003 release. During those therapy sessions, he discussed
   Jesse Friedman as another abuser. Notably, though Witness 18 did not seek therapy until


   444
       For a well-known example of similar behavior, see, e.g., Malcolm Gladwell, In Plain View, THE NEW
   YORKER, Sept. 24, 2012. There, Gladwell breaks down the behavior of former coach Jerry Sandusky, and
   outlines the key steps of the pedophile’s tradecraft, beginning with ingratiating oneself into a community,
   and progressing to subtle touches and play. Id.; see also Marc Fisher, The Master, THE NEW YORKER, Apr.
   1, 2013 (“According to the studies, abusers are disproportionately teachers who have won awards for
   excellence; they groom their targets, often selecting students who are estranged from their parents and
   unsure of themselves, then inviting them to get extra help in private sessions.”).
   445
       See A411, advertisement for “Childbuilders,” naming Elaine Friedman.


                                                                                                         106

                                                 A-0156
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page274
                                                    Page 274 of 443ofPageID
                                                                      1566 #: 3820




   he was a young adult, and was entirely removed from the original prosecution, his
   present-day recollections align with both his initial statement, and other witness accounts,
   to which he was never privy.

           With Witness 18’s permission, the Review Team met with his post-traumatic
   stress specialist, who confirmed that Witness 18 often discussed Jesse Friedman as an
   abuser, and as the source of his anxiety. This began when, one day shortly after the
   release of Capturing the Friedmans, he expressed his anger that anyone would try to
   rehabilitate the Friedmans. Then he spoke to her in detail about being abused by both
   Arnold and Jesse Friedman. Based on her experience with other victims, the therapist
   found his accounts credible, and contrasted him with others who make things up in
   therapy.

           In a separate interview, Witness 18’s mother said that her son never told her his
   full story until after the release of Capturing the Friedmans. In retrospect, a number of
   details stand out to her: she said that after attending the Friedmans’ class, for example,
   her ten-year-old son began to defecate while clothed, a reaction that she now believes
   may have been brought on by his fear of the Friedmans. She further recalled being
   contacted by Jesse Friedman, who would call to invite her son to come over and borrow
   videogames from the class library and participate in extra “play time,” or to question why
   her son did not sign up for another class. And, after his involvement with the Friedmans,
   Witness 18 did not want to stay home alone in the house at night, even while in college.

                    5.       Analysis of Alleged “Recantation” Testimony

           In recent months, the filmmakers responsible for Capturing the Friedmans have
   claimed to have spoken with “ten” original complainants, none of whom, the filmmakers
   say, stand by accusations they made in 1987 and 1988.446 Of these ten, Jarecki and
   Smerling claim that four have outright recanted their accusations, one “had no
   recollection prior to [hypnosis] therapy,” and the remaining five “refused or were unable
   to substantiate accusations.”447 Media outlets have reported these conclusions,448 and both
   Jarecki and Smerling have presented them in numerous public meetings, in the form of a
   PowerPoint presentation or “evidence reel” containing snippets of interviews, brief
   analysis, and conclusions.

           Despite a representation they made to an interviewee on at least one occasion,
   these interviews were conducted by the filmmakers acting alone, and not in cooperation
   with the District Attorney’s office. And contrary to his public statements, the filmmaker




   446
       See, e.g., Ann Givens, Revisiting the Friedmans, NEWSDAY, July 3, 2012.
   447
       These quotes derive from a slide of an October 2012 draft of an “evidence reel” PowerPoint presentation
   provided to the District Attorney’s office by Andrew Jarecki on January 15, 2013.
   448
          See      Daniel   D’Addario,      Uncapturing    a    Friedman,     SALON,     Mar.    13,    2013,
   http://www.salon.com/2013/03/13/uncapturing_a_friedman/singleton/.


                                                                                                         107

                                                 A-0157
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page275
                                                    Page 275 of 443ofPageID
                                                                      1566 #: 3821




   has not shared all notes and transcripts from these interviews.449 Furthermore, there is no
   record of how many times interview subjects were spoken with, or what they were told
   prior to their interview. Some subjects were never told that their interviews with the
   filmmakers were being recorded. In any event, for the reasons discussed below, the
   Review Team does not believe that these claimed “recantations,” obtained so many years
   later and without any of the indications of reliability that normally attend such
   statements,450 provide a basis for upsetting Jesse Friedman’s conviction.

                              a.       “Five refused or were unable to substantiate accusations”

           First, the filmmakers’ reference to five students who did not substantiate their
   accounts is vague and misleading. By this description, the filmmakers may be saying
   only that these five students refused to speak with them. No substantive conclusions can
   be reasonably drawn from this refusal, except that the subjects did not wish to speak with
   the filmmakers. Such responses can hardly be seen as exculpatory.

           The investigative team has also had the opportunity to review three letters sent by
   filmmaker Marc Smerling to victims. Smerling implied that he was in possession of new
   evidence showing that the police and therapists used improper techniques to elicit
   accusations against the Friedmans. It is understandable why a victim would not wish to
   respond to the filmmaker responsible for Capturing the Friedmans, and who is now
   plainly looking for information tending to exculpate Jesse Friedman.




   449
       See Nick Pinto, Jesse Friedman Spent 13 Years in Prison as a Notorious Child Rapist—He May Soon
   Get an Apology, VILLAGE VOICE, May 29, 2013, available at http://www.villagevoice.com/2013-05-
   29/news/jesse-friedman/. In at least one article, Jarecki has vastly overstated the amount of assistance he
   did provide the Review Team. See Andrew Jarecki, Exonerating the Friedmans, HUFFINGTON POST, Apr.
   26, 2013, http://www.huffingtonpost.com/andrew-jarecki/capturing-the-friedmans_b_3165120.html (“We
   have provided the DA with over 1,700 pages of materials including full transcripts of dozens of interviews
   with key witnesses whose testimony was otherwise unavailable.”). By the Review Team’s calculations, and
   excluding duplicates, Jarecki supplied only 1,164 unique pages. But even that number includes hundreds of
   pages of documents that the Review Team clearly already had access to: the original indictments,
   transcribed interviews and affidavits from prior litigation involving the District Attorney’s office, the
   Second Circuit’s opinion on the case, and relevant news articles. Subtracting these, Jarecki gave the
   Review Team less than 600 unique pages, including his 132 “page” PowerPoint presentation. In addition to
   this number, Jarecki did assist Arline Epstein in preparing the 181 pages of documents that she eventually
   shared with the Review Team.
   450
       New York courts regard recantation testimony with skepticism. People v. Shilitano, 218 N.Y. 161, 170
   (1916). However, though it is “considered to be the most unreliable form of evidence,” courts will credit
   recantation testimony based on an analysis weighing “(1) the inherent believability of the substance of the
   recanting testimony; (2) the [recanting] witness’s demeanor both at trial and at the evidentiary hearing; (3)
   the existence of evidence corroborating the trial testimony; (4) the reasons offered for both the trial
   testimony and the recantation; (5) the importance of facts established at trial as reaffirmed in the
   recantation; and (6) the relationship between the witness and defendant as related to a motive to lie.”
   People v. Jenkins, 84 A.D.3d 1403, 1407 (2d Dept. 2011).


                                                                                                           108

                                                 A-0158
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page276
                                                    Page 276 of 443ofPageID
                                                                      1566 #: 3822




                         b.     “One had no recollection prior to therapy”

          The claim that one complainant, Witness 2, was hypnotized prior to disclosing
   abuse is analyzed and refuted above in Section III.B.2, on page 78. The filmmakers
   ignore a sworn statement, prepared for court, from Witness 2’s treating therapist, stating
   that no such hypnosis occurred. They also ignore other portions of their own interview
   with Witness 2, in which the witness claimed to have disclosed abuse even before
   entering therapy. The decision to ignore these facts, and to reference only those parts of
   Witness 2’s statements that suggest he was hypnotized, resulted in a misrepresentation of
   Witness 2’s information.

                         c.     “Four [complainants] recanted”

          The filmmakers’ efforts led them to one witness who unequivocally told them that
   nothing happened to him. However, that witness did not say the same thing when
   speaking with the Review Team, and he made clear that he actually believes that Jesse
   Friedman is guilty. Analysis of the transcripts of interviews with the remaining three
   “recanters” makes clear that the filmmakers’ representations of them are misleading.

   •      Witness 3 (“It’s a little disturbing that I’m one of the primary
          complainants.”): Andrew Jarecki’s “new evidence” reel shows Witness 3
          explaining that he “never testified” that he had been “abused,” in the sense of
          subjected to “gross” “pedophile activities.” In the transcript given to the Review
          Team, which appears to begin mid-interview, Witness 3 expressed grave concern,
          saying that he does not wish to speak to the interviewer, and asked how he was
          found, and why the records were not sealed. He emphasized that he did not want
          to be known to be associated with the case. He told the interviewer he did not
          remember what happened in class, mostly because it was so long ago, and partly
          because he did not want to remember.

          But, Witness 3 confirmed that he “felt uncomfortable” in the Friedmans’ class,
          and that he saw “activity that took place in that computer room that seemed
          abnormal.” Specifically, he remembered several “software programs that were
          pornographic” and that the Friedmans were “perform[ing] stuff” while “sexually
          aroused” near the children in the classroom. He also stated his belief that the
          Friedmans were guilty, saying, “Did they go to prison for the right reason? Yes.”
          After learning of Witness 3’s interview, the Review Team sought once more to
          speak with him. He declined, but expressed anger upon learning that the
          filmmaker had recorded him and shared his statements.

          This description of Witness 3’s involvement is consistent with his original
          statements to police: he was not, in fact, “one of the primary complainants,” and
          he never claimed to police that he was sodomized. He did not deny that Jesse and
          Arnold endangered the welfare of the children in the classroom by engaging in
          inappropriate sexual conduct, and showing them sexual videogames. In fact, he
          confirmed it, saying that the Friedmans “performed stuff” while “aroused” in
          close proximity to the children.

                                                                                         109

                                         A-0159
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page277
                                                    Page 277 of 443ofPageID
                                                                      1566 #: 3823




              On April 18, 2013, Jarecki sent the Review Team a letter in which he described
              conducting a subsequent, in-person interview with Witness 3. He declined to
              include a transcript of the interview, or the full, unedited recording of it. During
              the interview, Jarecki said, he informed Witness 3 that his grand jury testimony
              had produced twenty sexual abuse charges. Witness 3 was surprised, and believed
              that the only way that so many charges could have resulted was if the prosecution
              had taken affirmative answers to innocuous questions and translated those to
              allegations of sexual abuse. From this, Jarecki concluded, mistakenly, that
              Witness 3 was asked only “yes or no” questions in the grand jury and that he
              “never had to independently recall or recite the specifics of crimes.”

              All of these claims are untrue. Witness 3’s testimony led to, against both
              Friedmans, two sexual abuse charges (for Jesse pressing his penis against his
              back) and eighteen counts of Endangering the Welfare of a Child. These charges
              are largely consistent with Witness 3’s current claim that he was not a primary
              complainant, but rather, that he only observed sexual acts, and pornographic
              material in class. Further, in the brief portion of Witness 3’s interview that the
              Review Team was able to see, Witness 3’s statements were all qualified, couched
              in uncertainty, and peppered with terms such as, “I think” and “probably.”
              Witness 3 spoke about what “may have” happened or been said, not what did.

   •          Witness 15 (“What I do remember is the detectives putting on a lot of
              pressure to speak up.”): Submissions made to the Review Team in support of
              Jesse’s innocence by Ron Kuby and attorneys associated with the filmmakers
              quote a third complainant describing his meeting with police investigators:451

                       What I do remember is the detectives putting on me a lot of
                       pressure to speak up. Yeah?... And.. And.. And at some point I,
                       kind of broke down, I started crying, yeah? And when I had… and
                       when I started to tell them things, I was telling myself that its [sic]
                       not true. Like I was telling myself, [“]Just say this to them in order
                       to get them off your back.[”]

              Though the statement’s context is not discussed,452 the reader is left with the
              impression that this complainant falsely implicated Arnold and Jesse Friedman to
              end an emotionally charged and aggressive interview. Reviewing the interview,
              however, Witness 15’s account describes nothing of the sort. A few lines later,
              Witness 15 says, “they’re putting so much pressure on me that basically I just
              spoke up. But from the other side, the things that I was saying [were] accurate.”

              Furthermore, he describes speaking out despite the fact that this abuse was
              something that he blocked out of his mind. Like many young boys, Witness 15
              felt that any discussion of sex, especially of sexual experiences related to

   451
         Friedman submission, at 25.
   452
         Id.


                                                                                                 110

                                               A-0160
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page278
                                                    Page 278 of 443ofPageID
                                                                      1566 #: 3824




              homosexuality, was “unbelievably uncomfortable.” “It’s not simply that you were
              abused,” he says, “but you’re sexually abused. And sex is a very touchy subject
              for everyone, even adults.” Especially because the abuse he experienced touched
              on “homosexuality,” he said, “it becomes a very sensitive subject. And all you
              want to do is tell yourself, ‘it didn’t really happen to me.’”

              Witness 15 went on to reaffirm rather than recant his account of abuse at the
              hands of Arnold and Jesse Friedman: “[t]he confessions that I made in court were
              as accurate, as accurate as I could state them,” he said. “I was one of those
              [abused] kids,” Witness 15 said. Though he could not remember all the details of
              the abuse, he attributed his foggy memory to psychological distance, not
              fabrication: “a reason that I don’t remember clearly is simply because I don’t
              want to remember it clearly, you know?” He did, though, remember some details:
              he said that he believed there was a bathroom near the classroom, and that “kids
              would go back there with Arnold and Jesse for some reason.”

              He even described the results of this abuse, saying, “my grades dropped in
              school” as a result. He also acknowledged that he “remember[ed] maybe a few
              instances of [the Friedmans] standing there naked, or seeing them naked,” and
              further stated that police “never told [him] what [he was] supposed to be saying,”
              or asked any specific, leading questions:

                       [W]hat I do remember is under no circumstances did the police
                       ever tell me, ask me something specific. Understand. They never
                       told me what I’m supposed to be saying, so to speak.

              The police tried to make the experience “less traumatic,” he said, and they did not
              repeatedly visit his home. They came back, he said, “but they definitely didn’t
              continue coming back.” Far from a recantation, Witness 15 provides much
              support for the prosecution’s original case.

   •          Witness 1: The only count derived from Witness 1’s testimony was non-sexual
              and dismissed by Judge Boklan.453 Therefore, as a “recanting witness,” Witness 1
              adds very little to the argument that the final indictments against Arnold and Jesse
              Friedman were flawed.

              When speaking recently with the Review Team, Witness 1 advised that he
              regretted his interview with the filmmaker, which he believed had been unfairly
              distorted in Capturing the Friedmans. Witness 1 stated that he could not say for
              certain, and had not said to the filmmaker, that he believed Jesse Friedman was
              entirely innocent. His position—as expressed in a four-page affidavit he signed in
              support of Jesse’s habeas petition—was only that police questioning was highly
              suggestive, and that, if sexual abuse occurred, he had not witnessed it.454

   453
         See note 78, supra.
   454
         See       Aff. ¶¶ 5, 12-13.


                                                                                              111

                                             A-0161
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page279
                                                    Page 279 of 443ofPageID
                                                                      1566 #: 3825




          However, he recalled to the Review Team that students did not want to go to the
          bathroom at the Friedman house, for reasons he could not remember, and shared a
          vague recollection of being asked by a fellow classmate a question along the lines
          of, “did you get to go into Jesse’s room?” He is not sure today whether this
          memory is false and a product of what he later heard about the case, but if true,
          this memory would be suggestive of some irregularity in the Friedman class.

          Additionally, in speaking with the filmmaker, Witness 1 said that police were not
          very forceful, and interviewed him only for a couple “seconds” at a time. He also
          told the filmmaker that another adult would “always come around” the classroom,
          and spend his time “sitting on the couch and hanging out with Jesse . . .
          [l]aughing.” When asked if that person was Ross Goldstein, he said yes, he
          believed so. During the same interview, he said that he remembered being upset
          because other students were allowed to use the bathroom, but Witness 1 was not.
          His father, too, confirmed that Witness 1 had related this to him as a child. The
          significance of the bathroom, as a location where abuse occurred, was discussed
          by many complainants, and alluded to in Witness 15’s own interview with the
          filmmaker.

   •      Witness 14 (“As God is my witness, and on my two children’s lives, I was
          never raped or sodomized.”): In an edited interview done by the filmmakers,
          Witness 14 specifically disclaimed acts he once described to police in sworn
          statements. But, in light of the entire interview, and the witness’s subsequent
          statements to the Review Team, the “recantation” is not credible. For instance,
          though Witness 14 told the filmmakers that he did not recall being abused by the
          Friedmans, he went on to state unequivocally that others were abused—“stuff
          really did happen,” he said, and added that pornography was present in the
          classroom. And Witness 14 also balked at participating in an attempt to exonerate
          Jesse Friedman: “I’m certainly not, not going to sit there and let Jesse Friedman
          off the hook for what . . . he did to people that I know about.”

          After speaking first with the filmmakers, Witness 14 also responded to a letter
          from the Review Team and, though he declined to meet with the Review Team in
          person, he agreed to speak over the phone. At the time, the Review Team was not
          aware of what Witness 14 had told the filmmakers, and the Review Team was
          therefore not able to question Witness 14 specifically about his statement.

          In his telephone interview with the Review Team, Witness 14 stated that he had
          no recollection of Arnold Friedman’s class, positive or negative. Yet, he reacted
          physically when reminded of his prior statements: “my heart is pounding,” he
          said. Witness 14 stated that he does not remember abuse and that, therefore, it
          probably did not happen. However, when asked whether he remembered being
          questioned by A.D.A. Joseph Onorato (an event that unquestionably occurred),
          Witness 14 could not remember that either. Therefore, though he said he has no
          specific memory of being abused, he was also “not saying it didn’t happen.” He
          was also careful to guard his privacy. He explained that he had not told his wife or
          his children anything about his involvement in the 1987 case, and that he was

                                                                                          112

                                         A-0162
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page280
                                                    Page 280 of 443ofPageID
                                                                      1566 #: 3826




            upset to learn that his previous conversation with Andrew Jarecki had been
            covertly recorded.

            In late April, 2013, Witness 14 was informed that Jesse’s attorney, Ron Kuby,
            was seeking a court order requiring disclosure of witness statements to police, and
            grand jury testimony. In response, Witness 14 hired counsel, and informed the
            Review Team that he felt “tricked” by Andrew Jarecki, and that he stood by the
            statement he made to the Review Team.

            Lastly, the Review Team also discovered a letter from Witness 14’s father,
            addressed to the police commissioner, in which the father commended the police
            department for their professional treatment of his son throughout the prosecution:

                     They took the time and expended the energy necessary not to scar
                     our young son’s mind. . . . [Detective Sergeant Galasso’s] skills as
                     a detective are only surpassed by her skills as a human being. She
                     helped to retrieve [sic] my son’s dignity from the gutter and return
                     his self-respect. What more could a parent want?455

            It is difficult to conclude, in light of this letter, that Witness 14’s statements to
            police were not truthful.

   In sum, the only true recantation to stem from the filmmakers’ independent research—
   Witness 14—is now subject to substantial doubt. When Witness 14 realized that the
   consequences of his statement could lead to Jesse Friedman’s exoneration, he balked and
   refused to cooperate in that endeavor. Given the length and detail of Witness 14’s
   previous, ten-page sworn statement, his father’s assessment of the way police treated his
   son, and a complete reading of his interview transcript, it is difficult to credit this as a
   reliable recantation.

                               d.       Recantation Statement: Witness 10

           Near the end of the re-investigation process, Jesse’s counsel Ron Kuby contacted
   the Review Team and Advisory Panel to inform both that another individual, Witness 10,
   had come forward to recant his prior accusations against Jesse Friedman.456 Prior to this
   date, the Review Team had contacted Witness 10 twice, each time by registered letter to
   his home address, with no result.




   455
       A508-09, letter from father of Witness 14 to Commissioner Samuel J. Rozzi, NCPD (Mar. 30, 1988),
   (praising, too, Detective Merriweather and Officer Durkin).
   456
       See letter from Ronald L. Kuby to Madeline Singas, Chief A.D.A., NCDA (May 24, 2013), at 1
   (“[Witness 10] has not spoken to anyone affiliated with Mr. Friedman’s defense prior to supplying this
   letter.”). This letter arose in the context of parallel, civil litigation, in which Jesse Friedman is seeking full
   disclosure of all witness statements and grand jury testimony related to his original prosecution. The
   District Attorney has opposed this application.


                                                                                                                113

                                                    A-0163
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page281
                                                    Page 281 of 443ofPageID
                                                                      1566 #: 3827




           In a three-page statement attached to Kuby’s own letter, Witness 10 advised the
   Review Team and Advisory Panel that, having reviewed “all of the accusations allegedly
   made” by him, “none of the events allegedly described by or attributed to” him in the
   original prosecution “ever took place.” He specifically disavowed his allegations against
   Jesse Friedman, which, in the first indictment, sustained two counts of Sexual Abuse in
   the First Degree and two counts of Endangering the Welfare of a Child. “During the time
   that I was present in the computer classes,” he writes, “I did not observe Arnold or Jesse
   Friedman engage in anything even remotely akin to sexual conduct.”457

           Witness 10 blames police for inducing him to lie during his interview: “police
   investigators came to my home repeatedly,” and “repeatedly told me that they knew
   something had happened, and they would not leave until I told them,” such that, “[a]s a
   result, I guess I just folded so they would leave me alone.”458 Having made these
   statements, Witness 10 further advised that “I do not wish to be contacted by you, or
   anyone else related to this case, except to the limited extent that you need to confirm my
   identity.”459

          Witness 10 was the first victim to report being sodomized by Arnold Friedman.
   He was also the first witness to allege any sexual abuse against Jesse Friedman. And,
   according to files available to the Review Team, Witness 10 was visited by police only
   once: on November 23, 1987, the day he signed his first and only witness statement.

            This statement was given very early in the investigation, a fact that cuts sharply
   against Witness 10’s claim that he was visited “repeatedly” by police. Indeed, it would
   have been unlikely for a witness to have been visited “repeatedly”—as in, more than
   once—just eleven days after the investigation began. Over the course of that eleven days,
   a team of a dozen investigators conducted thirty-five distinct interviews, leaving little
   time for repeat visits. The Review Team found proof of only three documented second
   visits, and no documented third visits, prior to November 30, 1987.

           Though Witness 10 claims that undocumented, repeat interviews caused him to
   falsely accuse the Friedmans, he offers no facts to support the conclusion. Indeed, the
   witness offers only the equivocal, conclusory statement that tales of police wrongdoing
   “rang true,” and that, as a result, “I guess I just folded so they would leave me alone.”460
   Witness 10 is certainly not obligated to provide any more information. But, the Review
   Team cannot ascertain the reliability and importance of Witness 10’s statement without
   first meeting with and interviewing him. Witness 10 clearly stated that no such interview
   would take place, and though the Review Team reached out to Witness 10 to discuss the
   substance of his statements, these efforts were met with silence from Witness 10. Indeed,


   457
       A829. This is the letter referenced in the New York Times’ June 16 article on the re-investigation. See
   Peter Applebome, Reinvestigating the Friedmans, N.Y. TIMES, Jun. 16, 2013, available at
   http://www nytimes.com/2013/06/16/nyregion/reinvestigating-the-friedmans.html.
   458
       A829-30 (emphasis added).
   459
       A830-31.
   460
       A829-30.


                                                                                                         114

                                                 A-0164
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page282
                                                    Page 282 of 443ofPageID
                                                                      1566 #: 3828




   though Witness 10 offered in his letter to confirm his identity by email, Witness 10
   ignored an email sent to that address.

          Though his inconsistent statement is troubling, after the passage of so much time,
   and without a clear indication of Witness 10’s motivations, the Review Team cannot
   simply take his statement at face value. This is especially so in light of the circumstances
   in which Witness 10 gave his statement. As Witness 10 explains in his letter, he says that
   Kuby contacted him by sending legal mail to his professional address. The letter was
   required to be sent as part of ongoing Freedom of Information Law litigation, instituted
   by Kuby in an attempt to gain access to original witness statements and grand jury
   testimony. Because the letter was marked “legal mail,” he says, it was opened by the
   mailroom at Witness 10’s office and flagged to the attention of his company’s Legal
   Department, leading Witness 10’s supervisors to question him about his involvement in
   the Friedman case.461 After a “candid” conversation with his supervisors, in which
   Witness 10 told them he was not abused, he contacted Kuby to “make certain there were
   no further intrusions into [his] work or family life with this matter.” During that
   conversation, after Kuby “urged [him] to come forward,” Witness 10 drafted his
   recantation statement.462

           It is difficult to credit a recantation made under these circumstances, especially as
   it appears that Witness 10 chose to come forward only when his privacy was threatened.
   Recantation testimony is inherently suspect, and in this case, is further complicated by
   the fact that the recanter will not meet with the Review Team to discuss his statement. As
   a result, Witness 10’s statement demonstrates none of the indicia of reliability regularly
   used by courts to assess recantation testimony.463 Therefore, this unconfirmed recantation
   does not alter the balance of the evidence, which otherwise inclines towards Jesse
   Friedman’s guilt.

                                      *        *        *        *        *

           “There is no form of proof so unreliable as recanting testimony.”464 After so much
   time has passed, the reasons that a witness might recant are innumerable. The witness
   might, for example, desire to avoid all publicity, and so deny all relevant knowledge; or
   he might wish to limit the chance that he will be spoken to again, and simply tell each
   interviewer what the interviewer wants to hear. Some witnesses may truthfully recant,
   and the Review Team acknowledges that recantation testimony may, under certain
   circumstances, prove credible. Those circumstances were not found to exist here.


   461
       A830.
   462
       Id.
   463
        See People v. Davenport, 233 A.D.2d 771, 773 (3d Dept. 1996) (recantation not credible where
   unsworn, and proffered only by defendant’s relative) and People v. Bermudez, 243 A.D.2d 367, 367 (1st
   Dept. 1997) (declining to credit a recantation obtained under “highly suspicious circumstances”); cf. People
   v. Deacon, 96 A.D.3d 965, 968-69 (2d Dept. 2012) (recantation credible where consistent with other
   testimony, and where original, adverse testimony resulted from fear of gang reprisal).
   464
       Shilitano, 218 N.Y. at 170.


                                                                                                          115

                                                   A-0165
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page283
                                                    Page 283 of 443ofPageID
                                                                      1566 #: 3829




           It must be added that, in the case of “recantations” gleaned by the Capturing the
   Friedmans producers, the interviewers compounded the problem of the inherent
   unreliability of recantation testimony by resorting to manipulative questioning
   techniques. In interviews, the interviewer represented Jesse Friedman’s innocence as a
   fait accompli, and encouraged witnesses to come forward to support their predetermined
   conclusion. In outreach to some witnesses, Friedmans producer Marc Smerling wrote, “I
   am yet to find one boy who took the computer classes who said that he was victimized as
   described in his Grand Jury testimony”—a fact Smerling could not possibly know, as
   grand jury testimony is and remains confidential. He even went on to claim that, though
   he had “spoken to several complainants,” “not one has a clear recollection of the crimes
   they testified to.”

           Further, almost all interview transcripts reviewed for this re-investigation were
   troubling. Some “questions” posed during those interviews were preceded by paragraphs
   (or even pages) of language insinuating Jesse’s innocence. In one case, the interviewer,
   producer Marc Smerling, actually insinuated that he was working with the District
   Attorney, saying, “the Nassau County District Attorney has asked us to present a
   tremendous amount of material.” The Review Team cannot credit information of this
   character, produced through these methods, standing alone. The “recantation” testimony
   offered in this case does not undermine the integrity of Jesse Friedman’s conviction.

          B.      Corroborating Evidence Supports The Conviction

           Apart from victim testimony, the Review Team has obtained substantial evidence
   corroborating Jesse Friedman’s involvement in criminal activity. First, and most
   importantly, Arnold Friedman confessed to his brother Howard that both he and Jesse
   were guilty. The Friedman classes also substantially affected the lives of several
   computer students, resulting in circumstantial evidence of abuse that, at the time, evaded
   detection. Today, that evidence further supports Jesse’s involvement in his father’s
   crimes.

                  1.      Arnold Friedman Confessed His Guilt, and Jesse’s, to His Brother
                          Howard Friedman

          The Review Team spoke with Howard Friedman, Arnold Friedman’s younger
   brother. Howard began an initial telephone conversation succinctly: “Jesse is guilty and
   you’re going to ask me how I know,” he said. “Because Arnold told me.”

           Howard explained that Arnold had confessed to him in a late-night conversation
   at Arnold’s Great Neck home, soon after his arrest. One night, after the rest of the family
   had gone to sleep, the two brothers were watching a local news report describing
   pornography found at the Friedman home. Arnold broke down crying, turned off the
   television, and solemnly admitted: “I want you to know I misbehaved in the basement. I
   didn’t do everything the kids say but I did a lot of things I shouldn’t have. I wanted to tell
   you that.” When Howard asked if Jesse was also guilty, Arnold said, “Yes, [Jesse]
   misbehaved in that class.” Arnold also admitted that he had molested Jesse. Howard was
   sure of this: “I will never forget his words to me.”

                                                                                             116

                                           A-0166
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page284
                                                    Page 284 of 443ofPageID
                                                                      1566 #: 3830




         Howard had alluded to this confession, he said, in a letter to Arnold. The Review
   Team was already aware of this letter, which reads, in relevant part:

                    You looked me in the eyes and squeezed my hand and said
                    “Howie, please believe me, that I never molested the kids. I
                    may have been a little free with my hands, I may have set
                    them on my lap, I may have hugged them, I may have
                    shown them pornographic material, but, I never, never,
                    hurt them, screwed them, or anything like that.”465

   Arnold had made Howard promise not to share their conversation until after Arnold’s
   death and Jesse’s release from prison. Howard said he kept his word. After speaking with
   the Review Team, though, he said he felt that “a huge rock has been lifted off [his]
   chest.”

           Continuing, Howard said that he was “strongly opposed to [his] nephew’s attempt
   to overturn his conviction.” And, he said, “Jesse cannot tell right from wrong.” He also
   described an odd conversation he had with Jesse, just before Jesse began to serve his
   prison term. Over the phone, Howard had asked Jesse if he was guilty. David Friedman
   heard the question and told Jesse to be “careful how you answer.” In response, Jesse said
   something to the effect of, “I may have slapped them around a bit.”

           Howard was also able to confirm that Arnold had been a pedophile for all of
   Arnold’s adult life. As a child, in fact, Howard had been Arnold’s first victim.466 He
   vividly remembered the first time Arnold, then a teenager, sexually assaulted him. Left
   alone by their mother, Arnold threatened Howard into cooperating, and then anally
   sodomized him. Arnold also assaulted and abused him in other public places, such as in a
   locker room, a changing area, and at a public pool. Thereafter, the brothers’ relationship
   was difficult. But, by the time of Arnold’s guilty plea, the brothers had become closer.
   Howard remained close to the family, and attempted to support them in any way he
   could. Over the years, Howard provided substantial financial support to his brother’s
   family. Moreover, at Jesse’s request, Howard wrote a letter to the parole board asserting
   his belief in Jesse’s innocence.467 He told the Review Team he did so to help his nephew
   gain early release, though he has, in fact, always believed that Jesse is guilty.

          This last of Arnold’s confessions, also implicating Jesse, seems to have been a
   closely guarded family secret. Shortly after Jesse’s release, Howard said, he shared it
   with both David and Seth Friedman. Seth was unsurprised (“I knew it!” he exclaimed,
   according to Howard), while David was stunned. Arnold’s confession to Howard is also


   465
       A501.
   466
       As Arnold said in his autobiographical “My Story,” “[w]hen I reached adolescence I sought out partners
   for my emerging sexuality. My first partner, when I was 13, was my 8 year old brother. I had overt sexual
   relations with him over a period of a few years.” A538.
   467
       A917, letter from Howard Friedman to Richard Wilbur, Parole Officer, Southport Correctional Facility
   (Sept. 23, 1994).


                                                                                                        117

                                                A-0167
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page285
                                                    Page 285 of 443ofPageID
                                                                      1566 #: 3831




   known to the Capturing thee Friedmanss filmmake s. When filmmaker Anndrew Jareckki
   first contacted annd interview
                                wed Howard during pro duction of thhe film, How       ward declineed
   to give him “full and honestt answers,” out of a gennuine fear hat the film       m would builld
   Arnold into a “ onster” or th he story’s ceentral villai n. In fact, in the film, Hooward said hhe
   could not reme ber whetherr Arnold had    d molested im,468 and ried, expressing disbelieef
   that his brother could
                     c      have engaged in such crimess.469 Thereaffter, at an uuncertain datte
   after the film’s release but before this in
                                             nvestigation began, Howard called the filmmakeer
   and elated the fuull contents of
                                 o Arnold’s confession
                                              c             too him.

           Nevertheless, Howarrd’s accountt has not ppeared in any of the filmmaker’s
   publ c statements concerning
                              g this case, an
                                            nd Jarecki ever mentiooned Howardd Friedman tto
   the eview Team, notwithstaanding his ceentral impor tance to Jesse’s claim off innocence.

                     2.    Parents Described Corroboratiive Details to the Review
                                                                                w Team

          During the course of this re-inv   vestigation, the Review Team alsoo spoke witth
   seve al parents who had beeen involved in the orig nal prosec tion. In twoo cases, thosse
   parents shared information teending to corrroborate theeir sons’ abuse.

                           a.      Parents of Witness 8: Complaining Witness

            The Rev ew Team was
                              w able to speak
                                           s     with tthe father and mother oof Witness 88.
   Acc rding to hiss parents, Witness
                              W       8 is extremely
                                           e         s uccessful in his chosen field. But his
   fami y life has suffered as a result of his
                                           h participation in the Friedman cclass decadees
   earlier.

            Witness 8’s mother had
                                h forwardeed him all leetters sent by the Revieew Team, shhe
   said, but it did not surprise her to learn
                                            n that he hadd not contacted the Revview Team iin
   response. She believes that her
                                h son was abused,
                                             a       but she does n t know the sspecifics. Shhe
   said that her son claims that he no longeer remembe rs anything, but she bellieves he maay
   just not
        n wish to discuss it.

           Witness 8’s mother told
                                t     the Revview Team that there w  were warningg signs at thhe
                                nts were not permitted innto the Friedman house w
   time. For one, she said, paren                                                 when pickinng
   up their childre . She remem mbers once knocking o n the front door, whichh was lockedd,
   and then being instructed thrrough the wiindow by onne of the Friiedmans to ggo wait in heer
   car. n addition, she would assk her son annd his frien what they were learningg in the class,
   and they would look at each other sheepiishly and gigggle. She went on to sayy that Witnesss
   8 waas never the same after the Friedmaan class. Hee became very sad, andd acted like a
   victim. He neve attended grroup therapy   y but saw a private psychologist forr a number oof
   years. Witness 8 blamed his father
                                f       for wh
                                             hat had happpened to him—it was hiss father’s ideea
   that he take the class—and thhis led Witneess 8 to bec ome angry and act out.



   468
         A195-96.
   469
         A176, A218-19.


                                                                                                1118

                                             A-0168
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page286
                                                    Page 286 of 443ofPageID
                                                                      1566 #: 3832




            Witness 8’s
                    8 father tolld the Revieew Team th at he was “convinced thhat somethinng
   very damaging appened in the  t basemen   nt.” He remembers his sson implyingg, many yearrs
   later, that he was not physiccally molestted, but that he “had to visually paarticipate as a
   third party observer to graphiic, predatory
                                             y pedophilia..” He believves Witness 8 is using this
   as a coping mechanism. Hee feels that his son’s hildhood suffered and he was verry
   emotionally affected by whaat happened at the Friedman hous . It totally cchanged theeir
   relat onship, he says. There were a lot of trust an d anger iss es, which leed to conflicct
   with n the family. He said he
                               h always caarried guilt with him, beecause he is the one whho
   urged Witness 8 to take the class.
                               c

           Though neither was present for their son’s interview w    with police,, Witness 8’s
   father and mother split on one questiion: his mother believeed that the police werre
   disresspectful, and may even have suggested facts t o her son, buut bases thiss only on heer
   interactions wit police, nott her son’s. Witness 8’ s father, thoough, stresseed that policce
   were appropriate and professional, though police di return several times.

                          b.      Father of Witness
                                            W       19, a Non-Testifying Victim

           The father of one non-testifyin
                               n           ng victim, Witness 19, also descriibed the farr-
   reaching effects that
                    t the Fried dman case had
                                           h on his liffe. On Decem   mber 4, 19877, Witness 119
   gave an inculpatory account to police invvestigators, stating that he was anally sodomizeed
   by rnold at least five timess, and by Jessse at least ttwice. This statement m
                                                                                made the chilld
   one of the first to describe experiencingg this level of abuse by Jesse. Nevvertheless, hhe
   never testified before the grrand jury, an
                                            nd his stateement never translated tto indictmennt
   counts.

          Witness 19’s fatherr recalled twot      detecti ves—later iidentified aas Detectivees
   Doppman and Jones—interv     viewing his son. Thou gh the dete tives requessted to speaak
   with his son alone, he insissted that hee and his w wife be preseent at the iinterview. HHe
   desc ibed police questioning as “gentle, non-leadin and non-aggressive,” aand composeed
   almost entirely of open-end  ded questio
                                          ons. As to Witness 1 ’s responsees, his fatheer
   remembered hi denying an    ny abuse at first,
                                           f      leadin g him to be ieve that thee police werre
   wast ng their ti e. Then his son “eruptedd” and offe ed a full, shhocking accoount of abusee.
   When his son described bein ng abused byy Arnold an d Jesse Friedman, Witneess 19 reacteed
   physically. He felt like he was
                               w having a heart attac k, and his wife may even have calleed
   an ambulance.

           Today, Witness 19’s father recaalls that his son showed early warnning signs oof
                                             d not to be s ent to the Friedman’s coomputer classs
   abuse. At the time, his son diirectly asked
   and, after attending, began “ffixating” on a “threat a bout someo e coming ouut from undeer
   a carr and taking him away.” This desccription acccords with hreats reporrted by otheer
   stud nts, including Witness 18.
                                1

                          c.      Summary of
                                          o Interviews with Other Parents

          Several other parentss spoke with h the Revieew Team. Some expressed complette
   confidence in the police investigation. Witness
                                           W       13’s mother and father believved the policce

                                                                                             1119

                                           A-0169
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page287
                                                    Page 287 of 443ofPageID
                                                                      1566 #: 3833




   were very professional. Witness 2’s mother described them as “wonderful,” though her
   son reported otherwise. Witness 5’s mother observed police as they interviewed her son,
   and said her son’s body language suggested that he did not seem bothered. As a result,
   she trusted the investigation. This mother also stated that her son took a pair of scissors,
   and cut up his blanket—an act she found both disturbing and uncharacteristic, and
   believed to be a consequence of his victimization. Witness 16’s father did not observe his
   son’s interview, and could not speak to its form. He shared only one thing of note: that
   his son spoke with police behind closed doors, and that afterwards, his son was extremely
   upset.

           One parent, the father of Witness 18, told Andrew Jarecki that police “were
   suggesting the answers [to questions] to the kids” during interviews. Contacted by the
   Review Team, Witness 18’s father said he was not, in fact, even present for the police
   interview with his son. He had no memory of the exchange with Jarecki, though he
   confirmed that the voice on Jarecki’s recording was his own. In any event, he was not
   now of the opinion expressed in that interview—nor, his wife said, was she—and he
   believed instead that Jesse Friedman was “part of the evil that lived in that house.”

           Witness 20’s mother remembered observing one police interview. The
   investigators’ questions, she recalled, were all open ended and general in nature, and their
   manner gentle. Her husband was of the same opinion. Though her son, Witness 20, never
   reported any criminal activity by either Friedman, she did recall walking in on her son
   and seeing him playing a videogame that depicted naked women. Asked, Witness 20 said
   that Arnold Friedman had given it to him. Witness 20’s mother then confronted Arnold
   about the game, and Arnold apologized, saying that it must have been an accident.
   However, she got the sense that he was aware of the fact that something was very wrong,
   and that it was not an accident at all. At the end of that session, she believes, she did not
   re-enroll her son. Another adult, the mother of a non-complainant, attended Arnold
   Friedman’s adult education class, and reported that Arnold showed this class a
   videogame in which a penis could be made to rise and fall. The description loosely
   resembles a game described elsewhere as “Stroker,” and belies the claim that Arnold was
   wholly ignorant of pornographic games in his disk library.

           Lastly, the Review Team was able to speak with the mother of one of Arnold’s
   victims, a former family friend, who met the Friedmans at their vacation home in Wading
   River. Speaking recently to the Review Team, the mother explained that her child,
   Witness 31, told her that Arnold had molested him. But he only told her fifteen years
   after the abuse occurred, when Witness 31 was twenty-eight, and Arnold had just been
   arrested. This parent is unique in that, during the course of the original investigation,
   Arnold himself actually acknowledged that he had abused her son.470 After Witness 31
   told his mother about the abuse, she told Elaine Friedman, who admitted to Witness 31’s
   mother that she had found disturbing “pictures” in Arnold’s desk, but never confronted


   470
      Arnold admitted this crime publicly, in his autobiographical “My Story” (A539), to his sons shortly after
   his federal arrest, and in a private letter to David Friedman. See A484.


                                                                                                          120

                                                 A-0170
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page288
                                                    Page 288 of 443ofPageID
                                                                      1566 #: 3834




   Arnold about them. Arnold, in turn, admitted to his family that he had sexually molested
   Witness 31. Though Witness 31 waited fifteen years to tell his mother about Arnold’s
   abuse, he had previously hinted to the fact. Witness 31’s mother invited Arnold to play
   piano at Witness 31’s wedding, and when Witness 31 saw Arnold there, he told his
   mother that Arnold was a “pervert,” but said no more.

                      3.      Circumstantial Evidence Further Corroborates Witness Accounts

          These accounts suggest that certain of the Friedmans’ students did, in fact, show
   signs of abuse at the time, but these “warning signs” were not recognized. This was a
   common experience. For example, two parents recalled their sons asking to be pulled out
   of the Friedmans’ class, and regretted ignoring their sons’ requests. Both children later
   reported abuse.

           Additionally, at least one parent told police that she found blood in her son’s
   underwear, and remembered seeing his shirt unexpectedly wet. These facts corroborate
   her son’s claim that he was sodomized, and that he soaked his shirt to attempt to wash
   semen from it. Detective Sergeant Galasso remembered hearing another child’s parents
   state that, at some point, their son began taking off his clothes every time someone visited
   their house. And, from a third set of parents, Detective Sergeant Galasso learned that
   another complainant began to lose his hair after enrolling in the Friedmans’ class. (A
   recent interview with a classmate confirmed this detail.) Still another child’s mother
   remembered that, after participating in the Friedmans’ computer class, her approximately
   ten-year-old son began to defecate while clothed. A report in Newsday chronicled another
   parent’s memory of the changes her son went through during the Friedmans’ class:

                      Soon after enrolling in the class, she said, her son’s
                      behavior changed. He began drawing sharks and believed
                      they were swimming in his bedroom floor’s blue rug. Once,
                      when she asked her son what he was learning in the class,
                      he and a classmate looked at each other with “sheepish
                      grins on their faces” and giggled.471

   The last description was independently verified by the Review Team’s interview with the
   parents of Witness 8. Some parents also said they commonly received calls from Arnold
   and Jesse Friedman offering free computer time, and reduced rates. These recollections
   corroborate witness’s reports that they received phone calls from the Friedmans, in which
   the Friedmans feigned friendliness with parents, but when speaking with students,
   threatened them to guarantee their silence. The above stands in marked contrast to the




   471
         Victor Manuel Ramos, Challenging ‘Friedmans’: Out of the Shadows, NEWSDAY, A5, Feb. 29, 2004.


                                                                                                     121

                                                A-0171
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page289
                                                    Page 289 of 443ofPageID
                                                                      1566 #: 3835




   claim advanced by all of Jesse Friedman’s advocates, that “no parents had discovered or
   reported any of the behavioral signs of sexual abuse in children.”472

           Other former class participants described the mental anguish they continue to
   suffer, years after the case’s conclusion, and the trauma of re-experiencing this abuse
   both upon simply hearing about the release of Capturing the Friedmans, and while
   speaking to members of the Review Team. The consensus of social scientists is that
   molestation by an acquaintance is under-reported, especially among boys,473 meaning that
   “most children either maintain the secret or delay reporting for significant periods of
   time.”474 Many victims did speak out, and those who did not cannot be blamed for their
   silence.

            Furthermore, other children were unquestionably exposed to sexual content.
   Witness 6 saw sexual videogames in the class, and gave police one disk he had been
   allowed to borrow from the Friedmans, containing “Stroker,” and “Dirty Movie.” A non-
   complainant, Witness 32, reported to police that students were allowed to borrow sexual
   videogames, and turned a disk containing “Strip Poker” over to police. Arnold even
   admitted that he did share this content: while preparing his defense, Arnold compiled a
   list of potential defense witnesses. On that list, he included the name of Witness 33, and
   acknowledged that he had given this child a copy of “Strip Poker.”475 He wrote that the
   child had repeatedly asked for a copy of the game, and that he only gave Witness 33 the
   game after consulting with the child’s mother. This admission sharply contradicts the
   claim that sexualized videogames made their way into the Friedman class only
   accidentally, if at all: if Witness 33 knew to ask Arnold for the game, it follows that he
   both knew the game was present in the classroom, and that Arnold controlled access to it.

           For his part, Witness 33 acknowledged to the Review Team during a recent
   interview that he did possess a copy of “Strip Poker” as a child, and that it likely came
   from the Friedmans. The same witness also told the Review Team that Arnold Friedman
   would sometimes touch and pat his buttocks, and that the pat would last a little too
   long—it would linger. Witness 33 thought the contact was weird but innocuous, not
   worthy of being reported, and did not know if he ever told police about it. Here too, then,
   a witness self-censored. This witness nonetheless signed an affidavit in support of Jesse’s
   motion to vacate his conviction.




   472
        De Becker & Horowitz, supra note 13, at 14. Jesse’s advocates have repeated this claim on many
   occasions, for example, in Jesse’s brief to the Advisory Panel, Jesse’s habeas petition, Peter Panaro’s
   affidavit (see Panaro Aff. ¶ 15), and Arnold Friedman’s Open Letter (see A557, 564). An entire section of
   Jesse’s first motion to vacate his conviction, under N.Y. C.P.L. § 440.10, is dedicated to this now-
   disproven claim.
   473
       See Mary L. Paine & David J. Hansen, Factors Influencing Children to Self-Disclose Sexual Abuse, 22
   CLINICAL PSYCHOLOGY REVIEW 271, 274-75 (2002).
   474
       Id. at 289.
   475
       See A301-02.


                                                                                                       122

                                                A-0172
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page290
                                                    Page 290 of 443ofPageID
                                                                      1566 #: 3836




          C.     The Review Team Was Not Able to Corroborate All Accounts

         Sometimes, no corroboration could be found. In several cases, the Review Team
   was not able to substantiate criminal acts mentioned by some witnesses. Additionally,
   some critical evidence was never compiled or reviewed during the original prosecution.
   These instances may raise unanswered questions—today the questions may be
   unanswerable—but they do not suggest a “reasonable probability” that Jesse Freidman
   was wrongly convicted.

                 1.      Class Rosters and the “Friday Class”

           One significant problem in assembling corroborating evidence is that, based on
   the Review Team’s efforts, Arnold Friedman did not keep a complete or reliable class
   roster, or any attendance records whatsoever. These records would be necessary to
   answer two critical questions: who was in the room while criminal sex acts took place,
   and what should they have seen? As it stands, this partial record seems to both support
   and undermine the evidence for Jesse Friedman’s guilt, and no unequivocal conclusion
   may be drawn.

                         a.     No Reliable Class Rosters Were Found

           The fundamental difficulty in recreating class rosters is that witnesses’ memories
   of their classmates, when pieced together, do not yield a consistent picture. Arnold
   Friedman did not keep records of his class membership or of attendance, both of which
   are necessary for a complete record. Additionally, make-up sessions were given, and
   Arnold removed at least two students mid-session. And, though police compiled partial
   rosters, officers never recorded how, and on the basis of what evidence, the rosters were
   compiled. These difficulties preclude an easy determination about who should have seen
   what.

           The makers of Capturing the Friedmans claim to have solved this difficulty, and
   in an “evidence reel” screened to a Great Neck audience in the fall of 2012, asserted that
   problems of corroboration raise serious issues concerning the case against Jesse
   Friedman. Referring to three non-complainants, the film asserts, for example, that:

          •      “[Student #1]          was unaware [that] his classmate
                 alleged any abuse.”
          •      “[Student #2]              attended class alongside multiple Complainants,
                 [but he] remembers [the] class fondly.”
          •      “Non-complainant                 never saw 67 acts of sodomy allegedly
                 occurring right next to him.”

   These statements, and others like them, are misleading. The exchanges that apparently
   led the production team to conclude what        ,     , and      must necessarily have
   seen all appear to be the product of suggestion. In one representative exchange, the
   interviewee tells the interviewer that he cannot remember which class he attended. The
   interviewer responds by telling the interviewee what class the filmmaker believes his

                                                                                         123

                                         A-0173
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page291
                                                    Page 291 of 443ofPageID
                                                                      1566 #: 3837




   subject attended. When the interviewee replies confusedly, the interviewer takes his
   failure to specifically object as apparent agreement, and conducts the rest of the interview
   as if the subject belonged to that class. Another of the three repeatedly informs his
   interviewer that nothing untoward was ever alleged about the class he attended.
   Nonetheless, the production team’s final presentation proclaims that the witness should
   have seen abuse occur, but mysteriously did not.

          Another example of this questioning is also representative. In his PowerPoint
   presentation, Jarecki states: “[Student #1] was unaware his classmate
   alleged any abuse.” Yet the interview segment upon which Jarecki relies for that
   conclusion paints a very different picture.

                  Q:     Do you remember by any chance when you took the class?
                  A:     I really don’t know how old I was. It must have been… I don’t
                         know, mid ‘80s. Somewhere around there.
                  Q:      So it could have been like say ’86 maybe?
                  A:     It could have been ’86. I don’t really remember.

   A few lines later, Student #1 states that he cannot remember a set of names:

                  Q:     And I think that if you just took that one class that everyone took
                         was probably something called ‘basic 1.’ And so in that class
                         might have been a boy named                   ?
                  A:     Doesn’t ring a bell.
                  Q:     A               ?
                  A:     Nope.
                  Q:                       ?

                  A:                         . I don’t want to say I remember him, but for
                         some reason that name rings a bell. But I don’t remember who he
                         is or anything like that.
                  Q:                    .
                  A:     That name also sounds familiar. But you also have to remember
                         it’s a very-Great Neck, you know, is a very Jewish town, and half
                         the people sound the same…
                  Q:                  ?
                  A:     No, I don’t remember that name.
                  Q:                      :
                  A:     Nope.

   By the end of the interview, and without obtaining any other information, Jarecki has
   placed Student #1 into a class with those very same people:

                  Q:     Well anyway this one class, where if it was Basic spring 1986
                         class, it would have been you,            ,
                                                                      ,               ,
                                        ,

                                                                                           124

                                          A-0174
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page292
                                                    Page 292 of 443ofPageID
                                                                      1566 #: 3838




   From this point on the filmmaker is free to draw whatever conclusions he chooses
   concerning what abuse Student #1 should have seen based on the class into which the
   filmmaker placed him. But the Review Team finds these conclusions wholly unreliable.

                         b.     Case Study: the “Friday” Class

           Only two classes may be reconstructed with any precision. One is the Friday
   session held in November of 1987, which abruptly terminated with Arnold Friedman’s
   arrest. The autumn “Friday class” was composed almost entirely of complainants: six of
   nine reported experiencing abuse. But, even though many of the members of this class
   reported being abused at some point, such as in prior sessions with other classmates, few
   reported being abused during this timeframe. Even so, one observer—Witness 26, the
   class’s assistant teacher—described observing unusual details about the class, even
   though he denied seeing any sexual abuse take place.

           Witness 26 was a local high school student, and replaced Jesse Friedman as
   assistant teacher for this class while Jesse was away at college. Witness 26 worked in
   Arnold Friedman’s class for just over two months, from October 8, 1987, to November
   20, 1987. In an interview conducted on December 3, 1987, he discussed a series of
   details, all of which suggest that something out of the ordinary happened on Fridays in
   Arnold Friedman’s classroom. In his statement, Witness 26 noted that:

          •      While cleaning up one day, he encountered both “Strip Poker” and “Dirty
                 Movie” in the class videogame library. He also recalled that only members
                 of the “Friday class,” and not the Thursday class, were allowed to bring
                 disks home from this class library.
          •      Witness 26 observed Arnold Friedman lean over the children to assist
                 them with their computers. Similarly, he saw Arnold reading to two
                 children from a set of magazines off to the side of the class. Witness 26
                 never saw what was in the magazines.
          •      During the Friday class—but only then—Arnold Friedman would close a
                 “sliding door” to separate the classroom from the hallway and the rest of
                 the house. The door was to be kept closed at all times, even when Witness
                 26 left the room briefly, such as to go to the bathroom.
          •      Arnold Friedman’s last computer class was held on Friday, November 20,
                 1987—just a week after the first newspaper report of Arnold Friedman’s
                 indictment on federal charges. On that day, Witness 26 arrived, set up the
                 machines as he usually did, and prepared for the class to begin. Only one
                 child, Witness 2, arrived. Arnold Friedman dismissed Witness 26 and
                 Witness 2 after a short period of time. The next day Arnold called Witness
                 26 and informed him that he would be suspending only the Friday class on
                 his doctor’s advice, to avoid “over-exerting” himself.

   Witness 26 was never prosecuted, and his name drops out of the case record after his only
   interview with police. Even if he saw nothing more, what he did see supports an
   inference that something about the Friday class merited both secrecy and special
   treatment.

                                                                                        125

                                         A-0175
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page293
                                                    Page 293 of 443ofPageID
                                                                      1566 #: 3839




                    2.       Witness 25, a Non-Complainant, Denied, Then Admitted, and Now
                             Denies Again Experiencing or Seeing Any Abuse

           Witness 25 was part of a group of three children who were often described
   together by other witness reports. All three attended the Friday class. However, though at
   least two of the three were interviewed by police—and other students named each as
   witnesses to, or victims of, sexual abuse—none of the three ever disclosed abuse to
   police. (In the Close-Out Statement, Arnold Friedman denied abusing Witness 25.)

           Of these three, the Review Team was able to speak only to Witness 25.476 The
   other two witnesses never responded to the Review Team’s outreach attempts. Witness
   25 is also the subject of a recent opinion piece by his mother, Arline Epstein. In it, Arline
   Epstein states that her son:

                    [H]eld out through the detectives' questioning, and then
                    through months of group therapy focused on helping
                    children “remember.” After group therapy came months of
                    individual therapy—along with my gentle but persistent
                    questioning, at the suggestion of his therapist. Finally, my
                    son talked. He told his therapist, and later me, detailed
                    stories that matched the acts of abuse we’d been told about
                    by detectives. But he refused to make a statement to police
                    or testify to the grand jury.477

   The article misstates several key facts—chief among them, that one of the Friedman
   witnesses has “unconditionally recanted his accusations”478—and conveys the mistaken
   impression that Witness 25 had the opportunity to “make a statement to police or testify
   to the grand jury” after falsely admitting that he was abused.479 In fact, Witness 25 only
   “talk[ed]” in 1989, long after the case had ended, and therefore, his “accusation” could
   not possibly have affected Jesse Friedman’s 1988 guilty plea. Nonetheless, Witness 25’s
   story demonstrates several of the difficulties involved in reconstructing this twenty-five
   year-old case, and raises unanswerable but troubling questions.

                             a.       Initial Meeting with Witness 25

          Witness 25 spoke with members of the Review Team early in the re-investigation,
   and re-affirmed that he had never witnessed abuse, and that he was never abused. When



   476
       According to Detective Sergeant Galasso, one of the two remaining individuals was interviewed and did
   not disclose any abuse. But his parents believed he was holding back, and asked police to return. According
   to Witness 25, the same child had admitted to therapists that he was abused. (It is not clear how Witness 25
   knew this.) No formal, sworn statements exist from either individual.
   477
        Arline Epstein, A Mom’s Journey with the Friedmans, NEWSDAY, Mar. 28, 2013, available at
   http://www newsday.com/opinion/oped/epstein-a-mom-s-journey-with-the-friedmans-1.4931383.
   478
       Id. The recantation is not credible, as explained in Section IV.A.5(c), supra.
   479
       Epstein, supra note 477.


                                                                                                          126

                                                 A-0176
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page294
                                                    Page 294 of 443ofPageID
                                                                      1566 #: 3840




   asked about therapy, he said that his mother placed him into therapy shortly after police
   investigators visited their home.

           Witness 25 said the he felt pressured by police to disclose: one officer told him he
   would incline towards homosexuality if he failed to do so. But, he faced considerably
   more pressure from his mother and his therapist to admit that he had been victimized by
   the Friedmans. He also acknowledged that in 1989, months after Jesse Friedman’s guilty
   plea, that pressure led him to lie and say that he had been abused because he believed it
   was the only way he would be permitted to bring an end to therapy. But he never made
   this “confession” to the police or to the District Attorney.

            When asked to go into more detail about the therapy he had received as a child, he
   could not recall it. At the time, prosecutors asked permission to speak with his mother
   about his experience in therapy and, in response, Witness 25 admitted that, as of 2010, he
   had not yet told his mother that he had lied about being abused more than twenty years
   earlier.

                           b.       Subsequent Interview with Witness 25 and His Mother

          Two years after speaking with the Review Team, Witness 25 told his mother, in
   an email sent to her while she was away on vacation, that he had never actually suffered
   any abuse. Arline Epstein then went to the press to present her story.480 Shortly thereafter
   she reached out to the District Attorney’s office and asked to present material she had
   preserved from the original prosecution. She ultimately came in to be interviewed, and
   when she arrived, she was accompanied by an employee of Andrew Jarecki’s film
   company.

           For her interview, Arline Epstein read a prepared statement, and with the
   assistance of Jarecki’s employee, circulated documents from a large binder. When
   Jarecki’s employee left at the conclusion of her prepared statement, Epstein stated that
   she had been prepared for her interview by Jarecki, Smerling, Gavin de Becker, and Jesse
   Friedman himself. Jesse, she said, advised her on how to phrase her comments to the
   Review Team, while Andrew Jarecki and Marc Smerling helped her prepare her
   statement. The group was also involved in curating and annotating her binder of prepared
   documents. Arline Epstein also acknowledged that she was not, in all cases, speaking
   from her own knowledge. When the Review Team asked how she knew specific facts,
   she acknowledged that she knew some only because “Andrew [Jarecki] told” her.

           At the end of the interview, Epstein offered copies of her binder to the Review
   Team, but prosecutors noticed that the copied binders were incomplete—Arline Epstein’s
   binder contained documents that had never been circulated to the Review Team, and were
   not included in the copies. When asked why, she said that she was unsure. She then freely
   shared the remainder of her notes.


   480
      See Hella Winston, Re-Capturing the Friedman Story, THE JEWISH WEEK, Nov. 13, 2012, available at
   http://www.thejewishweek.com/news/new-york-news/re-capturing-friedman-story.


                                                                                                 127

                                             A-0177
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page295
                                                    Page 295 of 443ofPageID
                                                                      1566 #: 3841




                             c.       Review of Arline Epstein’s Notes

           The complete binder contained detailed notes kept by Arline Epstein during the
   pendency of the original case, along with her recent annotations. This material adds
   important background information and supports conclusions drawn elsewhere by this
   investigation. It shows, for example, that Witness 25 was enrolled in the “Friday class”
   alongside several complainants, and so would be expected to have seen, or been aware of,
   any wrongdoing. Witness 25’s desk faced the wall, he said, a memory supported by his
   contemporaneous diagram of the classroom. And his family traveled: he remembered
   attending make-up sessions, and that he missed class on at least those occasions.

           Arline Epstein’s notes also confirm that her son, Witness 25, did not disclose until
   1989, after Jesse Friedman’s guilty plea, and that he never shared this with police, such
   that he had no effect on the case. The notes also show that Arline was told that Arnold
   had never actually abused Witness 25, a point that Arnold Friedman himself confirmed in
   the Close-Out Statement.

          Her notes also contain a detailed account of how Witness 25 eventually did
   disclose abuse. It was not abrupt: Witness 25 first indicated to his mother that he was
   “ready to remember,”481 and then told her that he had been abused.482 According to
   Arline Epstein’s recent explanation of the disclosure, her son disclosed by responding to
   “yes or no” questions that she formulated, based on “what she had heard from Detective
   Sergeant Galasso” and from other parents.483 As proof, she gave prosecutors a page of
   handwritten text, with words haphazardly splashed across the surface. But the notes are
   more narrative in form than one would expect of the checklist-style questioning Arline
   Epstein describes. For example, among other things, she recorded her son saying, or
   agreeing with her prompts, that:

           •        The bathroom was used to “wash off back”
           •        It was “almost as bad to watch.”
           •        There was “moaning in room.” It is unclear what room is being described.
           •        After “Jesse [was] gone” it was “much better”
           •        “Jesse followed kids in w/ camera in bathroom”484

   To the back page of his mother’s notes, ten-year-old Witness 25 added in his own
   handwriting that Arnold, Jesse, and Goldstein were “schmucky bitchey fucking asshole




   481
       A872-75, handwritten notes, dated September 1989.
   482
       A876-81, handwritten notes and drawings, dated October 1989.
   483
       Id., and accompanying explanatory notes.
   484
       Id. Another student, a non-complainant, did tell the Review Team that, while urinating in the Friedman’s
   bathroom, he heard the door open behind him, saw a flash of light, and when he left, saw Jesse Friedman
   standing there, possibly in the company of one of his friends. Asked what the flash was, Jesse denied that
   any such thing had happened


                                                                                                          128

                                                 A-0178
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page296
                                                    Page 296 of 443ofPageID
                                                                      1566 #: 3842




   bastards,” and drew a stick-figure diagram of a “vict.” and a “perp.” physically
   interacting.485 (See image, below.)




           Witness 25 also drew a map of the Friedman house that showed where children
   were abused in the classroom, and diagrammed Jesse Friedman’s bedroom, including the
   location of both his bed and his candy and gum supply. The portion of Arline Epstein’s
   notes containing Witness 25’s handwritten additions was initially omitted from the
   binders prepared by the filmmaker and distributed to the Review Team. Another
   document, an undated page from the binder, might suggest a complex and tense
   relationship between Witness 25 and his former classmates, in some way related to who
   had disclosed, and who had not. The page contains the following message:

                       BWS
                       “IDWTTAI! IDR! IL!”486

   Witness 25 said that he used this “code” on other occasions when he was a child, though
   his mother does not remember any other example. Arline Epstein and Witness 25
   translate the message as, “I don’t want to talk about it! I don’t remember! I lied!” and
   imply that it casts further doubt on Witness 25’s initial disclosure of abuse.

           But even accepting this interpretation, it is unclear what conclusion can be drawn
   from it. The page is undated, and by Epstein’s own admission, was found out of context,
   rendering impossible any attempt to date the document. Epstein and de Becker simply
   assume that this “admission” follows, and describes, Witness 25’s false disclosure to his


   485
         Id.
   486
         A882, handwritten note.


                                                                                         129

                                           A-0179
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page297
                                                    Page 297 of 443ofPageID
                                                                      1566 #: 3843




   mother.487 However, Witness 25 acknowledges that the quotation marks and prefatory
   “BWS” in the document could indicate that Witness 25 himself was not the “speaker” in
   the note—that it was not him who “lied.” Rather, he said that the “B” in “BWS” could
   refer to one of two individuals whose names begin with a “B,” one a complainant and the
   other a non-complainant, and that the “WS” could expand to either “will say” or “would
   say.” Depending on who, if anyone, “lied,” the meaning of the document changes
   completely. In brief, this last, extraneous piece of paper can be explained in any number
   of ways, has no certain interpretation, and therefore has no evidentiary value.

                                    *        *       *        *       *

           Witness 25’s insistence that nothing out of the ordinary occurred in the Friedman
   house is potentially helpful to Jesse Friedman’s defense, considering the number of
   children who gave statements indicating that they saw Witness 25 being abused, or
   believed he was present while others were victimized. But Witness 25’s experience does
   not necessarily cast doubt on Jesse’s guilty plea, especially when balanced against the
   other evidence the Review Team uncovered. In addition, Witness 25 “disclosed” that he
   was abused in 1989, well after Jesse Friedman’s December 1988 guilty plea, and his
   allegations did not have any effect on Jesse’s decision to plead guilty.

           Ultimately, Witness 25 is one of several students who are referenced in statements
   by complaining witnesses as having been victimized by the Friedmans, but who did not
   report sexual misconduct. Another individual states that he attended only one class
   session, that he was never abused, and that he never witnessed abuse. This individual too
   may have been named as a victim by a complainant who gave multiple statements to the
   police. The indication is vague, however, because the complainant provided only a
   common first name, which this individual happens to share. But here too, the relation is
   tenuous. No credible evidence suggests that the two individuals were in the same class,
   and, when asked, the individual did not recognize the name of the complainant who said
   he witnessed his abuse, nor did he recognize the names of other students. Though these
   accounts raise questions, they do not cast significant doubt on the larger case.

                    3.      The Lack of Physical Evidence

          Though several students testified to having their pictures taken while in the midst
   of sexual activity, no proof of these pictures was ever found. State investigators did find
   “2 color photos of [a] boy and girl from the neck to the thighs,” but the heads were torn
   off of the photographs, and it cannot be determined whether these pictures were
   homemade pornography created by the Friedmans, or representative of child pornography
   that Arnold Friedman obtained from other sources.488 Years before the case broke,
   Arnold also indicated to an undercover law enforcement officer posing as a pedophile



   487
       This, in turn, Arline Epstein dates to somewhere between September and October, 1989. The basis for
   this, and many of her dates, are not entirely clear.
   488
       See A580.


                                                                                                     130

                                                 A-0180
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page298
                                                    Page 298 of 443ofPageID
                                                                      1566 #: 3844




   that he preferred homemade child pornography, both photographs and videos, making it
   all the more likely that he would produce and possess images fitting that description.

           According to Jesse’s attorney at the time, Peter Panaro, as the case drew to a
   close, Jesse flew to Wisconsin to ask his father about the photographs that were taken of
   the class.489 Panaro even stated, in a letter to the assistant district attorney assigned to
   prosecute the case, that Jesse was “willing to cooperate in regard to these photographs,”
   and could describe “the number of photographs that he knows were taken, when they
   were taken, [and] by whom they were taken,” but not the whereabouts of the photographs
   themselves.490 This claim speaks to either the photographs’ existence, or Jesse’s
   willingness to lie about case facts to secure a more lenient sentence.

          The lack of evidence, too, could have resulted from evidence being deliberately
   destroyed or hidden. Between execution of the federal and state search warrants, a full
   three weeks lapsed. During that time, any homemade pornography that remained at the
   Friedman home could have been moved or destroyed. It is notable, for example, that
   during the execution of the state search warrant, investigators found a hidden “false wall”
   compartment that, in an otherwise packed house, was completely empty. Even Jesse
   found this surprising when informed by the Review Team—he knew it as a compartment
   that was full of materials used by David Friedman in his entertainment act.

           Additionally, the absence of medical evidence indicative of sexual abuse is not
   dispositive proof that none occurred. The only relevant medical test available at the time
   was highly invasive, and would not necessarily have shown whether a victim was
   penetrated. And, it certainly would not conclusively prove whether the child was
   subjected to penis-to-mouth contact, an act that met the definition of Sodomy in the First
   Degree at the time of the case.491 According to Detective Sergeant Galasso, while the
   parents were informed of the test, all decided to spare their children this invasive
   procedure. Though the prosecution could, potentially, have benefited from the results of
   some of these tests, the mere lack of physical evidence does not mandate exoneration.

          Some physical evidence was found, however. Federal investigators found three
   sexual aids with batteries, in proximity to Arnold Friedman’s piano; a sexual aid
   described by some as “child-sized”; large amounts of commercialized child pornography;
   and computer disks containing pornographic videogames.




   489
       See A346-48.
   490
       A347-48.
   491
       Because penetration was not an element of the crime of sodomy, one would not necessarily expect to
   find blood or semen, as Debbie Nathan claimed in Capturing the Friedmans: “In the Friedman case the
   basic charges were completely implausible. First of all you’d have to believe that blood is coming out of
   these children’s orifices, that they’re screaming, that they’re crying, that their clothes are soiled from semen
   and blood and yet their parents show up, sometimes unannounced [and] everything looks fine.” A172-73.


                                                                                                              131

                                                   A-0181
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page299
                                                    Page 299 of 443ofPageID
                                                                      1566 #: 3845




           D.       Reservations Concerning the Third Indictment Do Not Taint the
                    Overall Case

            The Review Team retains some concerns related to the third indictment. This
   document greatly increased the number of charges against Jesse Friedman, while for the
   first time introducing allegations of “sex games,” and of a third abuser. However, while
   problems of proof, twenty-five years later, may reflect on the quality of the original
   investigation and the current limits of available evidence, they are not so grave as to
   suggest these charges were false, or fabricated for the sole purpose of inducing Jesse
   Friedman’s guilty plea.

                    1.       New York Substantive and Procedural Law Partially Explain
                             Perceived “Overcharging” in the Third Indictment

           Though the third indictment raised the total number of sodomy charges from the
   single to the triple digits,492 a proper understanding of New York criminal law, both
   substantive and procedural, suggests that prosecutors had a basis for charging the case as
   they did. At the outset, as discussed above,493 where the victim is under eleven years old,
   a single count of sodomy can legally be charged twice under alternative theories. Second,
   a review of applicable law makes clear that “sodomy” under New York law in 1987 did
   not require penetration or violence, but only the touching of one’s genitals to another’s
   mouth or anus.494

          This provides a partial explanation for the increase in charges. In fact, based on
   the Review Team’s analysis, the 127 counts of sodomy charged in the third indictment
   against Jesse Friedman represent seventy-seven distinct acts alleged by seven children,
   over the course of thirteen months. To the extent that the number of acts charged vastly
   increased, they were based on witness statements.

                    2.       “Game” Allegations Are Consistent with Known “Grooming”
                             Techniques Used by Pedophiles

          Some skepticism concerning Jesse Friedman’s conviction focuses on charges that
   Arnold and Jesse Friedman both engineered complicated “games” in which play was used
   as a cover for sexual activity. Some of the “games” reported by the victims were
   outlandish. Such “sex games” nonetheless accord with the observed behavioral patterns
   of pedophiles. Several reported cases document adults using “games” to sexualize
   children. In a 1990 case in Washington, a child reported that her abuser made her “play
   funny games,” like “nude ring around the rosy,” and the “happy birthday” game:

                    [The victim] said that Uncle Bill’s favorite game was the
                    happy birthday game. “And that’s where he puts his peepee


   492
       See supra Section I.I.
   493
       See note 87,-supra, and accompanying text.
   494
       See id.


                                                                                          132

                                                A-0182
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page300
                                                    Page 300 of 443ofPageID
                                                                      1566 #: 3846




                    in my mouth and shakes it around, and then he says, ‘Here
                    is your happy birthday present,’ and something icky gets in
                    my mouth.” R.T. also said that the [defendants] put candles
                    and marbles in her “peepee.”495

   And, experts note that “acquaintance child molesters” typically employ strategies that
   start from a premise of making children comfortable through play, and then progress to
   sex acts: specifically, the offender “relies more on techniques involving fun, games, and
   play to manipulate younger children into sex.”496

           The Freeh Report, the result of an independent investigation summarizing
   Pennsylvania State University’s knowledge of sexual abuse committed by former
   assistant football coach Gerald “Jerry” Sandusky, describes similar behavior. Sandusky
   created seemingly safe scenarios—here, Sandusky’s lauded Second Mile charity, with its
   focus on underprivileged children497—to place himself close to his desired victim
   population. From there, he invented excuses to come into physical contact with the
   children entrusted to his care. For example, Sandusky play-wrestled with one such
   victim, and later “bear-hugged” the child while showering next to him.498 Official case
   records go into further detail, stating that Sandusky would playfully “crack” one victim’s
   back each night before bedtime, a ritual that would later escalate to oral sex.499 Sandusky
   also used “tickling” games to get close to other students.500

            Another recent scandal at a selective New York school, Horace Mann School,
   similarly highlights the use of this behavior.501 There, several teachers have been
   implicated in the sexual abuse of their students, each with their own “playful” grooming
   rituals, from a mid-class “frolic” session where the teacher would embrace his students as



   495
       State v. Swan, 114 Wash. 2d 613, 625 (1990) (en banc) (affirming sexual abuse convictions); see also,
   e.g., Childers v. A.S., 909 S.W.2d 282, 285-86 (Tex. App.—Fort Worth 1995, no writ) (describing, in a
   case concerning civil liability for child abuse, a game called “doctor/patient,” which one victim continued
   to “play” even after the child’s parents asked him to stop).
   496
        Kenneth V. Lanning, National Center for Missing & Exploited Children, “Child Molesters: A
   Behavioral Analysis, For Professionals Investigating the Sexual Exploitation of Children,” 27 (5th ed.
   2010), available at www.missingkids.com/en_US/publications/NC70.pdf.
   497
       See Freeh Sporkin & Sullivan, LLP, Report of the Special Investigative Counsel Regarding the Actions
   of the Pennsylvania State University Related to the Child Sexual Abuse Committed by Gerald A.
   Sandusky, at 41 (Jul. 12, 2012) (describing the victimization of one “Second Mile” participant).
   498
       Id. at 41-42.
   499
       See generally Press Release, Pennsylvania Attorney General, Child Sex Charges Filed Against Jerry
   Sandusky; Two Top Penn State University Officials Charged With Perjury & Failure To Report Suspected
   Child Abuse (Nov. 5 2011), available at http://www.attorneygeneral.gov/press.aspx?id=6270; see also
   Thirty-Third Statewide Investigating Grand Jury, First Presentment Regarding Gerald A. Sandusky, at 2-4
   (Nov. 5, 2011), available at http://www.attorneygeneral.gov/uploadedfiles/press/sandusky-grand-jury-
   presentment.pdf.
   500
       See First Grand Jury Presentment, supra note 499, at 5-6.
   501
        See generally Amos Kamil, Prep-School Predators: The Horace Mann School’s Secret History of
   Sexual Abuse, N.Y. TIMES, June 6, 2012.


                                                                                                         133

                                                A-0183
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page301
                                                    Page 301 of 443ofPageID
                                                                      1566 #: 3847




   they ran around the classroom, to “private parts inspections.”502 These examples leave the
   inescapable conclusion that sexualized “play” is not the product of overzealous police
   imagination, but a common tool used by acquaintance molesters.

                    3.       Varied Recollections Do Not Necessarily Establish that “Sex
                             Game” Allegations Were Untrue

           It is of some concern that inconsistencies exist regarding “sex games”: for
   example, some victims recalled that these “games” were played openly in class, while
   other students report never having seen such games. The case against the Friedmans—on
   these specific counts—could have suffered had it proceeded to trial. But it is not possible
   to evaluate the gravity of these inconsistencies. The difficulty of reconstructing class
   rosters—to say nothing of the impossibility of compiling class attendance records—
   prevents an accurate determination about when children would have necessarily been in
   the same room with each other.503

           Without this information, it cannot be said when a specific crime should have
   been, but was not, witnessed by another complainant. Tellingly, however, several victims
   interviewed today do remember “Leap Frog” as a fixture in the Friedman class. As noted,
   two complainants remember the game as explicitly sexual, while another non-testifying
   victim recalls playing the game, in a non-sexual fashion, sometimes alone with Jesse
   Friedman.504

                    4.       The Timing and Vagueness of “Sex Game” Charges Is Partially
                             Explainable by Developmental Factors

           Though allegations concerning “sex games” emerged late in the case and, in some
   cases, appear vague or inconsistent with other accounts, both issues can be partially
   explained by the facts of the case and the victim population. It is common for children to
   delay disclosing sexual abuse, or to disclose abuse at first only partially. Second, some
   “sex game” allegations were said to have occurred over a large time-frame, rather than on
   a specific date. This construction makes it all the more difficult to establish the presence
   or lack of corroboration.

           It is easy for anyone, especially a young child, to confuse or forget when any
   specific event of abuse happened, when the event was part of a continuing course of
   conduct occurring over a span of several years. The law acknowledges this difficulty, and
   permits acts to be charged over a period of time.505 In fact, in 1996, the New York Penal


   502
       Id.
   503
       See Section IV.C.1, supra.
   504
       See Section I.H.2, supra.
   505
       See People v. Watt, 192 A.D.2d 65, 68 (2d Dept. 1993), aff'd, 84 N.Y.2d 948 (1994) (five-month period
   “not unreasonably imprecise under the circumstances of this case”). The period, however, must not be so
   excessive as to frustrate the accused’s ability to defend himself. People v. Keindl, 68 N.Y.2d 410, 419-21
   (1986) (timeframes for offenses ranging up to ten, twelve, and sixteen month period were, on the facts, “so
   excessive on their face that they are unreasonable”).


                                                                                                         134

                                                A-0184
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page302
                                                    Page 302 of 443ofPageID
                                                                      1566 #: 3848




   Law was amended to recognize that sexual abuse may be committed as part of a “course
   of conduct.”506 Reports annexed to the final bill explain that “course of conduct” crimes
   are necessary in cases of child sex abuse because:

                    [S]tudies of children’s cognitive skills show that the ability
                    to reconstruct and serialize an event or events often does
                    not develop until the age of 10 or 11 years. And while
                    children can accurately recall information relating to an
                    event, they often describe the event with far less specificity
                    and detail than would an adult. 507

   The New York Legislature has stated that the limits of child cognition are not a reason to
   discredit allegations of abuse, especially where particularly reliable evidence clearly
   establishes that the victim has “been repeatedly sexually abused.”508

          In this case, the indictments recognized the difficulty of pinpointing precisely
   when an act occurred during a session of Arnold Friedman’s computer class by charging,
   on some occasions, that acts occurred within a span of months, such as “from on or about
   the 15th day of December, 1986, to on or about the 27th day of March, 1987.”509
   Therefore, to the extent that any allegations of abuse in this case defy easy placement in
   the chronology, or lack specificity, this may simply be a function of child developmental
   psychology, and the accommodations made by New York law for the same.

           The delayed disclosure of “sex game” acts is also explainable by resort to child
   psychology. It is true that, in this case, some victims disclosed gradually: for example,
   three children gave statements early on against both Arnold and Jesse, but dramatically
   expanded their accusations against Jesse in the third indictment. However, especially
   because children struggle to remember details of continuing offenses, piecemeal
   disclosure is to be expected.510 Accordingly, without more, it cannot be said that the third
   indictment was flawed simply because children disclosed abuse late in the process. And it
   is important to bear in mind that, at the time of Jesse’s guilty plea, he and his lawyer were
   well aware that children had disclosed in piecemeal fashion, and were capable of raising
   the issue at trial if they believed it to be meritorious.

           E.       Ross Goldstein’s Recent Recantation Is Not Reliable

           Jesse Friedman’s codefendant, Ross Goldstein, has recanted, but the Review
   Team finds these self-serving statements unreliable. At the inception of this investigation,
   the Review Team reached out to codefendant Ross Goldstein to discuss his involvement
   in the case. At the time, through his attorney Steven Kartagener, Goldstein refused to be


   506
       See, e.g., N.Y. PENAL LAW § 130.75.
   507
       Governor’s Program Bill #39R, Memorandum in Support, dated 1996, Bill Jacket, L. 1996, ch. 122, at 7.
   508
       Id.
   509
       Third Indictment, A072.
   510
       See Section III.A.5, supra.


                                                                                                       135

                                                A-0185
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page303
                                                    Page 303 of 443ofPageID
                                                                      1566 #: 3849




   interviewed. Consistent with his refusal to speak with the Review Team, Goldstein also
   previously avoided participating in the making or release of Capturing the Friedmans.

           Goldstein revisited his decision recently. In an interview with the Review Team,
   he recanted his 1988 admissions and guilty plea relating to charges in the third
   indictment. Specifically, Goldstein denied seeing or participating in any sexual acts at the
   Friedman house, though he acknowledged the presence of child pornography in or near
   the classroom. Based on the substance of his statement, however, as well as information
   obtained in follow-up interviews, this recantation is not credible.

                   1.       The Codefendant’s Absence from Capturing the Friedmans
           Ross Goldstein was conspicuously absent from Capturing the Friedmans, in large
   part because he refused to be interviewed for the film. Documents disclosed to the
   Review Team show that prior to the film’s 2003 release, the filmmakers and Jesse
   Friedman made numerous overtures to gain Goldstein’s cooperation, but none succeeded.
   One such document transcribes a conversation between Goldstein and Capturing the
   Friedmans producer Marc Smerling. Throughout that fourteen-page, single-spaced
   transcript, Goldstein insisted that nothing will convince him to cooperate.511

          Goldstein went on to describe his discomfort with the filmmakers’
   characterization of their film as partially “exonerating.” In this exchange, Goldstein also
   referenced a letter he received from Jesse Friedman, in which Jesse asked Goldstein to
   appear in the film, and seemed to disclaim any previous relationship between the two.
   This surprised and concerned him:

                   Ross Goldstein: I will just touch upon one or two things in
                   this letter. Just things like, um, let me see where it is; “you
                   however probably had no idea there was even a computer
                   school in my house nor had you ever even met my dad.”
                   Well, that’s, that’s not true and uh, he obviously (I’m
                   choosing to believe that he wrote this letter) but the bottom
                   line is that he’s just not clear about, or just choosing not to
                   remember a more truthful [history]. I’m not saying
                   that…he’s just basically making it sound like he never even
                   really knew me…and there’s no real reference to like how
                   we actually got to know each other or why I would have
                   ever been brought into the case. He makes it sound as if it’s
                   just completely 100% out of left field, and that’s…
                   disturbing to me… but clearly the letter was suggested by
                   you guys. That he should write it as an attempt to try to get
                   me to cooperate, because the focus of the letter is on that.


   511
      A609, transcript of conversation between Ross Goldstein and Marc Smerling. This document was
   provided to the Review Team by Jesse Friedman, not by the filmmakers. Though undated, this transcript
   must describe an interview conducted before the 2003 release of Capturing the Friedmans.


                                                                                                   136

                                              A-0186
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page304
                                                    Page 304 of 443ofPageID
                                                                      1566 #: 3850




                    Marc Smerling: He looks at the film as being exonerating
                    to some extent…we have found quite a bit of exonerating
                    stuff.

                    Ross Goldstein: That is total…that is something that I
                    would definitely care to share as something completely
                    untrue…that’s why I honestly feel partly that me getting
                    involved in the film is not good . . . will not help him.512

   Goldstein went on to state that if he were to cooperate in the film, his story would be a
   “grey area,” in that “[it’s] not going to add up to something in my opinion that’s either
   gonna exonerate him all the way or make the police look bad all the way.”513 Later, when
   asked by the Review Team why he told the filmmakers that he could not help Jesse,
   Goldstein was unable to explain his statements.

                    2.      Early Attempts to Contact Ross Goldstein Were Unsuccessful
          Following the start of this investigation in 2010, the Review Team reached out to
   Goldstein, through his counsel Steven Kartagener, to request an interview. Throughout
   2010 and 2011, Goldstein denied the Review Team’s requests.

           However, in late spring of 2012, filmmaker Andrew Jarecki reported that he had
   spoken extensively with Goldstein. Thereafter, in the summer of 2012, the filmmaker
   notified the Review Team that Goldstein had retained new counsel, Ameer Benno, and
   expressed confidence that Goldstein would “share his story” with the Review Team once
   “a few ground rules are set out.”514 This effort failed after several rounds of negotiations.

          In March 2013, Goldstein retained Ruth Yang, his third attorney in as many years.
   Yang, who advised that she had been retained by Goldstein with Jarecki’s assistance,
   informed the Review Team that Goldstein “would like to make a statement to the
   Panel.”515

                    3.      Goldstein Agrees to Speak to the Review Team
           On March 8, 2013, Ross Goldstein wrote a letter, through his counsel, to the
   Review Team. He claimed that he had never participated in or observed any sexual acts
   in the Friedman house. Rather, he said, he was pressured by the police and the prosecutor
   to “admit” his guilt. He claimed police arrested him on several occasions, and that during
   his first arrest, in June 1988, officers dragged him into a vehicle and attempted to
   interrogate him without first informing him of his rights. Goldstein was first arrested on



   512
       A603.
   513
       A604.
   514
       Email from Andrew Jarecki to Madeline Singas, Chief Assistant District Attorney, NCDA, July 26,
   2012.
   515
       Letter from Ruth L. Yang to Madeline Singas, Chief Assistant District Attorney, NCDA, Mar. 1, 2013.


                                                                                                     137

                                               A-0187
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page305
                                                    Page 305 of 443ofPageID
                                                                      1566 #: 3851




   June 10, 1988, and the report of this first arrest includes a signed Miranda waiver, and
   notes that he was released the same night.516

           In the letter, Goldstein also stressed that he had never met Jesse Friedman before
   enrolling as a student at the Village School in November 1986, and that he visited the
   Friedman home on a few occasions. He further stated that he did not go to the Friedman
   house at all after February 1987. Goldstein admitted, however, that while visiting Jesse
   Friedman at his house, Jesse had showed him a child pornography magazine that, Jesse
   said, belonged to Arnold Friedman. Goldstein also recalled seeing the computer class in
   session several times, and stated that, on one occasion, he observed a child play a
   “pixelated” pornographic videogame, but only while the child was unsupervised.
   Otherwise, Goldstein’s statement was wholly exonerating as to both himself, and those
   counts of the third indictment in which he was alleged to have acted in concert with Jesse
   Friedman.

           The following week, on March 14, 2013, Ross Goldstein met with the Review
   Team, and two members of the Advisory Panel, in his attorney’s office. There, Goldstein
   stated that he first met Jesse when he enrolled at the Village School in November 1986.
   Up to that point his life was marked by drug use, particularly marijuana and LSD, poor
   grades, and depression. He was drawn to Jesse based upon their mutual love of music,
   specifically the Beatles. He stated that neither his friends nor his then-girlfriend liked
   Jesse, the former for Jesse’s eccentricities and the latter because she believed Jesse was
   bisexual. Goldstein stated that as he continued at the Village School and made more
   friends, his relationship with Jesse deteriorated. By February 1987, he said, their
   friendship had ended.

           Asked why, then, he pled guilty to such serious charges, Goldstein stated that he
   had no choice but to cooperate with the police because the other option, standing trial
   with Jesse, was unimaginable and would surely mean spending the rest of his life in jail.
   And, Goldstein added, the promise of a Youthful Offender adjudication and favorable
   sentence if he cooperated was attractive, considering the risk of decades of jail time if he
   did not cooperate.

           Goldstein confirmed that he was interviewed by police investigators in the
   presence of his attorney, Michael Cornacchia, on four occasions beginning in September
   1988 and concluding in October 1988. According to Goldstein, by that point, the police
   already had a chosen “narrative,” which Goldstein was there to complete by confirming
   details they presented to him, or by embellishing when necessary. When confronted with
   the transcript of various portions of his interview in which he responded to open-ended
   questions with lengthy, detailed, uninterrupted answers, Goldstein repeated that he was
   simply embellishing the “narrative.” In this manner, Goldstein explained away the




   516
         See Section I.H.3(c), supra.


                                                                                           138

                                          A-0188
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page306
                                                    Page 306 of 443ofPageID
                                                                      1566 #: 3852




   several statements, including his detailed description of how he first saw Jesse touch a
   child’s penis during a videogame that he believed to be a “sex education program.”517

           Goldstein was also asked about a therapist who provided a report to the court
   indicating that Goldstein was troubled, remorseful, had come to grips with the magnitude
   of his crimes, and would benefit from continued treatment. Goldstein acknowledged
   confessing to this therapist but said that he was forced to continue the lies if he wanted to
   be offered a lenient guilty plea.

           Goldstein also said that he believed the police somehow manipulated the dates of
   the charges. Originally, he told the police that he met Jesse when he began to attend the
   Village School in November 1986. Because that date did not align with police accounts,
   which implicated Goldstein in criminal activity in Spring 1986, Goldstein said, he felt
   compelled to change his own narrative. He did so, he said, by lying to police, and
   explaining that he had actually met Jesse Friedman earlier that year, but was too
   embarrassed and confused to report those interactions, because it was during that time
   that he became involved sexually with Jesse.

           In addition, the Review Team asked Goldstein why he refused to be interviewed
   prior to this meeting. He claimed that he had always wanted to meet with the Review
   Team but that his attorney, Steven Kartagener, never informed him of the Team’s offer.
   Kartagener, he said, was a friend of his parents, and only dealt directly with them.
   Goldstein agreed to waive the attorney-client privilege between himself and two of his
   prior attorneys: Kartagener, who represented him on his appeal, and Michael Cornacchia,
   who represented him through his cooperation with the prosecution and plea of guilty.

           The Review Team also questioned Goldstein about his pre-Capturing the
   Friedmans statements to Marc Smerling, in which Goldstein indicated that his version of
   events included “grey area[s]” that would not totally exonerate Jesse Friedman, nor make
   the police “look bad all the way.” Goldstein was unable to account for those remarks.

                        4.       Related and Subsequent Interviews
                                 a.       Goldstein’s Attorneys, Steven Kartagener and Michael
                                          Cornacchia, Declined Interview Requests

           Though Goldstein signed waivers allowing the Review Team to interview his
   prior attorneys, both declined to be interviewed regarding their representation of
   Goldstein, even after being informed of Goldstein’s recent statement to the Review
   Team. Cornacchia acknowledged that he was present during Goldstein’s interviews with
   the police, but refused to say anything more.

         Goldstein’s first post-conviction attorney, Steven Kartagener, did comment on
   one matter. He said that Goldstein’s claim that he was never informed by Kartagener of


   517
         Goldstein Interview 1 (Sept. 8, 1988), at 28-38.


                                                                                            139

                                                    A-0189
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page307
                                                    Page 307 of 443ofPageID
                                                                      1566 #: 3853




   the Review Team’s interview requests was false. To the contrary, Kartagener confirmed
   that he spoke with Goldstein directly—and, separately, with Goldstein’s parents—about
   the Review Team’s interview requests on numerous occasions throughout 2010 and 2011.
   Each time, Goldstein was informed of the request, and specifically declined to speak to
   the Review Team.

                         b.      Witness 29, Ross Goldstein’s High School Friend

           The Review Team met with Witness 29, a friend of Goldstein’s who he had met
   in sixth grade and who remained a close friend throughout high school. Witness 29
   confirmed knowing Goldstein well at the time of his arrest, but stated that Goldstein
   changed when he met Jesse Friedman in November 1986. Jesse and Goldstein became
   friends thereafter, and Witness 29 and Goldstein visited Jesse’s house on at least one
   occasion. Jesse and Goldstein had many mutual interests, including the Beatles, and spent
   an increasing amount of time together. They used drugs together, including marijuana
   and LSD, and Goldstein began wearing “John Lennon glasses.” Nevertheless, Witness 29
   was shocked when Goldstein was arrested. Everyone at school believed that it was a case
   of mistaken identity. In fact, Witness 29 was preparing to testify as a character witness on
   Goldstein’s behalf.

           Witness 29 lost touch with Goldstein for a short period of time after Witness 29
   began college. Witness 29 heard about Goldstein’s decision to plead guilty from a mutual
   friend and immediately called Goldstein to inquire what had transpired. Goldstein said
   that he needed to explain in person. Witness 29 drove to his house and was met by
   Goldstein’s mother, who uncharacteristically screamed at Goldstein not to say anything.

           Regardless, Goldstein insisted on a private discussion with Witness 29, behind his
   locked bedroom door, and to his mother’s obvious discontent. There, while Goldstein’s
   mother continued to insist, shouting through the door, that he say nothing, Goldstein
   admitted to Witness 29 that during a period of heavy drug use, “while they were
   tripping,” Goldstein “got seduced by Jesse and Jesse went down on him.” Jesse told
   Goldstein he had a videotape of the incident, and threatened to send it to Goldstein’s
   girlfriend, parents, friends, and teachers if Goldstein did not cooperate with Jesse. With
   this videotape, Goldstein admitted to Witness 29, Jesse blackmailed Goldstein into
   photographing children in the Friedman classroom. (Witness 29 understood this meant
   photographing sex acts.) In return, Arnold Friedman paid Goldstein.

           In later interactions between Goldstein and Witness 29, Goldstein confirmed that
   he felt guilty about something, which he did not specify. Beginning with a letter he wrote
   to Witness 29 from prison, dated December 10, 1989, Goldstein said that he was “battling
   his demons,” and went on to say that “I did stupid and terrible things and I feel much
   remorse.” He concluded by saying that it was “too bad I can’t get the help and treatment I
   need.” In a second letter dated December 31, 1989, while still incarcerated, he claimed




                                                                                           140

                                          A-0190
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page308
                                                    Page 308 of 443ofPageID
                                                                      1566 #: 3854




   that he “made tragic mistakes” and “would tell everything in due time. No lies.”518
   During Goldstein’s 1990 appeal, Goldstein said he “disassociated himself from Jesse
   Friedman and his activities” because he, Goldstein, “became repulsed” by them.519

           Years later, when Goldstein was expected to die from a life-threatening illness,
   Witness 29 visited him in the hospital to say goodbye. Witness 29 forgave him, and told
   him that he “wasn’t evil.” Goldstein acknowledged Witness 29’s presence, but said
   nothing. Witness 29 believes Goldstein’s feelings of guilt, and references to doing “stupid
   and terrible things,” could have several meanings, other than that he photographed acts of
   molestation. For instance, according to Witness 29, Goldstein may have been referring to
   his heavy drug use or to the fact that he was a terrible friend who often lied about his
   whereabouts.

           After that, except for a brief meeting sometime in 1992-94, Witness 29 did not
   speak with Goldstein until March 18, 2013, when Witness 29 telephoned him to inform
   him of an upcoming meeting with the Review Team. In that call, for the first time,
   Goldstein told Witness 29 that he actually was not guilty, that nothing sexual happened
   between him and Jesse, and that he was pressured to admit his guilt so that he could get
   the deal being offered by the District Attorney. Witness 29 asked Goldstein if he
   remembered confessing to Witness 29 on the day of his guilty plea. He said he did not,
   but was not surprised, because that would have been consistent with the narrative he felt
   forced to adopt.

                                c.       Marty Berenberg, Village School Faculty

           Two years before meeting Goldstein, the Review Team spoke with Marty
   Berenberg. At the time of the original prosecution, Berenberg was a faculty member at
   the Village School, where he acted as Jesse’s advisor, and later became his private
   therapist. Berenberg’s first recollection of Jesse was when he offered to let Jesse manage
   the school’s recording studio. Jesse, he said, happily accepted.

           Berenberg first met Ross Goldstein, too, in the Village School’s recording studio,
   but before Goldstein began class there in 1986. Jesse Friedman had brought Goldstein to
   the Village School, Berenberg said, to show off the recording studio. Goldstein enrolled
   shortly thereafter. He was sure of this, because he remembered being greatly impressed
   by Goldstein’s rendition of the Beatles classic, Let It Be. Berenberg said he remembered
   Goldstein because of his musical ability, not because he was, at that time, a student at his
   school.

                       5.       Analysis of Ross Goldstein’s Recantation

          Ross Goldstein’s credibility is suspect. Today, he is unable to explain why he
   came forward in 2013, despite being contacted by the Review Team more than two years


   518
         Witness 29 allowed the Review Team to read, but not copy, these letters.
   519
         Ross G., 163 A.D.2d at 530.


                                                                                           141

                                                   A-0191
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page309
                                                    Page 309 of 443ofPageID
                                                                      1566 #: 3855




   prior. His only explanation, that he always wished to speak to the Review Team, and that
   his attorney Steven Kartagener never relayed the Review Team’s interview requests to
   him, is completely contradicted by Kartagener himself. Further, Goldstein cannot account
   for how his story, described to the filmmaker in “shades of grey” eight years ago, has
   since become so black and white.

           First, Goldstein struggled when relating some events to the Review Team, and
   often blurred the sources of his information. He told the Review Team, for example, that
   children were able to bring computer disks home from the class. Asked how he knew
   this, despite his claim that he was not involved in the computer class, he admitted that he
   only knew this because Andrew Jarecki had told him so.

           The totality of the evidence, too, does not support Goldstein’s current recantation.
   His statement does little to explain why six witnesses were able to identify him as an
   abuser during the original prosecution—and why one witness, during an interview with
   the Capturing the Friedmans team, stated that Goldstein, or someone fitting his
   description, would “always come around” the class. Goldstein’s admissions to police
   were also highly specific, and unlikely to have been fabricated, either by Goldstein
   himself or by the police. Though Goldstein admits he invented key parts of the story he
   told the police—such as, that he and Jesse began a homosexual relationship in 1986—this
   is a highly embarrassing detail that, as a teenager, Goldstein would have been unlikely to
   invent, much less repeat to his close friend, Witness 29, just months later.

          In 1989 Goldstein’s confession to Witness 29, in which he said that he was forced
   to photograph Arnold Friedman’s computer students, and that Arnold Friedman paid him,
   severely undercuts his 2013 recantation. That Arnold Friedman would pay Goldstein to
   photograph sexual acts is consistent with the Friedmans’ predilection for photographing,
   videotaping, or otherwise documenting the experiences of their lives. Though Goldstein
   now says that he confessed to Witness 29 because this, too, was part of the narrative he
   had to adopt, the confession represents a novel fact pattern that does not appear in
   Goldstein’s interviews, or in his allocution to the Court during his guilty plea. (In one of
   Goldstein’s interviews, he says Jesse “victimized” him, but he does not then link this
   “victimization” to anything else, or suggest that any money changed hands.)

           There is, however, one person who did corroborate Goldstein’s account about
   being paid to photograph the students: Jesse Friedman. In an unaired portion of his 1989
   interview with Geraldo Rivera, Jesse stated that Arnold “paid [Goldstein] to take
   pictures,” after he “walked in on” the class one day.520 This admission was never
   broadcast, and Goldstein and Jesse Friedman both told the Review Team that they did not
   speak between 1988 and (at least) 2012. This suggests that Goldstein’s unsolicited
   confession to Witness 29 reflects the actual truth of the matter, as opposed to some
   agreed-upon story. Goldstein claims that his account to Witness 29 was an effort to stick
   to the narrative required to sustain his guilty plea through sentencing. However,


   520
         A532-33.


                                                                                           142

                                          A-0192
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page310
                                                    Page 310 of 443ofPageID
                                                                      1566 #: 3856




   Goldstein was under no obligation to volunteer any narrative to Witness 29. This
   admission was not a requirement of his plea, nor would the police or prosecutors ever
   learn of their private conversation. He never chose to disavow it until recently, even to
   Witness 29, and despite Arnold and Jesse Friedman’s claims of innocence. In letters to
   Witness 29 Goldstein wrote that he had done “stupid and terrible things” and had “made
   tragic mistakes” while, simultaneously, Arnold and Jesse penned letter after letter
   declaring their innocence. For all of these reasons, Ross Goldstein’s current narrative is
   unworthy of belief. Even when gravely ill and expected to die, Goldstein was prepared to
   leave Witness 29 with the impression that he had, in fact, participated in the sexual
   molestation of children.

           Finally, even taking all of Goldstein’s recent statements as true—including his
   assertion that he met Jesse only in November 1986—he directly contradicts Jesse
   Friedman’s initial claim that the two barely knew each other, that there was no child
   pornography or pornographic videogames near the computer class, and that Goldstein
   was never present during the computer class. And, since Goldstein was only a witness for
   the third indictment, his removal from the case would affect only that indictment, leaving
   the first two indictments undisturbed. But there is no reason to take Goldstein’s
   recantation as true.

                                     *        *        *        *        *

           Lastly, it bears mentioning that, as explained elsewhere, “[t]here is no form of
   proof so unreliable as recanting testimony. In the popular mind it is often regarded as of
   great importance. Those experienced in the administration of the criminal law know well
   its untrustworthy character.”521 Goldstein has every motivation to recast his story to
   present a superficially plausible claim of innocence, but there is no reason to credit it.

           F.       Jesse Friedman’s Various Accounts of Events Are Self-Serving and
                    Not Credible

           Jesse Friedman cooperated extensively with the re-investigation. He sat for three
   interviews with the Review Team, a fourth with the Advisory Panel and, after waiving
   confidentiality and applicable privileges with doctors and lawyers, provided the Review
   Team with thousands of pages of his personal letters and papers. However, he
   nonetheless has not been candid, and implausibly tried to explain away some important
   facts. Jesse’s account is that every public statement he made about the case before 2004
   was a lie, induced either by the police, by the Court, or by anyone but himself. Only now,

   521
       Shilitano, 218 N.Y. at 170; see also People v. McGuire, 44 A.D.3d 968, 968 (2d Dept. 2007)
   (recantation testimony not credible due to “numerous inconsistencies,” and because the witnesses ‘failed to
   provide a credible reason for why they originally named the defendant as a fellow shooter and did not come
   forward earlier to exculpate the defendant.”). Indeed it is the rare case where a long-delayed recantation
   will have any indicia of reliability. Some factors—all negative here—include the “demeanor of the
   recanting witness, the existence of corroborating evidence, the reasons offered for the recantation of the
   previous testimony,” and “the relationship between the recanting witness and the defendant.” People v.
   Deacon, 96 A.D.3d 965, 969 (2d Dept. 2012).


                                                                                                         143

                                                  A-0193
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page311
                                                    Page 311 of 443ofPageID
                                                                      1566 #: 3857




   he says, is he telling the truth. This disturbing duality has the virtue of explaining away
   inconvenient facts in the record—like his guilty plea—but several contradictions
   undermine his claim to innocence.

                       1.       Jesse’s Account of the Case

           The Review Team interviewed Jesse Friedman on three occasions: on February 4,
   2011, on February 11, 2011, and on June 14, 2011. Each of those interviews was
   conducted in Ron Kuby’s law office. Jesse Friedman, his wife, and Ron Kuby were
   present for all interviews. Jesse would later meet with the Review Team and Advisory
   Panel in 2012, to read a prepared statement. The below information reflects Jesse’s
   contemporary recollection of the case, as shared with the Review Team and the Panel in
   these interviews.

           Jesse described his father as a workaholic, and as an emotionally distant man. His
   family life was extremely unhappy and his parents were distant and constantly fighting.
   Jesse would kick holes in his bedroom walls to get his parents to stop fighting, or to
   acknowledge him. While their home movies may portray the family as loving and
   playful, it was merely an act for the camera. From age twelve through fifteen, Jesse was
   “socially isolated,” a condition that improved only when the school district removed him
   from his school and placed him in the alternative Village School where, according to him,
   he flourished. Jesse admitted that he had used drugs—acid about three to four times, and
   psychedelic mushrooms once—but said that he never used acid when the case was
   pending. Confronted with Dr. Pogge’s notes, showing that Jesse claimed to have used
   acid “10-12 times”—as recently as three weeks before his Fall 1988 interview with Dr.
   Pogge—Jesse said, “I don’t know why I said that to him.” Similarly, Jesse’s letters,522
   and an appointment book entry with only a single word—“Acid!”—dated October 25,
   1986, all show that he used drugs during the time in which he was alleged to have
   committed crimes.523

           The computer classroom was set up on the ground floor of the house, with three
   children assigned to a table. Two tables were set-up in front of one another with the
   children at each table facing each other, with computer terminals between them. There
   was another table set up separately from those two tables with the three children sitting
   there facing the wall. Jesse’s job was to set up and then deconstruct the space for class.
   He also would wait at the front door to try and recognize the cars when the parents came
   to pick up their children. He remembers that he was there to maintain order. Some of the
   students enjoyed teasing Jesse. The door to his own bedroom was near the classroom, he
   said, but was always kept closed, such that he believed the students did not even know it
   was a bedroom. (This detail was contradicted by Witness 25.)

          He claims he found out about the federal search warrant from his mother when,
   driving back to college a week after the search, he complained to his mother that his

   522
         See A449.
   523
         See A507, calendar entry, Jesse Friedman (Oct. 25, 1986).


                                                                                          144

                                                   A-0194
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page312
                                                    Page 312 of 443ofPageID
                                                                      1566 #: 3858




   room was messy, and asked her to stop rifling through his belongings while he was away.
   Elaine responded by explaining that the FBI had gone through his room, not she.524 Jesse
   said that it was at this point that his father explained to him and his brothers that he had
   had sex with his brother Howard when they were kids. Arnold told them he was
   homosexual as a teen, and that as he grew up he found himself attracted to, and fixated
   on, his young partners. Arnold confessed his interest in child pornography to his sons but
   (consistent with the tale recounted in “My Story”)525 explained that his therapist said it
   was fine to look at the pictures as long as he did not act on his urges. Arnold told his sons
   that he wrote to pedophiles and exchanged magazines with someone who turned out to be
   a federal agent.

           Jesse was arrested the following week and, by his account, he did not know why.
   He recalled that, on his first night in jail, Arnold told him that he had ordered those
   magazines because of the stress Jesse had caused him being such a problematic child. He
   maintained that he never saw Arnold touch his computer students and that his father was
   innocent. Jesse explicitly linked his own innocence with his perception of Arnold’s: he
   said he was sure his father was innocent, because he knew he was too.

           Jesse felt alone during the original investigation and prosecution of himself and
   his father. Elaine, his mother, wanted Arnold to plead guilty, but Jesse and his brothers
   felt that Arnold’s plea would negatively affect Jesse’s case. Because she disbelieved
   Arnold, Elaine came to doubt Jesse’s innocence too.

           When Goldstein was arrested, Jesse said, he found it nonsensical and mysterious.
   Goldstein, he said, had been to the Friedman house at least once, to see Arnold’s sitar,
   and was never at the house during computer class—a fact that Goldstein contradicts.
   Despite having a common interest in music, he said they were not friends, and they
   exchanged music at school. Jesse claimed that the “death blow” to his case was the third
   indictment, not Goldstein, who Jesse believed was just one more witness to discredit.
   After the third indictment, Jesse said he was certain that he would be found guilty. Panaro
   stopped preparing for trial, Jesse claimed, when Elaine Friedman said she did not want
   Jesse to proceed to trial. With that decision made for him, his interest shifted to securing
   a lenient sentence. Then, Panaro told him he could probably get a sentence closer to five
   years if he blamed it all on his father. Although Jesse never told Panaro that Arnold had
   abused him until the time of his pre-plea interview526 (discussed in Section I.J.3, supra),
   Panaro always assumed that this was the case. Jesse felt that Panaro took too much of an
   interest in Jesse, and it exceeded a client-based relationship.




   524
       Jesse gave a different account of this discovery to a Newsday reporter in 1989: in that version, Jesse’s
   mother told him about the raid immediately, and Jesse brushed it aside. He then “refused to accept later
   calls from home, and for the next few weeks tried to forget developments in Great Neck.” A910.
   525
       See Section I.C, supra.
   526
       Other notes show that Jesse had, in fact, previously told Panaro that Arnold had abused him, and had
   also likely abused his other brothers.


                                                                                                          145

                                                 A-0195
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page313
                                                    Page 313 of 443ofPageID
                                                                      1566 #: 3859




           Jesse told the Review Team that the decision to plead guilty was made in
   November 1988, and that he fabricated the story about his father’s abuse later. When
   asked about his decision to appear on The Geraldo Rivera Show, Jesse stated that the
   interview was Geraldo’s idea, which Geraldo took up with Jesse’s attorney, Panaro. In
   the lead-up to the interview, Jesse said, he and Panaro disagreed over whether he should
   go forward with the interview. Panaro might have disagreed with the decision, and Jesse
   did not remember if he affirmatively wanted to do it, but he was willing, and few others
   advised against it. Jesse explained that, in retrospect, he simply did not understand at the
   time that the interview might not be a good idea. Jesse’s wife, though, corrected him, and
   explained that he sat for the interview so that the parole board and inmates would watch
   and take pity on him.

           Jesse discussed his connection with Jarecki, saying that the relationship had
   evolved over time. At first, the filmmaker would not disclose what information he had
   uncovered, and Jesse’s counsel at the time, Joel Rudin, asked Jarecki to stop contacting
   Jesse in jail. Eventually they began to trust each other more and the family signed
   releases granting Jarecki access to the Friedmans’ home movies. Jesse said that, after his
   release, he sat for hours of one-on-one interviews with Jarecki. In one such filmed
   interview, Jesse said, Jarecki created an atmosphere to simulate that Jesse was still
   incarcerated. Jesse also explained that his answers were “not fully formed” by the time of
   these interviews, and the footage was never utilized.527 Later, Jesse claims that Jarecki
   told him that Goldstein was interested in speaking to him but was not interested in being
   involved in the movie. Jesse believed that he could not speak to Goldstein because it
   would violate his parole conditions but, nonetheless, attempted to contact him, but
   without success.

                       2.       Jesse’s Evolving Narratives Render His Statements Unreliable

          Jesse Friedman’s claims cannot be credited. If his current claims are to be
   believed, the Review Team must necessarily find that he has lied repeatedly, whenever it
   suited his needs. It would mean that he lied under oath to the court, as well as to his
   attorney, his therapists, Geraldo Rivera, and the media. His self-serving accounts of
   innocence have to be considered in that context.

           In studying the various statements Jesse has made throughout the years, it seems
   clear that Jesse became overwhelmingly concerned with how what he said might play to a
   larger audience. Jesse explained to the Review Team, for example, that his early filmed
   interviews with the filmmakers—which the Review Team has never seen—were
   unusable, because, Jesse says, his answers to critical questions were not yet fully formed.
   He was learning how to speak in “sound bites” to get the most information to an
   audience. This concern with how his statements would be interpreted by a larger audience
   was not a new one.



   527
         Jarecki has not shared this footage with the Review Team.


                                                                                               146

                                                   A-0196
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page314
                                                    Page 314 of 443ofPageID
                                                                      1566 #: 3860




           Indeed, some of Jesse’s earliest letters to his brothers demonstrate that his words
   were carefully planned. For example, when he sat for an interview with a journalist in
   1989 shortly after his sentencing, Jesse was asked pointedly about his guilt. In explaining
   to his brother why he avoided answering the question, he said, “I had not decided what I
   wanted to say at that time, now I have, I will not lie anymore.”528 Since the journalist was
   intent on writing the story, Jesse later supplied him with a full recantation, explaining
   again to his brother that the reporter “might as well write one that will help me, instead of
   hurt me or be indifferent [sic].”529 Similarly, when writing to David in July 1989, Jesse
   claimed (untruthfully) that his appearance on Geraldo was planned by his attorney, and
   then asked for David’s advice on how to finesse the resulting, highly damaging interview:
   “I need your opinion. What do I say to the public to explain what I said on Geraldo and
   why[?]” Truth here seems to have been subordinate to whatever image or story Jesse
   sought to convey.

           This shifting narrative makes it difficult to credit any one version when so many
   have been proffered, for so many different reasons. Below some key areas of inquiry are
   studied: statements Jesse made about his father’s behavior in the classroom, his own
   behavior in the classroom, his drug use, his reason for confessing his guilt on national
   television, and lastly, about the history of his own family.

                          a.     Arnold Friedman’s Behavior in the Classroom

           Before his death, Arnold Friedman admitted, in his own words, that he was a
   pedophile. This was not a secret: indeed, many boys who would not testify as victims in
   this case freely discussed the lingering and uncomfortable touches that Arnold subjected
   them to, and the pornographic material that was freely distributed and displayed in class.

          Despite this, Jesse initially denied to the Review Team that Arnold Friedman
   engaged in any inappropriate behavior inside the classroom, or beyond the two children
   he confessed to abusing at Wading River. This is an implausible position that can only be
   explained by Jesse’s need to avoid admitting that the witnesses against him may, in fact,
   have been telling the truth—at least concerning his father. Here too, Jesse’s position has
   evolved:

             •    When speaking with the Review Team in 2011, Jesse initially maintained
                  that his father never so much as touched any of his computer students.
             •    By 2012, confronted with other statements, Jesse acknowledged to the
                  Review Team and the Panel that his father may have been “touchy-feely”
                  with his students, and that his father had molested two boys at Wading
                  River. Still, he steadfastly denied that his father ever touched his students
                  inappropriately. He also denied that any children were ever photographed,




   528
         A483.
   529
         Id.


                                                                                            147

                                          A-0197
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page315
                                                    Page 315 of 443ofPageID
                                                                      1566 #: 3861




                  and insisted that if pornographic videogames were present in the class, it
                  was by oversight.
           •      In Capturing the Friedmans (2004), Jesse acknowledged that his father
                  “was no saint.” Specifically, he said: “Yeah, so my father had the
                  magazines. And yes, my father admitted that he was a pedophile and had
                  these fantasies. And yes, my father admitted that he was no saint. And that
                  there were times when he slipped.”530
           •      By comparison, in his 1989 interview with Geraldo Rivera, Jesse admitted
                  his absolute complicity in his father’s crimes, saying, among other things,
                  “I fondled them,” and “I was… forced to… pose in hundreds of photos for
                  my father in all sorts of sexual positions with the kids.”531
           •      In a 1989 letter, Jesse’s attorney, Peter Panaro, informed the district
                  attorney’s office that Jesse could speak to “the number of photographs that
                  he knows were taken, when they were taken, [and] by whom they were
                  taken.”532
           •      According to Jesse’s attorney Peter Panaro, Jesse had admitted to him in
                  1988 that his father was a pedophile, had abused him, and had likely
                  abused his older brothers as well.
           •      When speaking with his brothers, Jesse was more oblique, saying in an
                  undated letter, likely written in 1988 or 1989, that “Dad used to hug
                  certain children a lot.” Arnold, he said, “felt close to his students and
                  believed that the squeeze on the shoulder or a hug was proper
                  reinforcement for good work. Sometimes he would put a kid on his
                  lap.”533
           •      In the same letter, Jesse went on, saying, “[d]ad might have let his hands
                  wander more than he should of sometime in the Fall 1987 when I wasn’t
                  there,”534 and even acknowledged that this could have been the reason
                  Witness 3, who would later become a complainant, dropped out of the
                  class.535
           •      Again in the same letter, Jesse reported to his brother that one of Arnold’s
                  piano students had reported that Arnold “made passes at him.”536 He went
                  on, saying, “we all know how scared [Arnold] was of ‘being found
                  out.’”537

   At a meeting with the Advisory Panel, Jesse acknowledged that his father had confessed
   to sexually abusing two children at the family’s Wading River home. But this too was a
   cautious acknowledgment. Jesse’s unwillingness to accept the strong evidence of his own

   530
       A230.
   531
       A514-15.
   532
       A347-48.
   533
       A451-52.
   534
       A452.
   535
       A452-53
   536
       A452.
   537
       A453.


                                                                                          148

                                          A-0198
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page316
                                                    Page 316 of 443ofPageID
                                                                      1566 #: 3862




   father’s guilt suggests that he believes that he cannot admit that the victims in this case
   may have been telling the truth about Arnold—no matter how obvious Arnold’s guilt—
   for fear that the Review Team or the public would conclude that they were also telling the
   truth about Jesse.

                         b.      Jesse Friedman’s Behavior in the Classroom

           In conversations with the Review Team, Jesse Friedman denied touching the
   children, sexually or otherwise. But this absolute refusal to acknowledge any contact with
   the children, or any behavior inconsistent with the simple teaching of a class, contrasts
   starkly with earlier statements:

           •      According to his uncle, Howard Friedman, Jesse admitted to him that he
                  was occasionally violent with the computer students.
           •      In his 1989 interview with Geraldo Rivera, Jesse freely admitted that he
                  “fondled” his father’s students. He said he was forced “to pose in
                  hundreds of photos for my father in all sorts of sexual positions with the
                  kids. And the kids likewise with myself.”538
           •      In the same interview, Jesse said he would “control” the class, and “keep
                  them in line” if the students “got too riled up.”539 This tracks with later
                  statements, where Jesse claimed to exert disciplinary control over the
                  class.
           •      Panaro informed the Review Team that Jesse had told him, in 1988, that
                  he was “rough” with the kids, and would “smack” them, and that this was
                  why the students hated him.
           •      In his undated “true confessions” letter, likely written in 1988 or 1989,
                  Jesse explained to his brother David that, on one occasion, a girl in the
                  class “cried out and when he went over to her she was peeing in her
                  pants.” Nobody else noticed, he said, and he did not want to touch her, but
                  he nudged her into the bathroom and mopped the floor.540
           •      In the same letter, Jesse wrote that the students “hated the idea of waiting
                  inside for their moms,” and that he “would have to keep them in and also
                  keep them from beating each other up.” “I found two things out because of
                  those kids,” he wrote, “one: I loved lifting kids off the ground. It made me
                  feel strong. Two: it showed the kids I was stronger than them plus it was
                  the only way to hold them still. They would attack me, kick me, tickle me,
                  charge at me, try to hold the door closed on me. It became quite a
                  chore!”541




   538
       A514.
   539
       Id.
   540
       A449-50.
   541
       A450.


                                                                                          149

                                          A-0199
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page317
                                                    Page 317 of 443ofPageID
                                                                      1566 #: 3863




           •     Other incidents occurred during this waiting period, Jesse said. Once, he
                 wrote, “a kid’s sweatpants fell down while I was stopping him from
                 killing another student. He had on underwear, and didn’t seem to care.”542

   To the Review Team, though, Jesse steadfastly maintained that he never physically
   contacted the computer students.

                         c.     The Geraldo Rivera Show

           Jesse first told the Review Team that he appeared on Geraldo in the hopes of
   mitigating his sentence. Reminded that he already had been sentenced, Jesse’s wife
   volunteered that Jesse sat for the interview to curry favor with the parole board, or to
   communicate to prison officials and inmates that he, too, was a victim. Nothing from the
   record supports that claim.

           •     In a 1989 letter to his brother David, Jesse said, “I need your opinion.
                 What do I say to ‘the public’ to explain what I said on Geraldo and why.
                 Thanks to Panaro’s encouragement, I have completely ruined my
                 credibility.”543
           •     In an earlier 1989 letter to a reporter for Newsday, Jesse said that, “Peter
                 convinced me that I should give the public what they are willing to accept.
                 He did not feel that anyone would believe the truth—so I told a
                 sympathetic story.”544
           •     Panaro told the Review Team that, in 1989 conversations with his client,
                 Jesse was strongly in favor of the interview. Jesse went on to sign a 1989
                 statement expressing his desire to “get [his] side of the story across to the
                 media at any cost, even death.”545

   David remained under the impression that the Geraldo interview was Panaro’s idea until
   2004 when, at a public viewing of Capturing the Friedmans, David repeated this claim,
   only to be corrected by Panaro himself, and by Andrew Jarecki.

                         d.     Drug Use

           Jesse told the Review Team that he used LSD, but only three to four times in high
   school, and that he had stopped using drugs altogether, even marijuana, by the time of his
   senior year. This version of events, too, finds little support in the record.

           •     In a 1989 newspaper article, Jesse was reported to have said that he was
                 “stoned on a daily basis” in high school,” and “was using LSD.”546


   542
       Id.
   543
       A499.
   544
       A474.
   545
       A463.
   546
       A912.


                                                                                          150

                                         A-0200
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page318
                                                    Page 318 of 443ofPageID
                                                                      1566 #: 3864




           •      According to notes from a defense expert, Dr. David Pogge, Jesse used
                  acid ten to twelve times, most recently in Fall 1988. Dr. Pogge classified
                  him as a “very heavy drug user.”
           •      In an undated letter, Jesse explained to his brother David that, during one
                  of the classes, he “must have been 17 and doing a lot of dope.”547

   Given such conflicting accounts, Jesse’s credibility even on smaller matters, like this,
   becomes suspect.

                         e.     Federal Search Warrant

          Lastly, Jesse gave different accounts of how he learned about the federal search
   warrant that launched the investigation of his father’s computer classes.

           •      To the Review Team, in 2011, Jesse claimed that he was not at home
                  during the execution of the warrant, and that his parents did not tell him
                  about it when it happened. Rather, he said, his mother told him one day
                  while driving him back to college. Jesse had blamed her for making a
                  mess of his room, he said, and Elaine countered, saying it was actually the
                  FBI who ransacked his room.
           •      In a Spring 1989 interview with Newsday, Jesse said his mother called him
                  at college to tell him about the search warrant. Thereafter, “he refused to
                  accept calls from home, and for the next few weeks tried to forget
                  developments in Great Neck.”548
           •      In his Winter 1989 interview with Geraldo Rivera, Jesse said that he came
                  home from school and found everything out of place. His father took him
                  aside, told him the police had come, and that his mother had found out
                  “about the magazines and the photos and all.”549
   Even this basic detail, an important event in Jesse’s life, is subject to change depending
   on Jesse’s audience.




   547
       A449.
   548
       A910.
   549
       A524-25.


                                                                                         151

                                         A-0201
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page319
                                                    Page 319 of 443ofPageID
                                                                      1566 #: 3865




                         f.      Prison Disciplinary Record

           While imprisoned in 2000, Jesse was punished for writing and distributing
   “fictional” stories that described violent and disturbing sexual acts, including incest
   involving a father and his children, sex with a dog, and child rape. Jesse was also
   disciplined for possessing a photograph of two pre-pubescent girls—at least one of whom
   is naked—torn from the pages of a magazine. The image was the work of photographer
   Sally Mann, and it appeared in Harper’s Magazine in 1992, from which Jesse Friedman
   removed it. (For the image in question, see right.)

           Confronted with the photograph during a recent
   interview with the Review Team, Jesse initially sat
   silent, stunned, before reaching for it. Inspecting the
   image, Jesse struggled to explain why he possessed the
   photograph.

           Instead, Jesse’s attorney supplied a justification,
   proclaiming that Jesse was a “political prisoner” and his
   possession of the image was nothing more than a
   “political statement.” Satisfied, Jesse adopted his
   attorney’s justification. The reasoning does little to
   explain why the picture was found in Jesse’s cell, in violation of the terms of his sex
   offender counseling program.

                                 *      *       *       *      *

          These competing narratives—some related to small matters, but others concerning
   important case facts—all severely affect the Review Team’s ability to find Jesse
   Friedman credible. In the final analysis, it is difficult to credit an account today that
   might change tomorrow.

   V.     Conclusion

           In 2010 District Attorney Kathleen Rice directed a full, thorough, and fair review
   of Jesse Friedman’s 1988 guilty plea to criminal charges involving the sexual assault of
   children. All necessary resources were made available for this effort. District Attorney
   Rice assigned members of her executive staff to the Review Team. The time of these
   attorneys was not restricted, and over the course of the review, thousands of hours were
   devoted to the investigation. With open minds, willing to follow the evidence wherever it
   led, and with no predetermined views of the original case, the efforts to recreate the case
   began. Those efforts are well documented in this report.

           To further ensure fairness, transparency, and integrity, the District Attorney
   enlisted the expertise and assistance of four prominent experts. These individuals were
   fully engaged in this process. They attended meetings, consulted on investigatory steps,
   were briefed on developments, and guided many of the Review Team’s efforts. They
   remained abreast of information, read earlier drafts of this report, assisted in the editing
   process, and provided overall guidance. The District Attorney is thankful for each of the
                                                                                           152

                                            A-0202
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page320
                                                    Page 320 of 443ofPageID
                                                                      1566 #: 3866




   expert’s professionalism, dedication, and engagement, and this entire process has
   benefited from their invaluable guidance and expertise.

           Once this endeavor began, the Review Team sought information from any
   available source. The Team was initially encouraged when the Capturing the Friedmans
   filmmaker offered access to information which, he promised, would greatly impact the
   re-investigation efforts. However, much of the promised information did not materialize.
   After two years of negotiations concerning his role in the process, in which Jarecki
   imposed several unrealistic demands, the filmmaker ultimately gave the Review Team
   and his audience only parts of recorded interviews. Several key interviews were never
   shared at all—such as, interviews with Jesse Friedman, members of the Friedman family,
   and with the codefendant, Ross Goldstein. To be fully relevant to this investigation, the
   footage and other statements provided by Jarecki should have been turned over in their
   entirety. To satisfy the legal standard to overturn Jesse’s conviction, much more was
   required.

           Ultimately, the Review Team finds that Jesse Friedman was properly convicted,
   pursuant to his voluntary guilty plea. Several factors inform this conclusion. First, over
   the course of the original investigation, sixteen children offered detailed, lengthy, and
   documented accounts of criminal sexual abuse suffered at the hands of Jesse Friedman.
   The children who offered statements against the Friedmans were not in preschool.
   Instead, they averaged almost eleven years of age. The investigation into Arnold
   Friedman by the Nassau County Police Department was fast-paced: it began on
   November 12, 1987, with the very first child interviewed by the police, that same day,
   disclosing criminal conduct by Arnold Friedman. At the start of the investigation Jesse
   Friedman was unknown to police, but within two weeks, by November 24, two children
   had implicated Jesse Friedman in criminal sex acts. By December 17, 1987, a little more
   than four weeks into the investigation of Arnold, eleven children had implicated Jesse
   Friedman in serious sexual criminal behavior. Many more shared information with the
   original investigators that led them to credit the statements of criminal behavior.

           It is not the case that the police systematically used high-pressure interview tactics
   to generate false accusations. The re-investigation showed that many of the children were
   visited by the police officers only once before the first two indictments were filed.
   Different detectives took incriminating statements from this group of children. There is
   no way to know for sure if preliminary discussions with the police, their parents, or their
   classmates affected the testimony of these victims. While police contact increased, and
   questioning intensified in the third phase of the case, the Review Team did not find that
   those factors influenced the testimony that gave rise to third indictment. The Review
   Team’s interviews with the original detectives, the students of Arnold Friedman, and
   their parents, support the conclusion that the police did not elicit inculpatory statements
   using flawed investigative techniques.

            There is no evidence that therapy distorted children’s memories at the time they
   testified. “Group” therapy was not offered until December of 1988, a full year after the
   case began, and weeks after the last of three indictments against Jesse Friedman had
   already been filed, and therefore could not have affected the case. Many parents sought

                                                                                             153

                                           A-0203
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page321
                                                    Page 321 of 443ofPageID
                                                                      1566 #: 3867




   individual therapy for their children after their children disclosed abuse to the police, but
   it is unknown how many children were placed into therapy prior to disclosing. Within a
   little more than four weeks of the investigation’s commencement, eleven children
   reported that Jesse Friedman had sexually abused them. In such a short time period, it is
   difficult to imagine that therapy would have played a significant role, if any, in
   influencing the case’s early development. Equally unavailing is the theory that hypnosis
   generated any false allegations. No credible showing was made that any child who gave
   testimony in any of the three grand jury presentments was hypnotized. The mass-
   marketed assertion, that the majority of children only gave incriminating statements to
   the police after many months and many sessions of distortive and suggestive therapy,
   simply is false.

          Jesse’s criminal conduct was not limited to the thirteen children who testified
   against him, and whose charges were sustained after judicial review of the grand jury
   minutes. Rather, the Review Team discovered signed and sworn statements from three
   additional boys, who gave detailed accounts of sodomy and sexual abuse committed
   against them by Jesse Friedman. Before this review, these three additional victims were
   unknown outside of law enforcement. Similarly, a fourth non-testifying victim came
   forward to describe to the Review Team previously undisclosed abuse he suffered at the
   hands of Jesse Friedman, bringing the total number of victims to seventeen.

           The Review Team also spoke with three of the victims who testified against Jesse
   in the grand jury. Each confirmed that he was sexually abused by Jesse Friedman. Each
   told their separate story, marked by pain and recovery. Each man recounted years of
   shame and humiliation, suffered because they were male victims abused by other men.
   Despite the passage of more than twenty years, their recollections were vivid. Three more
   men wrote anonymously at the time of the release of the movie in 2004. In letters, they
   affirmed the abuse that Jesse inflicted on them, and expressed their anguish at reliving
   this horrible chapter in their life. It is clear, then, that many of Jesse Friedman’s victims
   stand by the accounts they gave as boys.

           Ross Goldstein, a teenager in 1988, and Jesse’s peer, was also accused of crimes.
   After being consistently identified by complaining witnesses, Goldstein was arrested and,
   with his attorney present, provided hours of transcribed statements outlining the criminal
   acts he and Jesse engaged in with the boys at the computer classes. This is no small
   matter. In addition to the sixteen children who gave written accounts of the abuse Jesse
   inflicted on them, Goldstein corroborated those statements. For almost twenty-four years
   Goldstein maintained his silence, unwilling to join the Friedmans in their efforts to upset
   their convictions. When approached by the filmmakers in the early 2000s, Goldstein told
   them he could not wholly exonerate Jesse Friedman, nor completely vilify the police.
   Nonetheless, only recently, he did just that, and disavowed every statement, sworn or
   otherwise, that he had previously made about some of the charges in the third indictment.
   This context should raise grave doubts about his candor and the credibility of his recent
   accounts.

          Jesse’s current statements, that he and his father are absolutely innocent of all the
   charges to which they pled guilty, are not credible. Undoubtedly, sometimes defendants

                                                                                            154

                                          A-0204
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page322
                                                    Page 322 of 443ofPageID
                                                                      1566 #: 3868




   plead guilty when they are not, and their later recantations can be substantiated. Such is
   not the case here. Jesse pled guilty in court, under oath, to heinous crimes. He pled guilty
   knowing that his sentence was significant: six to eighteen years in prison. His admissions
   did not end in court. Instead, he sought out other outlets to explain his actions. Despite
   his attorney’s explicit warning, Jesse reiterated his guilt on national television. In his
   local newspaper, he was interviewed for an exclusive story where he, once again,
   described what he did. Far from avoiding these “lies,” Jesse reveled in public discussions
   of his guilt.

           Arnold Friedman was a pedophile. By his own admission he molested his younger
   brother Howard, and two children of close family friends. He chose a profession that
   would allow him access to young boys. It is well established by those who support
   Arnold and Jesse, and by those who do not, that Arnold Friedman placed his hands on
   young boys in inappropriate ways, and showed them pornographic magazines and
   computer disks. At eighteen, Jesse suffered from significant personality disorders, which
   were documented by an expert, long before this re-investigation began. That expert noted
   his psychopathic personality, narcissism, and inability to distinguish right from wrong.
   These factors cannot be overlooked. These were the men that these children named as
   their abusers in 1987.

           Jesse remained quiet until a movie brought him back into the limelight he craved.
   Today his numerous statements are contradicted by many others. His explanations for
   doing the things he did and saying the things he said are tortured and strain credulity. In
   short, there are few statements that Jesse makes today that can be trusted.

          As this review unfolded, the Review Team cast the same discerning eye on the
   evidence produced by the Friedmans and their supporters, as on the original investigation
   and prosecution. The Review Team thoroughly analyzed and weighed all amassed
   information. Special attention was paid to the alleged recantation evidence, which was
   found to be either overstated, not reliable, or unable to be substantiated.

          The District Attorney’s ultimate decision did not turn on any one piece of
   evidence or witness account. Instead, it rested upon a consideration of all of the evidence,
   past and present. No investigation or prosecution is perfect, and this case is no exception.
   However, in the final analysis, taking all evidence into consideration, and giving it its due
   weight, Jesse Friedman was not wrongfully convicted.




                                                                                            155

                                          A-0205
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page323
                                                    Page 323 of 443ofPageID
                                                                      1566 #: 3869




                                           Appendix Table of Contents

Doc 1 Friedman v. Rehal, 618 F.3d 142 (2d Cir. 2010) ...................................................... 000001-000021
Doc 2 Federal Indictment of Arnold Friedman................................................................. 000022-000024
Doc 3 Nassau County Indictment (Dec. 7, 1987) ............................................................... 000025-000039
Doc 4 Nassau County Indictment (Feb. 1, 1988) ............................................................... 000040-000063
Doc 5 Nassau County Indictment (Nov. 7, 1988) ............................................................... 000064-000137
Doc 6 Transcript of Capturing the Friedmans ................................................................... 000138-000270
Doc 19 Federal Search Warrant Inventory (Nov. 3, 1987) ............................................... 000271-000276
Doc 20 State Search Warrant Inventory (Nov. 25, 1987) ................................................. 000277-000284
Doc 21 Victim Questionnaire .............................................................................................. 000285-000289
Doc 22 Memo from ADA Joseph R. Onorato to File ..................................................................... 000290
Doc 23 Memo from ADA Onorato to Det. Sgt. Frances Galasso .................................... 000291 -000292
Doc 25 Memo from ADA Barry Grennan to Det. Sgt. Galasso .................................................... 000293
Doc 26 NCPD Commendation Request .............................................................................. 000294-000298
Doc 27 Fourth Precinct Newsletter re: ADA Onorato ...................................................... 000299-000300
Doc 28 List of Potential Defense Witnesses ....................................................................... 000301-000302
Doc 29 Letter: Jesse Friedman to William Kunstler ........................................................ 000303-000304
Doc 30 Memo from Deborah Broder to File ...................................................................... 000305-000306
Doc 31 Notes of Peter Panaro.............................................................................................. 000307-000327
Doc 32 Meyers Interview Transcript ................................................................................. 000328-000329
Doc 33 Notes of Peter Panaro re: Dr. Feldman ................................................................. 000330-000341
Doc 35 Polygraph Authorization ........................................................................................ 000342-000343
Doc 36 Letter: ADA Onorato to Panaro re: Victim Names ............................................. 000344-000345
Doc 37 Letter: ADA Onorato to Panaro re: Pictures .................................................................... 000346
Doc 38 Letter: Panaro to ADA Onorato re: Pictures ....................................................... 000347-000348
Doc 39 Transcript of Panaro and Friedmans Discussing Plea ......................................... 000349-000389
Doc 41 Trial Orders re: Media Access ............................................................................... 000390-000393
Doc 42 Trial Orders re: Dismissals .................................................................................... 000394-000405
Doc 44 Trial Order Designating Jesse Friedman a Level 3 Sex Offender ................................... 000406
Doc 45 Trial Order re: Property Return ........................................................................... 000407-000410
Doc 46 Leaflet Advertising Elaine Friedman’s “Childbuilders” Sevice ...................................... 000411




                                                           A-0206
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page324
                                                    Page 324 of 443ofPageID
                                                                      1566 #: 3870




Doc 47 Excerpts from David Friedman’s Journal ............................................................ 000412-000440
Doc 48 Letter: Jesse Friedman to Arnold Friedman ........................................................ 000441-000446
Doc 49 Letter: Jesse Friedman to Panaro .......................................................................... 000447-000448
Doc 50 Letter: Jesse Friedman re: “True Confession”..................................................... 000449-000454
Doc 51 Letter: Jesse Friedman to David Friedman .......................................................... 000455-000462
Doc 52 Jesse Friedman’s Consent to Appear on Geraldo Against Panaro’s Advice .................. 000463
Doc 53 Letter: Jesse Friedman to David Friedman .............................................................. 00464-00469
Doc 54 Letter: Jesse Friedman to David Friedman ....................................................................... 000470
Doc 55 Letter: Howard Friedman to Arnold Friedman ................................................... 000471-000473
Doc 56 Letter: Jesse Friedman to Alvin Bessent ............................................................... 000474-000477
Doc 57 Letter: Jesse Friedman to Seth Friedman ............................................................. 000478-000483
Doc 58 Letter: Arnold Friedman to David Friedman....................................................... 000484-000485
Doc 59 Letter: Arnold Friedman to Elaine Friedman ...................................................... 000486-000488
Doc 60 Letter: Jesse Friedman to David Friedman .......................................................... 000489-000494
Doc 61 Letter: Jesse Friedman to David Friedman .......................................................... 000495-000500
Doc 62 Letter: Howard Friedman to Arnold Friedman ................................................................ 000501
Doc 63 Letter Excerpt: Arnold Friedman to Jesse Friedman re: Photos ....................... 000502-000503
Doc 64 Excerpt: Jesse Friedman’s Pocket Calendar ........................................................ 000504-000507
Doc 65 Victim Parent’s Commendation Letter to NCPD................................................. 000508-000509
Doc 66 Transcript: The Geraldo Rivera Show ................................................................... 000510-000537
Doc 67 Arnold Friedman: “My Story” .............................................................................. 000538-000552
Doc 68 Open Letter from Arnold Friedman ..................................................................... 000553-000568
Doc 69 Property Disposition Documentation .................................................................... 000569-000596
Doc 70 2004 Letters from Victims to Judge Boklan.......................................................... 000597-000599
Doc 79 Releases of Liability for Panaro and Polygraph Administrator ......................... 000600-000601
Doc 80 Description of Jarecki/Smerling “Children’s Entertainer Project” ................................ 000602
Doc 81 Transcript: M. Smerling Interview with J. Friedman ......................................... 000603-000616
Doc 82 AACAP: Abstracts of Presentation ....................................................................... 000617-000619
Doc 83 Transcript: Jarecki Interview with Gregory Doe................................................. 000620-000629
Doc 84 Transcript: Filmmaker Interview with Abbey Boklan ........................................ 000630-000733
Doc 85 Transcript: Filmmaker Interview with Anthony Squeglia (Part 1).................... 000734-000782
Doc 86 Transcript: Filmmaker Interview with Anthony Squeglia (Part 2).................... 000783-000819
Doc 97 Letter: Ross Goldstein to Friedman Case Review Panel ..................................... 000820-000829




                                                       A-0207
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page325
                                                    Page 325 of 443ofPageID
                                                                      1566 #: 3871




Doc 99 Letter: Kenneth Doe to Friedman Case Review Panel ........................................ 000829-000831
Doc 101(1) Letter: ADA Madeline Singas to Victims (Feb 4, 2011) ............................... 000832-000833
Doc 101(2) Letter: ADA Singas to Victims (July 26, 2012) ........................................................... 000834
Doc 101(3) Letter: ADA Singas to Victims (April 26, 2013) ............................................ 000835-000836
Doc 102 (A3) Notes of Call (Nov. 20, 1987) ........................................................................ 000837-000841
Doc 103 (A4) Notes of Meeting (Nov. 24, 1987) ................................................................. 000842-000845
Doc 104 (A7) Notes of Call (approx. Nov., 1987) ............................................................... 000846-000851
Doc 105 (A9) Notes of Meeting with Doctors (Dec. 1987) ................................................. 000852-000857
Doc 106 (A12) Notes of Meeting.......................................................................................... 000858-000861
Doc 107 (A16) Notes of Call with Det. Sgt. Galasso (Mar. 1988) ..................................... 000862-000867
Doc 108 (A26) Notes of Meeting (Nov. 16, 1988) ............................................................... 000868-000869
Doc 109 (A32) Hand-Drawn Map of Friedman Home ..................................................... 000870-000871
Doc 110 (A33) Handwritten Notes ...................................................................................... 000872-000875
Doc 111 (A34) Handwritten Notes ...................................................................................... 000876-000881
Doc 112 (A35) Handwritten Note ....................................................................................... 000882-000883
Doc 113 (A37) “Group Therapy With Victims of Extrafamilial Abuse” ........................ 000884-000904
Doc 114 Alvin Bessent, The Secret Life of Arnold Friedman, NEWSDAY ......................... 000905-000916
Doc 115 Letter: Howard Friedman to Parole Officer Richard Wilbur ....................................... 000917




                                                          A-0208
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 326
                                                 2983378,    of 443ofPageID
                                                          Page326     1566 #: 3872




                                   A-0209
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 327
                                                 2983378,    of 443ofPageID
                                                          Page327     1566 #: 3873




                                   A-0210
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 328
                                                 2983378,    of 443ofPageID
                                                          Page328     1566 #: 3874




                                   A-0211
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page329
                                                    Page 329 of 443ofPageID
                                                                      1566 #: 3875




                                   A-0212
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page330
                                                    Page 330 of 443ofPageID
                                                                      1566 #: 3876




                                   A-0213
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 331
                                                 2983378,    of 443ofPageID
                                                          Page331     1566 #: 3877




                                   A-0214
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page332
                                                    Page 332 of 443ofPageID
                                                                      1566 #: 3878




                                   A-0215
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 333
                                                 2983378,    of 443ofPageID
                                                          Page333     1566 #: 3879




                                   A-0216
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 334
                                                 2983378,    of 443ofPageID
                                                          Page334     1566 #: 3880




                                   A-0217
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 335
                                                 2983378,    of 443ofPageID
                                                          Page335     1566 #: 3881




                                   A-0218
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 336
                                                 2983378,    of 443ofPageID
                                                          Page336     1566 #: 3882




                                   A-0219
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 337
                                                 2983378,    of 443ofPageID
                                                          Page337     1566 #: 3883




                                   A-0220
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 338
                                                 2983378,    of 443ofPageID
                                                          Page338     1566 #: 3884




                                   A-0221
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 339
                                                 2983378,    of 443ofPageID
                                                          Page339     1566 #: 3885




                                   A-0222
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 340
                                                 2983378,    of 443ofPageID
                                                          Page340     1566 #: 3886




                                   A-0223
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 341
                                                 2983378,    of 443ofPageID
                                                          Page341     1566 #: 3887




                                   A-0224
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page342
                                                    Page 342 of 443ofPageID
                                                                      1566 #: 3888




                                   A-0225
Case 2:06-cv-03136-JS Document 37 Filed 12/07/20 Page 343 of 443 PageID #: 3889
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page343 of 1566




                                  A-0226
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 344
                                                 2983378,    of 443ofPageID
                                                          Page344     1566 #: 3890




                                   A-0227
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 345
                                                 2983378,    of 443ofPageID
                                                          Page345     1566 #: 3891




                                   A-0228
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page346
                                                    Page 346 of 443ofPageID
                                                                      1566 #: 3892




                                  VOLUME 2

       Exhibit J Arline Epstein: Interview Statements, January             A-0229
                 22, 2013 Prepared Statement for Friedman
                 Conviction Review Panel, August 19, 2013
                 Letter to Justice F. Dana Winslow, Notes
                 Taken During Friedman Prosecution from
                 1987-1989; Presentation by Arline Epstein to
                 the Friedman Case Review Team

      Exhibit K August 8, 2014 Affidavit of Carol Frank                    A-0421

       Exhibit L 2012 Recorded Interview with Michael                      A-0425
                 Kanefsky

      Exhibit M 2012 Recorded Interview with Margalith                     A-0426
                Georgalis

      Exhibit N 2012 Recorded Interview with Christopher                   A-0439
                Blaha

      Exhibit O 2012 Recorded Interview with Shahar Lushe                  A-0447

       Exhibit P May 21, 2012 Interview Statements of Barry                A-0463
                 Doe

      Exhibit Q May 23, 2012 Interview Statements of Gary                  A-0476
                Meyers

      Exhibit R May 24, 2012 Interview Statements of Joan                  A-0487
                Blaha

       Exhibit S June 4, 2012 Interview Statements of Rafe                 A-0497
                 Liber




                                        iii
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 347
                                                 2983378,    of 443ofPageID
                                                          Page347     1566 #: 3893
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 348
                                                 2983378,    of 443ofPageID
                                                          Page348     1566 #: 3894
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 349
                                                 2983378,    of 443ofPageID
                                                          Page349     1566 #: 3895
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page350
                                                    Page 350 of 443ofPageID
                                                                      1566 #: 3896




                                   A-0232
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page351
                                                    Page 351 of 443ofPageID
                                                                      1566 #: 3897




                                   A-0233
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page352
                                                    Page 352 of 443ofPageID
                                                                      1566 #: 3898




                                   A-0234
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page353
                                                    Page 353 of 443ofPageID
                                                                      1566 #: 3899




                                   A-0235
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page354
                                                    Page 354 of 443ofPageID
                                                                      1566 #: 3900




                                   A-0236
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page355
                                                    Page 355 of 443ofPageID
                                                                      1566 #: 3901
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page356
                                                    Page 356 of 443ofPageID
                                                                      1566 #: 3902
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page357
                                                    Page 357 of 443ofPageID
                                                                      1566 #: 3903




                                   A-0239
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page358
                                                    Page 358 of 443ofPageID
                                                                      1566 #: 3904




                                   A-0240
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page359
                                                    Page 359 of 443ofPageID
                                                                      1566 #: 3905




                                   A-0241
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page360
                                                    Page 360 of 443ofPageID
                                                                      1566 #: 3906




                                   A-0242
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page361
                                                    Page 361 of 443ofPageID
                                                                      1566 #: 3907
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page362
                                                    Page 362 of 443ofPageID
                                                                      1566 #: 3908




                                   A-0244
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page363
                                                    Page 363 of 443ofPageID
                                                                      1566 #: 3909




                                   A-0245
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page364
                                                    Page 364 of 443ofPageID
                                                                      1566 #: 3910




                                   A-0246
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page365
                                                    Page 365 of 443ofPageID
                                                                      1566 #: 3911




                                   A-0247
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page366
                                                    Page 366 of 443ofPageID
                                                                      1566 #: 3912




                                   A-0248
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page367
                                                    Page 367 of 443ofPageID
                                                                      1566 #: 3913




                                   A-0249
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page368
                                                    Page 368 of 443ofPageID
                                                                      1566 #: 3914




                                   A-0250
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 369
                                                 2983378,    of 443ofPageID
                                                          Page369     1566 #: 3915




                                   A-0251
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page370
                                                    Page 370 of 443ofPageID
                                                                      1566 #: 3916




                                   A-0252
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page371
                                                    Page 371 of 443ofPageID
                                                                      1566 #: 3917




                                   A-0253
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page372
                                                    Page 372 of 443ofPageID
                                                                      1566 #: 3918




                                   A-0254
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page373
                                                    Page 373 of 443ofPageID
                                                                      1566 #: 3919




                                   A-0255
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page374
                                                    Page 374 of 443ofPageID
                                                                      1566 #: 3920




                                   A-0256
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page375
                                                    Page 375 of 443ofPageID
                                                                      1566 #: 3921




                                   A-0257
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page376
                                                    Page 376 of 443ofPageID
                                                                      1566 #: 3922
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page377
                                                    Page 377 of 443ofPageID
                                                                      1566 #: 3923




                                   A-0259
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page378
                                                    Page 378 of 443ofPageID
                                                                      1566 #: 3924
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page379
                                                    Page 379 of 443ofPageID
                                                                      1566 #: 3925




                                   A-0261
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page380
                                                    Page 380 of 443ofPageID
                                                                      1566 #: 3926




                                   A-0262
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page381
                                                    Page 381 of 443ofPageID
                                                                      1566 #: 3927




                                   A-0263
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page382
                                                    Page 382 of 443ofPageID
                                                                      1566 #: 3928




                                   A-0264
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page383
                                                    Page 383 of 443ofPageID
                                                                      1566 #: 3929




                                   A-0265
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 384
                                                 2983378,    of 443ofPageID
                                                          Page384     1566 #: 3930




                                   A-0266
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page385
                                                    Page 385 of 443ofPageID
                                                                      1566 #: 3931




                                   A-0267
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page386
                                                    Page 386 of 443ofPageID
                                                                      1566 #: 3932




                                   A-0268
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page387
                                                    Page 387 of 443ofPageID
                                                                      1566 #: 3933




                                   A-0269
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 388
                                                 2983378,    of 443ofPageID
                                                          Page388     1566 #: 3934
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 389
                                                 2983378,    of 443ofPageID
                                                          Page389     1566 #: 3935




                                   A-0271
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 390
                                                 2983378,    of 443ofPageID
                                                          Page390     1566 #: 3936




                                   A-0272
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page391
                                                    Page 391 of 443ofPageID
                                                                      1566 #: 3937
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 392
                                                 2983378,    of 443ofPageID
                                                          Page392     1566 #: 3938
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page393
                                                    Page 393 of 443ofPageID
                                                                      1566 #: 3939




                                   A-0275
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page394
                                                    Page 394 of 443ofPageID
                                                                      1566 #: 3940




                                   A-0276
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page395
                                                    Page 395 of 443ofPageID
                                                                      1566 #: 3941
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page396
                                                    Page 396 of 443ofPageID
                                                                      1566 #: 3942
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 397
                                                 2983378,    of 443ofPageID
                                                          Page397     1566 #: 3943




                                   A-0279
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page398
                                                    Page 398 of 443ofPageID
                                                                      1566 #: 3944




                                   A-0280
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 399
                                                 2983378,    of 443ofPageID
                                                          Page399     1566 #: 3945




                                   A-0281
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page400
                                                    Page 400 of 443ofPageID
                                                                      1566 #: 3946
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page401
                                                    Page 401 of 443ofPageID
                                                                      1566 #: 3947




                                   A-0283
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page402
                                                    Page 402 of 443ofPageID
                                                                      1566 #: 3948
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page403
                                                    Page 403 of 443ofPageID
                                                                      1566 #: 3949




                                   A-0285
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page404
                                                    Page 404 of 443ofPageID
                                                                      1566 #: 3950




                                   A-0286
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page405
                                                    Page 405 of 443ofPageID
                                                                      1566 #: 3951
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 406
                                                 2983378,    of 443ofPageID
                                                          Page406     1566 #: 3952
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page407
                                                    Page 407 of 443ofPageID
                                                                      1566 #: 3953




                                   A-0289
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page408
                                                    Page 408 of 443ofPageID
                                                                      1566 #: 3954




                                   A-0290
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page409
                                                    Page 409 of 443ofPageID
                                                                      1566 #: 3955




                                   A-0291
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 410
                                                 2983378,    of 443ofPageID
                                                          Page410     1566 #: 3956




                                   A-0292
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page411
                                                    Page 411 of 443ofPageID
                                                                      1566 #: 3957
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page412
                                                    Page 412 of 443ofPageID
                                                                      1566 #: 3958




                                   A-0294
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page413
                                                    Page 413 of 443ofPageID
                                                                      1566 #: 3959
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page414
                                                    Page 414 of 443ofPageID
                                                                      1566 #: 3960




                                   A-0296
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 415
                                                 2983378,    of 443ofPageID
                                                          Page415     1566 #: 3961




                                   A-0297
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page416
                                                    Page 416 of 443ofPageID
                                                                      1566 #: 3962




                                   A-0298
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page417
                                                    Page 417 of 443ofPageID
                                                                      1566 #: 3963




       SEALED A-0229 THROUGH A-0429
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 418
                                                 2983378,    of 443ofPageID
                                                          Page418     1566 #: 3964




                                   A-0430
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 419
                                                 2983378,    of 443ofPageID
                                                          Page419     1566 #: 3965




                                   A-0431
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 420
                                                 2983378,    of 443ofPageID
                                                          Page420     1566 #: 3966




                                   A-0432
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 421
                                                 2983378,    of 443ofPageID
                                                          Page421     1566 #: 3967




                                   A-0433
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 422
                                                 2983378,    of 443ofPageID
                                                          Page422     1566 #: 3968




                                   A-0434
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 423
                                                 2983378,    of 443ofPageID
                                                          Page423     1566 #: 3969




                                   A-0435
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 424
                                                 2983378,    of 443ofPageID
                                                          Page424     1566 #: 3970




                                   A-0436
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 425
                                                 2983378,    of 443ofPageID
                                                          Page425     1566 #: 3971




                                   A-0437
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page426
                                                    Page 426 of 443ofPageID
                                                                      1566 #: 3972




                                   A-0438
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page427
                                                    Page 427 of 443ofPageID
                                                                      1566 #: 3973
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 428
                                                 2983378,    of 443ofPageID
                                                          Page428     1566 #: 3974




                                   A-0440
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 429
                                                 2983378,    of 443ofPageID
                                                          Page429     1566 #: 3975
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 430
                                                 2983378,    of 443ofPageID
                                                          Page430     1566 #: 3976
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 431
                                                 2983378,    of 443ofPageID
                                                          Page431     1566 #: 3977
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 432
                                                 2983378,    of 443ofPageID
                                                          Page432     1566 #: 3978
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 433
                                                 2983378,    of 443ofPageID
                                                          Page433     1566 #: 3979
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 434
                                                 2983378,    of 443ofPageID
                                                          Page434     1566 #: 3980




                                   A-0446
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2, 11/30/2020,
                                37 Filed         2983378,
                                          12/07/20        Page435
                                                    Page 435 of 443ofPageID
                                                                      1566 #: 3981
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 436
                                                 2983378,    of 443ofPageID
                                                          Page436     1566 #: 3982




                                   A-0448
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 437
                                                 2983378,    of 443ofPageID
                                                          Page437     1566 #: 3983




                                   A-0449
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 438
                                                 2983378,    of 443ofPageID
                                                          Page438     1566 #: 3984




                                   A-0450
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 439
                                                 2983378,    of 443ofPageID
                                                          Page439     1566 #: 3985




                                   A-0451
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 440
                                                 2983378,    of 443ofPageID
                                                          Page440     1566 #: 3986




                                   A-0452
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 441
                                                 2983378,    of 443ofPageID
                                                          Page441     1566 #: 3987




                                   A-0453
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 442
                                                 2983378,    of 443ofPageID
                                                          Page442     1566 #: 3988




                                   A-0454
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37 Filed  12/07/20
                                     11/30/2020,    Page 443
                                                 2983378,    of 443ofPageID
                                                          Page443     1566 #: 3989




                                   A-0455
